Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 1 of 200




                   EXHIBIT A
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 2 of 200




                 EXHIBIT A-1
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 3 of 200                             9/8/2020 4:41 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 46053452
                           2020-54452    /-
                               CAUSE NO. - Court:
                                            ---
                                                  215                                                   By: Cecilia Thayer
                                                                                                 Filed: 9/8/2020 4:41 PM



GARRY DILLARD,                   §                             IN THE DISTRICT COURT OF
      Plaintiff,                 §
                                 §
v.                               §
                                 §
INTERCONTINENTAL TERMINALS       §                                 HARRISCOUNTY,TEXAS
COMPANY, LLC; INTERCONTINENTAL §
TERMINALS MANAGEMENT             §
COMPANY INC.; and CIMA SERVICES, §
LP.,                             §
      Defendants.                §                                     JUDICIAL DISTRICT


                 PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                        AND REQUESTS FOR DISCLOSURE

         NOW COMES Plaintiff, GARRY DILLARD, filing this Original Petition, Jury Demand

and Requests for Disclosure against Defendants, INTERCONTINENTAL TERMINALS

COMPANY,       LLC     ("ITC");        INTERCONTINENTAL        TERMINALS         MANAGEMENT

COMPANY ("ITC MANAGEMENT") and CIMA SERVICES, LP ("CIMA"), and respectfully

shows the Court as follows:

                                  I.      Discovery Control Plan

         1.   Plaintiff intends to conduct discovery in this case under Level III pursuant to Rule

190 .4 of the Texas Rules of Civil Procedure.

                                           II.   Parties

         2.   Plaintiff, GARRY DILLARD, is an individual who resides in Galveston County,

Texas.

         3.   Defendant,      INTERCONTINENTAL TERMINALS               COMPANY, LLC is a

corporation formed under Delaware law with its principal place of business in Harris County, Texas,

and is thus subject to jurisdiction in Texas. ITC operates a facility in Harris County, Texas in or

around the City of Deer Park, Texas, along the Houston Ship Channel (the "ITC Facility").

According to Texas Secretary of State records, ITC maintains its corporate office at 1021 Main
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 4 of 200




Street, Suite 1150, Houston, Texas 77002-6508. ITC may be served with process through its

registered agent, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

        4.      Defendant, ITC MANAGEMENT is a Texas corporation doing business in Texas and

may be served with process by and through its registered agent for service of process, Mr. Norman T.

Reynolds, who offices at 800 Bering Drive, Suite 201, Houston, Texas 77057.

        5.      CIMA SERVICES, LP (hereinafter "CIMA") is a limited partnership engaged in

business in the State of Texas, with its principal place of business at 790 W. Sam Houston Parkway

North, Suite 202, Houston, Texas 77024. Consequently, it is a Texas citizen for both diversity and

removal jurisdiction purposes. It may be served through its registered agent, Loren R. Cook &

Associates Ltd., LLP, 790 W. Sam Houston Pkwy. N, Suite 202, Houston, Texas 77024. The

general partner of CIMA is CIMA Services Management, Inc., a Texas corporation with its

principal place of business in Houston, Texas. CIMA Services Management, Inc.' s registered

agent for service is also Loren R. Cook & Associates Ltd., LLP, 790 W. Sam Houston Pkwy. N,

Suite 202, Houston, Texas 77024.

                                  III. Venue and Jurisdiction

        6.      Plaintiff seeks monetary relief within the jurisdictional limits of this Court, and this

Court has subject matter jurisdiction of this case. Plaintiff seeks exemplary damages over

$1,000,000.

        7.      The Court has jurisdiction over ITC. Plaintiff has suffered personal injuries as a result

of an explosion at the ITC Facility, which is located in Harris County, squarely conferring specific

jurisdiction in this case. Furthermore, because ITC's corporate headquarters and principal place of

business is in Harris County, Texas, and because ITC has purposely availed itself of the privilege of

conducting business and activities within Harris County and the State of Texas in a


                                                  -2-
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 5 of 200



continuous and systematic way, and was continuing to do so at the time of the incident that forms

the basis of this lawsuit, there is also general jurisdiction over ITC in Harris County.

        8.      The Court has specific and general personal jurisdiction over Defendant ITC

MANAGEMENT. As explained below, ITC MANAGEMENT committed acts and omissions

constituting negligence under Texas law, and that negligence proximately caused Plaintiff to suffer

damages. See TEX. CIV. PRAC. & REM. CODE § 17.042(2). This confers specific jurisdiction over

CIMA in this case. In addition, ITC MANAGEMENT' s principal place of business is in Harris

County, and ITC MANAGEMENT was doing continuous and systematic business in Harris County,

Texas. This confers general jurisdiction over ITC MANAGMENT in this case, in addition to specific

jurisdiction.

        9.      The Court has specific and general personal jurisdiction over Defendant CIMA As

explained below, CIMA committed acts and omissions constituting negligence under Texas law,

and that negligence proximately caused Plaintiff to suffer damages. See TEX. CIV. PRAC. & REM.

CODE§ 17.042(2). This confers specific jurisdiction over CIMA in this case. In addition, CIMA's

principal place of business is in Harris County, and CIMA was doing continuous and systematic

business in Harris County, Texas. This confers general jurisdiction over CIMA in this case, in

addition to specific jurisdiction.

        10.     Venue is proper in Harris County, Texas, pursuant to TEX. CIV. PRAC. & REM.

CODE § 15.002(a)(l), because it is the county where all or a substantial part of the events or

omissions giving rise to the claim occurred. Venue is also proper as to Plaintiff and Defendants

under TEX. CIV. PRAC. & REM. CODE§ 15.005.

                                            IV. Facts

        11.     The ITC Facility is a petrochemical terminal located on the Houston Ship Channel,

covering approximately 265 acres as of Sunday, March 17, 2019. The Facility received products


                                                -3-
     Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 6 of 200



by various forms of transportation, including ship, barge, pipeline, rail and truck, and stored them

in large, above-ground tanks. The ITC Facility contained 242 of these tanks with a total storage

capacity of 13 million barrels.

          12.     On March 17, 2019, a chemical fire started at the ITC Facility, ultimately resulting

in a significant explosion. There were extensive investigations into the cause and spread of the fire

and explosion, and Plaintiff has attached three of these investigations as exhibits to this petition. 123

          13.     Based on these reports, Tank 80-8 at the ITC Facility was an 80,000 barrel, above-

ground storage tank in the middle of the tank farm. Tank 80-8 was used to store a flammable fuel

product called Naptha, and to blend Naptha with butane in order to increase the octane level of the

fuel product. This was done by injecting butane into a tank containing Naptha. The ITC Facility had

a fixed butane injection system that originated at the truck loading rack, located southwest of the

tank farm, and terminated at an injection point in the circulation line (called a "piping manifold") at

Tank 80-8. The control system was designed so that the butane injection operation could not be

started unless the Tank 80-8 pump was turned on. This ensured that product was circulating during

the blending process. Once the pump was on, an ITC operator could open an actuator valve by

pressing the ON button at the truck loading rack, which would allow the butane injection process to

begin. The butane would be unloaded from the cargo tank truck and would travel through 4-inch

piping, which reduced to 2-inch piping, and into the product circulation line, where it was blended

with the Naptha in the storage tank. The tank pump would remain on throughout the unloading

activity and would remain on for several hours afterward in order to facilitate the blending of

Naphtha and butane.


1
  Exhibit 1 Harris County Fire Marshall's Report
2
  Exhibit 2 United States Chemical Safety and Hazard Investigation Board
3
  Exhibit 3 United States Occupational Safety and Health Administration Citations and Notifications of Penalties.

                                                        -4-
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 7 of 200



        14.    The butane injection system at the ITC Facility was installed in August 2014.

Subsequently, ITC wanted to reduce the time required to offload butane from delivery trucks. In

or around January 2016, ITC hired CIMA to upgrade the butane injection system. CIMA

demolished the existing 2" butane piping feeding into Tank 80-8 and replaced it with up to 350

feet of new 4" piping. Rather than using all new piping for the job, however, CIMA utilized a

section of the old Aniline wash line from Tank 80-8. This old line was inadequate to safely serve

as a butane injection line, as it was below the minimum required thickness needed to inject and

mix butane with Naphtha.

        15.    Additionally, as part of its work, CIMA was responsible for obtaining all required

work permits and for inspection and testing of the newly installed butane injection line. This

included requirements that CIMA: (1) have piping welds 10% x-rayed, (2) perform a 150 lb. air

pressure test, and (3) inspect and test Tank 80-8's cargo pump discharge circulation piping and

injection point process piping. CIMA failed to adequately conduct these inspections and tests.

        16.    On the evening of Saturday, March 16, 2019 -- the day before the incident upon

which Plaintiff bases this claim -- two loads of butane were delivered and injected into Tank 808.

The first truck began unloading at approximately 7:23 P.M. It was completed unloading by circa

8: 15 P.M., adding approximately 170 barrels of butane to Tank 80-8. The second truck unloaded

approximately 193 barrels of butane between 9:29 P.M. and 10:29 P.M. After both trucks were

unloaded, the pump on Tank 80-8 remained on in order to continue the blending process. ITC

expected a ship to arrive the following day and planned to transfer all contents of Tank 80-8 to the

ship.

        17.    On the morning of Sunday, March 17, 2019, data from the control room at the ITC

Facility show that approximately 9000 gallons (220 barrels) of butane-enriched Naptha was released

for approximately 26 minutes before the fire started. Subsequent to the release, there was


                                                -5-
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 8 of 200



a mechanical failure. A fire started at the power frame of the manifold of Tank 80-8, somewhere

between the electric motor and the impeller of the pump. According to an eyewitness, there were

flames shooting straight up from the manifold of Tank 80-8, and fire coming from the butane

injection piping, engulfing the injection lines and the manifold in flames.

        18.    Of grave consequence to the subsequent spread of the fire, there was no foam fire

suppression system in place and no access to dry chemical fire suppression or foam. If there had

been, these critical and fundamental safety systems could have quickly extinguished the blaze.

Because there was no system in place to put out the fire quickly, it continued to bum and eventually

spread to several adjacent tanks.

        19.    Fueled by chemicals contained in multiple storage tanks that were already

compromised by fire and smoke, the fire continued to spread. The result was a dark black cloud of

smoke that engulfed the surrounding area for miles. As the fire burned, more tanks caught fire and

approximately 11 tanks were burning and releasing toxic contaminants into the air throughout March

18 and 19. The additional burning tanks contained gasoline blend stocks and components, such as

xylene, toluene and pyrolysis gasoline (which contains the carcinogen benzene), all toxic and

hazardous chemicals. Fire and rescue workers battled the blaze around the clock for three days. The

fire was extinguished on March 20, although there was a subsequent ignition thereafter.

       20.     n the following days, March 21 and 22, 2019, public officials issued shelter-in-

place bulletins for residents of Deer Park and La Porte, and local school districts were closed due

to benzene emissions from the fire. Air quality tests revealed benzene and other volatile organic

compound ("VOCs") readings in excess of the action levels set by the Occupational Safety and

Health Administration ("OSHA"). Specifically, an air monitoring report revealed 51 benzene

detections with an average concentration of 2.71 ppm, with a peak detection of 10.55 ppm near

the intersection of Highway 225 and Independence Parkway on March 21, 2019.


                                                -6-
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 9 of 200




           21.      On March 22, 2019, two ITC tanks re-ignited and spewed forth yet another black

    plume of toxic chemicals. To further compound matters, a containment dike that had been

    established around the tanks collapsed. This dike failure led to substantial discharge of toxic

    industrial waste and firefighting foam into a nearby ditch. From there, this toxic chemical brew

    made its way into Tucker Bayou, and eventually the Houston Ship Channel. This discharge ignited

    and burned for an hour, releasing yet more black smoke and contaminants into the air.

           22.      As a result of the above incident, Plaintiff has suffered significant exposure to toxic

    chemicals released in this series of fires. Plaintiff suffered injuries that required medical care and

    damages as a proximate result of the negligent actions and inactions of the Defendants.

           23.      Even more troubling, ITC has a long history of state and federal environmental

violations. According to the Texas Commission on Environmental Quality, ITC has been fined for

    multiple infractions that could have been avoided:

           •        In 2008, ITC was fined when a relief valve failed, causing 6,745 pounds of
                    unauthorized butadiene to be released into the atmosphere due to the
                    facility's failure to prevent an increase in pressure. The Commission found
                    that the event was "avoidable by better operational practices."

           •        In 2009, ITC was fined for failing to "prevent the overloading of a railcar
                    resulting in the unauthorized release of 1,452 pounds of toluene, a
                    hazardous air pollutant, during a four-hour emissions event." This event
                    was also found to be avoidable.

           •        Additionally, ITC has been the subject of repeated water violations. In 2017,
                    The Texas Commission on Environmental Quality fined ITC for releasing
                    cyanide into the San Jacinto River basin in an amount more than ten times the
                    permitted levels. In 2016, ITC released more than three times the limit for
                    sulfide, and in 2015 ITC was found over the limit for chlorine discharge. Since
                    July 2017, ITC has also failed to file monitoring reports on its chemical
                    services, as required by federal regulations. 4




4
    See Exhibit 4 ITC Past TCEQ Violations.

                                                     -7-
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 10 of 200



            24.      Since the fire and explosion that form the basis of this lawsuit, both Harris County

    and the State of Texas ("City and the State") have instituted suits against ITC. Their petitions have

    sought Temporary Restraining Orders and Temporary and Permanent Injunctions for, among other

    things, unauthorized outdoor burning and air emissions as well as the discharge or the causing of

    a discharge of industrial waste into the waters of the State.

            25.      Specifically, the City and State alleged violations of the Texas Clean Air Act

    ("TCAA") whose purpose is to safeguard the State's air from pollution and the emission of harmful

    contaminants. Sections of the TCAA, which the City and State also alleged that ITC violated,

    prohibit any person or entity from discharging from any source whatsoever one or more

    contaminants in such concentrations and of such duration as are or may tend to be injurious to, or to

    adversely affect the human health or wealth, animal life, vegetation or property.

            26.      The City and the State also alleged that ITC violated sections of the Texas Water Code

    when it discharged or caused waste to be discharged into nearby water ways in close proximity to the

    ITC tank farm. Specifically, when the previously mentioned containment dike surrounding the ITC

    tanks breached, the discharge of firefighting foam and other industrial waste leaked into nearby ditches

    and eventually into Tucker Bayou. These contaminants were hazardous and harmful, as demonstrated,

    inter alia, by the fact that they caused the ditch to ignite and to bum.

            27.      As a result of its investigation, OSHA issued four new citations to ITC, based on

    violations that it characterized as "serious." The first addressed ITC's failure to have fire-

    protection foam systems in place. 5 The remaining three addressed primarily deficiencies in the

    butane injection system, and included the following bases for the violations:




5
    Exhibit 3 at Page 6

                                                       -8-
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 11 of 200




           On or about March 17, 2019, in the 2nd 80s tank farm, the employer failed to
           implement written procedures, including those outlined in the ITC Mechanical
           Integrity Program, to maintain the ongoing fitness for service of Tank 80-8
           injection/recirculation piping and components. This condition exposes employees
           to fire hazards.
                                                    * * *
           On or about March 17, 2019, and times prior thereto, at the Intercontinental Terminals
           Company facility located in La Porte, Texas, the employer failed to perform
           inspections and test in accordance with Recognized and Generally Accepted Good
           Engineering Practices (RAGAGEP), such as but not limited to API 570 "Piping
           Inspection Code" [a]nd API RP 574 "Inspection Practices for Piping System
           Components". The employer failed to perform inspection and tests on Tank 80-8
           cargo pump discharge circulation piping and injection point process piping.

                                                     * * *
           On or about March 17, 2019, at the Intercontinental Terminals Company facility
           located in La Porte, Texas, the employer failed to correct deficiencies on process
           equipment, when process piping that was below its minimum required thickness
           was used to inject and mix Butane with Naphtha in order to raise the octane levels
           in Tank 80-8. 6

            28.        ITC has conceded that over just the first 24-hour period following initiation of the

fire, the fire emitted approximately 6,287,543 pounds of carbon monoxide; 957,116 pounds of

naphtha (a flammable liquid hydrocarbon mixture); 889,906 pounds of gasoline blend stock;

460,243 pounds of lube oil; 111,758 pounds of toluene (a water-insoluble liquid predominantly

used as an industrial feedstock); 73,824 pounds of nitrogen dioxide; and 3,314 pounds of sulfur

dioxide. Moreover, at least ten 80,000-barrel tanks containing different petrochemicals burned, and

there were weeks of elevated benzene levels, resulting in closures to schools, businesses, and

infrastructure.

            Upon information and belief, ITC Management participated in the development of ITC's operating

procedures leading up to the subject incident, its plans for preventing accidental releases, and the training of

ITC employees that resulted in the conduct complained of in this case. The President of ITC Management



6
    Exhibit 3 at Pages 7, 8, and 9.

                                                       -9-
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 12 of 200



is Stephen Miles, who is also the former president ofITC. According to a letter written in November 2006

by counsel for ITC Management, ITC Management is "a management company that contracts management

and consulting services to ... ITC ... that operates a bulk chemical liquid storage facility at Deer Park,

          7
Texas."       Additionally, ITC Management's Texas Commission on Environmental Quality (TCEQ) filing,

states that, beginning on December 17, 2017, ITC Management is an "owner operator" of an

"Intercontinental Terminals Terminal," another "bulk liquid storage terminal"). 8

          According to its Articles of Incorporation, ITC Management was formed "[t]o engage in the

business of leasing as Lessee, and operating, a storage terminal in Harris County, Texas and any facilities

used or useful in connection therewith or related thereto and in the business ofloading, unloading, packaging

and storing liquids and gases at such terminal of facilities."). 9

          According to affidavits filed in 2008 and 2009 on behalf of both a plaintiff and co-defendant in

another litigation matter involving ITC Management: 10



                t     fattR'tl'f;lihtttlM TtTt"linah hfan.mim:t l)t ~perut~• t!w fotilht 1.u1d hmd
                      ~1Md ~' Mhsm M ~~d~i ~fu')\~ fot bkt hlllll l~ltld ~i:ZE1\_\t fadlit)~ t~t
                      Mllft\i i V(tt¾f)' Rif ~t~1k'm~ ind ;~tn~ t~~~ltib., t~~¾rrid~~t~ Ilt~t~1~tl:~M~l
                      1\'fWxttm Ma{}%r•-:ttl (~, it~, ifH.'d t1 Mit~~& Ciel, (lJ.$.,A,h ,~. W~l'¢~,
                      dHJ" tm.%=#1.t·,d fa~ M.ib~l itWWf: t::1t~t lMtl~@ it~Urs}'l=Afh.\ f,Wt¾tfa'% ijppt~~'H-°$
                      t©: prn,itnl:loi1 ~4: ~i~Mtti~t rn&ttt~, of ~<q:~l'dtiu,, tht-tw~ib, 1'll4k ~Jilt~,
                      im;rudii but ~. tt~ fo~Htd tt1 ilw k~ktwitll




          Moreover, a 2006 TCEQ compliance history report lists ITC Management as an owner of the ITC
Facility:11


7
  Exhibit 5 ITC Management's Representation of Responsibilities
8
  Exhibit 6 ITC management TCEQ affiliation Filing
9
  Exhibit 7 ITC Management Articles of Incorporation
10
   Exhibit 8-10 Affidavits form Salas, Edmonson, and Schriber.
11
   Exhibit 4, at page 8,

                                                            -10-
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 13 of 200




     t ~i.'R:.:: ~t~\~:~~f.     ~"8 ·f~*i..~~:rw~:.."}":"'·~~~.,~~~ ~~~ ~~~:~$ ·\:~::~-·}-~-s::-:r·:*~':::~~i~::~~ ·~::~~~::--:.~..;f

     t- ~~ ~~*·~:: :❖ ~~-{:~:...:-:~?- -~~--~%~~.s~. ®~~~t~~t= -~ ~~'. *~-::: ~~:.::~~~~:~ri~~: ~::~~~~,~~~~. .\:~~ ~-:~--~~r~
                                                                                                                                        -~~~~::~~~t~.:~)l&\!11,i.~m:'- ·-:-                 .
                                                                                                                                        ~';:=~~:~--.;.~~~::..,~,~ 'f~-:~-:i-:x-:..*~: ¾~~~~~~~~;\-:~i {




              To date, ITC Management remains an active entity conducting business in the state of Texas. 12

According to public filings Stephen Miles is the President of ITC Management. 13 Additional public filings

evidence Mr. Miles is also the President of the entity Intercontinental Bulk Systems, Inc. 14 Intercontinental

Bulk Systems, Inc. is wholly owned by ITC Management. 15 Mr. Miles states on his Linkedin professional

page that, as the President of Intercontinental Bulk Systems, he currently researches and develops tank

terminal infrastructure and manages existing commercial properties. 16

              29.            Thousands of southeast Texas residents, including Plaintiff, were caught completely

by surprise and were essentially rendered helpless to the dangers of the toxic smoke and chemicals

that were released as a result of the ITC fire and explosion. Help from city officials and first

responders was limited to school closings and shelter-in-place mandates, primarily due to the nature

of the dangerous event - the release of toxic and dangerous material into the air and the ground

water.

              30.            Based on the damages Plaintiff has suffered, she seeks legal redress in this Court of

law.

                                                                                V.              Causes of Action

              31.            Plaintiff incorporates by reference all preceding paragraphs as if fully stated herein

and further states as follows:




12
   Exhibit 11, 2018 ITC Management Public Information Report.
13
   Id
14
   Exhibit 12 Intercontinental Bulk Systems, Inc. Public Information Report
1s Id.
16
   Exhibit 13 Stephen Miles Linkedin Bio.

                                                                                                           -11-
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 14 of 200




        A.     ITC and ITC MANAGEMENT

        32.    As discussed above, ITC and ITC MANAGEMENT committed acts of omission

and commission, which collectively and separately constitute negligence and gross negligence.

Defendants had a duty to exercise ordinary care, meaning that degree of care that would be used

by any company of ordinary prudence under the same or similar circumstances, and Defendants

breached that duty, including but not limited to one or more of the following ways:

        a.     Defendants failed to maintain equipment, including the Tank 80-8 manifold
               and seals;

        b.     Defendants failed to have in place a fixed foam fire suppression system for
               fire prevention, control or direct extinguishment of any flammable or
               combustible liquid fire within their tanks;

        c.     Defendants failed to ensure that foam generating equipment, including the
               foam concentrate tank and pump were constructed to resist fire and heat,
               and/or failed to locate the equipment in an area that would be protected
               from exposure to fire;

        d.     Defendants failed to have access to dry chemical and/or foam fire
               suppression materials to extinguish the fire after it started;

        e.     Defendants failed to adequately train workers regarding the hazards of
               injecting butane into tank manifolds;

        f.     Defendants failed to implement written procedures to maintain the ongoing
               fitness for service of Tank 80-8 injection/circulation piping components;

        g.     Defendants failed to use ordinary care in developing and implementing a
               safety and fire prevention program;

        h.     Defendants failed to supervise and train workers to ensure that any safety
               guidelines in place would be enforced to protect against leaks when
               injecting butane into tank manifolds;

        1.     Defendants caused and permitted the release of volatile organic compounds
               and chemicals resulting in a continuous toxic cloud over La Porte, Deer
               Park and other parts of Harris County, Texas;

        J.     Defendants failed to use ordinary care in monitoring the release of air
               contaminants and providing adequate warnings to the community of the
               release of volatile organic compounds and chemicals, including benzene;

                                               -12-
   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 15 of 200




       k.      Defendants failed to perform inspections and tests on the Tank 80-8 cargo
               pump discharge circulation piping and injection point process piping;

       1.      Defendants used process piping on Tank 80-8 that was below the minimum
               required thickness to support safe injection and mixing of butane with
               Naptha; and

       m.      Defendants failed to properly disclose and to warn the public in general and
               specifically, Plaintiff, of the high levels of dangerous chemicals and
               carcinogens being released into the atmosphere as a result of the burning
               tanks at the ITC facility.

       33.     Defendants' breaches were a direct and proximate cause of the occurrence m

question and the injuries and damages sustained by the Plaintiff herein.

       34.     Defendants unconscionably and wantonly neglected to take the actions reasonably

required to correct its past mistakes and omissions and unconscionably and wantonly neglected to

reasonably protect the citizens of Harris County, Texas and surrounding communities (including, but

not limited to Deer Park, Pasadena, Sheldon, Channelview, Galena Park and Jacinto City) from the

unreasonably dangerous condition it created. The acts or omissions of Defendants involved an extreme

degree of risk of which they had actual, subjective awareness of the risk involved, but nevertheless

proceeded with conscious indifference to the rights, safety or welfare of others.

       3 5.    ITC Management had a duty to exercise ordinary care, meaning the degree of

care that would be used by any chemical company of ordinary prudence under the same or

similar circumstances. ITC Management breached that duty, including but not limited to, in one

of the following ways:

       a. Failing to develop a reasonable and prudent plan for preventing the accidental release of

chemicals;

       b. Failing to implement, follow and enforce proper operational and safety procedures;

       c. Failing to develop and implement a proper hazard analysis; and

       d. Failing to properly train ITC's staff to avoid the failures listed above.

                                                  -13-
   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 16 of 200



       36.     Despite the fact that Defendants have a long history of incidents involving the

release of toxic chemicals, as well as citations and fines by regulatory agencies, they continued to

operate the subject tank farm in a haphazard, intentional and dangerous fashion. To that end,

Defendants committed acts of omission and commission, which collectively and severally,

constituted malice under Chapter 41 of the Texas Civil Practices & Remedies Code, and

proximately caused the incident that forms the basis of this lawsuit. Plaintiff seeks exemplary

damages as allowed by law in an amount to be determined at trial. These acts of malice involved

an extreme degree of risk considering the probability and magnitude of harm to others; and of

which Defendants had actual, subjective awareness of such risks involved, but nevertheless

proceeded with conscious indifference to the rights, safety or welfare of others.




       B. CIMA

       37.     The acts and om1ss1ons of Defendant CIMA constitute negligence and gross

negligence which, separately and collectively with the acts and omissions of ITC and ITC

Management, were proximate cause of the incident that forms the basis of this lawsuit. These acts

and omissions were also a proximate cause of the injuries and damages suffered and sustained by

Plaintiff. The negligent acts and omissions of Defendant CIMA include the following:

       a.      CIMA failed to install piping of adequate quality and thickness to safely
               inject and mix butane with naphtha within the Tank 80-8 manifold and
               seals; and

       b.      CIMA failed to adequately inspect and test the piping installed on Tank 808
               to ensure that it was properly installed and safe for its intended use.

      40.     As evidenced below, CIMA was contracted for the mobilization and demobilization

of personnel and equipment:




                                               -14-
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 17 of 200




17


           Each of the foregoing acts and omissions, among others, when taken separately or together,

constitute negligence. Such acts were a direct and proximate cause of the injuries and damages

sustained by Plaintiff.

           38.     The acts or omissions of Defendant CIMA involved an extreme degree of risk of

which it had actual, subjective awareness of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety or welfare of others.

           39.     The forgoing actions and inactions of Defendant CIMA, and/or its respective

employees or agents, whether taken separately or together, were of such a character as to constitute

a pattern or practice of intentional wrongful conduct or malice resulting in the damages sustained by

Plaintiff. These acts or omissions satisfy both the objective and subjective elements of gross

negligence which is governed by TEX. CIV. PRAC & REM. CODE§ 41.001(11), 41.003(a). Indeed,

Defendant CIMA had actual awareness of the extreme degree of risk associated with the release of

toxic chemicals and fires, and nevertheless proceeded with conscious indifference to the rights,

safety, and welfare of Plaintiff by failing to act to minimize or eliminate these risks. Therefore,

Defendant CIMA is guilty of gross negligence for which it should be held liable in punitive and

exemplary damages to Plaintiff.


17
     Exhibit 14 CIMA Butane Injection Line Replacement.

                                                          -15-
   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 18 of 200




       C.     All Defendants - Negligence Per Se.

       40.     Defendants' conduct described herein constitutes an unexcused breach of duty

imposed by law. Plaintiff is a member of the class that the law was designed to protect. Defendants'

unexcused breach of the duty imposed by the law proximately caused Plaintiffs injuries and

damages described herein.

                                            VI. Damages

       41.     As a direct and proximate result of Defendants' negligence, Plaintiff suffered

severe bodily injuries, and incurred the following damages:

       a.      Reasonable medical care and expenses in the past. These expenses were
               incurred by Plaintiff for the necessary care and treatment of the injuries
               resulting from the accident complained of herein and such charges are
               reasonable and were usual and customary charges for such services in
               Harris County, Texas;

       b.      Reasonable and necessary medical care and expenses which will in all
               reasonable probability be incurred in the future;

       c.      Physical pain and suffering in the past;

       d.      Physical pain and suffering in the future;

       e.      Physical impairment in the past;

       f.      Physical impairment which, in all reasonable probability, will be suffered
               in the future;

       g.      Loss of earning capacity which will, in all probability, be incurred in the
               future;

       h.      Disfigurement in the past;

       1.      Disfigurement in the future;

       J.      The cost of future medical monitoring;

       k.      Mental anguish in the past; and

       1.      Mental anguish in the future.



                                               -16-
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 19 of 200




                                        VII. Preserving Evidence

        42.     Plaintiff hereby requests and demands that Defendants preserve and maintain all

evidence pertaining to any claim or defense related to the incidents made the basis of this lawsuit

or the damages resulting therefrom, including statements, photographs, videotapes, audiotapes,

surveillance or security tapes or information, business or medical records, incident reports, tenant

files, periodic reports, financial statements, bills, telephone call slips or records, estimates,

invoices, checks, measurements, correspondence, facsimiles, email, voicemail, text messages, any

evidence involving the incident in question, and any electronic image or information related to the

referenced incident or damages. Failure to maintain such items will constitute "spoliation" of the

evidence.

                                   VIII. Requests for Disclosure

        43.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

requested to disclose the information and material described in Rule 194.2 within fifty (50) days

of the service of this request.

                                  IX.      Prayer and Jury Demand

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that:

        a.      Defendants be cited to appear and answer herein;

        b.      Plaintiff be awarded damages from Defendants herein, jointly and severally;

        c.      Plaintiff be awarded costs of suit;

        d.      Pre-judgment and post-judgment interest on all applicable amounts be
                awarded to Plaintiff at the maximum non-usurious rate as allowed by law;

        e.      Plaintiff be awarded exemplary damages; and

        f.      Plaintiff be awarded such other and further relief, both at law and in equity,
                to which he may be justly entitled.



                                                  -17-
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 20 of 200




                                         Respectfully submitted,
                                         FARRAR & BALL, LLP


                                         Isl William R. Ogden
                                         William R. Ogden
                                         Texas Bar No. 24073531
                                         1117 Herkimer Street
                                         Houston, TX 77008
                                         Telephone: 713.221.8300
                                         Facsimile: 713.221.8301
                                         Email: bill@.fbtJ1al.com
                                                    ,_,,..,



                                         Isl Chance A. McMillan
                                         Chance A McMillan
                                         Texas Bar No. 24078981
                                         Federal Bar No. 1902653
                                         McMillan Firm, P.L.C.
                                         440 Louisiana, Ste. 1200
                                         Houston, TX 77002-1691
                                         Telephone: 281.888.2131
                                         Facsimile: 832.831.2175
                                         Email: cam@mcmillanfirm.com

                                         ATTORNEYS FOR PLAINTIFF




                                  -18-
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 21 of 200

                  2020-54452 / Court: 215 Dillard            Exhibit 1
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 22 of 200




                                                        ~
                                                   •~




         Intercontinental Terminals~mpany
                    Tank Farm            Fird'o:
                       1943 lndependen~rkway
                           La Porte, TX~71
                                   •~


                                  «§
                  Harris Count~e Marshal's Office
                       Case N~ber 1903-00046
         Investigator Jim H~raves, Jr. 95F33 - IAAI-FIT, ECT


                       0
                        ~               ·.
                   ~~                        .




              ~
                 cJJ
         w
            •~




        ~reau of Alcohol, Tobacco, Firearms and Explosives
       ~         Case Number 782035-19-0029
                  Special Agent Eric Evers - IAAI-CF!
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 23 of 200




                                                     ~
                                                   •~




          Intercontinental Terminals~mpany
                         Tank Farm       Fi{j0
                       1943 lndependen~rkway
                          La Porte, T~71
                                   •~


                                  «§
                  Harris Count~e Marshal's Office
                       Case Nbber 1903-00046
         Investigator Jim H~raves, Jr. 95F33 - IAAI-FIT, ECT


                     0
                        ~
                   ~~
              ~
                 cJJ
         w
            •~




        ~reau of Alcohol, Tobacco, Firearms and Explosives
       ~         Case Number 782035-19-0029
               Special Agent Eric Evers - IAAI-CFI
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 24 of 200




TABLE OF CONTENTS
                                                                         a* <if
   Final Report ......................................................... ~ .. pg. 5-11
   Lead Investigator J. Hargraves 95F33                             o~

                                                                  ~
   Initial Report .............................................. ~~ ...... pg. 12-19
   Original Investigator Response by D. Lee 95F24             ~
                                          ~
   Supplement Reports and follow up inves~tions ... pg. 20-138
   March 18, James Menger, et al ......... ~~-·-········ .. ···· pg. 21-22
   March 19, Timothy Guidry ............. ~ ....................... pg. 23-24
   March 19, Jeremy Dickerson ... ~~ .......................... pg. 25-26
   March 20, Rodney Reed, et~~ ................................ pg. 27-28
   March 21, Chief Petrilla, e~.~·-····· ........................... pg. 29-31
                                          g
   March 20, Frank Weido~t al .................................... pg. 32-33
   March 22, John Bur~ ............................................ pg. 34-35

   March 22, S~bp~\~.service ...................................... pg. 36-37
   March 23, Cm~1ihams ......................................... pg. 38-39
   March 26, ~gell lewis ............................................. pg. 40-41
          •Jf!i}
   March 1,~indy Williams ...... ,. ............ ,, ............. ., .... pg. 42-43
   Marc~, John Burditt, et al ..................................... pg. 44-50
        ~
                   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 25 of 200




  ~,--------------------------
    '''
      '''
        '''
                                                                                                 *
                                                                                               ~<if
                      March 27, Video of tank fire ...................................~9g. 51-52
                                                                                    •   (j;j
                      March 28, Derek Walker, et al ........................... ~ .. pg. 53-59
                      March 26, Cindy Williams .............................~······ pg. 60-61
  ''''                March 28, Cindy Williams ......................... ~~ ........... pg. 62-63
   '''
     '''              March 29, Cindy Williams ..................... ~ ............... pg. 64-65
       '''
         '''          March 29, Steve Mathias, et al ......~§. ................... pg. 66-71
           '''
             '''
  ''
  l
  l
                      March 30, Digital media .............. ~ ......................... pg. 72-73
  l
  l                       •                                 •~-
  l
  l
  l
  l
                      Apnl 1, Aaron Baquet, et al ..... ~ .............. ., .............. pg. 74-76
                                                     e~~................................ pg. 77-83
  l
  l
  l
  l
  l
  l
  l
                      April 3, Carlton Homfeld,
                                                     &...................................... pg. 84-85
  l
  l
  l
  l
  l
  l
                      April 3, Carlton Homfeld ..
  l
  l

 '''                  Apr'.I 4, To.m Kajand1#~ .......................................... pg. 86-87
   '''
     '''              Apnl 4, Michael P~r, et al ..................................... pg. 88-91
                      April 2, Nelson ~goner, et al ................................. pg. 92-94
                      April 4, Davi~ascome, et al .................................... pg. 95-96
                      April 5, N~n Stone, et al ..................................... pg. 97-100
                      April ~intenance Building Examination ........... pg. 101-102

·'
                          ~
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 26 of 200




       .                                                   (}
   April 7, Lt. Schoonover, Command Post .................~ . 103-104
                                                                          *
                                                                        <if
   April 6, Michael Parker, digital media ................     ~pg. 105-106
   April 9, Second 80s Tank Farm Examination             .~~!... pg. 107-110
   April 9, Second 80s Tank Farm Examinatio~~ ......... pg. 111-113

   April 9, Digital media from HCSO ··········~···········••Pg. 114-115
   April 10, Maintenance Building Exa~tion .......... pg. 116-117
   Apr'.! 10, Mai.ntena~~e Building E~ination .......... pg. 118-119
                                         ~
                                         0

   Apnl 10, Review of ITC HCFM                 ........................ pg. 120-121
   April 11, Michael Parker ....    ~~ ............................. pg. 122-123
   April 11, ITT PRO Fadlity.& ................................... pg. 124-125
       .                       <©
   Apr:I 11, John Bal.I, ~~ ......................................... pg. 126-129
   April 11, James H1¢@y ............................................ pg. 130-132
   May 14, Demo~,\ fire at 80s tank farm ................ pg. 133-134
   September ~~tress Engineering Services ............. pg. 135-136
   March   ~~tFMO         Canine Report ........................... pg. 137-138
   ATF 0 ~ and Cause Report .................................. pg. 139-202

       ~
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 27 of 200




                                                               *
                                                            (}<if
                         Final Report                •l!r
                                                     ~
                  HCFMO Lead lnvestigaq
                       J. Hargraves 95F3~
                                              ~
                                           ~~
                                        ~~
                                      ~
                                   ~
                               ~~
                             ~
                           ~

                     0
                       ~
                   ~~
              ~
                 cJJ
            •~




         ~
       ~
                Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 28 of 200

                                                                       CASE SUPPLEMENTAL REPORT                                                                                   Printed: l l/20/2019 13:43


Harris County Fire Marshal's Ofjice                                                                                                                                            OCA:       ]90300046
                               THE INFORMATION BELOW lS CONFlDENTlAL- FOR USE BY /\UTHORJZED PERSONNEL ONLY

Case Status: AC7JVE                                                               Case Mng Status: ACTIVE                                                                     Ocrnrre<l: 03!]7/20i9

     Offense: FJRE (UNDETERMhVED)


Investigator: HARGRA /ii'.,S J. (FU9168)                                                                                   Dati:/Time:             jJ/18/2019 N:00:00,~day
 Supervisor: SiNGLETON, J (F09j]0)
     Contact:
                                                                                            S!!pen1isor Review Dale/ Time:                         ,ljlJ"8'?(l


                                                                                                                              Refon,nce: Fo!io111-11p
                                                                                                                                                       •




                                                                                                                                                                         ~
                                                                                                                                                                          7




                                                                                                                                                                              a
                                                                                                                                                          I.. , 119· ,l I .· 1'7·   (W
                                                                                                                                                                               ~•. _1.,~~0    -
                                                                                                                                                                                         7 I 11u
                                                                                                                                                                                                 ,lay




 Jim Hargraves, Jr. - 95F7
 Lieutenant                                                                                                                                                     ~
 Fire/Arson Investigations
 Harris County Fire Marshal's Office
                                                                                                                                                      Q~
 2318 Atascocita Road                                                                                                                              ~
 Humble, TX 77396
                                                                                                                                              ~~
 Final Repo,t - lnte,continental Terminals Company Tank Fa<m Fi;e                                                                 ~}r!J/;;
 ABSTRACT:                                                                                                                  ~
 An initial reprni was written and submitted by Investigator l ~ _ e e (95F24), but due to the size and scope of the
 incident a report detailing what occurred after Sunday lVIar~W, .:.019 would need to be written by the Lead
 Investigator who was assigned to complete the invest~ig                                                       · ~ T'hat task fell to investigator Jim Hargraves, Jr. (95F33)
 who with the assistance of Special Agent Eric Evers · .·. · e Bureau of Alcohol, Tobacco, Firearms, and Explosives
 conducted an investigation, determining the origin a~c: 1se of the fire, Investigator Hargraves was also assisted by
 Lieutenant Gustavo Lopez and Investigator John L~rd in conducting interviews of the employees of ITC. Through
 those intervie\VS it ,vt,s deterrnmed frmt the pw~n                                             · r Tank 80-8 h;3d been replaced in D,~cember of 2018. Docwnents
 V,e,,.      ,e,J,,_,·:'L,~ tb,,,ug,,_
   ,_....-~-.,•_,·~11:-.,..,,,~,  i;--....,   h~~lk•JJO.urn.,
                                                   l..-..- :-:- ,,..,.,,md rhut,1,V,
                                                                                · ,..,.r   ·
                                                                                           .  . •~,:,, cxcL1Hna,,,.1n
                                                                                                       :,,~,. • • •!-~-
                                                                                                                              ,if
                                                                                                                               ,- •    •   c~• .--.~i
                                                                                                                                    t~,,s,.. do,.,.,me,,L_.,.,_,,~-~ ,_,,--,,.,.;i~-..~-..·;r,,: -:-:.•~
                                                                                                                                                                 ,.t vva., ,,d'-1,,,:rh.. u that a L.tt,"·    --~••-.,·:, Lar,,
                                                                                                                                                                                                                          :~_'l.-


 occurred JO mmutes prior to tne fire, thus~-·mg a large amount 01 product Subsequent to the release ,here was a
                                                  ' ~ -..-~-.
   ;~,--· •~ ',,,-, f'.-'
 TI,tA-lJ,.,tJl\.,,:J      ,ailw,.'"-' ut
                                       -,·•·:-.
                                             ,:.qu1plrk,.,t         T,,t.
                                                                        }-.,~~ 1--., ,
                                                                               L ! ~ , ......
                                                                                          -~,s   d _,.hb _1.,u,n, o, the ~,nvLs,1
                                                                                              ~- n t' '"',..,. .... : + ~...,·        'r->i  t'q·    ' ·n   ~"•"C   t~~1· +} • ·-;...,.~~·,••-~ ,--::-- ~,i'· --:-..·,n
                                                                                                                                               6 atio,, v,,:L, ,,,at ,,1,. ia,,-:ll:. c., eq,,lj.ltll,:..d a,,d
                                                                                                                                                                                                                           n-

 the product rek;1se ecrnsed the fire that ,;~red on J\,htrch l 7, 2019. The hypothesis was confirmed once investigators
 were allowed to enter the "hot zone"                                                pril 9, 2019. The manifold area of tank 80-8 was photographed in place and
 great care was taken to not disturb·                                           o the components of the manifold, but to photograph them in place. This task
 took four insertions to the hot :wn,~ ith Investigator H.argraves and Special Agent Evers conducting two insertions.
 The interviews that were cor~~ are in the interview section of this document and the Supplements that were written
 are in the Supplements taq,~?fa document.
                                                0
                                                     ~
 This rep01i will detai~events, It should be noted tbat the Harris County Fire Marshal's Office and Bureau of
 Alcohol, Tobacco, f",· ·1 sand Explosives worked very closely in completing the work products needed to make this
 final report possib~

 ASSIGNMEN'~

 On Sunday, March 17, 2019 at approximately 10:33 hours, a fire occurred at petrochemical facility commonly known as
 Intercontinental Terminals Company. The address provided is 1943 Independence Parkway, vvhich is in La Porte,
 unincorporated Harris County, Texas. A secondary address for the facility is 262 l Tidai Road, which




            lnvestigator Signature                                                                                       Supervisor Signature

                                                                                                                                                                                                                 Page 83
           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 29 of 200

                                                 CASE SUPPLEMENTAL REPORT                                              Printed: l 1/20/2019 13:43


Harris C'o1111ty Fire Afarsha!'s Office                                                                             OCA:       190300046


Case Status:    ACTIVE                              Ca§e 1\fog Status: ACTIVE                                      Otturred: 03/17/2019




1nvcstig;itor: HARGRAVES, J         (F09168j                               Date/ Time: J J/18/201914:0(UiO~.
                                                                                                         1)/onday

 Suf1ervisor: Sl/v'(JLET()i\l, .I (f"'091.'30)
    Contact:
                                                         Supervism· Jkview Date/ Time:   .,'I fl>,,.<,

                                                                            Refuence; Follow-up


                                                                                                             ~
                                                                                                                 a
                                                                                               '' 8 /')')I ..(l j ..
                                                                                                                  7 ·I~.
                                                                                                                      /. ..1~ -.·    • f •'
                                                                                                                                    i«,0;!·




 is in Deer Park, unincorporated Harris County, Texas. The chemicals involved alona ~ the difficulty in
 extinguishing the fire prevented entry into the fire scene for approximately one we0e~other obstacle to the
 investigation of the fire was the fact that the scene had to be deemed safe and th~c:hemicals involved had to be
 sufficiently remediated so that an investigation could occur.                            'V
                                                                                         ~
 On V/ednesday, March 20, 2019 at approximately 03 :03 hours, the fire '"'la.
                                                                            ~nguisbed. This was done with the
 assistance ofpersorme1 from ITC, CI1\1A, and other industrial fire comp' .G that had been requested to assist with
 firefighting operations. It should be noted tbat due to the volatile natu~ ,e chemicals involved, entry into the tank
 farm ,vas delayed until the area vvas deemed safe by safety officia~~

 The Ho:':~ton Ship Cba:mel i,s a large, ~ommercial waterway _us~r i~terstate a:1d internationa'. transpo'.iati_on of
 goods. l'ne waterway is a vital artery ior these goods, espe~~The 011 and gas mdustry. Any mterrupt1on m
 transportation of goods could cause significant financial i f f ~v

 ~pecial A.gent Eric E,vers ~ 1i1h tl·:e B_urea~ ~f Alc:ohol  ;:f~(i?~f
                                                                ?, F(ream:s an~ Exp:osi:es (ATF) assisted the Har~is
                                                                                o!
 C~u~t)' Fire Marshal. s O.tt1~e- with the ong1_n and _ca~~~~~t1g~tlon ~the fire. S1~ectal Agent Evers authored tne
 ongrn and cause section oftnrs report vvllh mput tr~part1C1patmg HCH\1O Investigators.

 SCENE DESCRIPTION:                                 0
                                                        ~(©
 The tank '.~r~} ,vhere th: fire occ::,~red i s ~ ~ throu?hout the compa~y as the_S~crn:d go·s. Th.is ~s becaus? ,the tanks
 located w1tnrn the tank tarrn are 8v,000 ~el tanks. fhey are approxm1aiely 120 tali and 40 m diameter. l be tanks
 ~re of welded co_nstrn':tion .a~d have ~11 thickness of appr:'~im~teJy ~ - ~/~". The _tank farm i_tse!fis app:oximately.
 _,28,00('. square-teet with ~11~mg a~~fpme1:t throu~houl. I he Secona 80 s coma.med 15 tan.Ks ma 3 x ::, constructrnn.
 Tank 80-8 the toc:us of tbis mvo'½-\1,on was rn the rrnddle of the tank farm.

 The Legal Description of t1~perty is as follows: TRS 4F-2 & 4G- l (IMPS ONLY) (LAND*0440990010032)
 (POLLUTION CONTROJc,~ST 646 GROSS. The complex is located within the Houston Ship Channel Industrial
 Complex and is Jocat:e~~~thdependence Park\vay which runs in a north to south direction. independence Parkway is a
 concrete two-way W~'§:Yrface in good condition.

 The weather cqu~~s for the day of tbe fire was reported at Ellington Field on March 17, 2019 at approximately 09:53
 hours is as foll~;,,as that the air temperature was 55°F, the humidity vvas 38%, the winds ,;,,ere out of the East North
 East at 8 MPH, and the skies were mostly cloudy.

 The vv·eather conditions for the day that the fire \>,'as extinguished was reported at Ellington Field on J'liarch 20, 2019 at
 approximately 02:50 hours is as follows \Vas that the air temperature was 52°F, the humidity was 82%, tbe winds were
 Calm at O I\.1PH, and the skies were fair.




        Investigator Signature                                            Supervisor Signatme

                                                                                                                                              Pag~ 84
          Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 30 of 200

                                                CASE SUPPLEMENTAL REPORT                                                  Printed:     J   l/20/2019 13:43


h'Carris C'ouniy Fire A1arshat··s (~'jjice                                                                              OC/',:       190300046
                     THE !NfORMATlON BELOW JS CONf!DENTl/\L - FOR USE BY AUTHGR1ZED PERSONNEL ONLY

Case Status: ACTIVE.                               Cas(c l\'fog Stah!,: ACTIVE                                         Orrnrrcd: ()3/J7i2()J9

    Offense: FIRE (UNDETER!vilNED)


Investiglltor: HARGRAVES, J (F09168)                                       Dale /Time:   .1 11 ,._,, .,,:,,,.,.: 1'd-1n,1-oo~'
                                                                                          ;Ji1N/,n/')              ,. h.•. J, onJ'L'
                                                                                                                               ,;-..,,c.(.,_ :
                                                                                                                                 J
                                                                                                                                            1


Supervisoi-: SINGLETON, J
   Co!ltad:
                                   (F09 l 30)                                            1
                                                                                               n x/?n10
                                                                                          1,(/({..,.,..{;_._;,-


                                                                                         Fo/!01,1-1,p
                                                                                                                  ..




                                                                                                                  ~
                                                                                                                       a
                                                                                                                       '"-~':c ond-,·,·
                                                                                                                   ; 1,1.,.:;.,~~
                                                                                                                     -:.          -ti.;/




                                                                                                         ~
 The weather conditions for the day of the examination was reponed at Ellingtor~-rJ'-~ April 9, 2019 at approximately
 09:50 hours, is as follows was that the air temperatme was 75 Cf, the humidity· a - · %,, the winds were out of the West
 at 9 MPH. and the skies \Vere fair.
              .                                                                          ~

 SCENE SAFETY / AIR MONITORlNG:                                                    ~~
 Proper pe~soi:nel protective ,equiprnen_t was used by investi?;ators duri~~ fir.e s~ene examination including Class B
 HAZIVIA i suits, mulu-gas oetectors, Rubber boots and rubDer gl~~tn rntnle mner gloves.

 Air Quality readings were provided by on site monitoring and ~arris County Fire Marshal's Office BAZMAT team,
 Constant monitoring of the scene was conducted and once iJ~o~termined that entry into the hot zone could be rnade,
 HAZMAT personnel vvere attached to the investigative tea~well as third party air monitoring, Due lo the chemicals
 prese_n~, it \li:lS. deterrnin_ed t:iat Cl~iss B HAZMAT sui!~~ with canister type air filters with Full Face masks would
 be unlized while operntrng tn the hot zone.              ~       v




 FIRE SUPPRESSION SYSTEMS/ALARJvIS:                       ~
 Fire Sprinkler System - No automatic systerp_ ~~nt - The tank farm did have large diameter fire monitors present to
 provide firefighting capabilities. A low p ~ e malfunction with the fire pump prevented it from being utilized to
 assist in controlling the fire during the i ~ ; t stage.

 Fire Alarm System - No automatkt-~     f . ··arm system was present. Witnesses reported a radio system vms used. Once
 the ~ire \V~:obse:·ved, n01ifi~:ation · _ ~the fire \ear~ to-respond were mad~ and em_1-:_loyees responded to their _assigned
 stations. l he tanKs are rnorntoriea~ a SCADA m the Control Room, and klave not111cauons programmed by the
 operators to alert if any abm~~ies are detected.

 ELECTRJCAL AND 'i~~L GAS DJSTRIBlJTJON SYSTEMS:

 Location of Povve,t!V· - Povver is supplied to the tank farm via a transformer bank located near the rail car and truck
 manifold. T~e po'     ·s supplied by a 7kV tr~nsfbrme,:_and ~1] wiring is -'.~m 1.~n?erground in co~~uit ~nd all conn~ctions
 are made up rn~~ ,1 vapor and dus} ex_rlos1on proot .1un,c.t1on b~xes. Circuit tirea~ers_ are vanaole ,_n na~ur~ ano are
 rated at 12U0 a ~ I he power supplied 1s three phase ana is used to power large, rngh horsepower e1ectnca1 motors
 used to drive the pumps located on the manifolds of the tanks.

 Location of Gas tv1eter - The gas shut off for each tank is located at the tank manifold. There are intakes at the docks to
 allow product to be moved from the ship dock to the tanks. There are also intakes at the truck manifold and rail car
 yard manifold that allow product to be moved from tank trailers and mil cars to the tank farm as well.




        Investigator Signature                                           Supervisor Signature

                                                                                                                                                  Page 85
         Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 31 of 200

                                             CASE SUPPLEMENTAL REPORT                                                        Primed: l l/2012019 LH3


Harris Co11m} Fire i\Jarsha(s Oft7ce                                                                                     OCA:       190300046
                   THE lNFORMA Tl ON BELOW     rs CONFiDENT[AL - FOR USE BY AUTHORJZED PERSONNEL ONLY
                                                   c,,,,, Mug Stlltlls:   ACTIVE                                         Occurn:d; 03/17/20,'9

   Offense: FIRE (UNDETERMINED)


              HAR.Gl?AVES. J (F09!68)                                         ffate / Time:   ! J,        ,JI -   . I,, ,
                                                                                                                  ,/_,    ord-·11
                                                                                              'l/Jfi.i)nl9 J'4'(1()·{'(1~1-
                                                                                                              . ,           ( i.,,(p




   Cont;,d:
              SINGLETON, J. (F09J30)                                                          '11 fi./:?n
                                                                                              1
                                                                                                     11
                                                                                                      1
                                                                                                  ,, - ,,, ,



                                                                                              Follow-up                  a
                                                                                                          ;r; 1.'7,· ,12 ,· .J"~



                                                                                                                         ~
                                                                                                                               -'   .· ,.,•1·--·1a1,
                                                                                                                                            '"'' •




Th~ levels :'or the tank~ are 1nonitc:re_d i~ a c?ntrol room and the levels are re.:corded l ~ CADA da~a. Data provided
to U,e Harns County Fire Marshal s Ofilce trom a subpoena served to JTC shows tj1~oduct was being released from
tank 80~8 for approximately 30 minutes. Approximately 9,000 gallons or 220 B~~ of Butane enriched Naphtha
would have been released during this time period. A barrel according to the Am~n Petroleum Institute is
approxirnately 42 U.S. gallons for reference.                                     ~~

ORIGIN AND CAUSE OF THE FIRE:                                                       ~t/i/
;n~est_i~at_or :·~~rgrnves,.,t~?~ ~v:r a!.  ~e~~
                                               1~1,,~es'.ig~:or or'. :t:es~~~~~~:6, ~~ l9_
                                                                                        m~d ~on,~t:ct:d ~n~!ti~:~ o_n __sce~::
,nkrv1<.-w~ a~ ,1,ell as o,, ~1k ctnu oL s1k ;n~pl.'.ct1011::i. Jm,e~,tiga,u~ d1~ HCHv1U .:1n1., A IF wer,. r,ies,.,,t to, tht. 1Jr\.'.
                                                                                                                                                             ~
scene examination th~t oc_curred on A~ril ~, ~019. l_nv~stiga~or~~e, iha_t based on ~1e interviews c~nducted, the data
collected, scene examrnai10n and the site v1s1ts the fire 1s a~£~1 rn nan.ire. The A .l F case number is
782035-19-0029. See the comprehensive, co-authored AT~~f'MO Origin and Cause Determination report for ii1rther
details.                                                             {[!fj
Jnjuries or fatalities:                                      <k.~
T,vo medics with Clear Lake Medical Corps were ~Ihated at Houston t-,,1ethodist St. John's hospital. Lt Weido and
Nlorgan were evaluated after being exposed posfflilY to Benzene. This occurred on Wednesday, March 20, 2019. A
supplement was cornpleied by Investigator ~~]er,

Scene Documentation:                      0~
Images 1r,1ere captured at various times d~g the scene. Digital cameras, drones, and video recorders \,Vere utilized to
capture the scene and provide a~~rue   ~sentation of the scene as scene on the many dates mentioned above in the
r~port. Tt_ie i!m_,g~-~ were capt~red · ·:uy to a:1 internal memory ~ar~i in the device and transferred to the Harris County
Fmo Marsnal s Ohice Foray D t- .. v,dence System on the Harns County computer network.

Evidence:                           ~
 ",, items
,.-,_Jl ·  ..
           trom
                               0
                t he rnam·t·. . •   u·ere 1e.ft.mp l ace an d were not d"1stune·
                                                                             ·1 d dunng
                                                                                     . the
                                                                                        . scene exarnmat1on
                                                                                                     . . t hat occurre,d on
                           O
April 9, 2019. All of         ;.ms v,1ere ]ater transported from the scene to a business ca11ed Stress Engineering Services,
Inc. and i.~ located at     v3 Old Houston Highway in Waller, Wa1ler County, Texas, The items were photographed by
Investigator Har~;r      . and are a true representation of the scene as observed on September 10, 2019. The photos were
saved to an int r       nemory card and lacer transferred to the Harris County Fire l\farshal's Office Foray Digital
Evidence Systen n the Harris County computer network.

C'.anine l)sage:
See their supplement for ftn1her information.

INTERVIEWS:




       lnvestigator Signature                                                Supervisor Signature

                                                                                                                                                       Page 86
           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 32 of 200

                                                 CASE SUPPLEMENTAL REPORT                                                Printed: l l/20i2019 13:43


Harris County Fire Marshal's Office                                                                                    OCA:    ]90300046
                     THE INFORM/\TiON BELOW lS CONFIDENTIAL - FOR USE BY AUTHOR!ZED PERSONNEL ONLY

Case Status:   ACTIVE                                   Case Mng Status: ACTIVE                                       OccmTed:      03/17/2019
    Offense:   F!R.E (UNDETERMINED)

lnvcstigator: HAHGRAVES, J          (FOYJ6/:J)                                         Date/ Time:   11/1812(}!9 l4·00.00,1!Fday
 Supervisor: SJNGLETON. J

   Contact:
                                   (F09 J30)                  Supervisor Review Date/ Time:

                                                                                                                     a
                                                                                                     11/18/2019 17: 12.J(!j}onday
                                                                                        Reference: Foli011•-up


                                                                                                                  ~
                                                                                                              ~
 Numerous int~rviews w~~-e conducted by lnves:igators ~vith th~ Harris County Fir'<>~1ar s ,Offic~, _They _wer~
 overseen by Lieutenant IJ. Lopez and were audio recorned and supplements we~~pleted tor each mterv1ew tnat

 HCFMO. A site visit was conducted at Stress Engineering Services, lnc.                        0~11
 occurred. Interviews were conducted staiiing on March 18, 2019 and continued ~ the scene was released by
                                                                            '~ember 10, 2019 to photograph parts
 belonging to the manifold of Tank 80-8. AU of the interviews conducted a . with site visits and the scene
 ex~nination were completed as supplements and uploaded to the reporti~; stem of the Harris County Fire Marshal's
 Of11ce.                                                                                  ;!};~
 NARRATIVE:                                                                            ~
 lnvestigators explored the hypothesis that the fire \¼as the r e ~ ~ mechanical failure near the purnp, seal pot ;.rnd
 coolant, ,;s~e,:·t!Jly wi,hi n the 1rn1_n!fold of L'.nk ~0-8: thus ca~~a lea~ rnq ~ul:sequent ignfrion of the f11:e. Th~, reas?n
                              1
 for the oeher tor 8 mecnarncal tmiure \Vas Unt tne m:.t~~.:.                    ~,.,~ed trom tne SC,-\UA system st:0wed a prnnuct re;ease lm
 ,;pproxirnately 30 minute<, prior to the fire. Employee                            ' ' interviewed and \Vere asked about the1 r knowledge of any
 .
 ;ssues  .n1 an~' arou:1c. t1Je tan_r{1 t·a!·n1 ?~1 tl~Ie
                                                      ' d                 .~o~:;1e_
                                                          . . . ay 01-r U1e
                                                                         . ~'}ire- c-      o.f tile
                                                                                                ' ~rnp1oyees
                                                                                                      .               '
                                                                                                             r~~:"lernnerea. tnnt
                                                                                                                              ' sh:ii.l y IJe.tore
                                                                                                                                             ,.       .
                                                                                                                                                   see~ng
 the :,moke cloud tnere was a nm:~e m,e ·'rail cars co~rng . l his woulo be a souno ,a;rnhar to most ot the ernployees as
 there is a rnilyard ;v1thm the:it property. This         SOffi \.,           1
                                                                                ould indicate a moving part tha! was in motion and then suddenly
 stopping that rnotion The instant stopping gf@ff'fooving part would or is likely to produce friction, heat and sparks
 from the metal to metal contact This wou~the primary ignition source and the sequence would be that the leaking
 vapor product from the tank was ignited~~ failure of the equiprnent from suddenly coming to a stop. With the
 hypothesis of mechanical failure forme ~ data had to be tested and unfortunately that would have to wait until the
 hot zone was deemed safe to enter. I                     tigators continued to explore the mechanical failure hypothesis through the
 interview of process control operat                   nd determine the validity of the processes involved in monitoring, repairing and
 replacement of field products. 'irfi~ d investigators to speak to the process operators, control room manager and repair
 per~onneL Tbis included millw~ts, electricians, as well as operators, and anyone that was responsible for the
 egwprnent                        0
                                    ~


                              0
 The site was exam i n e ~   ~)ril 9, 2019 and was conducted with representatives from ITC, 1-farris County Fire
 ]V1arshal's Office Inv     : tions, Harris County Fire Marshal's HAZMAT, and Bureau of Alcohol, Tobacco, Firearms,
 and Explosives~-   ]or   1th Harris County Fire Marshal's Office Safety. Upon taking pictures, it was observed by
 myself and Spe ia c,ent Evers what appeared to be studs laying in the pump housing. h Hppeared to be three of the
 four strnh that vr _ d be used to hold the seal face fo the flange using nuL, and washers. The nuts were not located as
 there was a blanket of firefighting foam on the ground surrounding the manifold. The nuts could also have been mixed
 in to the debris that was on the concrete pad of the manifold. In any case they were not located visually by this entry
 team. It \Vas also observed that ihe seul pot was dislodged and was sitting at approximately a 45° angle H w:1s c1lso
 observed that the metal coolant lines thc1t we;·e attach:xl to the seal pot hacl wrnpped around the seal pot A fimd
 hypothesis of mechanical fail me ,vithin the rmmifold of the tank \Vas




        Jnvestigator Signature                                                        Supervisor Signature

                                                                                                                                              Page 87
           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 33 of 200

                                            CASE SUPPLEMENTAL REPORT                                 Printed: l l/20/2019 i3:43


Harris Coun/) 1 Fire Marshal's Office                                                               OCA:   ]9()3(}0046
                    THE lNFORMATlON BELOW IS CONFlDENTIAl. - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status: ACTIVE                            Case Mng Statu,: ACTIVE                             Occurred: 03/17/2()/9

    Offense: FIRE (UNDETERMINED)


Inv~stigatm·:   f-JARGRAVE.S'. J (F09168)                             Dale iTime:    JJ/18/201914.00:00,~day
 Supci·visor: SJNGLETON, J. (F09!30)
    Contact:
                                                   Sup~i-visor Review lhte / Time:

                                                                                                  a
                                                                                     j]/]8!201917. 12:3!/Jf}onday
                                                                       Reference: Fo!lo1:>-11p


                                                                                                 ~
 agreed upon by Investigators,

 MISCELLANEOUS:

 A site visit was performed at Stress Engineering Services, Inc., located at 424 ~- )Id Houston Highway, Waller, Texas
 77484. This is where the manifold items were moved from Tank 80-8 to b          · ·ed for future testing and examination. I,
 Investigator Hargraves took a series of photographs using a Canon EOS            digital camera with an internal flash. The
 images were captured directly to an internal memory card in the earner.· · ,. transferred to the Harris County Fire
 Marshal" s Office Foray Digital Evidence System on the Harris Co :Q , nnputer network. The photographs were of
 items of interest particularly the seal pot flange and the studs that v; observed from the site examination of the tank
                                                                                t?
 t~rm on April 9, 2019. One stu~ :·ernained in the flange and_ tw~re a~le be ~hotographed and one was l'.eavily
 Gamage? and ~ppear~d '.nelted. T~~se ph_?tog~aphs along w i ~ ex~mmat1~n of pai:s support the riy,Poth~sis           ot
                                                                                                                      ~
 mechamcal failure withm the marnrold 01 TanK 80-8. An o~Jw picture ot the entJre plant and the iocation ot tne
 tank farm and tank of origin has been uploaded as a r e ~ to this supplement


 SUMIVIARY:
                                                      ~
 The fire that occurred at the Intercontinental ;rml~1als Company on March 17, 2019 was the result of a failure within
 the manifold power frame of Tank 80-8. T~~~;e within the power frame resulted in an uncontained release of
 Naphtha enriched with Butane. Foul pl~~nalicious intent along with other unintentional causes were ruled out by
 investigators. Investigators were uni<bl •~ l e out various other failure scenarios within the seal pot and coolant
 assembly, along with failures involvi . e electric motor of the power frame or the potential ignition of the free
 flowing, ungrounded ignitable liqu·       ased upon the interviews of the employees, witnesses and the field exmnination
 the nature of this fire is classifi~ , ccidenta], per the description in NFPA 921.

 --EOR--
 JOf{                         ;~u~
                          ~
                   ~
                       ~




        Investigator Signature                                      Supervisor Signature

                                                                                                                      Page 88
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 34 of 200




                                                           ~
                                                                *
                                                             (}<if
                                                        •~


                                                       ~
                                                   •~

                                                 l{J
                         Supplemen~~
                         March 20,        ~9
                  Interview with ~ney Reed
                   Interview w$~hris Collier
                  Interview~, David Capetillo

                             ~
                           <©

                     0
                       ~
                   ~~
              ~
                 cJJ
            •~




         ~
       ~
          Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 35 of 200

                                         CASE SUPPLEMENTAL REPORT                                           Printed: 1 l/20/2019 13:43


Harris County Fire l'vfarshal's Q(fice                                                                     OCA:   ]90300046
                    THE !NFORMATlGN BELOW lS CONflDENTll\.L - FOR USE: BY AUTHOR:ZED PERSONNEL ONLY

Om: Stiltii~;   ACTIVE:




lnve,tigato!·: LOPJ:X., G. (F0908!)                                    Bate /Time;     03120/2019 ! 6· 00. OO~nesday
Silpen-·i~oi·: HILTON, T (F09136)
   Contact:
                                                    Supen·iso!· Review D:ite I Time:

                                                                         Reference;    F'o!io111-11p   a
                                                                                       03/25/2019 !9.·38. ft:@~~nday



                                                                                                       ~
 On March 20, 2019 I, Lieutenant Gustavo Lopez, was at Trans Star due to a rneeting~~-:hief Rodney Reed with
 HCFMO, stated that Chris Collier, with SETRAC, informed him that Chief Petri14,,~'rt Bend County ElVfS, informed
 him ~Chri~) t~1at per~o~nel in the rehab had_ stated something about a generator ~ that had spread to the tank. I
 obtained elms Collier s contact number of                                             'V
                                                                                       ~
 At 17:48 hours, I called Chris Collier and informe~ him _ofwh~t ChiefRi~d told me. She stated that firefighters
 had stated that a generator that workers were workrng with had caught o        , Also thai ihe firefighters were not
 ~!l~\.~ed ~o put it out d:te to t~e p~ocedures of the plant. Chris stated t~~ will send me an email with Chief Petrilla's
 ,nfu1,nat10n. End 0f .,upple,11-.,n,., ..... , ..... ,,...
                                     0
                                                                        ~~
 D. Lee                                                                  Q
 Unit 95F24
 Harris County Fire Marshal's Office                          0~~~
                                                                ~
 Supplemental Report                                         r§,
 On Wednesday March 20, 2019 at 1022 I, Dennis Le~95F24 along with Investigator Lieutenant G. Lopez unit
 95F7 ofihe Harris County Fire IVIarshal's Office dr~ to 1030 Ethyl Corp Road in unincorporated Harris County Texas
 to conduct follow-up information gathering, Units~ived on scene at l 059.
                                                   <©                                                                                .
 Investigators identified and interviewed a~~~' Mr. Davi.d Joseph (Joe) Capetillo D O B - ) -
 who stated he is employed by Internatioo~minals Company as an Area Pumper.             .

 Mr. CapetiJlo stated he was making h,h_~ounds and that everything appeared to be operation routinely when he heard a
 call on the radio that there was a fir~~that evervone needed to respond. Mr. Canetillo stated he got his gear and
 went to the North side of the plan~~idal Road.· He stated he saw fire at or near the manifold on t~mk 80:·8. He stated
 the flame was shooting straigh~1rom the manifold. He further stated there is a butane injection line on the piping
 and th~t ~e s:nv fire coming ~n the injection line piping. He stated the ir~jection line and the entire manifold were
 engulfed m f:ame.          o~
                          •   <!;j
 rvlr. Capetillo used th~1itor located at the north side of the tank yard to spray water in the direction of tank 80-8. He
 stated he could see ~~tmting to peel on tank 80- l 1 but stated tank 80- J 1 was not on fire at the time.
 The investigati~~mues,

 End
 DPL




       •-------------------n~~~~~~~~~~~~-----------------------------------------------------------,,--------------
        Investigator Signature                                        Supervisor Signature

                                                                                                                              Page 12
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 36 of 200




                                                            •
     ITCT n                                                lf




        ATP Case Number 782035-19-0029
                       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 37 of 200

   tLS .. l)i~.PJ:u--tin~~n~ Ju&tit~}            nr
   }Jure~tu of i\Jcohc::L ·robat~,~o, F'Ln.:.arrn~ and T:~,.:<ph)\i·ve\

                                                                        ····c;;;;;;;;;;;;;;~twffmnnn,,,oR~tt ··imimKM1-Qt~-M\fflPffl
                                                                                                                                            782035-19-0029
c-.-.-.-.-.-.-.-.-.-c-.-.-c-.-.---------------------•------------------------• ••--H----•--••----------••     •••••••••••••••.•.• ••.•.•.•.•.•.• ""----•-----•-• -.-.• •.• •'•.•.•.•.•.•.•.•.•.•.•.•.•




                                                                                           CAUSE AND OlUGIS REPORT
              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 38 of 200
                                                                                     ':' !nve!:!i'galion Numbe~   ·""· ---~--~~~~rt Nu 'nb~,.~ 1                .. __       ..       ..
ITC T:1nk   rJfffl   Fire                                                            I 782035-19-0029
                                                                                                                          ~
                                                                                                                     ____ J: ------·-·-··.... ·. ········--------·"--"-"-"-"-"·"··




                                Gnode Earth Pre-Fire On~n·ie\.\· of lntercontinent~
                                    ~                                              ~

STATUTORY AVTHORITY:                                                        ~;§,
                                                                             ~
            :2. The tfarris Coumy hrc Marshai-s Office is typicall~c lead imt~slig._tuvc agency for all fire rdmeJ
                incident;, in tbl.'. unincorporated areas otthc cont~iil are 1wt overlapped by a municipaliry.

                                                                      ~
                                                       LOCAL ~~t'\ME:'sJT CODE

                                                         TITL&. PUBLIC SAFETY

                                                 SCBT!T~t COU1\TY PUBLIC SA.FE.TY

                                               CH.~¥:i;;\,2 COU<TY FIRE PROTECTH),

                                              ~\HAPTER B. COUNTY f!RE MARSHAL

              Sec 352:013. I>IVr~YATION OF FIRES .. (aJ The county .~-ire marshal shall: .                                                                              .
                            I 1) tnYcsti~the cause. ongm. and c;rcumstances of !H"es that occur ,v1thtn the county but outside the
municipalities in the c~~md that destroy m damage .property or cause injury; and
                            (2) d~_,inc v.·hcther a fire was the result of negligent or intentional conduct.
              (b) Th~ ~~!.\sioner~ court of a county, \.Virh the advice of the l..'.DUnty fire mar:-.hal, shall adopl rules and
procedures for ~nining ,vhich fire~ warrant in\'estigation by 1he county fire marshal. The: county fire marshal ~hall
begin an investigation within 24 hours utkr the receipt of information regarding a fire Ihat warrants investigation under
commis.~ioners court rules and pwcedurc:-.. The 24-hour period docs not indude a Sunday.

                                                                                                                              AT}- EF ,:l I~:: :         r   I I J-:201 :.:      1

                                                                                                                              l-.1r ( iflin:1! l_: ... c<. Unly
                 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 39 of 200




             1     ~rhe t:nited States [)r:parunent (if JustH.:e~ spt:c~fic,1Hy the f$ureau of i\lcohoL ·re:b~~cco, F~re~n-rn~~ ;::.nd
                   f~xplo~~iv"t~s derive~: ~uHutor_y auu1onty fron1,



ii) \\ ll,,, '-·• "'" ,,.,,.,_,, y '"""''", , ·                                   ,, ., uc,             ,,.   d ,,,, •C•      de. "'".             le) , ,,, ·"" ,, l  r1   "_  ,. ,
'.:'.: ;:,', ::;, '.: ',~-,;~~~],~', ,: ~r ::r'.'.\ ,':'.'~'.I:'\,;:~; "t•,:1~:\i,ti:'.>,'::;~ ::~,,::,:, ::: ':_::l,:~':i:\ \ ::; }:'.~'' '.,~~)~:, ~:):: ':,':,-,:,~:\(J(~ ·,'~:,' ; ::L,,, \\;\,:~1::
th~,~;~\:-.. c:c hc~t~:, ~:nd t:                         lt/:t:r;.   r's~.,ub,.   1~'1 :~~-:) ~:,   r: ,·,n, :r~•-:           ,~r:\ ~.,,:,·,            , ~~~-: . .~•,',,         r:~; :', -:   ::un_::-i ,_t;.~:::~, :;,
                               :\-."-~:j: ,_-,-;- ;_~:-i:"-~i_i,_·~ p:\_ !dt<:c~.i l~\ ~l::, _,i)·,_:~,,:-.;_·~:(1n -}i,dl
.-~:i<---~~ (-::· p:~--~3Pt(~'.:                                                                                               ,',',•~,=-'.,',',,·,~_,,,::-,,,.;i,·~~~,·,,':,,r
                                                                                                                                                 ,,,,:;- ·:'~':'~'' :'h .. t:'=
:~;:·::\' ~;·L~l: -~O ye;.~;-,_ nn~:d PC:i..k-~· :.hi:--;;; -. ~~~ h::::~·;, ~:~·~,l :j ;L~,~:h :\~,ul:,,                  . : ... '- ,·: ;,~ ·. 11_·
                                                                                                                                   •l"'.,~4f.,'»,.                 ·le    ,i ;;l! oh,.·•

                                                                                                                                          ~
                                                                                                                                 ~~

            . }J07~~~:f~i'.;!,:i:,I~~~;~~~;g;f~;i\~~~~~~1~~m~;#~~~f~~I~J~?it; ~~I?~~~::-:~:
            5. Thu ttre prov<Cd extremely diffi<uh '" rnrnsu,s~\uw,d in, opprnxlmc.tely "'"' week with adctit,aml
                   Hare     U[A      'f<mK 80--8 wai; ne,,r             cip<h>il} (~~~~t~~' '.15,000                       b;1crc.J--.    of     X}phtha or roughly 3, l 50J}O(l gallons
                   ~<-,;·: ~:~:\i:~~;,~~~~i!~: i!~~:,~,:~: ~, ~:;~:!      '~!:~~'.:t:;i~~~~;nboring u.nici contmning Tolnene, G:t, B!encL Xyknc,
                                                                                        g
                                                                                                                               rrc~.
             7     () n -~. ! ;J.rc h .:~ 1,

                                                                                                                                   f·ar conducted by


             -:X'"\. : - ,_..\~
                         f"\,., ,,,,.,,,",:~ '·'• '1:"\1fs~,-n~,                       .,
                                : ~i.-~ _\~ .:• .... ,..- ~:--~~b-,h ,i..."tB::.'' '-"nd:')·              ~      ~ ,.,   •. f·'              '    .•           ,·;:-,,    .;.·.;.·
                                                                                             ,~ ,ls rn~:~o.(: anu tne onsne 11re ~cene exatniru::.uon D,~gan { n::::~~e et,~nns
                                                                                                                                                                                   ·


                         ,,, ny(qJed (Wb - ~ W ''(H 9 -\s this was " hazardous matenals ,,cene, activities by the invest,g,ttors \lii'::r<,:
                   ,.;·;t;i,~l,~~i'-,,~~n-:1~,:r~~~,;~;,:·                  ~t;u~~ l,imiring rime in the scene and the typt:s of                                ~ooh <,t'(d
                                                                                                                                                     d;:;,:tronic (:q~1ipment
                   L~r1t   co1.dd ~t,ik{~n           into   the gener,11 B.rea of nngHL

                           ~~


                                                                                                r-· ... ,
 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 40 of 200




                                                       Jr~


10 fi./\.RH~IS
                                        t . edford


                                                                                                                                   ~
                                                                                                                                     (}<if  *
                                                         request
                                                                                                                              ~~
                    C) F' /\ L. C' C) 1-I.()l ... T'()13 /\ ('f~ (}

                                                             C'Ff
                                                                                                                            Q~
                                                                                                                       ~
    ,.,_,.,-,,r·, "• "\N''''"''.'N'Y',,     '""'", ""', · ",.-,,.,,"·,nn, ,,.. ,... ,,_,                       ,. ((r)/;~
              t
    tr·\ i tJ{ (:i : ~ .L>~l:l : ~ i·1 L.   "1 t~.K~'l.:.l '! /\ L~ \. .. '---~~t ~-·t)r:../-'l 1 ~ t.: ~ ~.   ~

                                                                                                          ~QJ
                                                                                                 ~~
                                                                                             ~
                                                                                     ~
    Tht~ f,1n,1~,· inl: ;m.' ':- nur>,·;; ot" iii,en·in\·,: "''~~·,ed by the HC'F:vlO ;1<: a part of the o6gin and cau,('
    rn,e~1igati(1n Only rek, ;mt fK,, fo~i, r ~ : ~ ,he origin ;rnd UUl\tc invt,stig::irion have bern wckded.
    C\.11np1eh::- rt~port, r1.::-L1ted 1\.": H1(·~~e H1lt~r~\- s t: ,H'\ be. frH.H1d in the files of the li(.~1~\. i() and ;:\re idtntif~ed by
    nan1,~~ date and recorchng nlHnber. ~lt~pJe ~.nte.cvie\;.i--: rn~lY be ~ncluded in Hsynop~;)s.
                                                         0    (f;J
    E.rnpioyee --- J(:~us f1 rh\/O~ 03-<2~ -~ ~f\\.~S40(} l 00. !\-Jr. f{r;:~vo ~rated tha.t. ne i\ the Safet~/ Specit~hsr and ha\
                                                                        .n1u~r go rhrongh h.ir:n a~ he bas to i~sue ~i perrn~t ~tnd
                                                                             conductt..-:d on the day of the fire-.

15. E.n}pJoy·ee --- John                                                                     t\:'Ir. t3urditt ~t~~[ed that he l'.' a Shift .I\. .L:.tnager for C~reYv
    of the ()pt:ration:s                                                                                 t~--:r ti--:urtfen ~/e:::..r-:.. fie had \,\/Orked the .night '.':-lt~n
                                                                                                                        internal f1oaring roof vvith a ~nhd rr)of
                                                                                                                           a tink 13 laken out of se.r\:ice. ·rhev are




    ~::;it;d~1~;,:i:;~~:{;:~•i~t1;: ,~~~~:?0,~:~~it:t:~~~iJt~~~~'.i ~;~i;~;:,~; :~:
    en5ure rh~tt an)'· ernpJo_ye~~ C(fft sh~Jt do,:vn an entire )..~cUon if th,~t t:rnploye{: deern~ the sit:.~ation un~afe, f)n
    Saturda)'' !\:'larch ] 6: 2019~ at ·:~230 hour\~ tank 80-,8 \\.'as airno:~t fi.lled to capa(ity ~:tt 75:DDO barrels nf
    ~ aphtha le;Iving an estirnated head s.pa.c.e of .5 l{){)O barre!:.:;_ /:~. second batcb of ½3utane \~. ~=t~ ·being rnix(:d u1t.:)

    the Naphtha \~:hi ch .t~9~Lires that t.~~~:.. P~:~:!~P continuou~l.X. run f~:-~~.. '."~.~--\~.~~~~.. ~.~~~t-\t hours, 0-:lr. (}.~~~~f~)~. Vi~~~s on the
                       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 41 of 200
   ----------------------------~------~--------------------------------------,-,----,-~-:-;---.,,,---,-.----,---~-----~


__ J1;'.c:·~:::~:~::~~::~~!f~--------------------------------------------------------------------------------------------------------------·-·   __ ,_ _ _   , -.-.?a~b!~~-'=:-~~~~----"- - "-'•- - 1..
                                                                                                                                                                                                      F'epvrt Namb~'-••••••••••••••••••••


                          so·~ tank farm doing chore::,,  He heard .:i. sound like two rail cars coupling. a sound th;:it i~ not normal in or
                          around the t:mb. He \-Vas Jt ground level with :1 concrete \Vall approximately T tall hlod:ing his view_ H1.'.
                          heard a loud pop and airno:-t instantaneously sa\V fire m the manifold system to tank 80-8. He then began
                          firc.fighting operations with st;itionury fire equipment.




                                                                                                                                                                    ~
                   17. Employee - Dcivid Jn-;eph Capetillo. 03-27-19. #\VS.:J.00097. ~~Capetillo stated that he has hccn
                       cmpluyed hy ITC for four years He had hcen informed t11·                  ~duct was being moved at t,mk 80-2 l. He
                       be_- ga11 to pwgrnm the ~tops related to this activity. T~mk               -143 wa;; not communicating with the t:l>ntrnl
                       worn            so
                                    rhe tank haJ [() he physically inspected every~ wurs. There wen: no scheduied bkndrngs.
                       reported prnhlem,. P!Gs in usr:. or injec[ion" schedt~ in the so·,., for the weekend. He heard Tim Guidry
                       (~n lhc_r:id_io state that tt11.:re \V~:-. a "real bc1d fire·~~~~ 8(fs. After retrieving hi,., firefightin~ bunkc~r gear
                       Jrom the t1rchom,e, he made hts v,;ay to the area ~--Jbrnpany lnKk. He did not see anyone m the are:1 to
                       rndude Tim Guid1y He ob:-.cr-ved fire al the 1                · fold and purnp sL.Hion of lank 80-8. He attempted to
                       utiliLe the firefighting monitor:-, at wnk 80-- , d 80-7. He saw ,he msubtion on tank 80- l l begin to burn
                       i:rom radiant heat expo~ure aml then the~: mg vapor.'- at the top_of frte tank ignite. He th:nks he :v,~~ th_e
                       hrst person on scene and did n~it :-ec an~ else. There ,vas a whistling sound emanating twrn tanli. 80-8.
                       He did not hear a pin~'.ing sound whi~wnuld have ken indicatiw· of boiling liquid:-,.

                   18. ~:.mployec •· Jeremy Dickerson.~/21/28-J 9. #WS--H_10100. __ Mr. Dickerson stat~d that he i~ a Pumper and
                       rias been employed by !TC: f~;e:n year:-. He \.•:as m the Control Room wnh Steve J\.fathias ,,·hen the
                       fire started. ¥/hen there is , n~ue in the tank farm., the rm1niloring screens ,vill flash and ring to indic.ite a
                       problem. Tberr~ were no s · warning~ signaled via the control S:Y"-tem. He heat·d o,·er the rndici about the
                       fire when Tim Guidry r-~         ca it He went to the 8(1's to help fight the fire He observed some fire at 80-1 l
                       but mostly at 80-8.           llzed the fire moniror at tank 80-9 but the waler stream would no! reach :'iO he
                       attempted to bank         ater off of 80- l l to reach 80-8. He did not observe anyone else in the areil \.vhile
                       attempting to fiil     ~ fire, At the time of the fin:, he w;,,s not ;,,ware of any reported mechanical i~sue"
                       related to tank
                                     •
                                            . He stated that back in Decemher of 20 l 8, tht: pump.
                                                                                                         had been taken out of :-;ervice for
                       making noi~ nere \Vere no abrrn communication;;, from tank 80-8 to the control room. No PlGs \Vere
                       being use~ was aware that a pump repair had been cornplered on ~0-8 \.Vlthtn the ia">t few months_

                    19. Emp~~ Steve M,athiu",_03-29-19: #\VS400l03. \-1LJ\,fatlli::" ~t;1kd th;\t he is_ d Control Room Operuwr
                        and ha:-. Deen so ernpioyed tor thlf1y-iour years_ He -was m the {._ontrol Room w1tn Jeremy Dickerson. He
                        wa:,, v.-aiching five cornputer screen., ,\--bich inJicaied everything wa:, normal ilnd there were no alarrns
                        ,Klivating. He was alerted to the fire by n,cans of the rndio a:; was :\lk Dickerson_ He looked ;it the contrnl
                        ::;crccn for tank 80-8_v,.:b1~h_wasgreen and indicated that everything \'<a'- ma normal operational mode_ .>~...
                                                                                                                                                                                                     ATF rJ-- .~ l 2U:, l {_L2n(L.,H
                                                                                                                                                                                                     Fr,r Of:k:;Jl t:-;,; Onl:,
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 42 of 200



               purrip for any particular rank ~s ~et to be c.erisidered in the norrna! range up to L3(Y·'F. ']'he. purnp ¼hou!d set
               off ah1r.n1s Vihtn in het\:ve:en i 30'·1·' and ~ 5{/)F. lt ~hou1d shut otf at 1.5(t'F. 1'he dHtf~ g~ rth~t(:d to this;


20 . .E:rn.p1oyc(: ··· Si~nJ K,crr~ O~t .. O1-, I 9 \ tt\\.: S400 ! .! -4. .?\:-Ir, K{:-rr \t~~led that ht~ ~s the ~,.1~~rin~ C:ooichn(:! or :::nd has
     been crnp.to) ed by rrc~ for fony ·ye::tn-.. lie \~·2i~ 1n the •'rrafric }3u.Ud.ing \.\:hen h,: heard the fire reported over
                                           1


                                                                        upe.c.itions to sh~p~ in the }·fouston Sh;p (~·h;inneL
               tbt: r~i.dio. lie toot ac:uon~s to ~hut d.O\t,•n aH purnptng
               Upon tu:: qut-:tioning, no om~ !'t'ffternbered turning cff th,'.' pmnD at unk 80-8 w ht g,i*w orr.kr to do so.

               Empkrvet'. --- Ctd t. 'l-hJk.v, 03 -28- l 9, #\\iS-lOO 10 l. t\-fr. H.oLley ,:tared tha, he l'- ~~~-::e Pi\:;.;ident cl
               S,1-f:..'ty, }·kahh and Op-:rntinn, and h:.s been employed by 1TC fm thiny-eigbt y~-..::::;He w:,~ akrtcd to the
                                                                                                                                      1
               ~',~~:~:,~:;;t': !:\'.:;~)!~\~~: ~i tl~:~~~,1 ~::~-,~\~~:,;~~--~~}!;~te ,;\~l~~ c~t;:~~- ~:: ; ~,"~l:,:~i ~,:,l~'_.1_·-~,i::~~k,;~t.·rJ_l~,:\',:'..'.~,;-, .~_::_:-~,~-:i;i:,1:~'.:-~.~~;~; ~::~:na1eiy
                                                           :~t~
                ' to 6' abcr.·e the ground. He behe•:ie:-.                                                   ltl('.   cauS('. of the fnt tc- h,~ ,.,,, ,_.,._\'-"~~" '"-'''"'"'' '-"                                                               c,trn,:_, ,,   Gange Of'"
               b~;}<;h:Ct.                                                                                                                                                                            •~



.........:..   En:ipbyf,~ f\L:,_Hk:\-'-' 1\1::.ders. (H--Ui - l 9, \VSg:t00120 \fr. And{:r,; ~ d that he work:, on pump, :wd ti.ct~
               been ernple:yed by rrc~ for four y·ears. $.le '-\::.::~rk•~t1 nq ~ ht· r~:..-t'"1,-1 f,j~~t'k »n. R ~--~ r)e, . ,.:~·q}~t·~· ·)n ~ 8 tie

               ~~!~ ~i!~~,.:;:t:~;,~;: i;i~~,~~::~~:'.'1;~: ~~~\: ~t: ~\ itf;1~:·1-~j: ~~::
                      i                                                                                                                   ~:~:~.I_._::_.:,:_~,1_:~->,;.:~,-
                                                                                                                                                                    ~- ·_i'._J,-,~,I,~\,~:--,-,i_ :_:_:;,'--:_:_~1'._;_•,:_:,i_:1   ;'r£~::~:c ~;~!: ~t~-~~:l·~:1~e~:;:; e
                                                                                                                                                                                                                                                                         ~~t·
               the. t;:y·o stage seal i.ind did.                             60     on ~lte, ]-fed.id n<Jt                         h~iVC ,:.·             ·~~~                   the po\ver frarnc (electric
                                                                                                                                                                                       --~' _ ":· _-;, ..
               rnotur, c.oup~~ng
                               ,.    an<J' purnp an~xe:n
                                                     ..... :-. to a. ~KHJ.J
                                                                      '., _ '\·-,:, ,·__··,.•,·,:,_',,·,_.·,·
                                                                                                _, _, -,~--   ·.·-_·,.·,,~-,,',·,,
                                                                                                                   • !"· ..-·_\'.,·-:- ·,',.,•,,,-.•,
                                                                                                                                                  ~- ·,·.,·.:.:,,·:,:.·-_1:t,,'
                                                                                                                                                      ·-:.....                    , ~ tnen
                                                                                                                                                                               , .t·H.~ '    ~ _
                                                                                                                                                                                           ,,_-,(:._·,.,, ..,,,,--.:., ',,':·,·1,',-~: ...",". }'~·_,,·.·,:'.·,_,_, ny nand
                                                                                                                                                                                                                                                                       '      ,

               to fei:'l for an:./ prot:k:nt~~ \:\"hich ht~ d~d not detecL •'rhe ~J ~frn \\.:as t~harged to ]00 ps~ \:vith no .leaks i:tt ~iny
               flange, or ccr:,,i,:,_~~:,,~-·.,t.:~,:,r,1_ _~'~'~,:,,,1 :,.-_"·_,.,·,·.·_·,i:,!,·:,~,~-,-~_~,:,.._•:,•~ ,t,,~•.,-_t_1t~,:_,'_~,::- ,_,-,"',1~~~-~,~:_
                                                                                                                                                                 ,~',. ·, ·_',:_·,~-~- ,- t·,-~.~ and ,1fter the pump which 'Nere not
               discnnnt.cted          _.... ,,. : , 1, 1 ,_ 11··· , _ . · ~· 1 1... ,·· :-.·, 1 n ; ~ ~                                                                                  1 .• \\:ere being r-n{~de, the data conrinue~                            to tr~1nsfer
               '8i,h:, con;;t;.mt fk1w d. rnk1rrnst,on t,_, the CGrf~c1;:,rn H,:                                                                                             idcnt.ified !he pi.nnp                                       fb   being ;.m XL.TX/Gould.



                                                                                                                                                                                                                                     ~~b~:: ~~: 1,\.,:~;~:~t: :i
23. Ernp.loyee --· ('hti:-- R,1bie'>. 0-%-0 l-- l 9, #\\:t:~~~:O. \:1r R,~bk~ :-:t;Jttd tb\t he ,,,.mk,; ,:s an i\ftil T,x:l-mki;1n
                                                1                                                                   1
               : ~l:;~,:~::':-~~~~::~\~ ,;~:l~~\! '~:)~:.~ ~ ·:tl:::;~tJ'(~~~t~~~;::~:;;:~?)l;~; i~I:t~:~~ ~~~:;:: i : ~: -~:-~
               ~i;:;;~•~;:~: ~~~,;1;:~1~:: hea, y
                                          1
                                                                                       e~V'                       was utill wd The puwe, f rnme n,n,a ined in pbee with the repatr
                                                                                                                                                                                                                                                 i;~~~~\~'                        c, f




               Employ,x: --- C:.tkton ~-lon:,f:~(~Jh-G3-- i 9 ;wd 04- l 0--2019, \:\1S,i':400 l l R, '\:S./S#400 l 19. t<ilr. Hornfdd st"kd
               tl-rn.t he is Direnor of )\,hi.in~~rKf.' and k,:S been employed by ff(: for i.hirty-nint: ;,•e,u-s. He is awarn that

               :~;:;:~~:;'.~:;~~~!if:;:;,~~,;:::;,::~ ~~~~:qo~:n'.",!~1~~:~~=~,"f~~:,~~~:.~,'.'.' .', l~~;:~'.,~:dG;o                                                                                                                                                              b<




               ~:iii~·~i ~~~i~~;:~~~~;: ~;i;'Eil~:~~~'f.1:;~~;:~;~:~~~:~;~:~~~~~:~f: •:~~~:~:.,:.
25,




               ~~:'.~:~~t~;;:); ; ~;'{~~~!•: ~:;i:,'.t~;:; ~\~J5}r;~'i :~:,~:~I: :~~.;~:,:;.~~.:~~\"~
               purnp. ··rhen:' is an o.iJ ink~t \,V]th a return .hne to a tank affixed to the rnanLfold ssys;tern. ~rhe coolani                                                                                                                                     ~).n:,t'....::~1

               is \,:ht::.l k(~eps the sta.~ ".-,.--·tthin ttrnper~uure ratjngs \.~. hi.le the 5haH. rot~Htts intjdc the :-::t:~ttl k.it. \\:'hen
              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 43 of 200
                                                                                                                   ............... --- .. -- ..
T,:le of 1nvesuga1km:                                                             !iw~s1·:gat;(;r·1·N·u·rnbe;-··                     RepM !\umber:
ITC Tan~ f;;;m Fir.:                                                              782035-19-0029                                                 ~


·················----------•"-------------------------'"'""----------'"""--------
                 maintenance i.-. conducted, the seal and bci:l.ring are provided in a kit supplied by Chesterton®. The surfaces
                 are deaned but typically not in need of resurfacing. Anti-seize is placed on the connection points The old
                 assembly is then placed back into the box, which has a label thal specifically state, "Place lbed Seal in Thi..;
                 Box·'. The used kit is then sent back to the company for rcfurbi-;hing. Various specifications can be
                 assigned to the old parts in need of refurbishing. TypicaUy they require Chemrnz@ quality <tS thi,
                 ,vithstands the exposure !o tht: mc1jority of chemicals the un(t wili be expo~ed to. ITC adhere:-, to a •"Like-
                 Kind" replacement which means replacing old parts wilb identical new parts. During the tour, i,westigators
                 were shown the parts room \vhich contained 1w1ncrnus :,heh es fi !Jed with new parts in bo:-;.es and old parts
                 on the .~helves mixed in with the ne"v parts. \Vhcn asked about determining which o~ns were sufficiem
                 for re-use. lVlr Homfcld stated that decision was don~ primarily_by a Yisual inspcc~ ,In the yard, ,vere _
                 numerous power pi::mts, clc:dnc motors, pumps etc. tl1at y;,med trom compklc ~~ready ior use to parb in
                 need of re-assemhly.                                                              ~~;)F
                          W:                             t<::




                                    Exemplar Power Frame, Ele        · Motnr, Coupler and Pump
                                                                  ~
            26. ITT Pro SerYice'.'> - Farruk Hafeez and ott:~~- l l-2019, WS#400 ! 34, telephone number 28 l-SlH--6300.
                Mr. Hafeez is an Engineer for ITT Pro     Sc~:s      which services and se!ls Goulds Pumps. The followrng
                information was conveyed: The seal clairuJ bolts ln the face plate of the ca:-.ing. The studs are 5/8" l 8t:Nc
                and do have torque :,pecifications. Th~d should ~tick pa,;t the nut by at !east a two thread minimum. The
                :t\1T and XLT parts are not phy~icall(@:nterchangeabte a!'! they have different shafa. ln their rebuild or pump
                maintenance system. there is~a,      · ~ mber and a place for eal.~h item and part during the process. A torque
                                               a
                wrench v,, i li not fit imo the s r ' 1 t()rgue the studs or nuts so it is done hv feel.
                                                                                                         .
 Bt:ILDING CONSTRt:CTION:                 ~~
                                     cJJ
            27. The lank ya.n.l co~uctinn wa:-- estabfohcd by post-fire examination as wdl as information provided by
                ITC. The fire ~@]ted tank farm was one of many in a large industrial complex and referred to as the
                "'8ff s". T~~e reflects that the tanks in the yard would contain 80,000 bam:.~b of product when filled tci
                capacity. ~ particular yard consi:sted. of l 5 tanks :manged in three rows of fi vc. The area was earth
                cove~ed   ©; gravel and contained within an approximately T high concrete retaining wail. Mel:il steps and
                hrid"c · _ anted access into the 8(r s over the wails as \.,·ell a.s passage over routed pipe Imes 1,vithin the
                barn1:.·.

            28. The tanks in the 80'~ arc welded in place of I 1 2" plate steel. They measure t 20· across by 40' tall.


                                                                                                                               ATr EF Y i:!U 2 i llJ-21Ht.l)
                                                                                                                               F11r O!fi..:ial l so.: Ord:,
                                    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 44 of 200
--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~- ~~-   .......................................                                                           ································"""""'
   :·:·:,::-:_-::::·:'.:,.::·:,:\::::.:::,:·::·:                                                                                                       l    ~h:po:1 Number"
                                                                                                                                                       \                     ~
  JTC T"nk Lmn Fir~
                                                                                                                                                       l                     -

                             29. A tank in the 8ffs would hoid 80,000 harrels of product if rilled to capacity. A barrel holds 4~'. g;11lons of
                                 product. Therefore. one tank filled to its maximum level would hold 3,360.000 gallons of lh-1uid.

                             JO. The fire originated at the m.mifold of tank 80-8. This tank v-::.1s the most centrally localed lank in the ~ccond
                                          row of fiv.::. and third from the west and third from the ea~t. The manifold faces in a southeasterly direction.

  CTILfflES:
                             31. Thre-='~phase electrical distrihmion entered the 80' sat the marn distribution ltnc                               n~~
                                                                                                                              :-emi-lruck m;:rnifold
                                                                                                                                                      *
                                 k1,:atcd lo the southwe:-;t. This al;,o housed the >ariabk 1.20? A breakers with 71'0' ~ii? electrical fc~_d \\ ith
                                 a transtormer b;mk directlv bcl~)w the m.1rn. Electrical d1slnbl!tion was then J:Rliteff bcrnw grnde. \\ here
                                 ri.-..ing out of the earth to connect to the electric motor" of th,: p()wcr frame'& ~~onductor~ were encased 111
                                          explosion proof housing:,;                                                                        ~



                                                                                                           -~~\
                                                                                                            ~~-:-'.:!:- '--~-( .
                                                                                                                       _:=·   ••   ~   •      •
                                                                                                                                                     (J.i
                                                                                                                                                   l¼~/ ~:




                                                                                                                            1.h
                                                                                 Exp .              nN apor Proof Electrical Connection at Motor
                                                                                          C)
   SCE!\"E PROCESSI'.\IG:
                                                                              cJJ
                             J2. The fire uccurrbc~Sunday March i 7. 2019. As a resuh of fire load, extcn'>ion. duration :md ~upprcssion
                                 difficulties: is~as hazardous materials remediation efforts, investigators had to \.vait three and a half
                                 weeks to i~cene entry.

                              33. On Ti'~.\pril 9. 20 l 9, investigator-; with the HCFMO and ATF were able to enter the fire <.l:enc.
                                  Agrn' 11 nts made betv..·een ITC and the Harri:, County Attorney·,~ Office required ,dl activity v,:irhin rhe ht-it
                                  zone to e videotaped by meam, of a hand held camera on the ground and by means of a drone fly mg
                                  overhead_ Level B hazardous materials protection was utilized with foll face respirators. The narurc C\f the
                                  hazardow, mater_ials personal prulcctivc equipment o,everely limited time in the scene and the level of work


                                                                                                                                                           ATF FF; I ~•1 2 r 1,,,21;:i.\1
                                                                                                                                                           h.n 01r,cu.l L:....: Uni~
                                                              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 45 of 200
........................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................... _
       Tit:e cf J,-.vesligati..::i":                                                                                                                                                                                                                                                                                                                                                                                                                                      :r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j ~::,r~~~,:s~:~-=-·~~ f~.:..;~s~'.::~f                                                                                                        l          ~h~;;:,.,~t :-.:.:.m•2~~:~.


       !TC Tank F.irm Fire                                                                                                                                                                                                                                                                                                                                                                                            ...............                                    ~'~~'t:~~~~~~~~~~~~:~""""""""".L"""'                                                                                                                                                                   ·,
                                                                           that could be performed. [n this particular scene, there was minimal physical labor necessary as there was
                                                                           no traditional fire scene excavation necessary.

                                                    34 An exterior scene examination w::is first conducted via camera footage provided by means of an aerial
                                                       drone. This plalform allowed investigators to observe the 80' s tank farm before suiting up to make entry.
                                                       The anial O\ erviev; along with initial interviews provided explicit detail J.S to \.vhere the fire originated.
                                                                           specifically at the manifold on tank 80-8.

                                                    35. There was extensi\·e damage to twelve of the fifteen tanks. Tunks 80-l (Base Oil) J~-4 (Base Oill at
                                                        the northwes! corner of the tank. farm were upright. ,vi!hout distonion but oxidizeg__@rh thermill .tss,mlt.
                                                        Tanks 80-10 (Py Gas) and 80 l 3 (Toluene) at the northeast comer of the prope(l(fy ~ere upright not di:;tortcd
                                                        and retained their white pre-fire appearance. Tank 80-i l (Base Oi!) in the s~~row second tank nver
                                                        from the ea:;t     ~imilar to the tanks in the nortinvcst c0rncr /\i! of the                          wa:;
                                                                                                                                               cxhi~ncd oxidation and                                                                                                                                                                                                                                                                                                                                                                 (~~ra.~iks
                                                        collapse to varymg degrees. Tanks 80·-2 i,Gas B!endl second row to we~¾~ tanK 80-b ((Jas Bfrndl south
                                                                            row second from east were in ~imilar conJi.tion lo the area of origin t~'i:J-8. These three t;mk~ cxhibitL·J
                                                                            the most severe fire damage and structural collapse to near grmmd~~ There was al~o no disc.:rnable
                                                                            means of analyzing the fire patterns of the tanks alone to explain th~e dynamic~ of hC1w the fire ~pread
                                                                           through the tank farm.                                                                                                                                                                                                                                                                                                                                                                           ~~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ~1>;-;,,:;,,%%t~.ii..~"-(;:;:+,=+=+,;wn




                                                     36. Tank 80-8 was0 tt~cus of the investigation upon entry. Tank 80-8 was completely destroyed by the fire.
                                                         The tank exhi~r;~vere oxidation. The steps affixed to the wall of [he tank rising unwards to the west.
                                                         had come ~ and fallen to the ground.                                            ~ •


                                                                                                     ~
                                                                                                                         ~


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A TF EF                             ~     l 20 2 , IO- ~IR 1,r,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     For CHfir.ial L-.t: On!)'
                               Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 46 of 200
         ,,,--nn~n. nnnnnnnn~~nn~             • • • • • • • • • • • • • - . - . - . - . - . ................................ -.-.-.-.-. ...................... n ~ n ~ ~ n n n n n n n n n n ~ n n   . . . . .,..,..,..,..,..,..,..,..,..,..,..,..,..,..,..,..,..,..,..,.._

 -··•:'.· -::   · ..·:.::.....,_:_._.: .. :                                                                                                                                                                                                                                   ~   ~1·••,-~. . ~m~. ~~~~n Nu~
iTC Tar;k Farm Fire                                                                                                                                                                                                                                                           ! 782035-19-0029
                                                                                                                                                                                                                                               ·········-----------t- .




                                                                                                                                                               .·. ,~'"1~,i~:~;- ,                                                                                   .
                                                                                                                                Tank 80-8 and Manifold, Origin of Fire
                                                                                                                                                                                                                                                                                   ~~
                        37. The manifold of tank 80-8 was severely damaged. All surf~xhibited severe oxidation indicative of long
                            term thermal exposure. The damage observed is descriheA~ left to right while facing the tank ,rnd
                            manifold with the power frame noted first.        ~~v

                                                                                                                                                                                                                                   -~:/'




                                                                                                                                                                                                                                                                                                               ATf- f:f'' "H20 ~ df1-2<lOJ)
                                                                                                                                                                                                                                                                                                               Fur Ufhciul U,e Only
            Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 47 of 200
                                                                                                                                                                                · I""~~~•.,,,_ Ill""'°"~                                           i   R~pon Numl:lar:
!TC Tank farm Fir<!                                                                                                                                                                782035-19-0029                                                         i                     2
                      --------------------------------------------------------------------------------- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --- - - - - - - -------------------------...........................l.......................... ---




                           /




                                                               Electric Motor of Power Frame wi                                                                          .racks to Housing
                                                                                                                                                                                                                          ='.atl\1:
                                                                                                                                                     ~
                                                                                                                                         •~


                                                                                                                                     «§
         39. The metal coupier cover between the pu~~ the electric motor was askew but not oxidized like all of the
             other metal in the manifold. An attemp           ift the coupler protective housing was not successful as there
             ,vas still at least one bolt securing it to t skid. The cover was left in place. Just past the cover was the
             ~'.1aft into the pump. The sea~pot    o ~ shaft was dislodged ~nd resting at an angle a\.vay from the pump.
              ! he coolant supply and seal pot           Imes had been mechamcally sheared from the coolant tank and
             wrapped around the seal pot '             L This indicates that the motor had been working and the shaft wa:,;
             revolving shortly before ignit'

                                                                          ~~
                                                       ~
                                                              cJJ
                                                •~




                                     ~
                      ~
                            ~


                                                                                                                              Pag<: i l uf 28                                                                                                      ATF EF j ! 10.1110-2004)
                                                                                                                                                                                                                                                   finr Offkiul U," Only
                               Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 48 of 200
~· :t:~1 -;.~: l.~':.',-»~·,:{~.-'-~~':.~-n ·
lTC Tank Farm Fire




                                                                            : :~,'"~'¾~

                                                     Dislodged Seal Pot and Bent Coolan

                                                                                             ~
                          40. There were no nuts visible on the studs to secure the s~ot in place. The studs themselves appeared to
                              have worked loose and were resting in the housing ~ w the shaft Because of the Ii.mi ting factor of the
                              hazardous materials personal protective/safety ~ e n t , it could not be determined if the nuts \Vorked free
                              during operation or if they were sheared off~1hC seal pot came loose.




                                                                                             •·   ••••••••••••••••••••• •••w·· · · · - - - - - - -



                                                                          P;;ge l'.! of 28                                                ATf EF 3120 2, to-2004)
                                                                                                                                          F~, Official u,,_, Only
                                Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 49 of 200
                                                ------------------------------------------------------------~~--~~--~~~~~~~~~~   ------~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--~~~~~~~~~~~~~~~~~~~~~~~~~~·   ...
'.:.~:~~ (:l   :,,.,,,·~~-£:-;..~~;:,,.~--x~·                                                                                                                               :   i.-,,•~$~•:),'\:~:-❖,.,,, ~\.,,~-:~~{::-,.          ;    Rapot'l Nwmoor:
ITC T«nk F:mn Fi rt'                                                                                                                                                        i   7820~~5-19-0029                                                            :2
 ............................................................................................................................... ···································l ....................................................:..............................................


                        41. Past the seal pot, the shafa was pulled free of the pump and resting in the connection point. The interior of
                            the pump and the pulled free connective surface retained a clean shiny silver metal appearance with
                            absolutely no oxidation. Directly on the ground belov.. the seal pot and pump \1vere metal pieces and debris
                            scattered about. These items were not moved but appeared to he directly related to the damage observed at
                            the shaft, seal pot and connection point to the pump.




                                                                                                                    •{f!<©
                          42. Around the power frarne wer         rous pipes. associated with the manifold. A vertical 6" to 8" in diameter
                              pipe, located between the tan      pump and in direct proximity to the pump, was consumed on the side
                              aligned with the pump. T~amage was very similar in appearance to electrical arcing of conduit although
                              there ,:v·as no
                              grade. Behind the p
                                                                       electri?,al}!
                                                     a ..:&~ted with this pipe. The damage was from ground level to several feet above
                                                          ame and to the right were two elevated and perpendicular 10 the ground; round
                              valve handles whic N e partially consumed towards the pump. The PIG trap to the far right of the power
                              frame and associ~piping had bolts and nuts on the ground below. It appeared that the end plate had been
                              removed and t.tf~&eattachect This was done by mitigation crews in order to drain remaining Naphtha and
                              water from~0-8. On top of tbe power frame were the remains of consumed pipes.



                                                    ~
                                                           ~

                                                                                                                                    Page l cl or 28                                                                                     ATf FF l 12[! 2 ( l:l-2i~l4)
                                                                                                                                                                                                                                        Fnr Offidui L:,e Only
 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 50 of 200




43. The oxidation and metal ,:onsumption patterns in t ~1lanifold provided a somewhat inverted conical pattern
    coming back to the di~lodg:ed seat pot from the ma!J ump housing.
          "                                       ~~
                                                ([!fj




                                                                                         A fF· F!- .11 :.D.c I IIJ-2{~141
                                                                                        Fm Officii.d ~ ',i!   Only
                      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 51 of 200
·:,::-.'.: "-'~ :nveslig.aiim,·                                                                       l   11"1¥e.i1'-~~~ Nu~t:                                 l Report ~.;winber:
ITC T~nk. Farm hr~                                                                                    i   782035-19-0029                                       :                   a
                                                                               ...................... !. .................................. ~~~~~~~~~~~~~~~~~~ ~ ~~~~~~..         .~......................
                 44. Other power frames and manifolds within the tank farm were examined as comparisons to tank 80-8. The
                     power frame and manifolds at tank 80-7, 80-iO and 80-1 l were viewed and documented. These units did
                     sustain some thermal damage and exhibited minor to moderate oxidation but nowhere nearly as severe as
                     tank 80--8. The electric motor housings were no! cracked. There was no rnisalignrnenl of the pump shafts.
                          The shafts were ali proper] y inserted into the pump housing. The coolant sy'>tern, seal and bearings were all
                          in place with the coolant supply and return lines properly routed and affixed to the oil tank. The nuts and
                          studs were in place. All piping and valves of the manifolds were intact without any misalignments.
                          separations or consumption. There was no debris field below the coupler and pump *as at tank 80-8.

                                                        ,·<"'~      '~~                                                          '~'Ki                 @~
                                                                                                                                         ~ ·.:i:_~'9                    .
                                                                                                                                                  ~~                ••c-•~

                                                                                                                                                                   /l




                                   ·•
                                  "W:.
                                    ··•.•




                                                                                                                                                                   An- EF J !2U 2 iln-21,q,
                                                                                                                                                                   Fur Uff'i...:1;;l i i~t.: On!:
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 52 of 200




45. \\tork orders f~)r the ~-nanifoid and pcn.~,.e.r fr{~rne for tank 80-8 \\<(:re obtained. T'he~e dc~curnent~~ d~ned hack
    ;:\pproxtntalely one J':..~ar to 1\t1rrb 21 ~ 2018. ·rh(:y tvere thoroughly n::\:ie\~/ed on i\pri1 l l\ ~:,:o l 9 the tfrt~/ after




:;g

-49




50




52.
                 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 53 of 200
;,:~ t~~,;~-;;~:;irc               --------~~~~~~~~~~~~~~~~~-....,,,,,,,,,,,,,,,,------~~~~~~~~~~~~~~~~ --------- ' ' ' ' ' ' ' ' '                          ---------------------~~~-
                                                                                                                                                                                                                     . . T;stt;'~~/~!i~~f . . . . . . ! Report Numbf .................
                                                                                                                                                                                                                             . . . . . . . . . . . . . . . . . . . .... . . . . . . . . . . . . . . . . .


     ........~~~~~~~~~~ ---------------........................ ~~~~~~~~~~~~~~~~~~~-~- ....,-. ........ ----------- ....... -----------------------·-·-·- ........... t......                                                                                              ---------.......................! ........ ~~~~~~~~~~~~~~ ---................,
SCRVEILLANCE VIDEO:


             54. Surveillance video was provided by ITC The footage provides a time stamp of March l 7, 20 i 9 al 10:00:45
                 hours. It reveals the initial fire growth.




                                                                                                                                              ITC Video C a ~


                                                                                                                                                                                          ~
             55. Surveillance video was provided by Planned P ~ o d . The footage provides a time stamp of March l 7.
                 20 l 9 at l 0:0 l :06 hours. It reveals an instan~~s column of smoke indicating substantial release of
                 product prior to ignition.                    ~"


                                                                                                                                               ~
                                                                                                                                     <©

                                                                                             0
                                                                                                                    ~
                                                                                           ~~




                                                                                                                  Planned Parenthood Video Capture


   ------------ ................................   ··------------------···.......................,, ..........................._._....... .. ....·.·.·.·-·-·-·-·-·-·-·-·-·-·-·-·-·-·.·.·.·.·.·....·•·..·..........._._._._._._
                                                                                                                                                   _   _




                                                                                                                                                            Pagel 7 ol 28                                                                                                                                   ATF EF 312C 2 ( IO<mo.:.:
                                                                                                                                                                                                                                                                                                            For DHit:i~! U.sr On!}
                                                                                                                                                                                                                                 ✓"'
                                                                                                                                                   J!,   s~
                                                                                                                                                         .-:{
                                                                                                                                                                                                              fj" (;/.;
                                                                                                                                                                                                                                ;:::
                                                                                                                                                                                                                                ,..,..,._;
                                                                                                                                                                                                                                ;(
                                                                                                                                                                                                                                '·...)                                ,.
                                                                                                                                                                                                              :'j (···:
                                                                                                                                                                                                              r;;~ C)
                                                                                                                                                                                                                                u;
                                                                                                                                                                                                                                ,,7.,                              I f~  i:
                                                                                                                                                                                                                                                                     --· '•.;
                                                                                                                                                                                                            ,5 ~~:;
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 54 of 200




                                                                               ,;._;,
                                                                               (;.                                                                                                                                              (:)                                  :)      ]~
                                                                                                                                                                                                                                (·<:
                                                                              }.                                                                                                                                                                                     ;: i :~:
                                                                                                                                                                                                                                                                     ~:      -:;
                                                                                                                                                                                                                                (.,:,                                J~ .. ,;;:
                                                                                                                                                                                                                                                                     ,))    ;:::
                                                                                                                                                                                                                                ·-:j·                                ;;_    ·..,.
                                                                                                                                                                                                                                ,.::·:                               ~; £
                                                                                                                                                                                                                                    ,,,
                                                                                                                                                                                                                                    ()
                                                                                                                                                                                                                                r.:;
                                                                                                                                                                                                                                (£
                                                                                                                                                                                                                                ()  .
                                                                                                                                                                                                                                :,-':".✓•
                                                                                                                                                                                                                                -,,;.,,,
                                                                                                                                                                                                                                    s;
                                                                                                                                                                                                                                "::;
                                                                                                                                                                                                                                    ~~J
                                                                                                                                                                                                                                :~;~                     ~A..
                                                                                                           n~ IHH r,~
                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                         C)
                                                                                                                                                                                                                                    P,.              .:,~/4
                                                                                                            0          "    0   >    .'· .c   v.   <      ,,     !iai)J;ji; ~,      I 00 I OO •__:I - , -     C        00   C       'C;
                                                                                                                                                                                                                                                     ·-g
                                                                                                                                                                                                                                                         ~!..)
                                                                                                                                                                      ;~vtF:TLr JU
                                                                                                                                                                                                                                -~2
                                                                                                                                                                                                                                 ,,......             .,._,,
                                                                                                                                                                                                                                                         "."":j
                                                                                                                                                                                                                                  ~.-:j
                                                                                                                                                                                                                                                         r~
                                                                                                            S      O   CJ   C   ,0   d,   ¼   X
                                                                                                                                                         :I
                                                                                                                                                         ·c           ,)/2      I   ti#~1-ea:,1 '.: "                       Q

                                                                                                                                                                                                                                 •,.j,.
                                                                                                                                                                                                                                - ~~t;;
                                                                                                                                                                                                                                    ,~
                                                                                                                                                                                                                                                         ;:,;;
                                                                                                                                                                                                                                                         r..;
                                                                                                                                                                                                                                                         (;,,
                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                     ;~:-
                                                                                                                                                                                                                                                         :;;
                                                                                                                                                                                                                                ''
                                                                                                                                                                                                                                •.,/
                                                                                                                                                                                                                                                     ··,:.)           'o
                                                                                                                                                                                                                                t...-:                               It'
                                                                                                                                                                                                                                    ,-.,.,               8✓•
                                                                                                                                                                                                                                 ;;:.                    C.;-:
                                                                                                                                                                                                                                ,::~                  52
                                                                                                                                                                                                                                -~.. .       -:-:;    V·
                                                                                                                                                                                                                                ·--,:;, ::;          .,,__
                                                                                                                                                                                                                                                     /P
                                                                                                                                                                       ...,,~
                                                                                                                                                                        (4                                                                               <.)
                                                                                                                                                                                                                                                         i;;.~;
                                                                                                                                                                                                                                                         t;:
                                                                                                                                                                                                                                                         ~.t:
                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                         , --;
                                                                                                                                                                                                                                                         C.:..,,
                                                                                              .-/.-!-
                                                                                                .,.,
                                                                                              }:-.,.~
                                                                                              ,,(~
                                                                                              ~).
                                                                                              r:✓-
                                                                                              z.
                                                                                              t~
                                                                                              (ft·
                                                                                                                                                                                                                                                     ;~:;
                                                                                                                                                                                                                                                     <:;;
                                                                                        ,,    ;;;).
                                                                                              ~ ...;;,                                                                                                                          fl .  f;]
                                                                                                                                                                                                                                                     :t
                                                                           ,fl •/;i
                                                                           .' (,:;      ·-·
                                                                                              ~2
                                                                                              ,,,,g
                                                                                              y//4
                                                                                                                                                                                                                                r''~ •......
                                                                                                                                                                                                                                ,   ......
                                                                                                                                                                                                            (.",;•,,
                                                                           ~%: :. ~:          t)t,
                                                                                                           '•/,)
                                                                                                           w,
                                                                                                                                                         (;7.;
                                                                                                                                                         '✓':                                               ~r,                 ::z;                 ~1:;
                                                                                              r.,,:--,
                                                                           Ii!~
                                                                                              ~/1,-:
                                                                                              , ...,..✓,
                                                                                              Y.,4
                                                                                              •~
                                                                                              .,,.,,..)
 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 55 of 200




62.                                                                                                  frorn the shetts




                                                                        Hquid

                                                        (--7. l '")F)



      L.()\\t.E.Ii EXPL.(JSI\t.E .Lll\-tI·r·:



      sr~.Ec~T.FI(~ CJ.R/\.\/fr\~: 0. ·77

      tNfI'1i\I .. 11()II.. IN() P()lN'T: 90~;F (32 1'(~')




                               ( . .\ir :::. 1): 3.5




64.                                                                       J-{C~F'fvi__ ~00000.74 l
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 56 of 200
                                                                            •••••••..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_..,_ __ ..,_~ . . . . . . . . n n n n n n n n n n n • • n n n


                                                                                                                                       i inv~:s:•:)~t-,·-•:~ ~t:-:1:t~{\~




 I;Li\J\. .1/\l3II.J'1"'{: f~xtn~Jiiel.Y flasnrnabk: in the presence of t.hc fGU{n•VHlg fnate.ria]~ or cnndirinns: open
 flarnes, spark, and ~:i.aJic di,ch~:.rge ;.~nd oxidrzH1g ntaterials_

 UPPr:J~ E){PlJJSJ\ll_~/F,:-1 .....\.~:1/\½3!L.E: L.I~-irfS: tJpr:er 8.-4!'I(.-
 I .. ()\l/E..R t~:XPL.()SI\lE,/l::cJ;~~.:]"t\~'i·i-\I.fLJ~. l..Jl\.-'!rrs: I~-G\.!,/{:r: i _gq~,
         Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 57 of 200




       7.-t. ·rh('r(: '<-~·,ere . ~ tota! of fift(:e:n u~u1.ks 3.n tht~ 80~s align(~d in tbrci.~ n)\\.'S of fi\.:t~. ·r~~j':> .ure orig~nated at the
             Ir:a.nifoid of tank. 80-·8 V./birh ,~.1a:-,; the center rno\t tank, :--.econd r(Y\.\.', third ]n frcrn either end, ./\U tifte.en
             tank:~ suffered soxne degree of thcrrndi cLunage. ()rd~)" rv. ·o upon \·i~;uai inspection ~tpp-ear to tx.~ rninin1-a11y
             darn~~ged and r:::tni:dn use ab.le. 'T\,,.:ehle of Ihe tank;; suffered c~t1'a:')trcphic chunage that \·'dH re.~uH in th~~ir
             '"~'.-·(~ntu~d , <' •. , ~·:::. n,_~r ~11} fi.ft~~cn. ·--r.he fire did not extend frorn u1e origLnal field of origin into ac~]acent t~1nk
                                                  1
                                                      ' ..



             t~irrn:-...



                                                  inforrnat3on
                                                                                                                                                                                                               ~<if     *
                                                                                                                                                                          ~
       76. i\ fajtmc occt-inect , 111rt11n the n1,wifokl po-...ve.r frnrnc, sornnvh~~ctween the ek:ctric motor and the impeller
           c~f th~: purnp,. l"hi~ faih.n~~ t{'"\t~ltt:·d ir~ tht~ ,,.. \~~-~,.-- .,~" N··w,i--~thc1~--·-,~,,-.;-, ,,f ~\,,, ... ~,.;\ ~'.;-ih:~~--~-'~, ~~ubrog~H~c1n

            ~~~~:::~\'.§:,~: : ~~~~;~~l(: ~t:~, ~1ril:t~: ~,p;•~ 1'~ ~ ~:: ~~·~~l~~~if~~l ,~i: ~l~ :~ ~~i9::~ i::,::·_~;~~:~-li~:,l:f: \ ~~~/t~;-;~i:1~1~~:~\;:~~:.'! l~
                                                                            1
                                                                             ~~
                                                                                                                                                                                                                                                                      1

                                                                                                                                                                                                                                                                          ,·

            fr,1rnt w,~-,; not touched ,:-r me,, td in ,my ,, ,ty. 'I hr                                                               n:f~l1\.,u,ic: tailure ,~                                             c,f                        !l) ,\~lpm~· fnrnc-:w t<:·"tm~: b,
            partie', other fo,m b.'-'-' enforcement Thc:r~fon:._,                                                               lh:_~'lf,,                                                    ,or exdct failun:-: mtxk iii ,:urrentlv nnt knuwn.
            'I'herc· a.re . ib'-J)lutely no n1:..1tt:,t~:..)t' of ~in nnt~nh,~~ nrun;_d ac[ fnr the puq:~u~;t: of setting a tire. }\.ny

            ~(';~:II!:-~: ~,~~r ~ r,~:
                                                                  1
                                                                                                                                                                                                   ~:~~"~!;ct:,~~~::,(:, ·,: ~.rt~: ~~-t~: ;)~:'.~~-::;tf,
                                     1                                                                                                                                                                                                                  1             1
                            f~:'.t:·            :~~::~'~':'('~-_,1__:_~-~-·:1:_i~-~~'.,_.:_,,:.,:_~::·_-,~-:,,,;,~~,.-:.\,,~,;_~:-t.h~~~,.~.·-~;~_:_~_-,~-~-~--,~,~_,_.1:'.'~-,'_,_t_'.,·.i~·:•:~,--'.' .~~si;l "'.l ~' :::~~~ tit~i~~i;~
            p.tant \.~:ere ~~L·-....;'-;,,:.n~:~; Ln ~- ~:., 1              -::.- , ~- -_· , , ___ ..__,~~) " , , ,~, , ]~ i-\.(~(~l.fJ_f:.~/\/§~..-~.l~. as per NF~'P.A. 921.

                                                                                                             ~
l!l:'·f~t)'l'tfl~Si£.S (~{)N-SII)l~Rl~f} /iNl) I)l§(\~~:11~
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 58 of 200




79. C~ons:ideratior~ '\.,. ::t~~ gi..,,,..-en to n1ainren.ance h~t~iir~g been z~onducred. ;}t rhe r.lrne of the f\/ent. \t-,/j~ f~e~~
    ~~t~itenienrs lndic~tt(: that the.te \.',.:{:re no ~;(,bedu!ed rn..:1~ntenance rezp. H~':.lS sttbrrdttt~d fcH· an,ything related to tank
    80---8 ~trl vveH as then: \\-'(:re no :~cheduk:d ;1ct~vi.ttes be~ng co:nducte.d in the: 80~:; ov{~r tht \;,·eek end ,bit1. T'here
     \.-..-i(:re ~orne e<.u-1y n.unors ~is to;::. \,.,th.hng rn;:tcfune in the gener;~1 ~~rea of ,vbcre thf:' fire. ~t~~rted bui nothing of
     thf:     soft \\/;:ts oht;ervt.d during the f.irt scene eKarn~nation. T~be fire '..Va\ net causZ:d t~y e~ther \chedtded or
               Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 59 of 200
f,:ie of !nvestlgafic,;;_                                                                                        j Rt:pc~ Nvrr-C;_,!·
ffC Tank Farm Fire
                                                                                                           ......J.............    ~--""""""""""
Incompatible Chemic.If Reaction

            ~4. A chemical rcacLion \,as cnn,idercd as a cause for this fire. The 80's contained fifteen tanks v,hich were
                identified as containing Pyrolysis Gasoline, Toluene. lhse OiL :,.;aphtha. Xylene. and Gasoline Blend.
                Butane ... as heing mixed into the N:iphth:, the weekend that the fire :;tarted. i'ione of these che:micai, are
                considered inrnmpatiblc with others in thl~ 80' s and arc often mixed with one another for various uses. The
                firl: was not caused by an inadvertent chemical reaction.

lntrntiowilfr Set Fire                                                                                       ~
            c-
            o).   1\  -
                    n mrcntiona            .. was consi··ct crC(J' as a pt)li.:ntid l 1gnitil\n
                                ll y set lJre                                            - - scenano.
                                                                                                   . B ase d~GJ.1merv1cw-,.
                                                                                                                     -      at'l gates
                  wen: closed and locked to the 8ffs tank f;mn. There were no individu:1!s ob.~,~ bv emplovee::; in or
                  around 1hc 80' s !h;:;.t should not have been there. l\othing w;i:; noted on or0 a~d the manifold nt Lrnk 80-8
                  that would indicate criminal intent. This fire was nol inti:-nti(.1naily set ~

UW,"iwl /)i",r,;/,,,/ion Srnn,                                                             Q~
            86. The electrical di-;tribut1on cntrnnC('. lo lh~ 80's wa:,; aHhe
                v.ere rl•Uted thruugh underground condwt. All clectncal scrn,
                                                                                   '-Oa,t~!
                                                                               s·@-1e:.u the truck manifold .. Bri.!!lCh
                                                                                  as wntamed rn explo:-:.1on/\'i.ipor pwof
                                                                                                                                           l'if\ll l~
                  housings. The only electrieal curml'.ctiun at <tn 1 gi-ven rnani .    ,a.-. at lhe electric motor of the pm\·cr
                  frame. -The large conduit and covering for the cicctric~11),   ~t    80-8 remained intact and with only minor
                  thermal (fo.mage. The fire \Vas m1t caused by a failure ..-      electrical di.~tribmion ~ystem up to the dccrric
                  rn(1tor r-f the power frame                                 Q


                                                                     s•-~~
                                                                             ~~-

                                                                         i'.~:<;:;:




                                                                                                                   ATf- U- ·q:o 2 ( ]L:-2\kii)
                                                                                                                   h1r nJ(i,.:1;.il 1. -.:,: Uni)
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 60 of 200
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 61 of 200




                                                    <©
    \lytenis                                    J~~Lmdh,~ek       (h(1.: S~ ;c,h.,_:                                                 and


99. National F\re .Prote;:::t.ion /\&~ciHtion@J~ ·r(:1~.brnc;:d (~oiTuJ~iUt~\.: on .t~tre fn~-..·e~t~gation, .Nl~r;,i\ . 92(. C}~J~d~~ . fnr
    Fir~ -:t fIK~1to~~rir~ invest{~->~.~, _20] 7 i::dit~on (.National .Fire r~rotect]on /-\s~;ociatlon~ {)uincy ~::I:Jss;:tchu~:.ett:--:~
                              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 62 of 200
                             .........~~-- ..................................................................................
~·:;:~: ,~:: :,•·N~~~i';J~'i'.\• '.,,\,
rrc ·L~~--:.:-.        f':,:-~·1, ~~::·,:



                       J0.2,                4.3
                                  inqnirJ' that forrns a b~tsis for !egit.ir:nate sc.ientific and engineering processes! jncluding fire incident
                                  i:.n\.1e~rigat~on. It i§ apphed usin.g the f:::::Uov..1tng ~h~p-.; (.iS outhned.




                                    /\nd

                        !07.                5.7
 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 63 of 200




    cornponents_.

109.
         (5) Nunconduc.ti \''t 1iquid5

1]0.




         i\nd

t 1-4.




  i8.




l 19
         the fire originating at the rnanifold of t~tnk: 80-·8. Fire p(iHt:rn\ at thi, ;;~:.rne rnanifok1 are tnarkedl:•l diffi~rent
         th~:.u1 the therrna.1 dainage o.f other ru;:tnifolds in tht tank faxrn. F-'}rc d:/naxn. t(:s ~tf ~-l./tH a~; Sf~i\I)/\ dat~i reveal
         r1 large 1::.;:--\ of predu:::.:1 just prior to the n1c1G(~n.a
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 64 of 200
                                                                                                                                                                             ,,,".,;v~-~}-:.,·,,,'; :'\:~•-~':-,.;,:.,                                 l~~fRXi. f~~-:..;n-:-~~:;s,·.
                                                                                                                                                                             7f1~0;35- i G-{102{~                                                                                                              2




121..         Intervi~:-:},·•'.~ y?::..:]ded inf~J.rn.t~~tioH of prior probierns ~$-~S-oci~~ted \Vith th{~ p·G\.\~er h~arne of n1anifoid 80-ft
         :tn.fon:nHt.ion. \\/tu~ ui§o obtained abGut rn.ain.tenani~e practices tbat potentiaH~:/ l;1cked §t.Jiir~ient qttaiit·y control


122,          19.3.2. Identify Somce and Fmm of Heat of lg.n.frkm...... docnn1ent aLl heat prodl~ itt:111::; in the                                                                                                                                                                                                   areH
          nf nr\gin.                                                                        ~<@


. . arc frn.m ekctrical a~p('.Ct of th.~ power frnrne, ,mdio.r . ,,, .., . ~ ..., ' ..
                                                                                                                                                                                       ,t_._'._".

                                                                                                                                                                                                         ii'{;} ' . '.; ~;~:,:~:;: ~f
'." ~•,.~,~.~ ;_: :~.=:~~n::_:~1.c~:: ~:~'.:.·: _~_-,·_i~~~:., ,_; ~:~,~:.~.:, ,~: t·:·: (.: : ~;~:~:;s-;,·.:,:_~~-~---~.:·~,;__\!~,..i~,i.:~.,-_;_:,'_·,~,~-~'..~,,:. :_~t-~-;-~.:o~'i·'"·~,~-~t,~·:~i~\it~-:~
                                                                                                                                                                                                      ~_,~.-.-.-t~,~;_~.'.~,;,:~,~,._:
                                                                                                                                                                                                                                     :_·_::~.~.~,:.·.:,_::_~:,_~,:_:,.~,---~';:,t•,;,·_·.,'_·,,,:__:_.:,'.~_'.::_'.




:.....,_..-.i . . . ..-·t1 ~ .............
                      _.,~ ~, : /\J.'('"Fi.f•t~t!~}   t. ~r\-=-- {. . .~\.;~e
                                                 .......................
                                                            ~
                                                                                ~ ~;.~i::.~itH
                                                                           ,~--...--~                      . , , .........:\rf~t1~~1t~t~
                                                                                      ..... ,, _, ........:'ttH.)r:,        "' ........................ - ~.,:~~~
                                                                                                                                             f:n-'& ~\0.'              ~t~r1r:.t
                                                                                                                                                              .................., ....               ~                         ,:   ........... ~.---~-•-,
                                                                                                                                                                                                                                                      ·nn:vt--n
                                                                                                                                                                                                                                    tc~r \~:ht,... r~ ~~1t ..... ..             ,



          c~).u.~:e does not invoS,·t an n1tentHJnaJ ht]n1~~n .a.ct to i~~nH.~ nr §1:3re~td 1: .... into ar~ ~tre;:t                                                                                                                 \.,.'fH~f(:                              tht: G~\~ \b:..)uhi.
                                                                                                                                                  ..                      '~




125      Cl;;;::::~',;;~;":::;:~~ :';;:,, ~'.':~:~w;;::~::,
                                                   ...
                                                           :~:~!:\~:;~~~~u,xi '""'""""
                                                                                     .                                                                                                                    '
                                                                                                                                                                                                                         <o support "" isu,ationol

                                                                                                                                                       ~
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 65 of 200

                  2020-54452 / Court: 215 Dillard           Exhibit 2
      Case 4:20-cv-03469 Document
                              ~'~
                                  1-1 Filed on 10/08/20 in TXSD Page 66 of 200
                                ~····~.

trRSB
~
U.S. Chemical Safety and
Hazard Investigation Board
                                 Storage Tank Fire at Intercontinental Terminals
                                                  Company, LLC (ITC) Terminal
                                  Deer Park, Texas I incident Date: March 17, 20191 No. 2019-01-1-TX



Factual Update
Published: October 30, 2019




                                                                                            Page 1
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 67 of 200
                              ~~~-.~
                                               ~·~~.~

                                                Storage Tank Fire at Intercontinental Terminals
U.S. Chemicat Safety and                                         Company, LLC (ITC) Terminal
Hazard Investigation Board                        Deer Park, Texas I Incident Date: March 1?. 20191 No. 2019-01-1-TX




                                   U.S. Chemical Safety and rf2
                                                                                             (}<if*
                                                                                         O


                                  Hazard Investigation Boa~
                                                                                   •~

             The U.S. Chemka! Safety and Hazard investigation Board (CSBqindependent Federal
                   agency whose mission is to drive chemical safety chang~rough independent
                                investigations to protect people and theeronment.

   The CSB is a scientific investigative organization, not an enfo~ce r regulatory body. Established by the
    Clean Air Act Amendments of 1990, the CSB is responsibie f            rmining accident causes, issuing safety
    recommendations, studying chemical safety issues, andif'v
                                                            u mg the effectiveness of other government
    agencies involved in chemical safety. More information          t the CSB is available at www.csb.gov.
                                                            •~


   The CSB makes public its actions and decisions ~~~nvestigative publications, ail of which may indude
   safety recommendations when appropriate. Ty~, publications include:

                                                      ~
            Investigation Reports: formal, detail@'teports on significant chemical incidents that include key
            findings, root causes, and safety r~mmendations.
                                           •   (f;J
            Investigation Digests: piain-1.ge summaries of Investigation Reports.

            Case Studies: reports th,:_\Qmine fewer issues than Investigation Reports.

            Safety Bulletins: sho@~ications typicaliy focused on a single safety topic.

            Hazard investi~Q: broader studies of significant chemicai hazards.

            Safety Vide~~eos that animate aspects of an incident or amplify CSB safety messages.
                     •   (f;J
     CSB products~ e freely accessed at ~Y.\'.{.~~.,fe!?.h,£9Y. or obtained by contacting:

            U-~•kai Safety and Haiard Investigation Board
            O~of Congressional, Public, and Board Affairs
            1750 Pennsylvania Ave NW, Suite 910
            Washington, DC 20006
            (202) 261-7600

     No part of the conclusions, findings, or recommendation of the Board relating to any accidental release or the
     investigation thereof shall be admitted as evidence or used in any action or suit for damages arising out of any
     mater mentioned in such report. See 42 U.S.C. § 7412(r)(6)(G).

                                                                                                               Page 2
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 68 of 200
                                ~.. ~ · ~                                        ...             ..   ~ ·....
                                                       ·~~..                           ~~



~SB
U.S. Chemical Safety and
Hazard investigation Board
                                                         Storage Tank Fire at Intercontinental Terminals
                                                                                           Company, llC (ITC) Terminal
                                                           Deer Park, Texas I inciden/ Date: March 17, 2019 ! No. 2019-01-1-TX




Table of Contents

ACRONYMS AND INITIAUSMS .............................................................................. ,..........~························4

1.0     INCIDENT SUMMARY ....................................................................................     0"©. . . . . . . . . . . . . . .           5

2.0     BACKGROUND ...........................................................................................~ ..................................... 6

  2.1      lntercontinentai Terminals Company, LLC ... '",, .. , .. ., .. "" ... ,.,. .... ,....... . , ~ ~ ........... ., .............   rn ............   6

  2.2      Naphtha-Butane Blending Operation ................................. ,. ...•. 'Q~··············································· 7

3.0     INCIDENT DESCRIPT!ON ............................................................ ~ ...................................................... 9

4.0     INCIDENT RESPONSE AND FIRE PROGRESSION .....................                       ~~....................................................... 10
5.0     COMMUNl1Y IMPACT ··················································;;;-s}~···················· ....................................... 14
6.0     POST-INCIDENT EVENTS .......................................... ~ ................................................................... 15

7.0     CSB INVESTIGATION PLANS ........................... ··;~~~ ....................................................................... 15

8.0     REFERENCES .......................................... ~,···············································································16


                                                             ~
                                                         <©

                                           0
                                                  ~
                                         ~~
                                ~
                                   cJJ
                            •~




                       ~
               ~
                   ~



                                                                                                                                             Page 3
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 69 of 200

                                             Storage Tank Fire at Intercontinental Terminals
U.S. hemical Safety and
                                                                     Company, LLC (ITC) Terminal
Hazard Investigation Board                    Dear Park, Texas lncifient Date.· March 17, 2019 I No. 2019°0H TX
                                                                J                                          0




    Acronyms and rnitialisms
     API              American Petroleum Institute

     CIMA
     CSB
     DCS
                      Channel Industries Mutual Aid

                      U.S. Chemical Safety and Hazard Investigation Board

                      Distributed Control System
                                                                                        ~
                                                                                             *
                                                                                          (}<if
     EBV              Emergency Block Valves                                         •~



     EIV              Emergency Isolation Valves
                                                                                    ~
                                                                                •~


     EPA              Environmental Protection Agency                         l{J
     ERT              Emergency Response Team                               ~
     HCFMO            Harris County Fire Marshal's Office
                                                                         ~~
     ISD              Independent School District                   ;!J},~
     ITC              Intercontinental Terminals Company, LLC~

     OSHA             Occupational Safety and Health Ad~~tion

     PSI              Pounds per square inch           ~
     PSM              Process Safety Management~()

     R.MP             Risk Management Plan      ~
     R.OSOV           Remotely Operated Sh~ Valves

     TCEQ             Texas Commission~vironmental Quality

     USCG             U.S. Coast GuarQ


                                 ~~
                             cJJ
                             ~
                       •~




                   ~
              ~
                ~



                                                                                                       Page 4
           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 70 of 200



-~·SB
U.S. Chemical. Safety and
Hazard Investigation Board
                                                            Storage Tank Fire at Intercontinental Terminals
                                                                             Company, LLC (ITC) Terminal
                                                              Deer Park, Texas I Incident Date.· March 17, 2019 I No, 2019-01-!-TX




1.0 Incident Summary
On Sunday, March 17, 2019, at approximately 10:00 am, a large fire erupted at the Intercontinental Terminals
Company, LLC (!TC) bulk liquid storage terminal located in Deer Park, Texas (Figure 1). The fire ~ated in the
vicinity of Tank 80-8, an 80,000-barrel aboveground atmospheric storage tank that held naph~~ flammable liquid,
typically used as a feedstock or blend stock for production of gasoline. ITC was unable to i ~ or stop the release of
naphtha product from the tank, and the fire continued to burn, intensify, and progressi~ involved a_dditional tanks
in the tank farm. The fire was extinguished on the morning of March 20, 2019.                                 ?;:;<f;j
The incident did not result in any injuries to either ITC personnel or emergency r~ders. However, the local
community experienced disruptions, including several shelter-in-place· notifi~s, which prompted local schools
and businesses either to close or operate under modified conditions.                               ~




            Figur~   :,-Wi~e.       This photo shows the ITC fire involving tank 80-8 on March 17, 2019. (Source:
            ABCl~<¼>lon;.




a   A shelter-;n•-place is issued when it is safer for you to be sheltered indoors than for you to evacuate [20].

                                                                                                                          Page 5
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 71 of 200

                                              Storage Tank Fire at Intercontinental Terminals
U.S. hernkal Safety and
                                                               Company, llC (ITC) Terminal
Hazard Investigation Board                      Deer Park, Texas   I tnci,Jent Date.· March   1 ?, 2019 I No. 2019-01-HX




2.0 Background
201 Intercontinental Terminals Company_, LLC
                                                                                                     ~
Intercontinental Terminals Company, LLC (ITC), a subsidiary of Mitsui & Co. USA, Inc., is a
storage facility that specializes in servicing the petrochemical industry [1]. The compan~w;  d        al operator and
                                                                                                     unded on February 24,
1972 [1]. ITC participates in the American Chemistry Council's Responsible Care® pr~~as a Partner Company [2].
ITC currently owns and operates two terminals near Houston, Texas that service it~omers along the U.S. Gulf
Coast, including ITC Deer Park and ITC Pasadena [1].                              0
                                                                                      ff!p
The ITC Deer Park Terminal, where the incident occurred, is a bulk liquid sto~erminal that has been servicing
customers in and around Houston, Texas since 1972 (Figure 2) [1]. The ter~I is equipped with both rail and truck
access, five ship docks, ten barge docks, and multiple pipeline connect~[l]. At the time of the incident the ITC
Deer Park terminal contained 242 storage tanks, which equated to a~~all capacity of 13.1 million barrels [1].
These storage tanks, which ranged in size from 8,000 to 160,00~ls, were reportedly used to store
petrochemical liquids and gases, fuel oil, bunker oil and distillat~l- According to statistics provided on the
company's website, the ITC Deer Park Terminal handles app,r_~ate!y 770 ships, 3,700 barges, 12,000 rail tank cars,
and 33,600 cargo tank trucks annually, with a total throu~~of roughly 144-million barrels annually [1].




                                                                                               n!ercontlnenlaf
                                                                                                    Terminals
                                                                                                    Company



        Figure 2. ITC Deer Park Terminal Overall Plot Plan. (Source: ITC).


                                                                                                                  Page 5
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 72 of 200


~·SB
~            .

U.S. Chemical Safety and
Hazard Investigation Board
                                                                          Storage Tank Fire at Intercontinental Terminals
                                                                                           Company, LLC (ITC) Terminal
                                                                          Deer Park, Texas I Incident Date.· March 17, 20191 No. 2019-01-1-TX



22 Naphtha-Butane Blending Operation

Tank 80-8 was an 80,000-barrel aboveground atmospheric storage tank. The tank went into service in 1972 and was
original to the ITC Deer Park Terminal. Tank 80-8 was leased to another company for naphtha s~e and for
naphtha-butane blending operations. ITC injects butane into the naphtha product using exter~1ping and
equipment (piping manifold) (Figure 3) to increase the octane level of the fuel product.                           a
      1···
      m                       -          •
                 .Tk,:ilili~~l:::iiili:::i.~i:::::,,,,::.,........


                                                                     ·=
                                                                                                                 ~··~




        Figu~e 3. Tank 80-8 Pipi~~anifold. This image taken before 2016 shows Tank 80-8 and its piping
        manifold. (Source: IT~

Butane is incorporated irJt~k 80-8 via truck deliveries by way of a fixed butane injection system. The butane
injection system orig~~~t the truck loading rack, located south-west of the tank farm, and terminates at an
injection point in th~ulation line (piping manifold) at Tank 80-8. The control system is designed so that the
butane injection ~gtion cannot be started unless the Tank 80-8 pump is turned on to ensure that product is
circulating. WJ:l~l:his condition is met, an ITC operator can open an actuator valve by pressing the ON button at the
truck loading r~to allow the butane unloading to begin. The butane is unloaded from the cargo tank truck, travels
through 4-inch piping, which reduces to 2-inch piping, to the product circulation line where it combines with the
existing naphtha product. The pump stays on throughout the unloading activity and for several hours afterward in
order facilitate the mixing of naphtha and butane (Figure 4). lTC did not equip the Tank 80-8 piping manifold with




                                                                                                                                     Page 7
         Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 73 of 200


~CB
~ I Safety and
Hazard Investigation Board
                                                                  Storage Tank Fire at Intercontinental Terminals
                                                                                   Company, LLC (ITC) Terminal
                                                                    Deer Park, Texas            I Incident Date.       March U, 2019 I No. 2019-01-1-TX


emergency or remotely operated isolation valves.' Such isolation valves could stop an uncontrolied release if for
example, the pump or piping manifold were damaged. Instead, to isolate equipment such as the pump, ITC
operators must manually close both the Tank 80-8 supply valve to the pump and the return valve from the pump
back to the tank. Under a major fire scenario resulting from a leak near this equipment, neither ITC operators nor
emergency responders could access the area to close these manually operated valves.




                                Nitrogen


                                             Butane Automatic
                                                   Valve Open




           r-:igur-e 4. Sirnpljfied schernffihovving ITCs butane blending system. The arrows m the figure shov11
           •l1E'
           ,_             c. ,_ ·Fl·)v"
                - ·l)LJ·t·1r11°   l     ,dirPCt'i'\~
                                      'I, , ,__ 1_. , il1e
                                                      ,.I - n°<;l7t·l1-,
                                                             Cit-        0'(1i:l!Jrt
                                                                   ,.le.,!,,      •-'- c·1rc11hi'1r)t•
                                                                                        , , , , , D •. , , , p·3·'Lh
                                                                                                               c ,, ·thri··1Jof•
                                                                                                                      ,, -' t:,•I ·tf1E•   n·,,,1,10 /Cnl"C'2'
                                                                                                                                     ''·['-'i'-"'•1:,~\...JV~!,

              _,,.,..
           L-'~B'-                        rF
                                          V    ~


The butane injection syste~as installed in August 2014. In January 2016, a revision was made to the system
whece by ITC ce place~of the 2 -ioch piping with 4-inch pi ping to ,educe the time req uiced to offload t rocks.'•




                        ~
                          ~

: Emergency or remotelv op~rdted i::ioi~1tion '/alvr.:::i are .;on1etin.cs r~ferred lo .;1s a .,.ernutelv operated shutoff valve:, (ROSOVs), emerg(:r:cy
 isol2tio,1 vai'-1ccs (E!V), or ~mergt!ncv bloc!-: va:'✓ es (EfN) [18],     7], and !19]. Th,0 :0,' valves arl' equipped v1ith actuators and arc configured to be
 quickly and reliably operated from a safe locat:on, such a.': a v1ell-sited c:c:-c1trol 1oom [17, p, 7].
c Both Fl-;un~ 3 Jnd r-igur-2    ::ir101.H the: Tank S0-3 piping n1anifoid befor2 the January !016 n~vision, 1;v(ien !TC replaced son1e of the 2-!nc.h p!p!r!r;
 v1i-::h 4-inch p1pinsT

                                                                                                                                                                  Page 8
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 74 of 200

                                               Storage Tank Fire at Intercontinental Terminals
U.S. hemfcal Safety and
                                                                        Company, LLC (ITC) Terminal
Hazard Investigation Board                      Deer Park, Texas I Incident Date.· March 17, 2019 I No. 2019-0H-TX




3.0 Incident Description
On the evening of March 16, 2019, in preparation for two planned butane truck deliveries to T~0-8, the area
operator assigned to the First & Second 80's tank farm (Operator 1) arrived at the Tank 8 J n g manifold.
Operator 1 aligned the piping manifold valves into the open or closed positions needed tM~are the pump for
circulation. At approximately 6:54 pm, after confirming the valve positions were prop~ned up, Operator 1 turned
on the pump. The pump is situated within the Tank 80-8 piping manifold and mus~anually turned on or off.
After Operator 1 turned on the pump, he notified the operator at the truck loadi~ck (Operator 2) that the system
was ready and that he could begin unloading butane. Following confirmation~ the pump was operating, and the
tank was lined up for receiving butane, Operator 2 initiated the unloading ~ess at the truck loading rack, which
allowed butane to flow from the truck into Tank 80-8 as shown in Figur~~

The first of two scheduled butane deliveries began unloading at abo~3 pm and was completed by about 8:15
pm, with approximately 170 barrels of butane added to Tank 80A~ second butane delivery of roughly 193 barrels
was unloaded between 9:29 pm and 10:29 pm. Following comp~n of these two butane deliveries, the pump
remained on to circulate the product. ITC expected a ship to ~ e the following day, and the company planned to
transfer all the contents from Tank 80-8 to the ship.      ~-

On the morning of March 17, 2019, ITC distributed c d fsystem {DCS) data indicates a series of unanticipated
changes to the monitored pump operating press~~d tank volume. These fluctuations suggest a mechanical
problem developed in the pump circulation syst~~CS data indicates that at approximately 7:25 am, the pump
discharge pressure readings began to rise slo~ by around 8:45 am the pump discharge pressure reading had
                                      ~ (psi). Consistent with a naphtha product release, beginning at
increased from 80 to 84 pounds per sq~a
roughly 9:34 am, the recorded tank vo          egan to decrease steadily. At about the same time, the pump discharge
pressure reading suddenly dropped ba         own to 80 psi. At about 9:45 am DCS data indicates a second sudden
decrease in discharge pressure fro~ to 75 psi, and the recorded tank volume continued to decrease during this
time. Between 9:34 and 10:01 a~~e vDCS data shows that the tank volume decreased by approximately 221 barrels.
The tank farm was not equip~ith a fixed gas detection system, so no alarms were activated to warn ITC
personnel of a release. Th~duction in tank level and volume that occurred as naphtha product released from Tank
80-8 did not trigger   ~b~~&Mis   in the ITC control room. As a result, ITC personnel were unaware of the naphtha
product release b e f v fire erupted.

At approximat~~~O am, a large fire erupted in the vicinity of the Tank 80-8 piping manifold (Figure 5). Shortly
thereafter, a ~ am, control system event logs indicate that the pump shut down, and then the Tank 80-8
equipment lost communication with the DCS. No further control system data for Tank 80-8 or the pump were
available after this time.




                                                                                                             Page 9
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 75 of 200


~SB
U.S. Cfmmkal Safety and
Hazard Investigation Board
                                               Storage Tank Fire at intercontinental Terminals
                                                                         Company, LLC (ITC) Terminal
                                                Deer Park, Texas j lncicfenl Dale.· March 17, 2019 I No. 2019-01-!-TX




                                                                              ~1:--= =~~ ~- tiL.



    -~'
    -(¾lb,, . . .                                                           &~.
                                                                            -.       ~'1~1
         Figure 5. Tank 80-8 Piping Manifold. This p~hows the post-incident condition of the Tank 80-8
         piping manifoid. (Source: ITC).          ~

                                                <©
4.0 lnddent Response ~ i r e Progression
Within minutes of the fire erupting, mCers of the lTC Emergency Response Team (ERT) responded to the blaze.
Initial response efforts focused onMting several water sources towards the Tank 80-8 piping manifold. ITC was a
member of Channel Industries ~ I Aid (CIMA), a non-profit organization that combines firefighting and other
emergency response capabili~fthe refining and petrochemical industry in the Greater Houston Metropolitan
area [3). As a result o·tsfC~ membership, several neighboring companies who were also members of the CIMA
                           O
organization respond~d          e ITC tank farm fire with emergency response resources, including personnel, and
firefighting equipm~           supplies.

A Unified CommaJ'.las set up to oversee the coordinated response. The Unified Command included
representativ~ ITC, the U.S. Environmental Protection Agency (EPA), the Texas Commission on Environmental
Quality (TCEQ), and the Harris County Fire Marshal's Office (HCFMO). The response also included support from other
federal, state, and local officials.

Tank 80-8 was situated in the center of the facility's "First & Second 80's" tank farm (Figure 6), surrounded by other
80,000-barrel storage tanks. !TC was unable to stop or isolate the naphtha being released from Tank 80-8, so the fire
continued to rage and intensify. On the evening of March 17, 2019, an adjacent tank west of Tank 80-8, became fully



                                                                                                              Page 10
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 76 of 200


~SB
U.S. Chemical Safety and
Hazard Investigation Board
                                              Storage Tank Fire at Intercontinental Terminals
                                                               Company 1 LLC (ITC) Terminal
                                                Deer Park, Texas I incident Date: March 17, 2019 ! No, 2019-01-!-TX


involved in the fire. Firefighters continued to apply water and firefighting foam to try to control the fire; however,
wind changes caused the fire to continue to spread.




        Figure 6. Plot Plan of Tank Farm. This irna~hows an excerpt from the overall plot plan for the ITC
        Deer Park, Texas terminal showing the lo&i;\~n of the First and Second 80's Tank Farm. (Source:
        ITC).                                  @J

                                     0
                                          ~
                                   ~~
                             ~
                              cJJ
                        •~




                    ~
                ~
                 ~



                                                                                                                Page 11
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 77 of 200


            B
     hemical Safety and
Hazard Investigation Board
                                             Storage Tank Fire at Intercontinental Terminals
                                                              Company, llC (ITC) Terminal
                                               Deer Park, Texas I Incident Dale: March 17, 2019 ! No. 2019-01-!-TX




By the morning of March 18, 2019, four more storage tanks were on fire. All four of these tanks were located to the
west of Tank 80-8. At this point ITC reached out to a third-party emergency response services p~er, US Fire Pump
[4], for assistance in extinguishing the fire. Two more storage tanks caught fire later that ev~. Emergency
responders continued their efforts to control the fire by applying water and firefighting f ~

At about 12:13 am on the morning of March 19, 2019, ITC signed a formal Emergency ~onse Agreement with US
Fire Pump, at which time US Fire Pump began mobilizing resources from its headq~~s in Holden, Louisiana to the
ITC Deer Park terminal. Later that morning, due to the extreme demand, a t e ~ ~ reduction in water pressure
was experienced, and two more storage tanks caught fire. At approximately ~ m , US Fire Pump arrived on-scene.
After completing an initial scene assessment, US Fire Pump developed a res~se plan, and commenced firefighting
activities by around 1:00 pm.                                          @})~
By approximately 3:03 am on Wednesday, March 20, 2019, ITC, with~~ance from CIMA and US Fire Pump, had
successfully extinguished the tank farm fire at the ITC Deer Park&~al (Figure 7). The fire did not spread outside
the perimeter of the First & Second 80's tank farm.            ~
On March 22, 2019, at approximately 12:15 pm, a section0 ~~ank farm dike wall failed, releasing a mixture of
                                                      ~ surrounding waterways, including the Houston ship
chemicals from the tanks, water, and firefighting foa~t
channel. Additionally, a small secondary fire erupted      tank farm at around 3:45 pm that day, which was
extinguished within a couple of hours.              ~

                                                 g
                                              @})


                                    0
                                         ~
                                  ~~
                                (Jg
                             ~
                        •~




                    ~
             ~
                ~



                                                                                                           Page 12
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 78 of 200


       SB
       .




U.S. Chemical Safety and
Hazard Investigation Board
                                               Storage Tank Fire at Intercontinental Terminals
                                                                Company, LLC (ITC) Terminal
                                                 Deer Park, Texas   I Incident Date.· March   17, 2019 I No. 2019-01-!-TX




           Figure 7. First & Second 80's Tank Farm. This photo shows the tire raging on Tuesday, March 19,
           2019, and fully extinguished on Wednesday, March 20, 2019. (Source: KHOU 11 r~ews).




                                                                                                                 Page 13
           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 79 of 200


~·.SB
~
U.S. Chemical Safety and
Hazard Investigation Board
                                                         Storage Tank Fire at intercontinental Terminals
                                                                          Company, LLC (ITC) Terminal
                                                           Deer Park, Texas I inckfen/ Dale: March 17, 2019 I No. 2019-01-!-TX




5.0 Community Impact


                                                                                                        'lr,,
The ITC incident impacted the local community [5]. These impacts included, but were not limited to the following:a

       .    Sunday, March 17, 2019

            o    11:21 am - City of Deer Park issued its first shelter-in-place [6] for a portion o~ommunity.
            o    12:50 pm - City of Deer Park expanded the shelter-in-place to include the ~ e city.
            o    12:58 pm - Highway 225 dosed in both directions between Beltway 8 a~~ependence Parkway.

       .    Monday, March 18, 2019                                                         0   ~
            o    6:00 am - Deer Park lifted the previous day's shelter in-in-place a¢pened Highway 22.
            o    School Districts closed: Deer Park Independent School District~~ and La Porte ISD [7].

       .    Wednesday, March 20, 2019                                            ~
            o    School Districts closed: Channelview ISD, Deer Park ISD~~ia Park ISD, La Porte !SD, Pasadena ISO, and
                 Sheldon ISD. [8]                                          ~
       •    Thursday, March 21, 2019                                   ~~
            o    4:49 am - City of Deer Park issued a second s~-in-place due to reports of benzene and other volatile
                 organic compounds (VOCs) within the ci!~~s; shelter-in-place lifted at 11:40 am.
            o    School Districts dosed: Channelview l~~er Park ISO, Galena Park !SD, La Porte ISO, Pasadena !SD, and
                 Sheldon ISD.                               ~
       .    Friday, March 22, 2019                        (©
            o    School Districts closed: Deer ~ D , La Porte !SD, Pasadena ISD [9].
            o    The U.S. Coast Guard (USC~~:d a seven-mile stretch of the Houston Ship Channel adjacent to the ITC
                 Deer Park terminal foiilov.~
                                           i ~ breach in the containment wall surrounding the tank farm that allowed
                 contaminants to enter              aterway [10].
            o    Harris County Pre~~            o closed eight waterfront parks [11].
            o    City of La Porte c ~ all waterfront parks in La Porte. b
                                   ~
       "    Saturday, Marchc,~019

            o    lndepe~Parkway, the San Jacinto Monument, Battleship Texas State Park, and Lynchburg Ferry
                 crossin~~ed due to the detection of intermittent levels of VOCs.

                  ~~



a All times listed are approximate
b   La Porte waterfront parks remained closed until April 16, 2019.

                                                                                                                      Page 14
          Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 80 of 200

                                             Storage Tank Fire at Intercontinental Terminals
U.S. hemit:al Safety and
                                                              Company, LLC (ITC) Terminal
Hazard Investigation Board                    Deer Park, Texas I incirlent Date: March 17, 20191 No, 2019-01-!-TX




6.0 Post~!nddent Events
Following the incident, the Occupational Safety and Health Administration (OSHA) issued citati~:ib ITC that
included violations of the Process Safety Management (PSM) Standard [12]: The PSM Stan~~ontains minimum
requirements for the management of hazards associated with processing highly hazardou~micals. The purpose of
these requirements is to prevent or minimize the consequences of any catastrophic ~e&. of these chemicals. As
defined by OSHA, a "process" is defined as "any activity involving a highly hazardo~mical including any use,
storage, manufacturing, handling, or the on-site movement of such chemicals, OJ ~ination of these activities."b

Additionally, portions of the ITC Deer Park Terminal are subject to the U.S. EnQ~ental Protection Agency (EPA)
Risk Management Plan (RMP) Rule [13]. The RMP Rule requires facilities t~~e extremely hazardous substances to,
among other things, develop a Risk Management Plan that identifies th~ential effects of a chemical accident,
identifies the steps the facility is taking to prevent an incident, and sp~ut emergency response procedures should
an incident occur.                                             ~~
                                                               ~
7.0 CSB Investigation Plans                              ,~ff
The CSB is continuing to conduct its investigation oft~dent. Components from the Tank 80-8 piping manifold
were taken to a secure storage facility, where CSB c~feted an initial visual inspection of the piping and pump.
Further testing will be conducted. Among the are~ interest, the CSB plans to identify potential naphtha product
release points and ignition sources, determine~nWthe naphtha product release was not detected prior to ignition
and why the release was not isolated postji~~e CSB will also look into the emergency response to determine why
prolonged emergency response efforts ~ecessary to control and ultimately extinguish the fire. To accomplish
this, the CSB still needs to collect addi~I emergency response evidence including various incident command
records, photos, videos, and drone f~age. The CSB also plans to look into the impact that this incident had on the
local community. A detailed finamrl will be published at the conclusion of the investigation, which will include
additional information, analy~dings, and safety recommendations, as appropriate.

                                 ~
                             •~




                             ~
                  ~
                      ~


a   29 C.F.R. §1910.119
b   29 C.F.R. §1910.119(b)

                                                                                                           Page 15
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 81 of 200


~··SB
~
U.S. Chemical Safety and
Hazard Investigation Board
                                                Storage Tank Fire at Intercontinental Terminals
                                                                 Company, LLC (ITC) Terminal
                                                 Deer Park, Texas I Incident Date: March 17, 20191 No. 2019-01-!-TX




8.0 References


(1]   "Intercontinental Terminals Company (ITC)," [Online]. Available: https://www.iterm.com/~
                                                                                                   ~@)
[2]   "ACC Responsible Care," (Online]. Available: https://responsiblecare.americanchemi~com/.
                                                                                               ~
[3]   "Channel Industries Mutual Aid {CIMA) Texas," [Online]. Available: http://ww~exas.org.

[4]   "US Fire Pump," [Online]. Available: http://www.usfirepump.com.               0
                                                                                        ff!p
[SI City of Deer Park, "my of Deer Park - ITC Fire Updates," [Online i. Ava
    http://www.deerparktx.gov/1778/ITC-Fire.                               ~
                                                                              11~9
                                                                             ~
[6]   "City of Deer Park - Shelter in Place," [Online]. Available: http://~~-deerparklepc.org/1722/Shelter-ln-Place.
                                                                      ;;j;
[7]   "KPRC Click2Houston," 18 March 2019. [Online]. Available:<®s://www.click2houston.com/news/la-porte-isd-
      cancels-classes-wednesday-due-to-deer-park-fire.         ~~

[8]   "Houston Business Journal/ 20 March 2019. [Onlin~~ailable:
      https://www.bizjoumals.com/houston/news/20~/20/itc-deer-parldire-near-houston-extinguished-
      some.html.                                    ~'0



[9]   "KPRC Ciick2Houston," 21 March 2019. [~~~]. Available: https://www.click2houston.com/news/deer-park-la-
      porte-school-districts-to-be-closed-frhdID~e-to-deer-park-fire.

(10] "Houston Chronicle," 22 March 2~~nline]. Available:
      https ://www. houstonch ron icle~~frr!busi ness/bizfeed/a rticle/SpHl-at-lTC-in-Deer-Pa rk-doses-7-m i le-stretch-
      13709407. ph p.               0~
                                   <g~
[11] "ABC13 Houston News,"@arch 2019. [Online]. Available: https://abc13.com/clear-lake-park-closing-due-to-
      incide nts-at-the-itc-f~y-/5213359/.
                           •{c&v
[12] "U.S. Departm~~abor, Occupational Safety and Health Administration (OSHA)," (Online]. Available:
      https://www,~:--gov/laws-regs/regu!ations/standardnumber/1910/1910.119.

[13] "U.S. En~~ental Protection Agency (EPA)," [Online]. Available: https://www.epa.gov/rmp/risk-
      management-plan-rmp-rule-overview.

[14] U.S. Chemical Safety Board, "Board Order 22: Recommendations Program," (Online]. Available:
      https://www.csb.gov/ assets/record/csb _board_order_022 _fin aI_20161. pdf.




                                                                                                                 Page 16
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 82 of 200


            B
       emical Safety and
Hazard Investigation Board
                                              Storage Tank Fire at Intercontinental Terminals
                                                               Company, LLC (ITC) Terminal
                                               Deer Park, Texas j lncidenl Date. t,!Jarch 17, 20191 No. 2019-01-1-TX


[15] U.S. Chemical Safety Board, "Board Order 40: Investigation Program," [Online]. Available:
     https://www.csb.gov/assets/record/boa rd_order_040_a pproved_2_14_17 .pdf.



     dosings-due-to-itc-incldent-in-deer-park/5207006/.

[17] USCSB, "Investigation Report   I LPG Fire at Valero - McKee Refinery I Valero Energy
                                                                                                 *
[16] "ABC13 Houston Eyewitness News," 22 March 2019. [Online]. Available: https://abc13.com/education/school-


                                                                                                 ~
                                                                                                 tion   I Sunray, Texas
     I February 16, 2007," July 2008. [Online]. Available:   https://www.csb.gov/file.aspx?      entld=5672.
     [Accessed 17 August 2019].                                                       0   ~
[18] Health and Safety Executive (HSE), "Remotely Operated Shutoff Valves (RO<?~
                                                                                      ~I HSG244," 2004. [Online]
     Available: http://www.hse.gov.uk/pubns/books/hsg244.htm. [Accessed~gust 2019].

[19] Center for Chemical Process Safety (CCPS), "Remote Isolation and Sh~~," [Online]. Available:
     https://www.aiche.org/ccps/topics/elernents-process-safety/u~~~nd-hazard-risk/hazard-identification-and-
     risk-analysis/remote-isolation-and-shut. [Accessed 28 October~-
                                                                     ;;j}
[20] The City of Houston, "Are You Ready? Preparing Now Kee~ Safe Tomorrow," [Online]. Available:
     https://www.houstontx.gov/oem/pages/preparedness/~x.html. [Accessed 28 October 2019].


                                                             ~
                                                    ~~
                                                 ~
                                              <©

                                    0
                                         ~
                                  ~~
                             cJJ
                             ~
                        •~




                    ~
             ~
                ~



                                                                                                               Page 17
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 83 of 200


~B
U.S. Chemical Safety and
Hazard Investigation Board
                                              Storage Tank Fire at Intercontinental Terminals
                                                               Companyi LLC (ITC) Terminal
                                                 Deer Park, Texas I Incident Date: i\Aarcfl 17, 2019 j No. 2019-01-!-TX




                                                                                         ~
                                                                                            (}<if*
                                  U.S. Chemical Safety an1~,3
                                 Hazard Investigation B~-0
                                                                              ~
                        Members of the U.S. Chemical Safety and Hazar~stigation Board:

                                                                         ~~
                                                Kristen Kulinows~.
                                            Interim Executive C~erson
                                                                 ~
                                                             •~


                                                        ~~Ehrlich
                                                        ~rember

                                                    ~
                                      (/<f:::....~~<@   Richard Engler
                                      ~~                  Member

                                   0
                                 ~~
                             cJJ
                             ~
                        •~




                    ~
             ~
                ~



                                                                                                               Page 18
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 84 of 200

                  2020-54452 / Court: 215               Dillard Exhibit 3
     Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 85 of 200




    U.S. Department of Labor Occupational Safety and Health Administration
                                    17625 El Camino Real
                                    Suite 400
                                    Houston, TX 77058




    09il 6/2019                                                                                 rq,f"
Intercontinental Terminals Company LLC, dba ITC
                                                                                            (}
                                                                                          ~
P.O. Box 698
Deer Park, TX 77536                                                                  s}f;:~
Dear Employer,
                                                                               Q~
Enclosed you wt!I find citoctions fur violations oftfo; Oi:cupatio11al Safa ~Efou.l!:hAct of 1970 (theAct) which
may have accoropm:.ying proposed penalties, .Also enclosed is a bookl           itled, "Employer Rights and
ResptmsibHities following a Federal OSHA Inspectkm", (OSHA 30                 R) revised 2,018, which explains your
rights and responsibilities under the Act. If you have any questio         ut the enclosed citations and penalties, I
would welcome further discussions in person or by telephone.~e conti,ct me at 281-286-0583,

                                                             ~
You will note m1 page 2 o:fthe booklet that, for vi.olatior4:~h you do not contest, you must (1) notify !his
                                                      ri ::corrective action within the time set forth on the
office promptly by letter that you. have taken. appr~cipf
citation; and (2) pay any penaities assessed. Please·       me of the abatement steps you have tske11 and of their
dates together with adequate supporting documen · ; e.g., drawings or photographs of corrected conditions,
purchase/work orders related to abatement actio~ arr sa:mpli.-rig results. This infonnation will allow us to close
the case,                                        Cy
                                         0
                                             <©
                                        ~1ay rnqnest a11 inform11J conference with me during the 15-working-
da.y notice of contest pt7riod. Durin , an informal conferenc,~ you may present any evidence or vie\vs wJ-dc:h
you believe would supnort an adiust , t to the citation or tl1e pena1tv,
"                      .         ~                              "     "



ff you are considering a r e ~ ~ an infom1al conference to discuss any issues related to this Citation and
Notification of Penalty, yo~st take care to schedule it early enough to allow time to contest after the infom,al
conference, should you ~ide to do so. fl ease keep in mind that a written letter of :lntent to contest must be
submitted to the1<\.:re~~®';tor within 15 working days of your receipt of the citation. The running of this contest
period is not inte~ by an infonnal wnference.


1fym1 decii   ~uest an in-formal conference, ple11se complete the attached notice at the bottom of this letter
and pm,t i. e., to the C:itatii:Jn~ as soon as the time, date and the place of the informal conference have been
determined. .e sure to bring to the conference with you any and all supporting documentation of e,dsting
conditions aB well as of any abatement steps taken thus far. If conditions wanant, we ca.n enter into an informal
settlement agreement which amicably resolves ihis matter without litigation or contest.
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 86 of 200


                                       (



  U.S. Department of Labor
 Occupational Safety and Health Adrntnistration
 17625 El Camino Real
 Suite 400
 Houston, TX 77058




                                  Citation and Notification of Pe
                                                                                    •~




 To:                                                         Inspectlon~1 un       : 1386420
 Intercontinental Tenninals Company LLC, dha TTC             Inspection D      . : 03/20/2019 - 03i2.0/2019
 and its successors                                          Issuance D      J9/16/20l.9
 AO. Box 698
 Deer Park, TX 77536                                                 ;!J;j;
                                                                  va           . ..      .          . .
 Inspection Site:
 1943 Independence Parkway South
 La Porte, TX 77571




This Citation and Notification of Penj·1liy~    t~Citation) describes violations of the Occ11pational Safety and
Health Act of 1970, The penaHy(ies) li            •erein is (are) based on these violations. You must abate the
violations refe1Ted to in this Citation ·         dates listed and pay the penalties proposed, unless within 15 working
days (excludL'lg weekends and Fed~101idays) from your receipt of this Citation and Notification of Penalty
Y,"1Hl ei~h:-r call to scbedu.le an in{o'tnfal conferenc~ (see paragraph b·el.ow). or you mail a notice of c_ontest to
the U.S. Departnrnnt ofLabo~f.       ~Office at the adm-ess shown above . .Please refer to the enclosed booklet
(OSHA 3000) which outline            . rights arni responsibilities and which should be read in eonjunction ,vitlJ this
form. Issua.'1.ce ofthis Citrlfi~. oes not constitute a finding that a violation oftheAc.t has occurred unless there
is a faiJure to eo:ntest a~~ded. for in the Act or, if contested, unless this Citation ls affirmed by the Review
Comn:dssion or a COJl~
    .           •
                             ~
Posting - The ·         .quires that a copy of this Citation and Notification of Penalty be posted itmnediately in a
prominent pla"        r nem· the location of the violation(s) cited herein, or, if it is not practicable because of the
nature ofthe       loyer's operations, where it will be readily observable by all affected employees. This Citation
must ren a       sted until the violation(s) cited herein has (have) been abated, or for 3 working days (excludir1g
            .ti Federal holidays), whkhevc:r is longer,

Informal Conference - An i11forma1 conference is not rnguired. However, if you wisb to have such a
conference yon. may request one ·with the Area Director during the 15 working day contest period by calling 281-
286-05 83, During such fill informal conference you may present any evidence or views which you believe would
support an adjustment to the citation(s) and/or penaHy(ies).

Citation atid Nottfkation cf Penalty                                                                          OSHA-2.
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 87 of 200




 If you are considering a request for an informal conference to discuss any issues related to this Citation and
 Notification of Penaliy, you must take care to schedule it early enongh to allow time to contest after the informal
 conference, should you decide to do so. Please keep in mind that a written letter of irrtent to contest must be
 suhmiited to the Area Director v,itbin 15 working days of your receipt of this Citation. The running of this
 contest period is not inten·upted by an informal conference.

 If you decide to request: an informal conference, please complete, remove and post the Notice ~ployees next
 to this Citation and Notification of Penalty as soon as the time, date, and place oftbe info , · nference have
 been determined. Be sure to bring to the conference any and all suppmting documentatio o · existing conditions
 as well as any abatement steps taken thus far. If conditions warrant, we can enter into a~formal settlement
 agreement which amicably resolves this matter without litigation or contest.        ~<f:j
 lligbt to Contest - You have the right to eonlest this Citation and Notificarl~l'erralty, You may contest
all citation items or only individual items. You may also contest proposed p~0s and/or abatement dates
without contesting the underlying violations, Unless ou inform the A~1l D~mr in writing that you intend
to r.m1tfflst the citation{:.) and/or propo..~iu\ negalt.Y{fol!) within.15 Wt'ff. : ..ffi.IS aftilw rccei~t, the cHation{s}
1lnd thi\l; pr2_po5:ed penaJty(iu} will become a final order of the Occ~ on~l s~_fatr_:;u:id :Health Review
~~j..9...n arul tmw not he :rtview:ed J,nt_Jl'@.)! ~ourt or agency, ~~

Penalty Payn1ent- Penalties are due within 15 working d-.,.Q,~eceipt of this notification unless colltested.
(See the enclosed booklet and the additional. information prov~;elated to the Debt Collection.Act of 1982.)
Make yonr check or money order payable t:o "DOL--OS~FL4..'~ase indicate the faspection Number cm the
remittance. You can also make your payment electroni . n '!NWVr,pay,_gg_y, On the left side of the pay.gov
homepage, you wiE see an option to ~~arc~ Pub!~c F?~ . ype 1'OSHA" and click Go. From the results, click
on OSHAPMalty Pll{ymentForm. Ihe direct 11;1.__~©fy

                 https:/fwv1•.v.pay.gov/paygovLf~~nnlnsta.nce.hlml?agencyFo..m1Id""2.1Q.2.tU3_4.
                                                  (;/
You :will be required to ~nter y~ur inspect~~umb~r when ~takix~g tb_e payme_nt Paynrnnt"l can~ be made by
cred1t card or Automatea Clearing HoWJe~'CH) usmg your oanking mformat10n. Payments ot $25,000 or more
r?quire ~ ~ran~actio~ ID, and a1so n~pa~~ usingACH, If you require a Transaction ID, please contact the
GSIIA L:eot C:ollectmn Team at (2~3-2110.

OSHA does not agree to any~.e.,~irn:ts m conditions or endorsements put on any check, money order, or
electronic payment for less ff, + .e fuil amount due, and will process fhe payment,; as if these restrictions or
conditions do not exist             00
Notification of Co
                 O
                              •tive Action. - For each violation which you do not contest, you must provide
abatement certffica         o the Area Director of the OSHA. office issuing the citation and identified above. This
                    O
abatement certif          is to be provided by letter within 10 calendar days after each abatement date. Abatement
certification inc     . the date and method of abatement If the citation indicates that the violation was corrected
during th~inf     . on, no abatement certification is required for that item. The abatement ccrtJJication letter must
be posted i • • ocation where the violation appeared and the corrective action took place or employees must
otherwise       ffectively informed about abatement activities. A sample abatement cmtificatlon letter is endosed
with this Citation. In addition, where the citation indicates that abatement documentation is necessary, evidence
ofthe purchase or repair of equipment, photographs or video, receipts, training records, etc,, verifying that
abatement has occurred is required to be provided to the Area Director,




Cii.~tion and Notification of Penalty               Page 2 of ll                                                OSl-14.-2
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 88 of 200




 Employer Disc.riminatfon Unlawful-The law prohibits discdminati.on by ru1 employer agaim,1 an
 employee for filing a coi::npl~iDt or for exercising any rights under thls Act. An employee who beliovos that
 he/shl;l has been discriminate.cl against m,1y file a complaint no le;rer than 3Q days after the discr.imination
 occurred with the U.S. Depaitment of Labor Arca Office at the address shown above.

 Employer Rights and Rt.~po:t1sibilities ~- The enclosed booklet (OSHA 3000) outlines ,~d~itional
 employer .rights and responsibnities end should be read h1 conjunction with tbis notlfkation. ~
                                                                                                   ~
 Notice to Employees - The law gwes an employee or bis/her representative the oppolifu~ to ohject to any



                                                                                   •,
 abatement date set: for a violation if he/she believes the da.te to bc1 unreasonable.. 'lne c?~~mst be mailed to
 the U.S. Department of Labor Area Office at tl1e adoress shown above and postmark@~ln l 5 working days
 (excluding weekends and Federal holidays) oftlm receipt b.y the employer of this C~1Wn and Notification of
 p~~

Inspection Activity Data -You should be aware that OS.HA. publishes Wnatiou on its inspection and
citation a<ltivi,y an the Internet under the }-"fOVisions of the Hlectrcoic Free~ oflnformationAot. TI1e
inforrnation related to these alleged violations 'Nill be po~ted ;,vheniE··
                                                                          ur .  ,1 iJ1dicatea faat you have received
this citation. You are encouraged to review the information co.nee, · ' . establishment at www,o~ha.gov. If
you have ~m.y dispute with the accuracy of the information displaye~' se contact this office.

                                                                     ~01
                                                                     ~
                                                              ~
                                                    ~~
                                                ~
                                             ~
                                         ~
                                         0
                                       ~~
                                   veg
                               ~
                           •~



                     ~~
            ~cg
           ~



Citation and Notification of Penalty               J?og:~ 3 of l l                                           OSHA--2
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 89 of 200



                                         (


  U.S. Department of Labor
  Occupationa1 Safety and Health Administration




Citlltfon 3lld Notification of Penalty        Page4of 11             OSHA-2
      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 90 of 200




                               Cli~RTIFICATION O:F CORRECTIVE ACTION WORI(SHEET

                                                                                                                             Inspection Number: 1386420
Co:mpany Name: lntercontinenta1 Terminals Company LLC, dba ITC
Inspection Site: 1943 Iridependence Parkway South, La Porte, TX 77571
Issuance Date: 09/16/2019                                                                                                                            ~

List the specific method of correction for each item on this citation in this package that do~~ead "Corrected
During Inspection" and return to: U.S, Department of Labor- Occupational Safety an~alth
Administration, 17 ~25 El Camino Real, Suite 400, Houston, TX 77058                                                                   ~
                                                                                                                                •~


Citation Number                     and Ikin Number             __i_v_a_s_c_o_rr_e_c_,t_ed_o_n_____,....._,,=:o'<-7(~ __ : -:·_-_-_-_-_-_-_-_-__-_·-_---_--_ _ __
By (Method of Abatement): ·-------------------------------------                                           ;;~d- ____ _ ....


Citation Number _______ and Item Number------- \Vas corrected on--------·----«='~--------------------------·-----------------------------
By (Method of Abatement);·---------------------------                       _'__:d               ---------------------------------

                                                                                                  ~
Citation Number___ __ _____ and Item Number ____________ \Vas correcte~-------------------------------
By (Method of Abatement):                                          ~


Citation Number _ _ and Item Number _ _ was c ~ o n _
By (Method ofAbatemenl),                                               ~cw-                                         ---~~-~-~--



Citation Nmnh.er -------------· and Item Number ~ a s corrected on----------------------------------------~~--~
By (Meth~-~-:f--~-~~~~=ent):                               gr@.____________...                        ----------:::·---:::::::::::::::::::-:::::::::,_·-,_---,-----_----_ ___
                                                       0




~i"C::it~';f~~".::~i;;;;;!~ )tern ~ref_- _-:ss co~:ctd on ~:~
                        '"'-•----·~~~------------·----------
                                                                                                                             -=====
I certify that the information ~~.med in this document is accurate and that the affected employees and their
representatives have been ~med of the abatement.

  '
Signature
                         O
                             rfJf
                              -~----------
                                                                                 Date

Typed or Printed~                                                                Title

                      '(g) whoever krwwfagiy makes any false statements, representation or certification in any 11pplication, record, plan or
other doour , rts ·1Jed or required to be maintained purnmmt to the Act shall, upon conviction., be punished by a :fine of not more than
$10,000 or by ~ prisonment of not more than 6 month, or both.

POSTING: A copy of completed Corrective Action Worksheet should be posted for employee revir.w




Citation and NotifiGotion of Penally                                                                                                                               OSH.A-2
 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 91 of 200




 U.S. Department of Labor                      lnspectfonNumber: 1386420
 Occupational Safety and Health Administration Impect.iouDafo(s): 03/20/2019 - 03/20/2019
                                               Issuance Date: 09/16i2019




Company Name: Intercontinental Terminals Company LLC, dba ITC
Inspection Site: 1943 Independence Parkway South, La Porte, TX 77571
                                                                                                                             ~
                                                                                                                                 (}cit      *
                                                                                                      ··········"'····--•J!i)·--···------------------·-···················""

~L                                '.[ypcofVioletion:        Serious
                                                                   .                                      Q~~
29 CFR 1910 .119( d)(3 )(ii): The employer did not document that eq1~11.ent complies with recognized
and generally accepted good engineering practices.               @})~

On or about March 17, 2019, at t~e Intercontinental Te~m.inal~~1p~t1y, LLC f~cility loc~ted h:
l)asadena, Tex~s, the. emp!oyer fo1l.ed to doc::1111~;°:~ that 1t~~ed vn.:h ~~ecogru~ed ~~ Generally
Accepted Gooa Engmeermg Practices (RAGAGEP) suc~but not lumted to NFPA .i 1 1'Low,
Medium, a:nd high"Expansion foam systems" and NFP~ 11 Standard for the installation ofFoam-
Water Sprinkler and Foam-\Vater Spray Systems 11 • 0~mpioyer failed to ensure the foam generating
equipment such as the foam"concentrate tank and~~»were constructed to resist or located so that
they were protected against. exposure to fire.~«@'"


                                                                ~
                      ABATEMEN'l; noj/~NTATION REQUIRED FOR TIDS ITEM

Date By 'Which Violation ~be Abated:                                                                                                              11/0li2019
Proposed Penalty;       ~V                                                                                                                        $13260.00

                                         ~
                            •~
                                ~a
                     ~
           ~
                ~


Sec page5 l through 4 of this Citation and Notification of Penalty for information on employer and employee right,; as,ct responsibilities,

Citation !ifld Notification of Penalty                                   Pnge 6 of 11                                                         OSHA.-2
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 92 of 200




  U.S. Department of Labor                      Inspection Number: 1386420
  Occupational Safety and Health Administration Inspection Date(s): 03/20/2019 ·- 03/20/2019
                                                Issuance Date: 09/16/2019




Company Name: Iuterc.ontinental Ter:mina1s Company LLC, dba ITC
Inspection Site: 1943 Independence Park\ivay South, La Porte, TX 77571
                                                                                                                                                                                      (}<if        *
                                                                                                                                                                                       ~.........................
.................................................................................................................................................................................() . 1KJ.                          »   ..   ···--····•"···••-a




Citation l Itt?ml_                               Type ofViolation:                      Scnous
                                                                                                   .
                                                                                                                                                                 •ffp~
29 CFR 1910, 1190)(2), The employer did not implement written pr~~es to maintain the on-going
inte,:rrity
     o    ..
             of .process equipment:
                             -
                                                               rP/2
                                                                                                                                                 <Ifid
On or about .Marc~ 17'. 2019, in ~1e 2:°-d 80s ~~nk faxm, t!1e e:,r1~r failed to implen:.en\V•Titten .
procedures, mcludmg those outlmed m then C Mecham.c~~grity Program, to mamtam the on gomg
fitness for service of Tank 80-8 injection/recirculaiionpi~and c.omponents. This condition exposes
ernployees to fire hazards.                               ~

                                                                                                                •~


                                                                                                             «§
                                ABATIIM.ENT nocu~·j•JI.JtN REQUIRED FOR THIS ITEM.

Date By \Vhich Violation Must beAMted:                                                                                                                                                                   11/01/2019
Proposed Penalty:             ~!!:@                                            0                                                                                                                         $13260.00

                                                                       ~
                                                   veg~~
                                              ~
                                        •~



                               ~~
                 ~
                        ~



Cit8ticn ~nd NotificB,io11 of p,,rrn!ty                                                                   Page 7 oi'll
   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 93 of 200




 U,S. Department of Labor                        Inspection Nmnbe.r: 1386420                                                                                            .tffl1 t~::)~~
                                                                                                                                                                      \Ir)
 OooupEitiomi.l Safety and Health Administration Inspection Date(s): 03/20/2019 - 03/20/2019                                                                           '~"i      ~,.         '-''':\
                                                 Issuance Date: 09/16/2019



Citation and Notification of Penaltv

Company Name: lntercontinental Terminals Company LLC, dba ITC                                                                                          (j
                                                                                                                                                           ~;;*
Inspection Site: 1943 Independence Parkway South, La Porte, TX 77 571                                                                              ~

                                              ·······»------------------------------------------------············----·.................,...------•~----------------------·····----·--····--·--··
                                                                                                                                         ~
CitationJ Ite:m.3 ..             Type ofVio1ation:             Serious
                                                                                                                               Q~
29 CFR 1910.119(j)(4)(ii): Inspection and testing procedures did not ~ovnecognized and generally
accepted good engineering practices.                             @JJ!.f@

On or about March 17, 2019, and times prior thereto, at thi;Ir:
                                                              ~tinental Terminals Cornpany
facility located in La Porte, Texas, the employer failed to .    inspections and test in accordance
with Recognized and Generally Accepted Good Engineen .Practices (R/1..GAGEP), such as but not
limited to API 570 "Piping Inspection Code" :nd A P I . 11 Inspection Practices for Piping System
Compo11ents 11 • The employer failed to :perform inspe~ and tests on Tank 80-8 cargo ]_Jlli"'Up discharge
circulation piping and injection point process~,


                                                                        ~
                      ABA'.Tll~MJtNT DOClTJv~WATION REQUIREll ]'OR THIS ITEM

Date By Which Violation lvlu~bated:                                                                                                                                    11/01/2019
Proposed Penalty:                                Q                                                                                                                     $13260,00

                                          ~~
                                       (jg
                                ~
                            •~




                      ~
            ~
                 ~


See page~ 1 through 4 ofthls Citation snd Notification of Peno!ty for 1nfonnation rm employ~r filld employe~ rlghts o.nd rnsponsibill!ies.

Cltation and Notification of Penalty                                            PHg(.18 of 11                                                                      OSHA-2
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 94 of 200


                                                              {
                                                              \




 U.S. Department of Labor                      Inspection Number: 13 86420
 Occupational Safety and Health Administration Inspection Date(s): 03/20/2019 ·· 03/20/2019
                                               Issuance Date: 09/16/2019




Company Name: Intercontinental Terminals Company LLC, dba ITC
Inspection Site: 1943 Independence hrkway South, La Porte, TX 77571
                                                                                                                                                                      ~
                                                                                                                                                                           (}<if      *
........................................................................................................................................................................•~···················


                                                                                                                                                             ~
Citation J _Item .4.                          Type ofViolation:                   Serious                                                         Q/Jl
29 CFR 1910.119G)(5): The employer did not correct deficiencies i!~uipment that were.outside
acceptable limits:                                            <J;l?JJ~

On or about March 17, 2019, at the Intercontinental Terniba1!
                                                           ~pany facility located in La Porte,
Texas, the cmpJoyer failed to correct deficiencies on proc  •,.tipment, when process piping that was
below its minimum required thickr1ess was used to inject ' mix Butane with Naphtha i.n order to raise
the octane levels in Tank 80-8.                                                                          -~f
                                                                                                      «§
                              ABATIMENT DOCUME~ON mcQUJRED FOR THIS • 'EM

Date By Which Violation M:ust be-~~ted:
Proposed Penalty:                                                      ~

                                                           0
                                                         ~~
                                                veg                                                                                               Mark R. Briggs
                                                                                                                                                  Area. Director
                                           ~
                                     •~



                             ~~
               ~
                      ~


See pages l through 4 ofthfo Citation filld Notification o.f.Penalty for informaHoc on employer and employee rigbts and rcsponsibiiities.

Cit1;tir;n 01id Notificatiori of Pcrrnlty                                                           Page 9 of 11                                                                        OSHA-2
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 95 of 200




  lJ.S, Department of Labor
  Occupational Safety an.cl Health Administration
                                                                                                                                                                   ,4;Jlt:EI:~))
                                                                                                                                                                       »ii:<:'~<-·,, "{(;_
                                                                                                                                                                  fY '\lfol )"'i\
                                                                                                                                                                    ,'<,.>;<

 17625 E1 Cami.no Real




                                                                                                                                                                 ~rt~
 Suite 400
 Houston, TX 77058



                                                                                                                                                                                 0
                                                                                                                                                                        0
                                                                                                                                                                                ~
                                                                        JNVOICE/                                                                                            ~


                                                                 DEBT COLLEC110N NOTICR~"?
                                                                                                                                                        l{J
 Company Name:
 Inspection Site:                               1943 Independeneti Parkway South, La P~~TX 77571
                                                                                                                                            ~,TC
--------------------------------------------------------··--------·········· ..···----·--------------------------·····--··------·······················"----,~------························ ..------······· ..------------·--
                                                Intcreont.i.11enfa! Terminals Company LLC,

 Issuance Date:                                 09/16/2019                                                                        ;!];'=&
                                                                                                                           ~
Summary of Penalties for Inspection Number                                                                             ~                                     1386420
Citation 1, Serious
                                                                                                              ~                                          $53040.00
TOTAL PROPOSED PENALTIES
                                                                                                  ~~                                                     $53040.00

                                                                            ······•----·----··~------------------------------·--------·--·----------------------------···----------·····--··----·----····--------····
To avoid additional charges, please remit p-                                                ~
                                                       promptly to this Axea Office for the total amount of the
uncontested penalties summarized abovg.           e your check or mone;y order payable to: "DOL-OSHA ';. Please
indicate OSHA.'s Inspection Number(',           ed above) on the remittance. You can also make your payment
electronically on www.-pay.gov~ 0            eft side of the pay.gov homepage, you will see an option to Search
Public :Fomrn. Type "OSHA" and c ·' Go. From the results, click on OSBA.PlifaftlIT Payment l?orm,. The
direct link is .flJt~;fLwww,pa .         av ov/form,•~/'for:mln.stance.h ?a MC For.mlcl=53090334. You will
be required to enter your insp . · · , , umber when making the payment. Payinents can be made by credit card or
Automat~d Clearing Housp=(,~ · .u..) ~sing.your b~nk~g infonn~tion, Payme~ts of $2~,000 or more requi~~-a
TraJ1sact1on ID, and also ~ be paid usmg AC.r:L It you requ1rn Et Transaction TI), please contact the OS.tl...A
Debt Co.llection Team ~02) 693-2170.
                                         •    ~({JY
 OSHA docs not " ·                           ~ any restrictions or conditions or endorsements put on any check,  money order, or
electronic paym                           r less than the fu.11 -amount due, and will cash the check or money order as if these
restrictions or ®                       tions do not exist.                                        ·

If a perno~~d,;: is issued, it will be converted into an electronic fund transfer (EFT). This means that our
bank will copy your check and nse the account information on it to electronically debit your account for the
amount of the check. The debit from your account will then usually occur within 24 hours and         be shown on                                                                          wm
your regular account statement. Yon will not receive your origim1J check back. The bank wiil destroy your
original check, but will keep a copy of it. If the EIT cannot be completed because of insufficient funds or closed
account, the bank will attempt to make the transfer up to 2 times,


                                                                                                                                                                                                            OSHA-2
   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 96 of 200


                                                                   (


 Pursuant to the Debt Collection Act ofl982 {Public Law 97-365) and regulations of the U.S. Department of
 Labor (29 CFR Part 20), the Occupational Safety aJ1d Health Adrninistration is required to assess foterest.,
 delinquent charges, and adrn.inistratlve. costs for the collection of delinquent penalty debts for violations of the
 Occupational Safety and Health Act

 l'.nbtre.st: Interest charges will be assessed at an annuai rate determine,l by the Secretary of the·    try on all
 penalty debt amounts not paid within one rnonth (30 calendar days) o:fthe date on which the
 becomes due and payable (penalty due date), The cmTent interest rate is one percent (1 %)
 from the date on whic,h the penalty amounts (as proposed or adjtisted) become a final ord · · the Ocm,pational
 Safoty and Health Review Commission (that is, 15 working days from your receipt
 Notification of Penalty), unless you file a notice of contest Interest charges wiD be
                                                                                             '"'itation and
                                                                                         - .d if the full amount
                                                                                                                                        ~,ff,:
 owed is }Jaid within 30 calendar days of the final order.                           ~
                                                                                                                                   •~

Delinquent Chargt:$: A debt is considered delinquent if it bas not been paid~Tu one month (3 0 calendar
days) ofthe penalty due date or if a satisfuctory payment arrangement ha~)t13fen made. If the debt remains
delfaquent for more than 90 calendar days, a delinquent charge of six per"  '6%) per annum wlll be assessed
accruing from the date that the debt became delinquent,                ~


AdminfatJ:!!TIY~__{,'.Q,~: Agencies of the Department of Labor are      to assess additional charges for the                r~~~
recovery of delinquent debts_ These additional charges are adt~~ive costs incuned by the Agency in its
attempt to collect an unpaid debt Administrative costs ·will be ~sed for demand letters sent in an attempt to
collect the unpaid debt. _,,.-·,,                            ~

       ....,
            ~~
                   }""'~                     .!
                                                  / j.-'_     .
                                                        ,.. t -~---                                                  •~
                                                                                                                        s
  {~~--;;:::::::~::::f··•-i.~. i<~-~❖---:l~:;~tfJ~t;if:X¾,""·•--""--·.
                                                                 ~~
                                                                       -~
·--·----,·'·•"'·------·----···~-,:,,,"1;,,$-.,_~.-._-·~:s,,,", . Jt,.--•:,;,;..,....,
       ~~......
Mark R Briggs
                         ·=-        "'·· .                  . ...........
                                                           ,,.,
                                                                            ~s:~:·r.. . . .~. ~"""'❖       <yz
Area Director                                                                                          ~

                                                                                                       ~

                                                             0
                                                                                        di
                                                           ~~
                                                    veg
                                              ~
                                      •~



                               ~~
                  ~
                       ~


Citation illld Notificntion of Penalty                                                                      Page 11 of 11                        OSHA-::
            Case 4:20-cv-03469 Document
          EX~flrfr~}f~cv-01460 Document 1-1
                                        204~2Filed  onon
                                                Filed  10/08/20 in TXSD
                                                         02/12/20  in TXSDPage 97 2ofof200
                                                                            Page        19

                                             2020-54452 / Court: 215
                                                                                                     Dillard Exhibit 4




                                                EXECUTIVE SUMMARY - ENFORCEMENT MATTER
                                            DOCKET NO.: 2006-1017-AIR-E TCEQ ID: RN100210806 CASE NO.: 30290
                                                   RESPONDENT NAME: Intercontinental Terminals Company

  ORDER TYPE:
 _K_1660 AGREED ORDER                        _FINDINGS AGREED ORDER              AMENDED ORDER                            _IMMii
                                                                                                                            ENDA
    SHUTDOWN ORDER                           _FINDINGS DEFAULT ORDER             EMERGENCY ORDER

 CASE TYPE:
 _AGRICULTURE                                XAIR                             _INDUSTRIAL AND HAZARDOUS WASTE             _MUJ'\IC

 _OCCUPATIONAL CERTIFICATION                 _PETROLEUM STORAGE TANKS         _PUBLIC WATER SUPPLY                        _RADIO,

 _MULTI-MEDIA (check all that apply)         _SEWAGE SLUDGE                  _UNDERGROUND INJECTION CONTROL               _USEDO

 _USED OIL FILTER                            _ WATER QUALITY


SITE WHERE VIOLATION(S) OCCURRED: Intercontinental Terminals Deer Park Terminal, 1943 Battleground Road, La Porte, Hanis Co

TYPE OF OPERATION: Multi-product bulk liquid storage and distribution terminal

SMALL BUSINESS:                       Yes   ___lLNo

OTHER SIGNIFICANT MATTERS: There are no complaints. There is no record of additional pending enforcement actions regarding this fi

INTERESTED PARTIES: No one other than the ED and the Respondent has expressed an interest in this matter.

COMMENTS RECEIVED: The Texas Register connnent period expired on December 18, 2006. No comments were received.

CONTACTS AND MAILING LIST:
     TCEQ Attorney/SEP Coordinator: None
     TCEQ Enforcement Coordinator: Ms. Trina Grieco, Enforcement Division, Enforcement Section III, MC R-13, (210) 403-4006; Mr. S
     MC219, (512) 239-1896
     TCEQ Field Investigator: Mr. Alan Mallory, Houston Regional Office, MC R-12, (713) 767-3764
     Respondent: Mr. Carl Holley, Environmental Health & Safety Manager, Intercontinental Terminals Company, P.O. Box 698, Deer Par
                 Mr. R. L. Commander, Senior Vice President-Operations, Intercontinental Temrinals Company, P.O. Box 698, Deer Park
     Respondent's Attorney: Not represented by counsel on this enforcement matter


Attachment: Site Compliance History
             Case    4:20-cv-03469 Document
             Case..4:19-cv-01460   Document 1-1
                                            204-2Filed  onon
                                                    Filed  10/08/20 in TXSD
                                                             02/12/20  in TXSDPage 98 3ofof200
                                                                                Page        19
          EXHll::311 A-1




                                                               RESPONDENT'S NAME:.Intercontinental Terminals Company
                                                                        DOCKET NO.: 2006-1017-AIR-E

VIOLATION SUMMARY CHART:


   Type oflnvestigation: _ Complaint _ Routine                       Total Assessed: $9,500                                             Ordering Provisions:
    _ Enforcement Follow-up _x_ Records Review
                                                                     Total Deferred: $1,900                                             The Order will require the
   Date ofComplai~t Relating to this Case: None                                         Z,_Expedited Settlement
                                                                                                                                        a. Within 30 days after the
   Date oflnvestigation Relating to this Case: April 20, 2006                           _Financial Inability to Pay                     implement measures desig
                                                                                                                                        to the same cause; and
   Date of NOE Relating to this Case: July 5, 2006 (NOE)             SEP Conditional Offset: $0
                                                                                                                                        b. Within 45 days after the
 · Background-Facts: This was a routine investigation. One           Total Paid to General Revenue: $7,600                              written certification to den
   violation was documented.                                                                                                            Provision a.
                                                                     Site Compliance ffistory Classification: _High _.K._Avg. _:_Poof
   AIR
                                                                     Person Compliance ffistory Classification: _High _K_Avg. _Poor
     Failed·to prevent unauthorized emissions and to route all
     emissions from Storage Tank 50-2 to the TK 50-2 F1are,          Major Source:   _x_ Yes   _No
     emissions point number ("EPN") FL~50-2 (Incident 71787).
     Specifically, 3,425 pounds of the hazardous air pollutant and   Applicable Penalty Polic;r: September 2002
     highly reactive volatile organic compound 1,.3-butadiene were
     released from the Tartl<: 50-2 Emergency Atmospheric relief
     valve, EPN TANK 50-2 PSV A, during an emissions event
· · -which occim'edon FeTmiary T5, W06ariaTasted 4 mmutes:··
     These emissions are not authorized by the permit. Since the
    emissions event was avoidable, Intercontinental Terminals
     Company failed to meet the demonstration criteria for an
  - affirmative defenoejn 30- T~, ADMIN. CODE§ 101 .2-22 [JO
     TEX.ADMIN. CODE§ 116.115(c), Air Permit No. 1078, Special
     Conditions 5 and 14 and TEX. HEALTH & SAFETYi'.:ODE
     §382.085(b)J




Attachment: Site Compliance History
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 99 of 200



                 : ::~~lfgJ1fld
                              10:Ju1°2006
                          PCW 14,Jul~2006

jRE;SPQ/';lJ;~!;NJ/fl,\CIL.ITYilNr;'ORMArlQI\JHi'il
·           Respondent Intercontinental Terminals Company
. Reg. Ent. Ref. No. RN100210806
i _Facility/Site_ Region L1c::2c..:-H..:..o::.:u::.:s..:..to:.:.n.:___ _ _ _ _ _ _ _ _ _,1.a,~,,,.·11. "___"Major/Minor Source IMajor Source




                                                                      Penalty Calculation Section
itgm~~:S~~~ ~-~-~~L.;TY($il'th'<;lftfr;{f~t19/,Hti~i$~)it:igualt'i~~) •.•.•. _. · . ,.,··•· ,. . ,...
::AqJ,l;J§'1'M$tiJ;rn§i!l#;ii1:~!$\;J;!:ftQili~ii~m.
  , ?ii': Subtotals 2-7 are obtained by multiplying the Total Base Penalty (Subtotal 1) by the indicated percentage.
          'i -

    . . ·} i~q11h'~lia6~eHi$tlL                                       .J>!:iff!'§o?lf§r1hijiliy~ril~Ht.••· Hii'li!'li'li' j Ji'.Stdftq}~T,~~?Jl;SJ' .~ '.'f"-';•-'-'···-'-'-'-'=~!',=:i?=C:$=:4=15~0'-,0
                               Penalty enhancement due to 4 NOVs for same or similar violations, 17
                                 NOVs issued for non-similar violation (this includes 12 self-reported
                         Notes effluent violations}, and 2 agreed orders with denial of liability issued for
                                   this plant. Penalty reduction due to 2 Notice of Audit letters and 1
                                           disclosure of violations submitted by the respondent.




                          Notes


             . <ipp,ct;F'ilit6, E;ffq!ffi!\tj\!qdi:n ply •·.·•·-··
                                    Before NOV       NOV to EDPRP/Settlement Offer
                   Extraordinary
                        Ordinary t - - - - - - t - - - - ~ - - - - - i

                              N/A              X                (mark with   a small x)

                          Notes                      The Respondent does not meet the good faith criteria.


                                                                                                        , :Qro,~ij1~f\s~~~Q\i::; . • :.. ... . . ....      -~1#,rt9~1:;~:: ::i::;· ..••..
                                                                                                                   'Capped at the Total EB $ Amount




i~Q:MliQ:~ $.Jliij1J'.~tAU$il1,~tr !ii\                                                                                                        •i i i,r:lq~lil~:~~i9~~!l2ilij_Jili_Jili~~~

  OTHER_ 1;:~emSRS;i~S :JUSTIGE MAir,] REQUIRE                                                                                                  ;!;   :.i 111~~N~1mMfl1.·". .•-"_;
                                                                                                                                                                              . ,_•-'--'--'--~-"
 Reduces or enhances the Final Subtotal by the indicated percentage. (Enter number only; e.g. -30 for-30%.)

                          Notes




:tlE;F;eR·ro&t:.,             >        •ii,>•··-·-•··-•·•,-" .. -        -,..-niiiii"iiiii1 ...•... -          1            20%l~r8~~t1,;xmi• ·: iiL~~1Y$lm~nt\·• .... ,. ·•~$1,so:1t1
 • Reduce; tl1e Fina.I A;~e-;sed Penalty by the indicted percentage. (Enter number only; e.g. 20 for 20% reduction.)

                          Notes                                A deferral is offered for expedited settlement
     Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 100 of 200
                                                                                                · '·. . 'J~~CEk~JiNc:fal 200MQ17-AIR,E
                                                eht: Intercontinental Terminals Company                                                                                             Po/1<:y Revision 2 (Septemller 2002) :
                                               Noii 30290                                                   .                                                                              PCW Revision April 25; 2006 ·
                                                            , RN100210806
                                                              Alr Quality
                                       ,,11, .•,,....~,.,,,,1 Trina Grieco




                                                             , ,, , .         .,Cqn,pliance History Worksheet


           Com onent Number of.... , . , ,,.. , •;.,                                                                                                                                                          ,d"
                            Written NOVs with same or similar violations as those In the current
               NOVs         enforcement actjon, (nµm/;Jt!f of NO Vs meeting criteria)
                          . Other written NOVs;, .
          1------+A-,-ny-ag-reed fina..,.I-en"""f,..o~rc_e_,rn.,..,_e_n.,..to.,...r_,d-e-rs"""c,....0-nc-ta.,,.i,n_,in_g__~a-,,d,....e""'ni,....a-1o"""f""li,...a-bi=lit_y_·- - -
                            (number of orders meeting critetia)
               Orders       Any adjudicated final enforcement orders, agreed fi11al enforcement orders
                            without a denial of liability, or default orders of this•state or the federal
                            government, or any final prohibitory emergency orders issued by the                                                                                                    0%
                            commission
          1------              y non-adjudicated final court judgments or consent decrees containing
            Judgments           enlal of liability of this state or the federal government (number of                                                                                              0%                  ·\
                 and            gements or co.nwwt df?crees me,f?ting critet;iil) .                                                                 . ..                                                                    !
              Consent                        led final court judgments .and default judgments, or
              Decrees       non-adjudicated final court judgments ·or consent decrees without a denial
                            of liability, of this stale: or, the fede~al· government. •, '
          1------+A-,--ny-cr-,-"im-'.,-in-al Corivlctiohs bf this state· 10r the federal government (number
           Convictions of counts .                  ,                  . . ., , , ,                              , .                                  ,

             Emissions               ~={i~%cn~x~;i~~~~:~~!~St~e:;!~~~~~~i1~:n~::~:Jdit·:'-co....n_d,....·u-:t-~"'"'::_----·...,..----,,"''. ''·~';,"'... ,,.,.",1---=..:::..-1
                                     under the Texas Environmental, Health, and Safety Audit Privilege Act,                                                                -2%
                                     74th Legislature, .1995 (number of audits for which notices were
                 Audits              oi'sciosures ot'vloiafions under the Texas Environme_n..,..ta-.-1,.....,H..,.e....:a..;..lt;,..h-,a-n-d'"',--+~-'-'-"'--'·+...............;.,..,.............J
                                     Safety Audit Privilege Act, 74th Legislature, 1995 (number of audits for.
                                     which violations were disclosed)
                                                                                                                                                                 Please E
                                     Environmentafmari'agement systems.ln-pface-forone year or more                                                                                              . 0%
                                     Voluntary on-site compliance assessments conducted by the executive
                                     director under a special assistance program                       ,                                                                                          .0%
                 Other
                                     Participation in a voluntary pollution reduction prowam'                                                                                                      0%
                                     Early compliance with, or offer of a product that me~e.....ts-,,.fu"'"tu_r_e_s,,_ta""'te---or-.·~ -
                                                                                                                                                                                                   0%
                                     federal government environmental requirements · .........· - - - - - -
                                                                                                                                   Adjustment Percentage (Subtotal 2)


          INo                                          •         .        .           .             '                              Adjustment Pe~centaqe(Subtotal 3J[~·-·9az;1
  =~~1£~IrnP'.li~n6§1!W21itli~li!mf!1J:fl~f!fJqnffl@:t§iif&?lf~~clii!hlt~lllFj;il:~;ji~;15~~i&i~ii)£::;i;[:ll!21lli~!~:jfflf*iiY?1~
       IAverage Performe~ · · ii                                      Adjustment Percentage (Subtota/7)1~~6'%]
· ~;;;,;7:s;orfrphancie:+iistoy;wsumnraffl~'i=,~,,..;.,....,·•·:·:·:····;·•·;,;;,~="'"".C..~,x•:'1z":""'"';°'"'"=~~e=011•;;:YY'"""-ct'7,q"''~e"',;:1:'13!
                                                                                                                                                                                                                            i

                                                                                                                                                                                                                        I   ;
          Compliance
         History Not~/i
                                                                                                                                                                                                                        i


                           Tqlfil_dfliustment Percf!f!!c;Jfl~_J§!lbtota/s 2,
 ~---_,,_........,__ _ _ _ _                                                                                                                                                                   3,_!!,_?ll_!1_9J
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 101 of 200
Ex~lt1lfa.~x~~t.~~~J?J;J~~~f~frlt~(fQ,1tn~t~l~~/~e~!~~8~½?~~1                                                     ~.!~:X1~~~~~~·~·~·~·~
          Screehif!Q!Pct~g 19-Jut-2006    Docl<etNo; 2006-1017-AIR-E
               Rei.p6rtd~ni Intercontinental Termi~al~ Co~~an;
               .Case 10 No. 30290
 R~g. ent.•Refer~)l'~~;(\lp,; RN100210806
    •· . .Madi~rstaJtJte,JI Air Quality
         Enf. Coordinator Trina Grieco
            Violation N~mb~~            F7
                                     Ii=============================a
                                          30 Tex. Admin. Code§ 116.115(0), Air Permit No.· 1078, Special
         Primary Rule Cite(s) lia===========C=o=n=d=it=io=n=s=5=a=n=d=.""14=.=""=""==""====""==~I
      Secondary Rule Cite(s) la=====""===T=e=x=.H=e=a=lt=h=&""S=a=fe=t=y=C=:O=de=.·• =§=3=82=·=08=5=(=b)=====""==ii
                              Failed to prevent unauthorized emissions .;ind to route all emissions from
                             Storage Tank 50°2 to the TK 50-2 Flare, emissions point number ("EPN")
                             FL-50-2 (Incident 71787). Specifically, 3;42$ pounds of the haz.;irdous .;iir
                               pollutant and highly r1;Jactiv1;J volatile organic compound 1,3-butadlene
                              were released from the Tank 50-2 Emergency Atmospheric relief valve;
       Violation Description   EPN TANK 50-2 PSV A, during an emi<,sions event which occurred on
                                 February 15, 2006 .;ind fasted4 minutes. These etnissions ar1;J not
                                authorized by the permit Since the emissions everit was avoidable,
                                lntercontine11tal Terminals Management Company failed to meet the .
                             demonstration criteria for an affirmative defense: 18 30 Tex. Ad min. Code §
                                                                   101 .222.      ..


                                                                                                                                                  $10,000




                                                                                                                   50%1




                                                                                                Percent     ' - I_ _ _ _ ,




                              Human health or the ~-~~;;~;~ent in the H~~ston-Galvest~n                                ··J-
                            nonattainment area has been exposed to. a significant amount of
                      pollutants wh.ich_ d.i.d not exceed. •·lev.els that ar.epr.9. ie. d·•iv•··~. o. ~uman•.he. a. It. h .
                                                                                                    f.


                                or environmental receptors as a resul!Qf the v1otat1on..                        .
                     ======-·=.. .....                                   .............. -                        -·- ...


                                                                                                         Base Penalty Subtotal '-------'-$_5~,0_0-'-10




                                                                                 ib======ll!Number of violation days



                    mark only one                                                                        Violation Base Penalty.___ _ _ _,,,.$.c..5,,_0_0-10
                     use a small x




                                                One single· even.t
                                                              .. .
                                                                   is recommended.'
                                                                           . .. . .
                                                                                    •




                   Estimated EB Amount            I      $145[
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 102 of 200




      Record Keeping System
            Tralnlng/Samplln(I




    Notes for DELAYED costs




                     Disposal
                    Personnel
Inspection/Reporting/Sampling
          Supplies/equipment
       Financial Assurance [2]
  ONE-TIME avoided costs (3]
            Other (as needed)

     Notes for AVOIDED costs
               Case
               Case 4:20-cv-03469
                     4:19-cv~01460 Document
                                   Docurnent1-1  Filed
                                             204~2      on 10/08/20
                                                     Filed          in TXSD
                                                           on 02/12/20        Page
                                                                        in TXSD    1038of
                                                                                Page    of200
                                                                                           19
             EXHIBIT A-1
                                                                 Compliance History
Customer/Respondent/Owner-Operator:                     CN601470222         Intercontinental.Terminals Company       Classification: AVERAGE        Rating: 1.57

Regulated Entity:                                       RN100210806         INTERCONTINENTAL TERMINALS               Classification: AVERAGE        Site Rating: 1.57
                                                                            DEER PARK TERMINAL
ID Nuniber(s):                                          AIR OPERATING PERMITS                           ACCOUNT NUMBER                             HG0403N
                                                        AIR OPERATING PERMITS                           PERMIT                                     1061

                                                        WASTEWATER                                      PERMIT                                     WQ0001984000
                                                        WASTEWATER                                      PERMIT                                     TPDES0068349
                                                        WASTEWATER                                      PERMIT                                     TX0068349
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     1078
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     1797
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     1971
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     2837
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     11781
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     13674
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     14294
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     14296
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     16015
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     10581
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     15075
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     22980
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     24140
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     24909
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     31860
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     35631
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     43548
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     44392
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     45706
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     47853
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     50149
                                                        AIR NEW SOURCE PERMITS                          ACCOUNT NUMBER                             HG0403N
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     52721
                                                        AIR NEW SOURCE PERMITS                          REGISTRATION                               76266
                                                        AIR NEW SOURCE PERMITS                          AFS NUM                                    0153
                                                        AIR NEW SOURCE PERMITS                          PERMIT                                     1078
                                                        AIR NEW SOURCE PERMITS                          REGISTRATION                               74105
                                                        PUBLIC WATER SYSTEM/SUPPLY                      REGISTRATION                               1011622
                                                        VOLUNTARY CLEANUP PROGRAM                       ID NUMBER                                  1269
                                                        INDUSTRIAL AND HAZARDOUS WASTE                  EPAID                                      TXD073912974
                                                        GENERATION
                                                        INDUSTRIAL AND HAZARDOUS WASTE                  SOLID WASTE REGISTRATION#                  30966
                                                        GENERATION                                      (SWR)
                                                        WATER LICENSING                                 LICENSE                                    1011622
                                                        IHW CORRECTIVE ACTION                           SOLID WASTE REGISTRATION#                  30966
                                                                                                        (SWR)
                                                         WASTE WATER GENERAL PERMIT                     PERMIT                                     TXG670028
Location:                                                1943 BATTLEGROUND RD, LA PORTE, TX, 77571                    Rating Date: September 01 05 Repeat Violator: N

TCEQ Region:                                             REGION 12 - HOUSTON

Date Compliance History Prepared:                        January 29, 2007

Agency Decision Requiring Compliance History:            Enforcement

Compliance Period:                                       July 18, 2001 to July 18, 2006

TCEQ Staff Member to Contact for Additional Information Regarding this Compliance History

Name:               Trina Grieco                                        Phone:         (210) 403-4006


                                                                 Site Compliance History Components
1. Has the site been in existence and/or operation for the full five year compliance period?            Yes
2. Has there been a (known) change in ownership of the site during the compliance period?               Yes


3. If Yes, who is the current owner?                                                                     Mitsui & Co (USA) Inc.
                                                                                                         Intercontinental Terminals Management C
                                                                                                         Intercontinental Terminals Company
                                                                                                                                               -------

4. if Yes, who was/were the prior owner(s)?                                                              Mitsui & Co (USA) Inc.
             Case 4:20-cv-03469 Document
            EX~flrfr~}f~cv-01460 Document1-1  Filed
                                          204~2      on 10/08/20
                                                  Filed          in TXSD
                                                        on 02/12/20        Page
                                                                     in TXSD    1049of
                                                                             Page    of200
                                                                                        19
                                                                                                                  Intercontinental Terminals Company

5. When did the change(s) in ownership occur?                                                                     7/29/2003


Components (Multimedia) for the Site :
A.    Final Enforcement Orders, court judgements, and consent dec;:rees of the state of Texas and the federal government.

                                         Effective Date: ·1211212002                           ADMIN<DRDER 2002-0248-AIR-E
                         Classification: Minor

                         Citation:     30 TAC Chapl~r 1'0< SubChapter A 101.20(2)
                                       40 CFR Part 61, Subpart V 61.242-1 (ct)

                                       SC THC Chapter 382, SubChapter A 382.085(b)
                         Description: Failure to mark clh~ valve and one flange next lo valve No: 11 associated with tank No. 80-15 in
                         benzene service and 3 flanges held to valve No. 6, valve No. 8 and valve No. 9, respectively, associated with Tank
                         No. 80-20, all in benzene service.                                    •
                         Classification: Moderate
                         Citation:     30 TAC Chapter 101, SubChapter A 101.20(2)
                                       30 TAC Chapl~r 116, SubChapter B 116.115(c)

                                       40 CFR Part 61, Subpart V 61.242-6(a)(1)
                                       SC THC Chapter 382, SubChapter A 382.0BS(b)
                         Rqmt Prov:    SC3E PERMIT
                                       sea PERMIT,',

                         Description: Failure to instl'lf a c~p, blind flange or plug on ,ui o~er ~hd~~Une 6h v~lve No. 1 on tank No. ·a0-14,
                         in benzene service.            ·     ,                     .    . . · · · ·: '
                         Classification: Moderate
                         Citation:     30 TAC Chapter,116, SubChapter B 116.115(c) ,
                                       SC THC Chapt~r 382, SubChapter A 382,085(b)

                         Rqmt Prov:    SC3E PERMIT ...
                                       SC8 PERl\!IIT
                                                                                                ',·_.'.I,     .
                         Description: Failure to install a cap, blind flange or plug on open ended lines on a line next to valve No. 12 on lank
                         No. 100-2 and a line next to valve . No. 1O on tank-
                                                                              No. 100-4, both
                                                                                           '•                      ,,
                                                                                              of which. are. ih: methanol service.
                                                                                                ''




                      Effective Date: 11/06/2005                                 ADMINORDER' 2005-0486-AIR-E
                         Classification: Moderate
                         Citation:     30 TAC Chapter 116, SubChapter B 116.115(c)
                                       SC THC Chapter 382, SubChapter A 382.085(b)

                         Rqmt Prov: Special Condition No, 1 PERMIT                                ; .      . .
                         Description: Failure to prevetit 1,.127 pounds of unauthorized buta,d,iene emi,ssJol')S from the tank 50-2·dryer
                         pressure reliefvalye during aii emissions event on August 16,'
                                                                                        2004,-i,
                                                                                               that lastetj
                                                                                                       .
                                                                                                            fou[rhinutes.
                                                                                                               .,,
                                                                                                                               '




B.    Any criminal convictions of the-state of Texas and the federal government.
            NIA
C.     Chronic excessive emissions events.

            N/A
D,    The approval dates of investigations. (CCEDS Inv. Track. No.)
                      12/27/2001       (194870)
                  2   12/27/2002       (194871)                                                      ;   ;,
                  3   01/23/2002       (194874)
                  4   01/24/2003       (194875)
                  5   05/30/2006       (467474)
                  6   06/21/2005       (423380)
                  7
                  03/31/2004           (260352)
                  8
                  02/28/2006           (457141)
                  9
                  02/28/2003           (23130)
               10 03/30/2004           (332973)
               11 03/16/2005           (371216)
               12 05/30/2006           (467405)
               13 10/21/2005           (434379)
               14 12/17/2004           (290794)
  Case 4:20-cv-03469
       4:19-cv-01460 Document 1-1
                              204-2Filed on on
                                      Filed 10/08/20 in TXSD
                                               02/12/20 in TXSDPage 105
                                                                 Page 10ofof200
                                                                             19
EXHIBIT A-1
 15 02/23/2006     (455891)
 16 02/27/2006     (456566)
 17 02/23/2004     (310963)
 18 03/01/2004     (264458)
 19 02/16/2006     (437127)
 20 10/26/2004     (292361)
 21   11/11/2004   (291208)
 22 02/21/2005     (341749)
 23 02/23/2005     (385325)
 24 03/22/2004     (310966)
 25 04/23/2004     (310967)
 26 03/22/2005     (385326)
 27 01/24/2005     (385327)
 28 05/21/2004     (310969)
 29 08/31/2004     (291039)
 30 06/22/2004     (310971)
 31   02/25/2006   (456934)
 32 12/02/2005     (433872)
 33 06/30/2004     (274189)
 34 08/25/2003     (310974)
 35 09/23/2003     (310976)
 36 07/22/2005     (444195)
 37 05/30/2006     (467313)
 38 08/23/2005     (444196)
 39 10/23/2003     (310978)
 40 09/23/2005     (444197)
 41   02/21/2006   (474602)
 42 03/21/2002     (194829)
 43 11/24/2003     (310979)
 44 12/29/2003     (310980)
 45 01/23/2004     (310981)
 46 03/27/2006     (474603)
 47 02/25/2002     (194832)
 48 02/24/2003     (194833)
 49 05/16/2003     (247208)
 50 02/28/2006     (457243)
 51   03/21/2002   (194835)
 52 03/24/2003     (194836)
 53 04/07/2006     (474604)
 54 07/20/2004     (251421)
 55 10/19/2004     (335995)
 56 07/26/2004     (358407)
 57 11/17/2004     (340802)
 58 08/20/2004     (358408)
 59 02/27/2006     (457165)
 60 03/30/2006     (454492)
 61   09/21/2004   (358409)
 62 04/24/2002     (194840)
 63 10/22/2004     (358410)
 64 10/24/2005     (474605)
 65 04/21/2003     (194841)
 66 09/02/2005     (404693)
 67 11/23/2004     (358411)
 68 02/21/2006     (455166)
 69 12/17/2004     (358412)
 70 08/26/2002     (6572)
 71   10/18/2004   (335632)
 72 05/20/2002     (194844)
 73 05/23/2003     (194845)
 74 10/24/2005     (474606)
 75 11/12/2003     (254844)
 76 07/05/2006     (464712)
 77 02/28/2006     (457151)
 78 06/20/2002     (194848)
 79 07/08/2002     (3811)
 80 06/24/2003     (194849)
 81   11/21/2005   (474607)
            Exm§tr
             Case 4:20-cv-03469
                     1
                  4J- -cv~0 1460                      Document
                                                      Docunient 1-1
                                                                204~2Filed  onon
                                                                        Filed  10/08/20 in TXSD
                                                                                 02i12/20  in TXSDPage 106
                                                                                                    Page 11ofof200
                                                                                                                19
               82   07/24/2001         (194851)
               83   12/27/2005         (474608)
               84   05/24/2005         (380693)
               85   02/23/2006         (455833)
               86   07/22/2002         (194852)
               87   07/23/2003         (194853)
               88 08/23/2005           (401737)
               89 08/23/2001           (194855)
               90 10/08/2004           (335073)
               91   08/23/2002         (194856)
               92   01/25/2006         (474609)
               93   08/20/2001         (79310)
               94   08/20/2001         (79311)
               95   05/18/2006         (502372)
               96   12/06/2001         (79312)
               97   06/20/2006         (502373)
               98   12/18/2001         (79313)
               99   09/24/2001         (194858)
              100   05/30/2006         (467456)
              101 02/07/2002           (79314)
              102 09/23/2002           (194859)
              103 10/23/2002           (194860)
              104 08/09/2005           (403880)
              105 02/27/2006           (457161)
              106 10/19/2001           (194862)
              107 08/23/2005           (404912)
              108 10/23/2002           (194863)
              109 04/04/2002           (79315)
              110 08/18/2005           (404302)
              111 04/17/2002           (79316)
              112 07/01/2002           (79317)
              113 05/17/2006           (454514)
              114   11/19/2001         (194866)
              115   11/25/2002         (194867)
              116   04/22/2005         (423378)
              117   05/24/2005         (423379)
E.   · Written notices of violations (NOV). (CCEDS Inv. Track. No.)
                 Oat 08/23/2002           (6572)
                 Self            NO                                                               Classification:    Moderate
                 Citation:            30 TAC Chapter 290, SubChapter D 290.41(c)(1)(F)
                 Description:          Failure to make available sanitary control easements for the well at the time of insi;iection.


                 Oat 05/24/2005           (380693)
                 S!llf           NO                                                               Classification:    Minor,-' ' , --
                 Citation:          30 TAC Chapter 101, SubChapter F 101.201 (g)
                 Description:        ITC failed to submit the initial notification electronically using the online form on th~-
                                     commission's secure web server.
                 Self            NO                                                                Classification:    Moderate
                 Citation:            30 TAC Chapter 116, SubChapter B 116.110(a)[G]
                                      5C THC Chapter 382, SubChapter A 382.0~5(b)                                                              (i   (


                 Description:          ITC failed to prevent the increased flow, during a loading operation, into Tank 165-3: · ·


                 Oat 03/30/2004           (332973)
                 Self            NO                                                               Classification:    Mode'rate
                 Citation:            30 TAC Chapter 305, SubChapter F 305.125(1)
                                      30 TAC Chapter 305, SubChapter F 305.125(17)
                 Description:          NON-RPT VIOS FOR MONIT PER OR PIPE
                 Seif            NO                                                               Classification:    Moderate
                 Citation:            30 TAC Chapter 305, SubChapter F 305.125(1)
                                      30 TAC Chapter 305, SubChapter F 305.125(17)
                 Description:          NON-RPT VIOS FOR MONIT PER OR PIPE
                 Self            NO                                                               Classification:    Moderate
                 Citation:            30 TAC Chapter 305, SubChapter F 305.125(1)
                                      30 TAC Chapter 305, SubChapter F 305.125(17)                                            ·-''.i-i ;, _;
Case 4:20-cv-03469 Document
                   Document 1-1
                            204-2Filed  onon
                                    Filed  10/08/20 in TXSD
                                             02/12/20  in TXSDPage 107
                                                                Page 12ofof200
                                                                            19
Description:            NON-RPT VIOS FOR MONIT PER OR PIPE


Oat 01/31/2005             (385325)
Self              YES                                                                  Classification:    Moderate
Citation:           30 TAC Chapter 305, SubChapter F 305.125(1)
                    TWC Chapter 26 26.121 (a)[G]
Description:            Failure to meet the limit for one or more permit parameter

Oat 03/31/2004             (310967)
Self              YES                                                                  Classification:    Moderate
Citation:           30 TAC Chapter 305, SubChapter F 305.125(1)
                    TWC Chapter 26 26.121(a)[G]
Description:            Failure to meet the limit for one or more permit parameter

Oat 02/28/2005             (385326)
Self              YES                                                                  Classification:    Moderate
Citation:              30 TAC Chapter 305, SubChapter F 305.125(1)
                       TWC Chapter 26 26.121 (a)[G]
Description:            Failure to meet the limit for one or more permit parameter

Dal 12/31/2004             (385327)
Self              YES                                                                  Classification:    Moderate
Citation:              30 TAC Chapter 305, SubChapter F 305.125(1)
                       TWC Chapter 26 26.121 (a)[G]
 Description:           Failure to meet the limit for one or more permit parameter

 Dal 10/2112005            (434379)
 Self             NO                                                                   Classification:    Moderate
 Citation:             30 TAC Chapter 116, SubChapter B 116.115(b)
                       5C THC Chapter 382, SubChapter A 382.085(b)
 Rqmt Prov:            PERMIT IA
 Description:           ITC failed to prevent a mechanical failure which resulted in a release of 85 pounds of
                        unauthorized 1,3 butadiene emissions from an emergency atmospheric relief valve for a
                        duration of-5 minutes.

 Dal 09/30/2003             (310978)
 Self             YES                                                                  Classification:    Moderate
 Citation:             30 TAC Chapter 305, SubChapter F 305.125(1)
                       TWC Chapter 26 26.121(a)[G]
 Description:           Failure to meet the limit for one or more permit parameter

 Oat 05/16/2003             (247208)
 Self             NO                                                                   Classification:    Moderate
  Citation:            30 TAC Chapter 305, SubChapter F 305.125(1)
· Description:          NON-RPT VIOS FOR MONIT PER OR PIPE

 Oat 12/31/2003             (310981)
 Self             YES                                                                  Classification:    Moderate
 Citation:             30 TAC Chapter 305, SubChapter F 305.125(1)
                       iwe Chapter 26 26.121(a)[G]
 Description: ·         Failure to meet the limit for one or more permit parameter

 Dal 09102/2005             (404693)
 Self             NO                                                                   Classification:    Moderate
 Citation:              30 TAC Chapter 115, SubChapter C 115.212(a)(3)(B)
 Description:            The RE failed to detect a leak on a transferline.
 Self             NO                                                                    Classification:   Moderate
 Citation:              30 TAC Chapter 116, SubChapter B 116.115(c)
                        5C THC Chapter 382, SubChapter A 382.085(b)
 Rqmt Prov:             PERMIT IA
 Description:            Failure to operated without visible liquid leaks or spills.

 Oat 02/28/2003             (194836)
 Self             YES                                                                   Classification:   Moderate
 Citation:              30 TAC Chapter 305, SubChapter F 305.125(1)
             Case 4:20-cv-03469 Document
           E~§lT4A:l~cv~01460   DOG!.Hllent 1-1
                                            204~2Filed  onon
                                                    Filed 10/08/20 in TXSD
                                                             02i12/20 in TXSDPage 108
                                                                               Page 13ofof200
                                                                                           19
                                   TWC Chapter 26 26.121 (a)(G]
               Description:         Failure to meet the limit for one or more permit parameter

               Dal 06/30/2004
                Self          YES                                                                                     Classification:                Moderate
                                                                                                                      I
               Citation:           30 TAC Chapter 305, SubChapter F 305.125(1)
                                   TWC Chapter 26 26.121 (a)[G]
                                                                          : ,•
                                                                                       1
                                                                                           •   ~   ;   I,   ' ]   !

               Description:         Failure to meet the limit for one or more permit parameter


               Dal 12/17/2004          (2~9!l)4)
                Self          NO                                                                                      Cl<1:9~ific!l-tion:            Moderate
               Citation:           30 TAC Chapter 116, SubChapter B 116.115(b){2)(F)
                                   5C THC Chapter 382, SubChapter A 382.085(b)
               Rqmt Prov:          PERMIT IA                      .       ., .
               Description:         The company failed to prevent benzene from spilling on top of the floating roof tank during a
                                    railcar unloading op13ration.

               Dal 11/30/2004          (358412)
                Self          YES                                                                                     Classificatioh:'               Moderate
                                                                                                                            -, ,.''! JJl1 :: :",,I
               Citation:           30 TAC Chapter 305, SubChapter F 305.125(1)
                                   TWC Chapter 26 26.121(a)[G]
               Description:         Failure to meet the li~.it for one or more permit parameter

               Dal 07/31/2002          (194856)
                Self          YES                                                                                     Classifiba.lioh:               Moderate
               Citation:           30 TAC Chapter 305, SubChapter F 305.125(1)
                                   TWC Chapter 26 26.121{a)[G]
               Description:         Failure to meet the limit for one or more permit parameter

               Dal 02/08/2002          (79314)
               Self           NO                                                                                      Classification:                Moderat~
               Citation:           30 TAC Chapter 101, SubChapter A 101.20(1)
               Description:         MONITORIN~ REQ
               Self           NO         , .. ,                                                                       Cl!l-SSjJicatjpp ;,            Mod era.le:
               Citation:           30 TAC Chapter 116, SubChapter B 116.115{c)                                                                          ''.U   ll!
               Rqmt Prov:          OP IA
               Description:         Failure to Comply
               Self           NO                                                                                      Classification:                Moderate
               Citation:           30 TAC Chapter 101, SubChapter A 101.20(2)
               Description:         MONITORING REQ

                Oat 08/31/2002         (194859)
               Self           YES                                                                                     Classification:                Moderate
               Citation:           30 TAQ,~Di'l.P,ler 301\, SubCIJapter F 305.125(1)
                                   TWC Chapter 26 26.121(a)[G]
               Description:         Failure to meet the limit for one or more permit para\fleter                                      i    1

               Dal 03/31/2005 .        (423378)
               Self           YES                                                                                     Classification:
                                           .'    I,,         .   ''   •

               Citation:           30 TAC Chapter 305, SubChapter F 305.125(1)
                                   TWC Chapter 26 26.121 (a)[G]
               Description:         Failure to meet the limit for one or more permit parameter

               Dat 03/29/2006          (454492)
               Self           NO                                                                                      Classification:                Minor
               Citation:         30 TAC Chapter 305, S~bChapter F 305.125(1)
               Description:       Failure to maintain compliance with thJ'permfr effluent limits for biochemical oxygen demand
                                  (BOD5).                                       .
               Self           NO                                                            Classification:    Moderate
               Citation:           30 TAC Chapter 335, SubChapter A 335.4(1~
               Description:         Failure to adequately manage solid waste ..· ·

F.   Environmental audits.
          Notice of Intent Date:    10/23/2001        (35662)
               Disclosure Date:            5/7/2002 12:00:00 AM
            Viol. Classification:   Moderate
             Citation:         30 TAC Chapter 116, SubChapter B
               Case 4:20-cv-03469
                    4:19~cv-01460 Document 1-1
                                           204-2Filed  onon
                                                   Filed 10/08/20 in TXSD
                                                            02/12/20 in TXSDPage 109
                                                                              Pa\Je 14ofof200
                                                                                           19
             EXHIBIT A-1
                  Rqmt          PERMIT SC 3A
                 Description:   Failure to maintain VOC aggregate partial pressure or vapor pressure at permitted levels OF 0.044 psia at 68 degree F.

            Notice of Intent Date: 04/27/2006              (466867)
                  No DOV Associated

G.     Type of environmental management systems (EMSs).

            N/A
H.     Voluntary on-site compliance assessment dates.

            NIA
I.    Participation in a voluntary pollution reduction program.

            N/A
J.    Early compliance.

            N/A
Sites Outside of Texas

           N/A
EX~1BlT4f
 Case 4:20-cv-03469
         lcv-01460           Document
                             Document 1-1
                                      204-2Filed  onon
                                              Filed 10/08/20 in TXSD
                                                       02/12/20 in TXSDPage 110
                                                                         Page 15ofof200
                                                                                     19



                 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY




IN THE MATTER OF AN                                  §         BEFORE THE
ENFORCEMENT ACTION                                   §
CONCERNING                                           §         TEXAS COMMISSION ON
INTERCONTINENTAL TERMINALS                           §
COMPANY                                              §         ENVIRONMENTAL QUALITY
RN100210806


                                       AGREED ORDER
                                   DOCKET NO. 2006-1017-AIR-E

                              I. JURISDICTION AND STIPULATIONS

        At its _ _ _ _ _ _ _ _ _ agenda, the Texas Commission on Environmental Quality ("the
Commission" or "TCEQ") considered this agreement of the parties, resolving an enforcement action
regarding Intercontinental Terminals Company ("ITC") under the authority of TEX. HEALTH & SAFETY CODE
ch. 3 82 and TEX. WATER CODE ch. 7. The Executive Director of the TCEQ, through the Enforcement
Division, and ITC appear before the Commission and together stipulate that:

1.     ITC owns and operates a multi-product bulk liquid storage and distribution terminal at 1943
       Battleground Road in La Porte, Harris County, Texas (the "Plant").

2.     The Plant consists of one or more sources as defined in TEX. HEALTH & SAFETY CODE
       § 382.003(12).

3.     The Commission and ITC agree that the Commission has jurisdiction to enter this Agreed Order, and
       that ITC is subject to the Commission's jurisdiction.

4.     ITC received notice of the violations alleged in Section II ("Allegations") on or about July 10, 2006.

5.     The occurrence of any violation is in dispute and the entry of this Agreed Order shall not constitute
       an admission by ITC of any violation alleged in Section II (" Allegations"), nor of any statute or rule.

6.     An administrative penalty in the amount of Nine Thousand Five Hundred Dollars ($9,500) is
       assessed by the Commission in settlement of the violations alleged in Section II(" Allegations"). ITC
       has paid Seven Thousand Six Hundred Dollars ($7,600) of the administrative penalty and One
       Thousand Nine Hundred Dollars ($1,900) is deferred contingent upon ITC's timely and satisfactory
       compliance with all the tenns of this Agreed Order. The deferred amount will be waived upon full
       compliance with the terms of this Agreed Order. IfITC fails to timely and satisfactorily comply with
       all requirements of this Agreed Order, the Executive Director may require ITC to pay all or part of
       the deferred penalty.
  Case 4:20-cv-03469
       4:19~cv-01460 Document 1-1
                              204-2Filed  onon
                                      Filed 10/08/20 in TXSD
                                               02/12/20 in TXSDPage 111
                                                                 Pa\Je 16ofof200
                                                                              19
EXHIBIT A-1



Intercontinental Terminals Company
DOCKET NO. 2006-1017-AIR-E
Page 2


7.      Any notice and procedures which might otherwise be authorized or required in this action are waived
        in the interest of a more timely resolution of the matter.

8.      The Executive Director of the TCEQ and ITC have agreed on a settlement of the matters alleged in
        this enforcement action, subject to the approval of the Commission.

9.      The Executive Director may, without further notice or hearing, refer this matter to the Office of the
        Attorney General of the State of Texas ("OAG") for further enforcement proceedings if the
        Executive Director determines that ITC has not complied with one or more of the tern1s or conditions
        in this Agreed Order.

10.     This Agreed Order shall terminate five years from its effective date or upon compliance with all the
        terms and conditions set forth in this Agreed Order, whichever is later.

11.     The provisions of this Agreed Order are deemed severable and, if a court of competent jurisdiction
        or other appropriate authority deems any provision of this Agreed Order unenforceable, the
        remaining provisions shall be valid and enforceable.


                                            II. ALLEGATIONS

         As owner and operator of the Plant, ITC is alleged to have failed to prevent unauthorized emissions
and to route all emissions from Storage Tank 50-2 to the TK 50-2 Flare, emissions point number ("EPN")
FL-50-2 (Incident 71787), in violation of30 TEX. ADMIN. CODE§ 116.115(c), Air Permit No. 1078, Special
Conditions 5 and 14 and TEX. HEALTH & SAFETY CODE§ 3 82.085(b), as documented during a record review
conducted on April 20, 2006. Specifically, 3,425 pounds of the hazardous air pollutant and highly reactive
volatile organic compound 1,3-butadiene were released from the Tank 50-2 Emergency Atmospheric relief
valve, EPN TANK 50-2 PSV A, during an emissions eventwhichoccurredonFebruary 15, 2006 and lasted
4 minutes. These emissions are not authorized by the pennit. Since the emissions event was avoidable,
Intercontinental Tenninals Company failed to meet the demonstration criteria for an affirn1ative defense in
30 TEX. ADMIN. CODE§ 101.222.


                                                III. DENIALS

      .. IT.<=;generally.de11ies each allega.tion in Section II ("Allegations").


                                      IV. ORDERING PROVISIONS

1.      It is, therefore, ordered by the TCEQ that ITC pay an administrative penalty as set forth in Section
        I, Paragraph 6 above. The payment of this administrative penalty and ITC's compliance with all the
        terms and conditions set forth in this Agreed Order resolve only the allegations in Section II. The
        Commission shall not be constrained in any manner from requiring corrective action or penalties for
        violations which are not raised here. Administrative penalty payments shall be made payable to
  Case 4:20-cv-03469
       4:19~cv-01460 Document 1-1
                              204-2Filed  onon
                                      Filed 10/08/20 in TXSD
                                               02/12/20 in TXSDPage 112
                                                                 Pa\Je 17ofof200
                                                                              19
EXHIBIT A-1



Intercontinental Terminals Company
DOCKET NO. 2006-1017-AIR-E
Page 3

       "TCEQ" and shall be sent with the notation "Re: Intercontinental Tenninals Company, Docket No.
       2006-1017-AIR-E" to:

                                 Financial Administration Division, Revenues Section
                                 Attention: Cashier's Office, MC 214
                                 Texas Commission on Enviromnental Quality
                                 P.O. Box 13088
                                 Austin, Texas 78711-3088

2.     It is further ordered that ITC shall undertake the following technical requirements:

       a.     Within 30 days after the effective date of this Agreed Order, implement measures designed
              to prevent unauthorized emissions due to the same cause; and

       b.      Within 45 days after the effective date of this Agreed Order, submit written certification to
               demonstrate compliance with Ordering Provision 2.a. as described below:

               The certification shall be notarized by a State of Texas Notary Public and include the
               following certification language:

               "I certify under penalty of law that I have personally examined and am familiar with the
               infonnation submitted and all attached documents, and that based on my inquiry of those
               individuals immediately responsible for obtaining the infonnation, I believe that the
               submitted information is true, accurate and complete. I am aware that there are significant
               penalties for submitting false infonnation, including the possibility of fine and imprisonment
               for !mowing violations."

               The certification shall be submitted to:

                                 Order Compliance Team
                                 Enforcement Division, MC 149A
                                 Texas Commission on Environmental Quality
                                 P.O. Box 13087
                                 Austin, Texas 78711-3087

               with a copy to:

                                 Manager, Air Section
                                 Houston Regional Office
                                 Texas Commission on Environmental Quality
                                 5425 Polk Avenue, Suite H
                                 Houston, Texas 77023-1486

3.     The provisions of this Agreed Order shall apply to and be binding upon ITC. ITC is ordered to give
       notice of the Agreed Order to personnel who maintain day-to-day control over the Plant operations
       referenced in this Agreed Order.
  Case 4:20-cv-03469
       4:19~cv-01460 Document 1-1
                              204-2Filed  onon
                                      Filed 10/08/20 in TXSD
                                               02/12/20 in TXSDPage 113
                                                                 Pa\Je 18ofof200
                                                                              19
EXHIBIT A-1



Intercontinental Terminals Company
DOCKET NO. 2006-1017-AIR-E
Page 4


4.         IfITC fails to comply with any of the Ordering Provisions in this Agreed Order within the prescribed
           schedules, and that failure is caused solely by an act of God, war, strike, riot, or other catastrophe,
           ITC's failure to comply is not a violation of this Agreed Order. ITC shall have the burden of
           establishing to the Executive Director's satisfaction that such an event has occurred. ITC shall notify
           the Executive Director within seven days after ITC becomes aware of a delaying event and shall take
           all reasonable measures to mitigate and minimize any delay.

5.         The Executive Director may grant an extension of any deadline in this Agreed Order or in any plan,
           report, or other document submitted pursuant to this Agreed Order, upon a written and substantiated
           showing of good cause. All requests for extensions by ITC shall be made in writing to the Executive
           Director. Extensions are not effective until ITC receives written approval from the Executive
           Director. The determination of what constitutes good cause rests solely with the Executive Director.

6.         This Agreed Order, issued by the Connnission, shall not be admissible against ITC in a civil
           proceeding, unless the proceeding is brought by the OAG to: (1) enforce the terms of this Agreed
           Order; or (2) pursue violations of a statute within the Commission's jurisdiction, or of a rule adopted
           or an order or permit issued by the Commission under such a statute.

7.         This agreement may be executed in multiple counterparts, which together shall constitute a single
           original instrument. Any executed signature page to this Agreement may be transmitted by facsimile
           transmission to the other parties, which shall constitute an original signature for all purposes.

8.         Under 30 TEX. ADMIN. CODE§ 70. lO(b), the effective date is the date of hand-delivery of the Order·
           to ITC, or three days after the date on which the Connnission mails notice of the Order to ITC,
           whichever is earlier. The Chief Clerk shall provide a copy of this Agreed Order to each of the
           parties.




1660/6-20-2006/ITMC Revised Order.wpd
         Case 4:20-cv-03469 Document 1-1
09/27/200ECas:i}~:19-Ql~@0)14Document 204-2Filed on 10/08/20 in TXSD
                                              ~fililr~,'fTQ     in TXSDPage 114
                                                                         Page   of 200 2
                                                                              1ff'6~El9°
           8
       s~t"~~ dJ0f11:s2
   ~~/'.£b/;t~~b       l:'.J'::J:i.:l
                                             FP.    ire DP 281-884-0203
                                          ~ll!l'll!J.::141(1J.4
                                                                                     2s1 884 0203 T• 912104034069
                                                                                        ''-''-"" '-"' '-'"'·' .... '"'-"'
                                                                                                                                              P.02/02
                                                                                                                                                 ',.u.._   '--'~




           Jnternantinentid Tcm,in.als Company
           DOCKET NO. 2006-1017-AlJt-E
           Page 5

                                                                  SIGNATURE                        PAGE

           TEXAS COMMISSION ON BNVXRONMENTAL QUALITY




           for thr Commission



           f~rro,~

            I, th" undtrmigTied, h11v~ read and undtr&talld the attacJJed Agreed Otde-r. I am authorized lo agree to the
            a¢at:.hed Agn,ed Order on behnlf of the: entity, if 31\Y, ifldic:ftttti below my !'!ign:aoor~ .!Uld I do agr,ee to the:
            terme;. Mld conditions specified 1;herein. r turther acknowled~ that the TCEQ, in ar.:ceptiT'tg payn-ierit for the
            penttty amo11nt, is m"'ierially relying Dll such rcpN~entation.

                                                                  to
            I also urid111B~nd tfu~t my failure oomply with the Ordering Prov!!lior,t:1, if any. in this order a,r,d/or my
            flliture ~ ,irn~ty pay the pertalry arnou.nt, ma.y result in:
                     A negalf11c frnpac:t on my compllano11 his.tory;
                     Orea.Tl!lr ~Miny of fflY pimnit Jpplie11tions submitted by me;
            •        Rdcmi.l of this C2!.e t.o the Attomey General's Office for comemp~ injun~e relief, additional
                                pa:naltjes. and/or attorn")' fees, or ro a col!cotion ag1ney~
            •        !"erased penalties in lll'IY furi.o·-e enforcement .acticmi: ~ost me:
                     Automatic referral to the Anomey General's Office of any futu~ enfbrocmem actions against
                                        me:,.and
            •       TCEQ srtl:lng other tel~ef as authon,1ed by lal'I.
            fo addition, any falsff,ca,~ion cf any cc,mplian<:e document., m11y re:sult in criminal J:M'O!ttution.




            Signature                                                                                     or1
        ((. L~.               Co 1W\ rvi "'- ~Dee ~                                               . ~~~ v'.~c f,,,e,; {deJi- - ~jo,.1r;
            N,unc (Prlnttld or typed)
            A.uthorizei! R.epmrenmd~ of
            ln(eroontinm!JI.I 'l'~rminals Company

                (1Jm-ea:6cmt.: Smd chi!! oti,e;naJ,   ,,gnd ~ Order wld, pcu,lll!' P3,ymr:,it tD '110 F'l?lllrfli:.i~ A.drninl~ion D111isiim, R,e,,cnu~~
                                                   S~t,on Ill the ltd~~ ifi.Scollon IV, l¾rveraplt I oflhk A ~ Orda-.




                                                                                                                            2104034014           PAGE.BB
                                                                                                                                         **   TOTAL PAGE,02        **
  Case 4:20-cv-03469
 EX~§lT j~~9~cv-01460 Document
                       Document1-1 FiledFiled
                                204-4     on 10/08/20 in TXSD
                                              on 02/12/20       Page
                                                          in TXSD    115 2ofof200
                                                                   Page        3

                            2020-54452 / Court: 215                                      Dillard Exhibit 5




                                                                                   ~f~
November 4, 2006
                                                                              ~
                                                                                a
                                                                           ~
Hayden & Cunningham, PLLC
Attn: Donald T. Brennan
7750 Broadway
San Antonio, Texas 78209
                                                                         Q~;
Re:     Your File No. 5957-069                   ~<f@
        Claims of ALAMO ENVIRONMENTAL, Inc. ag~l@:1/aquero Pipeline Company
                                                                   ~~
Dear Mr. Brennan:                                          {f!;p:::JJ,
This will confirm receipt of your letter ofNoveifm~,2006 regarding the claim above and your
notice of a potential mechanic's lien resulting.&         e. Please be advised that Intercontinental
Terminals Management Company ("ITMC'') i              a proper entity in this claim as it is essentially
only a management company that contracts            gement and consultant services to
Intercontinental Terminals Company ("I           a Texas General Partnership, that operates a bulk
chemical liquid storage facility at Deer      , Texas. A such, ITMC does not own any real assets
on which a lien may be placed. ITC, ~~ erminal operator, functions on property owned by
Mitsui and Co. (USA) ("MITSUf}~~ggest that while future correspondence 'on the issue at
hand continue to be addressed to ~~at you change the party to other than ITMC.

To reaffirm the information I~Q you over the phone several weeks ago concerning your claim,
neither ITC nor MITSUI h~~ad an owner/contractor relationship with Vaquero Pipeline
Company, LP ("VAQ~j'. As such no funds have been paid or are due to VAQUERO.
There are no funds to p-apJ\or to retain available for creditors of VAQUERO under Section
162.001 et .seq. ofth
                    •
                          xas Property Code. VAQUERO is simply a pipeline lessee under an
easement with MI•       . The leak of phenol from VAQUERO's pipeline located in the easement
has, in fact, gen     ITC's own claim against VAQUERO for the environmental clean-up
costs. This put~ in sympathy with your client's claim but I believe in no way makes us liable
for your c~claim.




                                              Page I of2
                                                                                     lTC/MlTSUl 0001
   Case
    Cas.e4:20-cv-03469
              4:19-cv-01460 Document
                             Document1-1 FiledFiled
                                      204-4     on 10/08/20 in TXSD
                                                    on 02/12/20       Page
                                                                in TXSD    116 3ofof200
                                                                         Page        3
 EXH 11::ff I A-3




I am willing to continue our communications in an attempt to get resolution for all the parties in
this unfortunate incident, but I believe your reliance on the M&M statutes are unfounded and
will be unproductive. As such I request you cease this course of action against f!l:)f clients. If I
am missing something here that puts my clients at financial risk from your clien~ould
appreciate being informed.                                                   ~

Sincerely,                                                                     0
                                                                              ~
                                                                          •~




                                                                      •{Ip~
Roderick E. Lide
Attorney at Law
                                                                    !fJ
                                                                  ~
                                                              (@~
Cc:
Mr. Ronald D Christ                                        ~~
Vice President, Administration
Intercontinental Terminals Company
                                                        ~~
17 Briar Hollow, Suite 402
Houston, TX 77027                                •if}v~
                                                 ~
Mr. Anthony A. Guccione                ~~(ff!§
Executive Vice President and General M~~
Intercontinental Terminals Company       g
17 Briar Hollow, Suite 402           @
Houston, TX 77027               ~

                                0
                        (jg ~
                      ~
                   •~




          ~g
               ~
         ~




                                           Page 2 of2

                                                                                        ITC/MITSUI 0002
                 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 117 of 200

                                                                                                                             Questions or Comments>>
                                                   2020-54452 / Court: 215                                                         Dillard Exhibit 6




    CN605446749 AffiHation with RN106119175


                       CN Number: CI\J60:)4·46I49
              Last Update Date: 12/12/2017
                                 Name: INTERCONTINENTAL TERMINALS MANAGEMENT COMPANY                                               Vi~~w Pnor

                       Legal Name: Intercontinental Terminals Management Company
                 Customer Type: CORPORATION
    The Customer Name displayed may be different than the Customer Name associated to the Additional IDs related to
    the customer. This name may be different due to ownership changes, legal name changes, or other administrative
    changes.




             Customer Role(s): OWNER OPERATOR
                   Begin Date: 12/12/2017
                           End Date:


    Regulated EnUty Inforrnation
                   RN Number:                RN106119175
                       Name:                 INTERCONTINENTAL TERMINALS PASADENA TERMINAL                                      View Prior Names
            Primary Business:                BULK LIQUID STORAGE TERMINAL
               Street Address:               1030 ETHYL ROAD, PASADENA TX 77503
                       County:               HARRIS
                  Nearest City:              PASADENA
                        State: TX
               Near ZIP Code: 77503
            Physical Location: 1030 ETHYL ROAD


    Permits, Registrations, or Other Authorizations
    There is 1 program and ID for this regulated entity and customer.
     1-1 of 1 Records
      Program                                                  ID Type             ID Number                 ID Status
       ON SITE SEWAGE FACILITY                                  PERMIT              1011101                   ACTIVE




         ~'.ite Help I Discio1imer I Web :'oiicies I Accessibility I Our Compo1ct with Texans I TCf.Q Horneiar,d Security   I Contact   Us   I Cer:trai
         neg1stry I ~;ea:·ch Hints I f<eport Data Errors
         Statewide Links: Texas.90v I Texas Homeland Secur:tv I TR.'\IL Stalewide !.\rchive I Texas Vete:·a:is Fortai

         © 2002 - 2019 Texas Commission on Environmental Quality



https://www1 5. tceq. texas .gov/crpu b/index. cfm?fuseaction =affil. sh owSingleAffil&affil_id=9283 7557201806 7                                         1/1
EX~alf
 Case 4:20-cv-03469
       jJ9~cv-01460 Document
                     ?ocurnent1-1 FiledFiled
                               204-7     on 10/08/20 in TXSD
                                             on 02/12/20       Page
                                                         in TXSD    118 2ofof200
                                                                  Page        6
    ~e, 1he undersigned natural persons of the age of twenty-one
                     2020-54452 / Court: 215
(21) years or more, at least two of whom are citizens of the State

of Texas, acting as incorporators of a corporation under the Texas

Business Corporation Act,        (hereinafter referred to as the         11
                                                                              Act"),

do hereby adopt the following Articles of Incorporation for such

corporation.

                                 ARTICLE I.

     The name of the corporation is STEMIL, INC.

                                 ARTICLE II.

     The period of its duration is perpetual.

                                 ARTICLE III.

     Section 1. The purpose or purposes for which the corporation is

organized are:

      (a)   To engage in the business of leasing as Lessee, and
            operating, a storage terminal in Harris County, Texas,
            and any facilities used or useful in connection there-
            with or related thereto, and in the business of load-
            ing, unloading, packaging, and storing liquids and
            gases at such terminal or facilities;

      (b)   To enter into a partnership with another corporation,
            which partnership is to engage in the business of leasing
            as Lessee, and operating, a storage terminal in Harris
            County, Texas, and any facilities useful or used in con-
            nection therewith or related thereto, and in.the business
            of loading, unloading, packaging, and storing liquids
            and gases at such terminal or facilities, whether or not
            such partnership involves sharing or delegation, with
            or to such other corporation, of control over such part-
            nership and businesses;

      (c)   To enter into or participate with any other person or
            persons or corporation or corporations in any partnership
             joint venture, or other association and the business or
EX~§lT i~~~(il~ Document
 Case 4:20-cv-03469            1-1 Filed on 10/08/20 in TXSD
                    ~ l;)O£tirT~tii2fi4-s7udfil~®til~~{piJl.    Page 119 oftllher-
                                                             U&!Dtefd:-l[!ia~ 200
             s hip, Joint
                    .    .
                           venture or other association may be engaged;

      (d)    To do everything necessary, advisable, proper or conveni-
             ent for the accomplishment of any of the purposes herein
             set forth, and to do all other things incidental to or
             connected therewith, which are not forbidden by the Act,
             by other law or by these Articles of Incorporation.

      Section 2.     Direction of Purposes and Exercise of Powers by

Directors.     Subject to any limitations or restrictions imposed by

the Act, by other law, or by these Articles of Incotporation, the

Board of Directors is hereby authorized to direct the purposes set

forth in this Article of these Articles of Incorporation and to

exercise all the powers of the corporation, without previous authori-

zation or subsequent approval by the shareholders; and all parties

dealing with the corporation shall have the right to rely on any

action taken by the corporation pursuant to such action by the

Board of Directors.

                                  ARTICLE IV.

      The aggregate number of shares which the corporation shall

have auth~rity to issue is One Hundred Thousand (100,000) of the

par value of One Doliar ($1.00) each.

                                  ARTICLE V.

      The corporation will not commence business until there is

received for the issuance of its shares consideration of the value

of One Thousand Dollars ($1,000.00), consisting of money, labor done

or property actually delivered.



                                       -2-
:;~§,t i~i?#ct¥a1~aacicJr?i8r9tzotf17d F1i8ct dri~12hoiih7"X~ tf:%bertf8f-e3 tered
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 120 of 200

agent at such address is John J. Feldt.

                                 ARTICLE VII.

      The number of directors constituting the initial Board of

Directors is Three (3), and the names and addresses of the persons

who   are   to,serve as Directors until the first annual meeting of

shareholders, or until their respective successors are elected and
      I
qualified,are:


      STEPHEN W. MILES                             211 Briar Hill
                                                   Houston, Texas   77042

      MARILYN R. MILES                             211 Briar Hill
                                                   Houston, Texas   77042

      JOSEPH P. :MAHONEY                           104 s. Randall Court
                                                   Gretna, Louisiana 70053

The right to cumulative voting in the election of Directors is

expressly prohibited.

                                 ARTICLE VI I I.

      The name and addresses of the incorporators are:

      CARLYLE W. URBAN                             606 Houston First Savings Bldg.
                                                   Houston, Texas 77002

      JOHN J. FELDT                                606 Houston First Savings Bldg.
                                                   Houston, Texas 77002

      JOEL B. , COOLIDGE                           606 Houston First Savings Bldg.
                                                   Houston, Texas 77002

                                 ARTICLE IX.

      The Board of Directors of this corporation is expressly authorized

to alter, amend, or repeal the By-Laws or to adopt new By-Laws of



                                      -3-
  Case
   Ca\ill4:20-cv-03469
           4·19~cv-01460 Document  1-1 Filed on 10/08/20
                          Docurnent.tH'i4'.ffcrJElod.on      in TXSD
                                                        02/12/20       Page
                                                                 in TXSD    121 5ofof200
                                                                          Page        6
EXKll:fl I A~6
      Any person who is a Director or officer, or former Director or

officer of the corporation, or any person who may have served at its

request as a Director or officer of another corporation in which it

owns shares of capital stock, or of which it is a creditor, shall be

indemrified against expenses actually and necessarily incurred by
      I
him ih
     I
       connection
            .
                  with the defense of any action, suit or proceeding

in which he is made a party oy reason of being, or having been, such

Director or officer, except in relation to matters as to which he

shall be adjudged in such action, suit or proceeding to be liable

for negligence or misconduct in the performance of duty, but such

indemnification shall not be deemed exclusive of any other right to

which such Director or officer may be entitled, under any By-Law

Agreement, vote of shareholders or otherwise.

       IN WITNESS WHEREOF, we have hereto set our hands this                     -c!!:/~
day of     ~@.<r ,                   A.O.,     1972.




                                         \




                                             -4-
E~ffi~~c'liiaiy4fil    061~~
 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20     in TXSD
                                           Qn A12t!l..2/2Q      Page 122 of 200
                                                           9f71¥Sperrs~l6lff 6

appeared before me, CARLYLE       w.   URBAN, JOHN J. FELDT, and JOEL B.

COOLIDGE, who, each being by me first duly sworn, declared that

they are the persons who signed the foregoing document as Incorpor-

ators, and that the statements contained therein are true.




                                                                            is County,
                                                             Texas




                                       -5-
 Case 4:20-cv-03469
EX~§lT j~79~cv-01460 Document
                      Document1-1 FiledFiled
                               204-8     on 10/08/20 in TXSD
                                             on 02/12/20       Page
                                                         in TXSD    123 2ofof200
                                                                  Page        6

                                                                                                  Dillard Exhibit 8
                                              2020-54452 / Court: 215

                                                  CAUSE NO. 2006-75336

ALAMO ENVIRONMENTAL, INC.                                  §        IN THE DISTRICT COURT
D/B/A ALAMOl                                               §

vs.                                                        :
                                                                          th
                                                                    157 JUDICIAL DIS~T
                                                           §                               ~
VAQUERO PIPELINE COMPANY, LP.,                             §                           0
VAQUERO PIPELINE COMPANY 1,                                §                           ~
L.LC., INTERCONTINENTAL
TERMINALS MANAGEMENT
COMPANY AND MITSUI & CO. (U.S.A.),
                                                           :
                                                           §
                                                                                  ~
                                                                               •!f!p
INC.                                                       §      ~ U N I T , TEXAS
                                                                     ~
                                                AFFIDAVIT OF ALEX S ~
                                                                     ()
        Before me the undersigned notary public perso      appeared Alex Salas who after
being duly sworn and deposed stated under oath: my      is Alex Salas, I am over the age of
18, of sound mind, competent to make this affidavi    every statement contained herein is
true, correct and within my personal knowledge.~~~
                                                               •~


             1.            I am the President of Alamo~onmental, Inc. d/b/a Alamo 1. Alamol is a
                           Texas corporation which ~e~ services as a full service contractor that
                           specializes in industrial ~struction, demolition, remediation, abatement,
                           technical services, waste ~sportation, emergency response, recycling, health
                           and safety compliance@)
                                                  ◊~~

             2.           In June 2006 ,          ol responded to a phenol spill which resulted form a
                          pipeline breaka       thin a 12" easement leased by Vaquero but extended well
                          beyond~h~e e       ent to property owned by Mitsui and managed by ITMC. The
                          property          the response was done is described generally as 2700 Tidal
                          Road,        rt, Texas 77571, Harris County, Texas. The property is descnbed
                          legall~f
                                 •~

                  doLLOWINGISACENTERLINEDESCRIPTIONOFAPROPOSED
                  ~LYE INCH (12") PHENOL PIPELINE EXTENDING OVER,
                ~@BROUGH, ALONG AND ACROSS THE RESIDUE OF 98.6698 ACRES
               ~~ bF LAND SITUATED IN GEORGE ROSS SURVEY A-646, HARRIS
                  COUNTY, TEXAS, MORE PARTICULARLY DESCRIBED IN SPECIAL
                  WARRANTY DEED FROM FLUOR CONSTRUCTORS, INC. TO MITSUI
                  & CO. (U.S.A.), INC., RECORDED UNDER COUNTY COURT'S FILE
                  NUMBER H826946, (FILM CODE XXX-XX-XXXX) OFFICIAL PUBLIC


5957-069 Second Affidavit of Alex Sala1.wpd                1
 Case 4:20-cv-03469
EX~§lT j~79~cv-01460 Document
                      Document1-1 FiledFiled
                               204-8     on 10/08/20 in TXSD
                                             on 02/12/20       Page
                                                         in TXSD    124 3ofof200
                                                                  Page        6




                          RECORDS OF REAL PROPERTY, HARRIS COUNTY, TEXASAND1HE
                          RESIDUE OF 85.3667 ACRES OF LAND SITUATED IN THE GEORGE
                          ROSS SURVEY, A-646, HARRIS COUNTY, TEXAS, MORE
                          PARTICULARLY DESCRIBED IN CORRECTION WARRANTY DEED
                          FROM ROLLINS PROPERTIES, INC. TO MITSUI & co. (I.A.), INC.
                          RECORDED UNDER COUNTY CLERK.FILE NUMBER E8 13 (FILM
                          CODE XXX-XX-XXXX), OFFICIAL PUBLIC RECO~ F REAL
                          PROPERTY, HARRIS COUNTY, TEXAS WITH A~ADS AND
                          BOUNCE DESCRIPTION ATTACHED HERETO ASBXHfBIT "A".
                                                                                      •~--



             3.           Intercontinental Terminals Management Co. oi!pr      a f e facility and land
                                                                                  0
                          owned by Mitsui as described above for hire bu           d storage facility that
                          stores a variety of chemicals and petro chemicals.    endant, Intercontinental
                          Terminals Management Co. is an agent of~'ts      ~ Co. (U.SA.), Inc. wherein
                          they provided for Mitsui among other things        tematic, proactive approach
                          to prevention of accidental releases of h        ous chemicals. Their system
                          includes but is not limited to the folio~

                          a.           A process hazard analysis; ~
                                                                       ~
                          b.           Operating procedure;    0
                                                                   ~

                          c.           Training;               §;f
                          d.           Management of ClaJ·   -~
                          e.           Prestart up review;
                          f.           Compliance audit&m
                          g.           Accident invesi~n.
                                                 0
             4.           Defendants, Vaq              ipeline Company, L.P. and Vaquero Pipeline Company
                          1, LLC (here·              referred to as Vaquero) is the pipeline lessee under an

                          Vaquero le           the pipeline and is managed and over seen by ITMC on land
                          owned by           ui.

             5.  Phen~ls pose a severe health hazard and need to be handled with extreme
                 c a ~ Phenol is highly corrosive to the skin and readily absorb through it,
                   ~ upon it can affect the central nervous system and cause damage to the
                    rand kidneys. When heated, phenol will produce flammable vapors that are
                ~ ghly toxic Gust a few parts per million and explosive) at concentrations of
               ~ three percent to ten percent in air.

             6.           The remediation required of the surrounding soil which resulted from the
                          phenol spill was substantial and went from June 2006 through November 2006.
                          It required 24 hour a day watch and monitoring. Over $437,111.51 was spent

 5957-069 Second Affidavit of Alt1 Saluwpd                    2
 Case 4:20-cv-03469
EX~§lT j~79~cv-01460 Document
                      Document1-1 FiledFiled
                               204-8     on 10/08/20 in TXSD
                                             on 02/12/20       Page
                                                         in TXSD    1254ofof200
                                                                  Page       6




                          in disposal charges. They include incineration charges of $146,703.43 as seen in
                          Invoice No. AH06155Xl and $186,524.48 in incineration charges as
                          demonstrated in Invoice No. AH-06-155X3. Additionally, there is burial
                          disposal of $25,035.48 as seen in Invoice No. AH06-155X and another $9,203.22
                          of burial disposal charges as seen in Invoice No. AH06-155X5. ~~ly, there
                          was liquid disposal of $36,436.40 as seen in Invoice No. AH06-1~1 and an
                          additional $33,208.50 as seen in Invoice No. AH06-155X3r~ r charges
                          totaled $236,231.25 through September 2006 with an additio~248,119.98 in
                          subcontractor charges from October 2006 through ™ovember 2006.
                                                                                           0
                          Additionally, Alamo spent $161,436.25 in equipment ch              The total charges
                                                                                               •

                          as seen on the chart attached hereto incurred by Alam        •
                                                                                           $1,127,833.99. This
                          includes several thousand tons of soil actually re           cl, disposed of and/or
                          remediated not just in the area covered by the ease        t leased by Vaquero but
                          on a ½ to 1 acre area of land actually owned by Milsui, not subject to the lease.
                          It was agents of Mitsui and in particular empl~~ of Defendant, ITMC which
                          directed every aspect of the remediation i n ~ e . In particular, Gary Carroll,
                          Carl Holly and individual Max, all emplo            ITMC directed and controlled
                          entrance and exit to the facilities. Th~t her provided what material was to
                          be removed and what depths an~den       thS1he material was to be removed. This
                          was all on Mitsui's land and it w        ·tsui's land and not just the area of the
                                                                      0
                          pipeline easement which was im              It was clear to all parties involved that
                                                                          •


                          Vaquero and ITMC were ~~d agents of Mitsui regarding the work
                          Alamolperformed.                    ~y                                            •




                                                             ~
             7.           As seen in the attachm~, Alamo billed Vaquero each month work was
                           performed. Alamier provided notices to ITMC as well as Mitsui of these
                                                       0
                           unpaid amounts      uable remediation work which they knew they were
                           receiving and w · ey specially requested from Alamo.

             8.           Alamo time~ed Mechanic's Liens and sent notices to Mitsui and ITMC in
                          accordanc~-the Texas Property Code. The Mechanic's Lien included the
                          follow~

                           1.    0
                                     ~        sworn statement of the amount claimed;
                                ~ The name and last known address of the owner or reputed owner;
                                         A general statement of the kind of work done and materials furnished by
                     ~                   the Claimant, even though not necessary as Plaintiff was an original
               ~~·                       contractor a statement of each month in which the work was performed
                                         and materials furnished for which payment was requested;
                          4.             The name and last known address of the person by whom the Claimant
                                         was employed or to whom the Claimant furnished the materials or labor;


5957-069 Second Affidavit of Alex Salal.wpd                       3
 Case 4:20-cv-03469
EX~§lT j~79~cv-01460 Document
                      Document1-1 FiledFiled
                               204-8     on 10/08/20 in TXSD
                                             on 02/12/20       Page
                                                         in TXSD    126 5ofof200
                                                                  Page        6




                           5.           The name and last known address of the original contractor, even though
                                        it was Plaintiff;
                           6.           A description legally sufficient for the identification, of the property
                                        sought to be charged with the lien;
                           7.           The Oaimant's name, mailing address and physical addre,·i
                           8.           A statement identifying the date each notice of the claim w     nt to the
                                        owner and the method in which it was sent.             r(/,
             9.            As seen in Exhibit "A" in VAQUERO's Motion for Sum               Judgment, the
                           Plaintiff and VAQUERO entered into a written con °             on July 5, 2006
                           entitled General Services Agreement. This agreeme•          arly spelled out the
                           duties and obligations of the parties. In particul ,     rovided that all work
                           would be invoiced in accordance with the written }?rot osal. That VAQUERO
                           agreed to pay on a time and material basis_ ~rdance with the written
                           schedule rate attached to the contract. That -ID'QUERO was responsible for
                           the work site and the site was suitable for~he and weight of all the vehicles
                           and equipment employed by ALAMO. VA               RO further agreed to pay each
                           invoice within 30 days. VAQUERO ~e'r agreed in writing to pay one in a
                           half times the hourly rate for non-st~'mzed hours. It is clear from the fraud
                           ~udit attached to V AQUERO's1!,tm)l for Summary Judgment that they never
                           mtended to perform under the            n contract. For example, VAQUERO
                           unilaterally took the follo~ ions after ALAMO performed under the
                           contract in direct violation? ~ e expressed written terms:
                                                           ~
                           1.           Changed the dai!y~tal rate as stated within the contract to a monthly
                                        rate whicd!h
                                                 t~~made up;

                           2.           Changed        mount of the equipment rental as stated in the contract

                                        up;   w
                                        from a <tai    ntal rate to a monthly rental rate which again they made


                           3.           ~~d  to pay ALAMO's employees non-standard hour rates which it
                                      ~eed to under the contract for working evening shifts and/or weekends;
                                  •~

                          ~ Changed unilaterally the hourly rate professionals were working; and


                ~
                      d?                Made compliance with the ITC's sign-in sheet a requirement for
                                        employees to be paid.

                           None of these items listed above are part of the written agreement and are
                           directly contrary to the parties agreement. Additionally, VAQUERO has still



5957-069 Second Affidavit o( AIOJC SalBLwpd                     4
 Case 4:20-cv-03469
EX~§lT j~79~cv-01460 Document
                      Document1-1 FiledFiled
                               204-8     on 10/08/20 in TXSD
                                             on 02/12/20       Page
                                                         in TXSD    127 6ofof200
                                                                  Page        6




                            refused to pay for over $400,000.00 in land fills/manifest charges that ALAMO
                            has already paid to third parties.

                            ALAMO relied on VAQUERO living up to the written agreement when it
                            priced, bid, and entered into the contract made the basis of this ~uit. Had
                            ALAMO known that VAQUERO would only pay for rates i~de            ~ e d in its
                            own discretion to be reasonable and in accordance with their o     quirements
                            as set forth above, ALAMO would have never entered into         contract made
                            the basis of this lawsuit. Thus, ALAMO asserts that V~ R O engaged in
                            fraud in the above referenced transaction.             ~
                                                                                                    •



               Further Affiant sayeth not.




                                                                                 Q
       SUBSCRIBED AND SWORN TO BE~~~                 by the said ALEX SALAS on this
 the S f'1 day of January, 2009, to certify whi~ess my hand and seal of office.



         {•l
            ~~
          !+~~~--·
                   - - - - ~7[·~, J:_
               ···~\
                      :*}
                                   IDA VINCENT
                       NOTARY PUBLIC
                                                     t          ' . . . . . - - - - - - - - - - -..............A!..,{
                                                           ~~ b l i c , State ofT~
                                                                                                               ...._ _ _ _ _ __


          • ~ /~/       State of Texas                    0
             .._... Comm...,..,.
          ·--~~~--        i::v.. 08-09-2012              (@)~

                                                 ~
                                                 0
                                         (Jg~
                                     ~
                                 •~




                          ~
               ~~Q


 5957-069 Second Affidavit of Alex Sala1.wpd                         5
         :UN-09-2008 MON 03:52 PM                                        FAX NO.                                   P. 02
            Case
             Ca\ill4:20-cv-03469
                     4·19~cv-01460 Document
                                    Docurnent1-1 FiledFiled
                                              204-9     on 10/08/20 in TXSD
                                                            on 02/12/20       Page
                                                                        in TXSD    128 2ofof200
                                                                                 Page        5
..   )    EXKll:fl I A~8

                                        2020-54452 / Court: 215                                               Dillard Exhibit 9



            ALAMO l'-:NVIRONMENTAL. lNC.                       §           I~ THE DISTRICT COURT
            n:n/A AJ A\101                                     §
                                                               §
            vs.                                                §           157'b ,JUUICTAL DISTRICT

            Y,\QlH.mo PlPRLlNE COMPANY, J...1•.,
                                                               *
                                                               §                                      @~*
            VAQrnmo PJl•EUNE COMPANY 1,
            J,.l ,.C., lN'nmcONTINF.l':TAI.
            'rJ:UMlN,\l.S MANAGl':MENT
                                                               :
                                                               ~                               •
                                                                                                      V
                                                                                                   rl!y
            C0\1l•AN\' AND l\11'1'SUI & CO. (U.S.A.),
            INC.                                               :            HARRIS co~~. TEXAS
                                                                                        •{Ip
                                     t.\ffJJ.M.YIT.Qf<' M((~HA_~!-.~-~EPMONC>~

                        Ucfmc o;~ ll11.1 un,krsigncd nota1·y public personally a!~,d Michael E. Edmt')ndson
            who afkr hci11g duly !iworn and deposed stated under ~ 1: my name is Michael E.
            E<lniond~o11. I am owr th~ ag,t of 18, or souncl 111ind~co1~ nL tu make this affidavit and
            ,~vi.:ry li~a1cm~11t co11taincd hJrcin i!i true, c.:orrec.t amt ·        my personal knowledge.
                                                                            Q
                        I.    I •,1;1s l1in.1d hy Vaquero Pipeline Coi       y, LP. as an ind~pcnc.hmt l>roker for
                              purpu:-t•~s of di~posing and/or rc~ll~ hazardous and non-hazardous waste
                              matl'l'ta! gcncrntccl by 11 phenol · · which rcsulktl from n pipeline breakage
                              within ,i 12' cc1scmcnt lea~~- Vaqu~ro but extended way beyond th~
                              ~ascmc:nt to property ow!.     ~Mitsui i:\nd mru.Kig,cd by lTMC. Thr property
                              is dc~trihcll g,cn~rnliy as.,      Tidnl Rd., t ..., Port, Texas 77571, Harris County,
                              Tcxns. The pmp1,:rty is~~ ril.icd k:gally;

                          TfIE!iQLl.OWJN4~\CENTERLINEDESCRIPTIONOPAPROPOSED
                          TWELVE IN~~l2") PHENOL PIPELINE EXTENUJNG OVER,
                          Tf mOlJGH, AOONG /\:'IID ACROSS THE RESIDUE OF 98.6698 ACRES
                           OF LAJ\:D     JATED IN OEORGE ROSS SURVEY A-646, lli\lUUS
                           COUNTY       XAS, MORE PARTICUL\RLY DESCRlllED IN SPECIAL
                           WAit I     Y DEED PROM Fl.l,:Oll CO~STRCCTORSi INC. TO \ilTSUJ
                           & C~l .S.A.), INC., RECORDED UNDER COUNTY COVRT'S FILE
                              ~ R HS26946, (FILM CODE XXX-XX-XXXX) OFHCIAL PUBLIC
                                  RDS OFREALPROPERTY.IIARRIS COUNTY. TEXASJ\ND'l'HB
                               DUE Of,' 8SJG61 ACRES Of !AND SITUATED If\ Tl·IE GEOtUiE
                         Qtoss SURVEY, A-646, HARRIS COUNTY, TEXAS. MORE
                     . ~~P.\RTICUI.ARI.Y DESCIURRD IN CORRECUON WARRANTY DRED
                    'Y      F!H)M ROJ.UNS PROPERTIES, INC. TO MOSUi & CO. (U.S.A.): JNC.
JUN-09-2008 MON 03:52 PM                                       FAX NO.                             P. 03
     Case
      Case4:20-cv-03469
           4:19-cv-01460 Document
                          Document1-1 FiledFiled
                                   204-9     on 10/08/20 in TXSD
                                                 on 02/12/20       Page
                                                             in TXSD    129 3ofof200
                                                                      Page        5
   EXHIBIT A-8



                   RECORDED UNDER COUNTY CLERKFILENUI\·IBER E892213(FILM
                   CODE 149-0i-2271 ), OFflCIAL PlJDLlC RECORDS OF REAL
                   PROPERTY, HARRIS COUNTY, TEXAS WITH A MEADS AND
                   BOUNCE DESCRIPTION ATTACHED HERHTOAS EXBIBlT"A".

                   l11lcrcol'1tinc:.ntul Terminals Management Co. operates the focilit>~E' land
                   owned hy Mitsui ns described ahovc for him bulk liquid storage f~:Y that
                   stores ~1 variety of chcmk;als find pctro chemicals. Defendant, lu~ntincntal
                   T.:rminals Manngcmem Co. is an agent of Mi~sni & Co. (U.S.J'{QJlic. whcr~in
                   they provided for Mitsui a1nong nthcl' things a systematic,~tivo approach
                   tn prcvc.nticn of accid~ntal releases of hazardous 4.:hem        . Their system
                   i11cl~1dcs ln1t is not limitc<l to tbe [allowing'.        rr~
                                                                                   •~d

                   a.        A proccs~ hazard analysis;                       ~
                   h.        Op~r~ting proccdu1c;                           ~<f@
                   ,:.       Tram mg;                                     (@)
                   (f.       Managcmcm o_f Cl.:lim;                 ~~
                   t~.       PrcstMt up review;                    ;:J,
                   f.        CompJiauc~ audit; and           ~
                   g.        Accident investigation.       ft:::
          3.       Dofcntlauls, Vaquero Pipeline ~~y. L.P. and Vaquero Pipeline Company
                   l, LLC (hereinafter rcfcm:~t ~~ Vaquero) is the pipelim.\ lcssi:c under an
                   ~a::;1::mcnt witl11Jcfcnciant M~whi.:11 is attached hereto as Exhibit "8''. Thus,
                   Vaquero leases the pipcli~nd is mmugcd and ovt·r seen by ITMC on land
                   own.!d hy Mitsui.
                                              (@)
          4.       I was p~rmiltcd to ,e,~ nn nuthorizcd ngcnt following the June 2006 phenol
                   :-.pill tor the foHo~:·:rposes:

                     Auth~g mn~nclmenls to nrnu:riaJ profil~ !lbC~ts;
                   ;1.
                b.   Si~1~ertif~cations nec..-ess~ny to cumply with the Ji~posal and/or
                     r,;.~Cr~ re<1mrcmcnts;
                c.  ~ni_ng. c~rlificatiuns and/or notices for c.omplian~c witl1 lan<l ban
                         0
                   ~stnct1ons;
                t~~~ Signing waste manifest to initialc shiprncnts to disposal and rc(;yclc
                 ~~ fadlitics; and
               ~~ Signing prolilcs and contracts to dispose and/or transport 11,atc1ials.
          5        Phcnol bpills pose a severe hoa!th hazafd :md need to bl! hmullcd with extreme
                   caution. Phenol iB highly corrosive to the skin and readily absorb through it,
                   whcr~ upml it ;.;~m i.-iffoct the: ecntrnl norvous system and cause <lamngc to the

                                                       2
jUN-09-2008 NON 03:53 PM
       Case 4:20-cv-03469
                                                 ~AX NO.                        P. 04
    EXH9§ft   ;fr-cv-01460 Document
                            Document1-1 FiledFiled
                                     204-9     on 10/08/20 in TXSD
                                                   on 02/12/20       Page
                                                               in TXSD    1304ofof200
                                                                        Page       5




               liver nnu kidneys. When heated, phenol will produce flammable vapors that arc
               t1 i~hly toxic (just a few p~1rts per million and ~."<plosi\'c) at r.:onc~ntralbns of
               three pcrc.~cnt ttl ten percent in air.

         G.    I personally oversaw the 1cmediation rcquir~d of the surrou11dii'1g soil which
               r-:suhctl from lht: phenol ,1;pill performed by Alamo from June 20Cg~rough
               November 2006.                                                      ~

         -,
         /,    Tlw work performed by Alamo incll1dcd but wc1s not limitc6 removing,
                                                                                      ~
               c.lispo,siu& and rci~cuiating sevcrnl thousand tons of soil !'~st in the area_
               covcn:d by the 12' casement leilSed by VAqllcro hut on a I~? l acre area of
               bml a:.:lmllly owned by Mitsui not the subject of the)"          . It wns r.gcnt,;; of
               Mitsui and in pnl'tklllar employees or Octcnda1 , • C which dircclcd
               :~11hs1 anti al n~pJcts of the remediation in this ca'-:, In rticular, Gaiy Carroll,
               Carl Holly and ml individual mimed Mox, nll cmp~c:i ,if lTMC tlirecll.;xl .md
               contm\lcd ~1urnncc nnd t·xit to the t'iu:ilit:es,W''hc pipeline easement and
               enjoining areas affected by the spill/relea~es ~ r~quired to be rcmcdbtcc in
               ,!l"C\lrllancc with the r~quircments i,ct fort~~fic TCEQ Spill Rules (30 TAC
               }27). ITMC receives and reviewed all la~to1y an analytical t.lata results frum
               ~amplmg activities performed to lleli~c the extent of contamination within
               lhc ~i_pcl~no cnscmL~nt and cnjoini~~a~, JTMC n:~uirccl Alamo ~o _sub~11it a
               sp~cif 1c silo hcnlth and safety pla~6n11t proof of msur~n;,;c naming 11 MC,
               implGmcnl1tlon of area mo·n-g plan an<l a 24 hour/7 day a week site
               satcty/monitoring pl~n.      !.  ~'-s staff, repn::sentatives and enviwumcntal
               rn1,sul1ri11ts were involved · y with work activities with respect to rcccivin~
               information as Vi·cll as o · ., aHcnclnnt representation during sampling events.
               This was all on Mil::rnj · - ti and iL was Mit~ul's land nnd not jnst the c1rca ol' lb~
               pipeline ~asc1m·nt           1was improved. Additionally, during the rcm~di,tlion
               pnm.'ss there ~ subsequent discharges of phcncl and rains which
               l'ontaminatcd 0~1cr urcns not originally the subject of the rcrn1.~,liation at thi::
               ,lin:ction of ~ i and ITMC on Mitsui's land. Vaquero and ITMC ai.!tc<.l as
               :nnho:·iz':9, ~ t s of Mitsui _during this projec..t which I witnessed m, an
                11i..!cpcn~ hrokcr actually hued by Vaquero.                          ·

         Furthc1 ,f~ayctlt not.              /J/~£~
               g                             ~ I ' : . rr·,
              ~~                                 I    ~N--·--



                                                  3
jUN-09-2008 MON 03:53 PM                                                FAX NO.              P. 05
      Case 4:20-cv-03469
     EX~§lT j~~9~cv-01460 Document
                           Document1-1 FiledFiled
                                    204-9     on 10/08/20 in TXSD
                                                  on 02/12/20       Page
                                                              in TXSD    131 5ofof200
                                                                       Page        5




         SLBSCRlUET>ANDSWORNTOllEFOREMllbythesaid:½lC'KYEDMONDSON
  on this th-.: 9-tk-- day of June. 2008, to certify which witness my hand and seal of office.




            e                      GEORGETTE WCADO
                                   My Commlsalon Explraa
                                      August 15, 2011




   ~~•;. f ~.·, ,,lr,4.L\IT: •ll !\tj,J·,f l·;!11.:•.11h• ,.d wpu   4
    Case     4:20-cv-03469 Document
    Case..4:19~cv-01460    Document1-1  FiledFiled
                                    204~10    on 10/08/20 in TXSD
                                                   on 02/12/20      PagePage
                                                               in TXSD   132 of 200
                                                                             2 of 5
  EXR 11::H I A-9

                                 2020-54452 / Court: 215                                   Dillard Exhibit 10




                                      CAUSE NO. 2006-75336

ALAMO ENVIRON:'\IENTAL, J.NC.                §             IN THE DISTRICT CO*T
D/8/A ALA:\1O1         §
                                                                                       ~
vs.     §
                           111
                       157 JUDICIAL DISTRICT

VAQUERO PIPELINE COMPANY, L.P.,     §
                                                 §

                                                 §
                                                                              0~
                                                                                   a
                                                                                   ~
VAQUERO PIPELINE COMPANY l,      §                                          ~
L.L.C., INTERCONT,NENTAL §                                             0
                                                                           ff!p
TERMINALS MANAGEMENT §                                                 ~
COMPANY AND MITSUI & CO. ( U.S.A.), §                              ~
INC. §          HARRIS COUYfY, TEXAS                              @~
                           AFFIDAVIT OF IUCHARD SC.RR
                                       .                   ;:5}
        Before me the undersigned notary public person~ppeared Richard Schriber who after
being duJy sworn and deposed stated under oath: my n~ 1s Richard Schriber, I am over the age
of 18, of sound mind, competent to make this affi~~d eveiy statement contained herein is
true, correct and within my personal knowledge. ~

        1.     I run the Project Manager of A~,nvironmental, Inc. d/b/a Alamo 1. Alamo I is
               a Texas corporation which ~vides services as a full service contractor that
               specializes in industrial ~~truction. demolition, remediation. abatement,
               technical services.~·astef sponation, emergency response. recycling, health and
               safoty compliance. I -     c project manager with regard to the phenol spill made
               the basis of this la ·

        2.     ln June 2006 • A®l1u I responded to a phenol spill which resulted form a pipeline
               breakaget!w·t     ·a
                                f2" casement leased by Vaquero but extended well beyond the
               easement        perty owned by Mitsui and managed by ITMC. The property
               where t ~ onse was done is described generally as 2700 Tidal Road, La Port,
               Texas)WL Harris County. Texas. The property is described legally as:
                  ~
               T~LLOWING JS A CENTERLINE DESCRIPTION OF A PROPOSED
                T~~ ~E lNCH (12") PHENOL PIPELINE EXTENDING OVER, THROUGH,
             . ~-ONG AND ACROSS THE RESIDUE OF 98.6698 ACRES OF LAND
             ~ITIJATED IN GEORGE ROSS SURVEY A-646. HARRIS COUNTY, TEXAS,
                MORE PARTICULARLY DESCRIBED IN SPECIAL WARRANTY DEED
                FROM FLUOR CONSTRUCTORS, INC. TO MITSUI & CO. (U.S.A.), fNC.,
                RECORDED UNDER COUNTY COURT'S FILE NUMBER H826946, (FILM
                CODE XXX-XX-XXXX) OFFICIAL PUBLIC RECORDS OF REAL PROPERTY,
                HARRIS COUNTY. TEXAS AND THE RESIDUE OF 85.3667 ACRES OF


5957-069 t\ ftidavit of Richard Schriber I
  Case 4:20-cv-03469 Document
 EX~firfrj~~~cv-01460 Document1-1  FiledFiled
                               204~10    on 10/08/20 in TXSD
                                              on 02/12/20      PagePage
                                                          in TXSD   133 of 200
                                                                        3 of s




                LAND SITUATED I~ nm GEORGE ROSS SURVEY, A-646, HARRIS
                COUNTY, TEXAS. ~tORE PARTICULARLY DESCRIBED IN CORRECTION
                WARRANTY DEED FROM ROLLINS PROPERTIES, INC. TO MIT~UI & CO.
                (U.S.A.). fNC. RECORDED UNDER COUNTY CLERK FIL_!:__~MBER
                E892213 (FILM CODE XXX-XX-XXXX), OFFICIAL PUBLIC~RDS OF
                REAL PROPERTY, HARRIS COUNTY. TEXAS WITH , ; ADS AND
                BOUNCE DESCRIPTION A IT ACHED HERETO AS EXJ-11~ A".
                                                                             •   (0)
       3.       Intercontinental Terminals Management Co. operates the ~ t y and land owned
                by Mitsui as described above for hire bulk liquid s t ~ facility that stores a
                variety of chemicals and pctro chemicals. DefondantDfuTrcontinental Terminals
                Management Co. is an agent of Mitsui & Co. (U.S.~llic. wherein they provided
                for Mitsui among otht.'J' things a systematic, proa~ approach to prevention of
                accidental releases of hazardous chemicals. ]1@jr system includes but is not
                limited to the following:                      ~~

                a.    A process hazard analysis;              ~~
                b.    Operating procedure;         ~
                c.    Training;                       0
                                                          ~   •

               d.     Managt:ment of Claim;      ~
               e.     Prestart up re...-icw: _ ~~
               f.     Compliance audit; and~·
               g.     Accident investigatio~

       4.      Defendants, Vaquero      Pi    e Company, LP. and Vaquero Pipeline Company 1,
               LLC (hereinafter ref;•    • o as Vaquero) is the pipeline lessee under an easement
               with Defendant M'        · ·hich is attached hereto as Exhibit ;,B'·. Thus, Vaquero
               leases the pipelin ·     d is managed and over seen by lTMC on land O\\<ned by
               Mitsui.         ~

       S.      Phenol sp~~e a severe health hazard and need to be handled with extreme
               cautio~~ ~nol is highly corrosive to the skin and readily absorb through it,
               wher<;, ~ 1t can affect the central nervous system and cause damage to the liver
               and)~~ys. When heated, phenol will produce tlammable vapors that are highly
               to~~st a fe_w p_arts per million and explosive) at concentrations of three percent
               t ~ percent m air.

       6.   ~~c remediation required of the surrounding soil which resulted from the phenol
               spill was substantial and went from June 2006 through November 2006. It
               required 24 hour a day watch and monitoring. Over $43 7.111.S 1 was spent in
               disposal charges. Thi:y include incineration charges of $146,703.43 as seen in
               lnvl>ice No. AH06 I 55X I and S 186,524.48 in incineration charges as
               demonstrated in Invoice No. AH-06-155X3. Additionally, there is burial disposal
                                                  2
5957-069AtliJavit of Richard Schriber I
      Case 4:20-cv-03469 Document
     EX~firfrj~~~cv-01460 Document1-1  FiledFiled
                                   204~10    on 10/08/20 in TXSD
                                                  on 02/12/20      PagePage
                                                              in TXSD   134 of 200
                                                                            4 of s
I




                    of $25.035.48 as sci:n in Invoice No. AH06-155X and another $9.203.22 of burial
                    disposal chargcs as si:cn in invoice No. AH06-155X5. Finally, there was liquid
                    disposal of $36.436.40 as seen in Invoice No. AH06-l 55X 1 and an additional
                    $33.208.50 as seen in Invoice No. AH06-155X3. Labor char                       totaled
                    '5236.231.25 through Scptcm~r 2006 with an additional $2                     9.98 in
                    suocontraclor charges from October 2006 through November :?00 .            ditionally,
                    Alamo spent $161 .436.25 in equipment charges. The total chare-        s seen on the
                    chart attached hereto incurred by Alamo are $1,127,833.99. T~ncludcs several
                    1housand tons of soil actually removed, disposed of and/or ~diated not just in
                    the area covered by the casement leased by Vaquero bu! ~ ½ to 1 acre area of
                    land actually owned by Mitsui, not subject Lo the Je~~was agt:nts of Mitsui
                    and in particular employees of Defendant, ITMC and~ consultant, Michael E.
                    Edmondson which directed aspects of the remedia · in this case. In particular,
                    Gary Carroll, Carl Holly and individual Max.            mployee of 1Th1C and the
                    consultant• .Michael E. Edmondson directed           ontrolkd entrance and exit to
                    the facilities. Michael E. Edmondson furthe~ "ded what material was to be
                    removed and what dcp1hs and lengths th~1ifrial was to be removed. This was
                    all on Mitsui's land and it was Mitsui's ~artef and not just the area of the pipeline
                    casement which was improved. lt w~~ar to all parties involved that Vaquero
                    and ITMC were au1horized age~ Mitsui regarding the work Alamol
                    perfonncd.                              efiJl"
                    In fact during the course of ~ < ' < I !here were subsequent discharges and rains
                    which required Alamo to rc~ate soils not previously contaminated again at the
                    request and dir~-ction of ~~u,•s agents on Milsui's land.

            7.
                                          •o
                    As seen in the att~cnts. Alamo billed Vaquero each month work was
                    perfonucd. Alam~~l1cr provided notices to lTMC as well as Mitsui of these
                    unpaid amounts <{or valuable remediation work which they knew they were
                    rccci"·ing and~=ch they specifically requested from Alamo I.

            8.      Alamo t i ~ filed Mi..-chanic's Liens and sent notices to Mitsui and ITMC in
                   accorid,~ with the Texas Property Code. The Mechanic's Lien included the
                   follow·
                        •


                    I . ~ r\ sworn statement of the amount claimed;
                  §:;g      The name and last kno\ rn address of th!! owner or reputed owner:
                                                   1




                 ~~-        A general statement nf the kind of work done and materials furnished by
                            the Claimant. c\cn though not necessary as Plaintiff was an original
                            contractor a statement of each month in which the work \\:as perfonn~-ct
                            ;ind materials fu111ishcd for which payment was requested;
                   •.       The name and last known address of the person by whom 1he Claimant
                                                       '
                                                       .l


    5957-069 i\ftidavit of Ril.:hard Schriber I
 Case 4:20-cv-03469 Document
EX~firfrj~~~cv-01460 Document1-1  FiledFiled
                              204~10    on 10/08/20 in TXSD
                                             on 02/12/20      PagePage
                                                         in TXSD   135 of 200
                                                                       5 of s




                                        was employed or to whom the: CIJ.imant furnished the mat~rials or labor;
                                  5.    The name and last known address of the original contractor, even though it
                                        was Plaintiff:
                                  6.    A description legally sutlicient for the identification. of t~ropeny
                                        sought to he charged with the lii:n:                         rif;t
                                                                                                       '0 •

                                  7.    The Claimant's name, mailing address and physical addrc~~
                                  &.    A statement id\!ntifying the date each notice of the claj,,~as sent to the
                                        owner and the method in which it was sent.            rr~
                                                                                            •~


                        Funher Atliant sayeth not.                                     0   ~
                                                          ---7~.?Z- @@;j$f
                                                          RICHARD SCHRJBER

        SUBSCRIBED AND SWORN TO BEFORE ME _b~~aid RICHARD SCHRIBER on
this the tj  day of June. 2008. to certify which witn~ hand and seaJ of office.



   /~:~;:::~,.
  . ,.. t.   • \
                 TAMAllA KAY FILLINGAME                     ·Not
                                                              ~
                                                             \._

                                                                          ~·
                                                                           l,
                                                                 ublic, tateofT~
                                                                                                 ,



  i·
  '· .J
           -_!II·' ·; Notary Public. State of Teaos
           --·   ....   ,:;

          ::, ~:·:,:,.~ · Comn"rnon bpi,es 6-25-11            ~
                                                             ~
                                                           (@

                                                      ~
                                                      0
                                              ~
                                            (Jg
                                        ~
                                       •~




                              ~g
                                  ~
                              ~



5957-069 Atlidavit of Richard Schril'x'r I
                       Case
                        Case4:20-cv-03469
                             4:19~cv-01460 Document
                                            Document1-1 FiledFiled
                                                     227~5    on 10/08/20  in TXSD
                                                                   on 03/06/20       Page
                                                                               in TXSD    136 2ofof200
                                                                                        Page        2                                                                                                      I-'
                                                                                                                                                                                                           <.O


                                                                                                                                                                                                   •
                                                                                                                                                                                                           I-'
                       os-102                          Texas Franchise Tax Public Information Report                                                                                                       w
                       (Rev.9-15/33)                        2020-54452 / Court: 215
                                                 To be filed by Corporations, Limited Liability Companies (LLC), Limited Partnerships (LP},
                                                                                                                                                                                                           -1>-
                                                                                                                                                                                                           '-I
                                                                                                                                                                                                           N
                                                                   Professional Associations (PA} and Financial Institutions                                     Dillard Exhibit 1 ·1                      N
                       •   Tcode 13196 Franchise
                                                                                                                                                                                                           0)
                                                                                                                                                                                                           0
                                                                                                                                                                                                           0
•    Taxpayer number                                                               •   Reportyear                                           You have certain rights under Chapter 552 and 559,
                                                                                                                                                                                                           0)

                                                                                                                                      Gavernment Code, to review, request and carrect information
     1 7 4 1 7 0 6 4 6 0 1                                                             2 0 1 9                                           we have on file about you. Contact us at 1-800-252-1381.
    Taxpayer name
                           Intercontinental Terminals Mana ement Compan                                                        •    O     Blacken circle if the mailing address has changed.
    Mailing address                                                                                                                                   Secretary of State (SOS) file number or
______2_4_2_4_H_a_z_a_r_d_S_t_re_e_t__- r - - - - - - - - - - - - , - - - - - - , - - , - - - - - - - - - - ; Comptroller file number
City
            Houston
                                        State        TX                 ZIP code plus 4
                                                                                                                     77019
                                                                                                                        0030166700
•        Blacken circle if there are currently no changes from previous year; if no information is displayed, complete the applicable information in Sections A, Band C.

    Principal office
                           2424 Hazard Street Houston, TX 77019
    Principal place of business
                           2424 Hazard Street Houston, TX 77019
You must repo~ officer, director, member, general partner and manager information as of the date you complete this rep1!

      1"4111111111""'/ This report must be signed to satisfy franchise tax requirements.
       ---        ~
SECTION A Name, title and mailing address of each officer, director, member, general partner or manager.                                                         1741706460119
    Name                                                                       Title                                     Director                                m    m    d   d               y       y

     Stephen W Miles                                                                              Pres                     •       YES        Term
                                                                                                                                              expiration
                                                                                                                                                          I 1 1213111119
    Mailing address
     2424 Hazard Street
                                                                               City
                                                                                                       Houston
                                                                                                                                              State
                                                                                                                                                         TX
                                                                                                                                                                I 77019       ZIP Code

    Name                                                                       Title                                     Director                                m    m         d         d    y       y

     Marilyn R Miles                                                                         Treasurer                     •       YES        Term
                                                                                                                                              expiration
                                                                                                                                                          I 11213111119
    Mailing address
     2424 Hazard Street
                                                                               City
                                                                                                       Houston
                                                                                                                                              State
                                                                                                                                                         TX
                                                                                                                                                                I 77019       ZIP Code

    Name                                                                       ntle                                      Director                                m        m     d         d    y       y

     Stephen W Miles Jr                                                                             VP                     •       YES
                                                                                                                                              ::~:ation   I 1 I 2 I 3 I 1 11 I 9
    Mailing address
     2424 Hazard Street
                                                                               City
                                                                                                       Houston
                                                                                                                                              State
                                                                                                                                                         TX
                                                                                                                                                                  I 77019     ZIP Code


SECTION B Enter information for each corporation, LLC, LP, PA or financial institution, if any, in which this entity owns an interest of 1O percent or more.
    Name of owned (subsidiary) corporation, LLC, LP, PA or financial institution               State of formation                  Texas SOS file number, if any          Percentage of ownership
                                           NONE
    Name of owned (subsidiary) corporation, LLC, LP, PA or financial institution               State of formation                  Texas SOS file number, if any          Percentage of ownership



SECTION C Enter information for each corporation, LLC, LP, PA or financial institution, if any, that owns an interest of 1O percent or more in this entity.
    Name of owned (parent) corporation, LLC, LP, PA or financial institution                  IState of formation              I   Texas SOS file number, if any      I   Percentage of ownership


    Registered agent and registered office currently on file (see instructions if you need to make changes)              You must make a filing with the Secretary of State to change registered
    Agent:    Norman T Reynolds                                                                                          agent, registered office or general partner information.


    office:   Three Riverway Ste 1800
                                                                                                         City
                                                                                                         I            Houston                            Ist
                                                                                                                                                               ate   TX         I   ZIP   '1fos6
The information on this form is required by Section 171.203 of the Tax Code for each corporation, LLC, LP, PA or financial institution that files a Texas Franchise Tax Report. Use additional
sheets for Sections A, Band C, if necessary. The information will be available for public inspection.
    I declare that the information in this document and any attachments is true and correct to the best of my knowledge and belief, as of the date below, and that a copy of this report has
    been mailed to each person named in this report who is an officer, director, member, general partner or manager and who is not currently employed by this or a related corporation,
    LLC, LP, PA or ancial institution.

    sign •
                                                                                      Title

    here
                                                                       Texas Comptroller Official Use Only

05-102I(Rev.9-15/33)I13196I17417064601l2019IWed May 08 2019 09:
17: 19 GMT-0500 (Central Daylight Time )19997101
                                                                                                                                            I   vE/DE          lo I        PIR IND            I0
                                                                                                                                         IIII II Ill II Ill II Ill II Ill II 111111111111111 111
                       Case
                        Case4:20-cv-03469
                             4:19~cv-01460 Document
                                            Document1-1 FiledFiled
                                                     227-4     on 10/08/20 in TXSD
                                                                   on 03/06/20       Page
                                                                               in TXSD    137 2ofof200
                                                                                        Page        2
                       05-102
                       (Rev.9-15/33)
                                                      Texas Franchise Tax Public Information Report
                                                           2020-54452 / Court: 215
                                                 To be filed by Corporations, Limited Liability Companies (LLC), Limited Partnerships (LP),
                                                                                                                                                                                                      •
                                                                   Professional Associations (PA) and Financial Institutions
                       •   Tcode 13196 Franchise                                                                                                             Dillard Exhibit 12
•    Taxpayer number                                                               •   Reportyear                                               You have certain rights under Chapter 552 and 559,
                                                                                                                                          Government Code, to review, request and correct information
     1 7 4 1 8 6 4 3 4 6 0                                                             2 0 1 9                                               we have on file about you. Contact us at 1-800-252-1381.

    Taxpayer name
           Intercontinental Bulk s stems Inc                                                                                   •        O     Blacken circle ifthe mailing address has changed.
    Mailing address                                                                                                                                       Secretary of State (SOS) file number or
1--_ _ _ _ _               2_4_2_4_H_a_z_a_r_d_S_t_re_e_t__~ - - - - - - - - - - . . - - - - - - - - - - - - - - i Comptroller file number
    City                                                    State     TX              ZIPcodeplus4
                                 Houston                                                           77O19                      003774880
•          Blacken circle if there are currently no changes from previous year; if no information is displayed, complete the applicable information in Sections A, Band C.

    Principal office
                       2424 Hazard Street Houston, TX 77019
    Principal place of business
                           2424 Hazard Street Houston, TX 77019
You must repor: officer, director, member, general partner and manager information as of the date you complete this                       rep11
      pt,61111111 kl,,,/
       ~                        ~
                                       This report must be signed to satisfy franchise tax requirements.
SECTION A Name, title and mailing address of each officer, director, member, general partner or manager.                                                          1741864346019
    Name                                                                       Title                                     Director                                     m     m     d       d       y       y

     Stephen W Miles                                                                         Chairman                      •           YES        Term
                                                                                                                                                  expiration
                                                                                                                                                                 I 1 1213111119
    Mailing address                                                            City                                                               State                         I ZIP Code
     2424 Hazard Street                                                                               Houston                                                TX                           77019
    Name                                                                       Title                                     Director                                     m     m     d       d       y       y

     Marilyn R Miles                                                                      VP/Treasurer                     •           YES
                                                                                                                                                  Term
                                                                                                                                                  expiration
                                                                                                                                                                 I1       1213111119

    Mailing address
     2424 Hazard Street
                                                                               City
                                                                                                      Houston
                                                                                                                                                  State
                                                                                                                                                             TX
                                                                                                                                                                                IZIP Code77019
    Name                                                                       Title                                     Director                                     m     m     d       d       y       y

     Stephen W Miles Jr                                                                      President                     •           YES
                                                                                                                                                  ::~:ation      I 1 I2 I 3           I   1   I   1   I   9
    Mailing address
     2424 Hazard Street
                                                                               City
                                                                                                      Houston
                                                                                                                                                  State
                                                                                                                                                             TX
                                                                                                                                                                                IZIP Code77019
SECTION B Enter information for each corporation, LLC, LP, PA or financial institution, if any, in which this entity owns an interest of 1O percent or more.
    Name of owned (subsidiary) corporation, LLC, LP, PA or financial institution              State of formation                       Texas SOS file number, if any        Percentage of ownership
                                           NONE
    Name of owned (subsidiary) corporation, LLC, LP, PA or financial institution              State of formation                       Texas SOS file number, if any        Percentage of ownership



SECTION C Enter information for each corporation, LLC, LP, PA or financial institution, if any, that owns an interest of 1O percent or more in this entity.
    Name of owned (parent) corporation, LLC, LP, PA or financial institution
      Intercontinental Terminals Manaaement Comoany
                                                                                             IState of formation
                                                                                                               TX
                                                                                                                                       Texas SOS file number, if any
                                                                                                                                             0030166700
                                                                                                                                                                          I Percentage of ownership
                                                                                                                                                                                          100
                                                                                                                                                                                                              I
                                                                                                                                   I
    Registered agent and registered office currently on file /see instructions ifyou need to make changes)               You must make a filing with the Secretary of State to change registered
    Agent:    Norman T Reynolds                                                                                          agent, registered office or general partner information.


    office:   Three Riverway Ste 1800                                                                  ICity
                                                                                                                      Houston                                IState    TX          IZIP~056

The information on this form is required by Section 171.203 of the Tax Code for each corporation, LLC, LP, PA or financial institution that files a Texas Franchise Tax Report. Use additional
sheets for Sections A, Band C, if necessary. The information will be available for public inspection.
    I declare that the information in this document and any attachments is true and correct to the best of my knowledge and belief, as of the date below, and that a copy of this report has
    been mailed to each person named in this report who is an officer, director, member, general partner or manager and who is not currently employed by this or a related corporation,
    LLC, LP, PA or financial institution.




05-102l(Rev.9-15/33)I13196I17418643460l2019IWed May 08 2019 09:
22:41 GMT-0500 (Central Daylight Time)l9997I0I
                                                                                                                                                    VE/DE                     PIRIND                  0


                                                                                                                                             IIII II Ill II Ill II Ill II Ill II 111111111111111 111
3/3/2020        Case
                 Case4:20-cv-03469
                      4:19~cv-01460 Document
                                     Document1-1  Filed
                                              227-@      on 110/08/20
                                                    10 ~tl~  ~ihL©~/20in TXSD   Page
                                                                          in TXSD    138 2ofof200
                                                                                   Page        3

                                                             2020-54452 / Court: 215




                                                                              ICP M~,rngement LLC

        Pr,:,sident ,~t ICP Man,HJement LLC                                   Cornell Johnson Graduate
                                                                              School of Managem;,nt
                                                                                                                           Aron \>'e!!ott ,, :>ffi       mi
                                                                                                                           r.HS: M3r,;,ger



        Experience                                                                                       ~,~.,:'·.· Pau! Did,;erson • .,;d
                                                                                                         ....    ;\.:~ ~   "fechnii-;a! and Engiflee~iflg Prt:,diJ
                                                                                                                           M;,n;,q~m~m




                                                                                                         •--~f
                   President

                                                                                                                           h~t'"Ji:p~·!·ndt3fH. lit}:-ns!·:d H.~;<1-ith &.
                                                                                                                           Agent at D~\•V Hf:a~h Bcck.:2r1



                   Intercontinental Bulk Systems, Inc.
                                                                                                         iB?t              We5!ey Dmek • ,id
                                                                                                                           Pip.t:!fa1~ (~1ntr<.}l-!<;r ❖ t r,1k"b:tre«rn
                                                                                                                           tntf~gdty Ss-:ryk:~s Uv1iS}




                   Steering Committee/Webmast0r

                                                                                                                           \.''k~-=: P'f<3:c:ldt:~)t_. Pt(tdl:ct Supply ~~
                                                                                                                           ~~-~id<ebng at HolCifr,:;nt:er CrH·p,

                   Vke President Strategic Planning Information T"lchno!ogy
                   i:nti:r-::orit1rH,2~t~l -:ei·m~nai:s Co:11p~ny
                                                                                                                           Cfwis:topher Davis:• '""'
                                                                                                                           U1sp3tcn Supcers<irnr ;;t fox;s;; "f ra,




        Education

                   Comell John.son Grncluate Schoo! of Management



                                                                                                                •l@W
                                                                                                                  .
                                                                                                                   ~
                                                                                                                           ••        Pr0-inwstlng: Before
                                                                                                                                     Investing in Rea! fsta1

       Skiils & EndorsemE,nts

       Strateglc Planning . ,,,




https://www.linkedin.com/in/stephen-miles-4195722/                                                                                                                     1/2
3/3/2020           Case
                    Case4:20-cv-03469
                         4:19~cv-01460 Document
                                        Document1-1  Filed
                                                 227-@      on 110/08/20
                                                       10 ~tl~           in TXSD
                                                                ~ihLi!J~/20        Page
                                                                             in TXSD    139 3ofof200
                                                                                      Page        3




       Petroleum • ,,.

           @ Endc:r,ed b>' 2 of Stephen\ colleagues ~t !nter<:ontinentil! "fermim!!s Comp~r<\', LlC




https://www.linkedin.com/in/stephen-miles-4195722/                                                     2/2
             Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 140 of 200
                                                                             Dillard Exhibit 14


Christina Quinter•
                                              2020-54452 / Court: 215
 Frsm:                                   Carlos Medina <CIV1eclina@iterm.com>
Sent:                                    Friclr1y, Fcbru;:iry 12, 2016 2 ti[\ F'IVI
To:                                      Christina Quintero
                                         r 1x21JJ@c.i111.Jscr11iu0slp corn; 11Jiine11r-:'~@u tnd'.:>ervice:,I p.com; 'Faraon Gonzales'
                                         RE: CO 1-{c-:>quest - Butane Line



                                                                                                                          [o,
                                                                                            /A* {), (}, .
Christina; please split the cha~         fl   lhi~; (/ k~1/J\"i~:1~VVU (?) Cl:, iolluvvs;

   Days Total
        4,721.40
                                 CO #1
                                4,121.40
                                         ~~       \
                                                   /     C0#2
                                                                                      ('·                               l ,'y-
        1,573.80                1,573.80                                              J                    ()   /)1   I) \,0
        1,602.50                1,602.50                                                         ~         LY1"
        4,006.25                4,006.25                                                        <\"""                  9_ <;;

     1~:~m~                    11,903.95               t~i!:H                               \      \\lq ut3~q. ~)
                                                                               ~'Y ~ 4, v    ~\'])'>

Intercontinental Terminals Co, LLC                                              ~ Id'  _g)>fl -~J
1943 lndepenclencro Pkwy S. I LaPorte, Tl< 77':J Tl
Office. 28J.;,_1:,_:,1.0211 I Cell: 2,U. 7ciCi 9',Li
                                                                                                         Q~                     ~~1t ~
From: Christina Quintero [mailto:cquintero@cimaserviceslp.com]
Sent: Tuesday, January 19, 2016 4:25 PM
To: Carlos Medina
Cc: rpena@cimaserviceslp.com; vjimenez@cimaserviceslp.com; 'Faraon Gonzales'
Subject: CO Request - Butane Line

Good afternoon,


Please see attached Change Order Request for the Butane Line project.


Feel free to contact us if you have any questions or concerns.




Thank You,
Christina Quintero
Accounts Receivable
cguintero@cimaserviceslp.com

CiMA SERVICES, L.P.
PO Box 0646 I South Houston, TX 77587
Office: 713-946-5053 Ext: 2798 I Fax: 832-548-8316




                                                                        1                                                      CIMA00000l
                 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 141 of 200


                                                                                                              SUBCONTRACTORS
                                                                                                              REQUEST FOR
                                                                                                              CHANGE ORDER
                             CIMA Services, LP.
                 i1 f11//1       'i-'•i\llc,·    inriu•;/Jml 1 01of•1111; 1



                                                                                                                              001
                                                                                                              Request#: _ _ _ _ __

 Date:                                                   1/19/2016                                     Request Amount:                         $
                                                                                                                                        _ _ _ __;c____ __ 11,903.95


 Cuslomer: ITC                                                                                                Butane Injection Line
                             - - - - - - - - - - - - - - - Project r\Jamo:
                             PO Box 698
                             Deer Park, TX 77536


                                                                                                              Attn: Carlos Medina



   ;,       :•:''      ··:        ;•'   .....        '                                             .                     ['             [.                           ·:   ..
                                                                                                                                                       : .Amd~hf
                                                 ;

I·•··•   .........     . :.,.,                  '' i. .pUrpose /'Description fo'fi(~qU•f3sf: :.·         ,:   ·.·:   '   ..   \
                                                                                                                                  'i
                                                                                                                                  ',.        ·:•




     Butane Line Mechanical

             Downtime (12/14-12/16)                                                                                                          $                4,721.40

             Waiting on Operations (01/11)                                                                                                   $                   1,573.80

             Stopped bv Operations (01 /16)                                                                                                  $                   1,602.50

             Stopped by Operations (01/17)                                                                                                    $               4,006.25



                                          TOTAL AMOUNT FOR CHANGE ORDER                                                                        $          11,903.95




Original Contract Amount:                                                                                                                          $
Net Change Order(s) Previously Authorized:                                                                                                         $
Contract to be increased / decreased in the amount of:                                                                                             $         11,903.95
New Contract Amount (including this change order):                                                                                                 $         11,903.95




                                                Customer Signature for Approval                                                                           Date


                     P.O. Box 0646 • South Houston, TX 77587 • Office: 713-946-5053 • Fax: 832-548-8316 • www.cimaserviceslp.com
                                                                                                                                                           CIMA000002
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 142 of 200




                                                                                   Request#: _ _ _ _ _ _ _ __

Date:                      1/'19/2016                                      Request Amount:        $          4,659,85
                                                                                                -------'-----

Customer: lTC                                                                     Butane Injection Line
            - - - - - - - - - - - - ~ - - - Project Name:
             PO Box 698
             Deer Park, TX 77536


                                                                                  Attn: Carlos Medina


                                                                                                                        .....
                                                                                                                         . .  ;




 Butane Line Mechanical

    Overtime Cost (01/16)                                                                        $               2,478.10

     Overtime Cost (01 /16)                                                                      $               2,181.75




                   TOTAL AMOUNT FOR CHANGE ORDER                                                  $          4,659.85




Original Contract Amount:                                                                            $
Net Change Order(s) Previously Authorized:                                                           $
Contract to be increased / decreased in the amount of:                                               $           4,659.85
New Contract Amount (including this change order):                                                   $             4,659.85




                      Customer Signature for Approval                                                       Date


         P.O. Box 0646 • South Houston, TX 77587 • Office: 713-946-5053 • Fax: 832-548-8316 • www.cimaserviceslp.com
                                                                                                             CIMA000003
             Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 143 of 200

                                                                               I -,
                                                                               I I'




                                                                                                r~equest #:
                                                                                                              --------
Date:                                                  1/19/20"16                         Request Amount:      $ 16,563.80
                                                                                                              --------


Customer: _IT_C_ _ _ _ _ _ _ _ _ _ _ _ _ _ Project Name: Butane Injection Line
                                PO Box 698
                                Deer Park, TX 77536


                                                                                                Attn: Carlos Medina



                                      :   :    : '
:                   '                                                                                '



'.. :'                      i    .:              '.:   Purpose /Description Jor request             ..               , .Amount




    Butane Line Mechanical                                                                                     $             16,563.80

    (See attached spreadsheet for breakdown)




                                          TOTAL AMOUNT FOR CHANGE ORDER                                        $        16,563.80




Original Contract Amount:
Net Change Order(s) Previously Authorized:
Contract to be increased / decreased in the amount of:                                                                       16,563.80
New Contract Amount (including this change order):                                                                           16,563.80




                                              Customer Signature for Approval                                            Date


                        P.O. Box 0646 • South Houston, TX 77587 • Office: 713-946-5053 • Fax: 832-548-8316 • www.cimaserviceslp.co'1IMA 000004

         o()
          x
         I   _✓',       I
          Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 144 of 200



                                                 Jobr/41086-15-007
Butaine Line
Mechanical


11ownJ·irne
                                               {/nit Pde--:
              Su per visor /Six to Garcia          $75.50                  6                  $453.00
              Safety/Robert Richardson             $60.00                  6                  $360.00
              Foreman/JoseAlamo                    $68.15                  6                  $408.90
              Welder/LuisPena                      $62.00                  6                  $372.00
              Welderhelper/JoseD.Trevino           $40.00                  6                  $240.00
              Pipefitter/1-tenrySanchez            $62.00                  6                  $'.'.\72.00
              Helper/Agustin Garcia                $40.00                  6                  $240.00
              Fi rewatch/Efra i nAla mo            $35.25                  6                  $211.50
              Welderrig/L.Pena                     $44.00                  6                  $264.00
              15 Ton crane                        $350.00                  3                 $1,050.00
              Manlift                             $250.00                  3                  $750.00
              TOTAL                                                                          $4,721.40

Waited on Operations to clean out the line
   Date                 Item Descrif.,tion     Unit Price     Quantities       Mark-ue,10%   Pricinf{
1/11/2016 Supervisor/Sixta Garcia                  $75.50                  2                  $151.00
              Safety/Robert Richardson             $60.00                  2                  $120.00
              Foreman/JoseAlamo                    $68.15                  2                   $136.30
              Welder/Ozie/Lopez                    $62.00                  2                   $124.00
              Welderhelper/Jacob Perez             $40.00                  2                    $80.00
              Pipefitter/1-tenrySan ch ez          $62.00                  2                   $124.00
              Helper/AgustinGarcia                 $40.00                  2                    $80.00
              Firewatch/EfrainAI amo               $35.25                  2                    $70.50
              Welderrig/O.Lopez                    $44.00                  2                    $88.00
              15 Ton crane                        $350.00                  1                   $350.00
              Manlift                             $250.00                  1                   $250.00
              TOTAL                                                                          $1,573.80

Operations stopped us from working because they were going to fill a truck
   Date                 Item Description       Unit Price     Quantities       Mark-up IO%   Pridng
1/16/2016 Supervisor/Sixta Garcia                 $113.25                  2                   $226.50
              Safety/Robert Richardson             $90.00                  2                   $180.00
              Foreman/JoseAlamo                   $102.25                  2                   $204.50
              Welder/Ozie/Lopez                    $93.00                  2                   $186.00
              Welderhelper/JacobPerez              $60.00                  2                   $120.00
              Rigger/JonathanChavez                $93.00                  2                   $186.00
              Pipefitter/HenrySanchez              $93.00                  2                   $186.00
              Helper/Joe/Chavez                    $60.00                  2                   $120.00
              Firewatch/EfrainAlamo                $52.75                  2                   $105.50
              Welderrig/O.Lopez                    $44.00                  2                    $88.00
              TOTAL                                                                          $1,602.50




                                                                                                            CIMA000005
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 145 of 200




Ope1·alions stopped us from working because i:hey were going to fill a irnck
   Date      .... _l~J?=:iJJ..t~~1~             UnitPrice
 I/17 /2.UJb Supervisor/Si)(to Garci,i
             Safely/Hoben r{irh:mlsnn               ,;90   ()rJ                                     ';, 11',U.U()

             Forc:rnil n/Jose/.\lamo               ~;102.2s                    5                    ~'i1 ! "J5
             Welder /Clziel Lopez                   ;~93.00                    5                    $465.00
             Welderhel per/Jacob Perez              $60.00                     5                    $300.00
             Rigger/Jonath anChavez                 $93.00                     5                    $465.00
             Pi pefitter/Hen rySa n chez            $93.00                     5                    $465.00
             Helper/Joe/Chavez                      $60.00                     5                    $300.00
             Firewatch/EfrainAlamo                  $52.75                     5                    $263.75
             Welderrig/0.Lopez                      $411.00                    5                    $220.00
            TOTAL                                                                                 $4,006.25

Cost for overtime
   Date              Item Description           Unit Price        Quantities       Mark-up JO%    Pricing
1/16/2016 Supervisor/Si)(to Garcia                  $37.75                     6                    $226.50
            Safety/Robert Richardson                $30.00                     6                   $180.00
             Foreman/JoseAlamo                      $34.10                     6                   $204.60
            Welder/Oziellopez                       $31.00                     6                    $186.00
            Welderhelper/Jacob Perez                $20.00                     6                    $120.00
            Rigger/JonathanChavez                   $31.00                     6                    $186.00
            Pipefitter/HenrySanchez                 $31.00                     6                    $186.00
            Helper/Joe/Chavez                       $20.00                     6                    $120.00
            Fi rewatch/Efra i nAI am o              $17.50                     6                    $105.00
            Weld errig/0.Lopez                      $44.00                     6                    $264.00
            Tool trailer                           $250.00                     1                    $250.00
            Truck                                  $100.00                     1                    $100.00
            15 Ton crane                           $350.00                     1                    $350.00
            TOTAL                                                                                 $2,478.10

Cost for overtime
   Date              Item Description           Unit Price        Quantities       Mark-up JO%    Pricing
1/16/2016 Supervisor/Sixto Garcia                   $37.75                     5                   $188.75
            Safety/Robert Richardson                $30.00                     5                   $150.00
             Foreman/JoseAlamo                      $34.10                     5                   $170.50
            Welder/Ozie/ Lopez                      $31.00                     5                   $155.00
             Welderhelper/Jacob Perez               $20.00                     5                   $100.00
             Rigger/Jonathan Chavez                 $31.00                     5                   $155.00
            Pipefitter/HenrySanchez                 $31.00                     5                    $155.00
            Helper/Joe/Chavez                       $20.00                     5                    $100.00
            Firewatch/EfrainAlamo                   $17.50                     5                     $87.50
            Welderrig/0.Lopez                       $44.00                     5                    $220.00
            Tool trailer                           $250.00                     1                    $250.00
            Truck                                  $100.00                     1                    $100.00
            15 Ton crane                           $350.00                     1                    $350.00
            TOTAL                                                                                 $2,181.75


            TOTAL                                                                                $16,563.80

                                                                                                                    CIMA000006
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 146 of 200



                                                 Job# 1086-15-007
Butaine Line
Mechaniczil



      Dntt-          /iem DcscripdoD  UmtPricE' Owwtities Afa1k~up 10% Piicing
.,...- . . . . , . ~ ~ · - • • < s • • ~ - - ~ , - - - - • - · - - -
              Supervisor/Sixta Garcia   $75.50           6              $453.00
              Safety/Robert Richardson            $60.00                  6                    $360.00
              Foreman/JoseAlamo                   $68.15                  6                    $408.90
              Welder/LuisPena                     $62.00                  6                    $372.00
              Welderhelper/JoseD.Trevino          $40.00                  6                    $240.00
              Pipefi tter/HenrySa nchez           $62.00                  6                    $372.00
              Helper/Agustin Garcia               $40.00                  6                    $240.00
              Firewatch/EfrainAlamo               $35.25                  6                    $211.50
              Welderrig/L.Pena                    $44.00                  6                    $264.00
              15 Ton crane                       $350.00                  3                  $1,050.00
              Manlift                            $250.00                  3                    $750.00
              TOTAL                                                                          $4,721.40

Waited on Operations to clean out the line
   Date                  Item Description     Unit Price    Qllantities       Mark~Hpl0%     Pricing
1/11/2016 Supervisor/Sixta Garcia                 $75.50                  2                   $151.00
              Safety/Robert Richardson            $60.00                  2                   $120.00
              Foreman/JoseAlamo                   $68.15                  2                   $136.30
              Welder/Oziellopez                   $62.00                  2                   $124.00
              Welderhelper/JacobPerez             $40.00                  2                    $80.00
              Pipefitter/HenrySanchez             $62.00                  2                   $124.00
              Helper/AgustinGarcia                $40.00                  2                    $80.00
              Firewatch/Efra inAla mo             $35.25                  2                    $70.50
              Welderrig/0.Lopez                   $44.00                  2                     $88.00
              15 Ton crane                       $350.00                  1                    $350.00
              Man lift                           $250.00                  1                    $250.00
              TOTAL                                                                          $1,573.80

Operations stopped us from working because they were going to fill a truck
   Date                  Item Description     Unit Price    QHantities        Mark~llp 10%   Pricing
1/16/2016 Supervisor/Sixta Garcia                $113.25                  2                   $226.50
              Safety/Robert Richardson            $90.00                  2                   $180.00
              Foreman/JoseAlamo                  $102.25                  2                   $204.50
              Welder/Oziellopez                   $93.00                  2                   $186.00
              Welderhelper/JacobPerez             $60.00                  2                   $120.00
              Rigger/JonathanChavez               $93.00                  2                   $186.00
              Pipefitter/HenrySanchez             $93.00                  2                   $186.00
              Helper/JoelChavez                   $60.00                  2                   $120.00
              Firewatch/EfrainAlamo               $52.75                  2                   $105.50
              Welderrig/0.Lopez                   $44.00                  2                    $88.00

                                                                                               CIMA000007
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 147 of 200



             TOll\l                                                                                                .$1,G02.50


Ope1 dtions ~topped us irorn working becausf! i hey Wf!rP gning in iill      ;-i   irucl<
   Date               Item.DescrijJU011          l!!}f~c-~~ _,'?,t;.!}_E~:~f~:'.Ps -·· Nfa1~<.::!:.'f.:!!!!f..i__;_:,~ir:fn[>,     '"'
 1/17/70lG ~;upc111i::;ot/Sixto C;.i1cia            '.~ll3.2.'.J                      ::i                             :;s66.2::i
           '.-.ai•ety/Kobert Hich<1rclson             $90.00                          ,-
                                                                                      .)                              $!JSO.OO
             Foreman/JoseAlamo                      $10) 25                           5                               $511.25
             Welder/Oziellopez                        $93.00                          5                               $465.00
             Welderhelper/JacobPerez                  $60.00                          5                               $300.00
             Rigger/JonathanChavez                    $93.00                          5                               $465.00
             Pipefitter/HenrySa nchez                 $93.00                          5                               $465.00
             Helper/JoelChaveL                        $60.00                          5                               $300.00
             Firewatch/EfrainAlamo                    $52.75                          5                               $263.75
             Welderrig/0.Lopez                        $44.00                          5                               $220.00
             TOTAL                                                                                                 $4,006.25


Cost for overtime
   Date               Item Description           Unit Price         Quantities              Mark~up10%             Pricing
1/16/2016 Supervisor/Sixta Garcia                    $37.75                           6                              $226.50
             Safety/Robert Richardson                $30.00                           6                              $180.00
             Foreman/JoseAlamo                       $34.10                           6                              $204.60
             Welder/Oziellopez                       $31.00                           6                              $186.00
             Welderhelper/Jacob Perez                $20.00                           6                              $120.00
             Rigger/JonathanChavez                   $31.00                           6                              $186.00
             Pipefitter/HenrySanchez                 $31.00                           6                              $186.00
             Helper/JoelChavez                       $20.00                           6                              $120.00
             Firewatch/Efra inAla mo                 $17.50                           6                              $105.00
             Welderrig/0.Lopez                       $44.00                           6                              $264.00
             Tool trailer                           $250.00                           1                              $250.00
             Truck                                  $100.00                           1                              $100.00
             15 Ton crane                           $350.00                           1                              $350.00
             TOTAL                                                                                                 $2,478.10

Cost for overtime
   Date               Item Description           Unit Price         Quantities              Marl<~up10%            Pricing
1/16/2016 Supervisor/Sixta Garcia                    $37.75                           5                               $188.75
             Safety/Robert Richardson                $30.00                           5                               $150.00
             Foreman/JoseAlamo                       $34.10                           5                               $170.50
             Welder/Ozie! Lopez                      $31.00                           5                               $155.00
             Welderhelper/Jacob Perez                $20.00                           5                               $100.00
             Rigger/JonathanChavez                   $31.00                           5                               $155.00
             Pipefitter/HenrySanchez                 $31.00                           5                               $155.00
             Hel per/JoelChavez                      $20.00                           5                               $100.00
             Firewatch/EfrainAla mo                  $17.50                           5                                $87.50
             Welderrig/0.Lopez                       $44.00                           5                               $220.00
            Tool trailer                            $250.00                           1                               $250.00

                                                                                                                      CIMA000008
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 148 of 200



   Truck                      $100.00          .,                $100.00
   1S Ton cr:inc              $3~j0,00         l                 $350.00
   rcr




                                                                  CIMA000009
                      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 149 of 200
Object Name       R55,J35)0(                                                                                                       ,1
                                                                                                                                   Ll                                             12/2/2015
Version           ITC0004
                                                                                                                                                                                  Paoe -

                                                                                                                11
                                                                                                               /\

    Shipped From

     CIMI\ SlcR\/ICES ! F'                                 /l,!T[PCOl'IH,,IEi'IT/iL ii- l\1\/1[1,JAL,;   1:(   llVilJl\l'IY             IN! lcF{COl\fflr'-Jlci>J IAI 11=m.~li'I/\L S COMPMIY I IC

     1° O BOX Oli46                                        l'.0. 00)( GfJ/l                                                             2621 rlDAL ROAD

     SOUTH HOUSTON T)( 77587                               DErn 1"/\RI<    T)( ,   1536                                                 DEEi, PN<I< T)( 77536




               '****ACKNOWLEDGE RECEIPT OF THIS PURCHASE ORDER TO THE ITC ENGINEERll'm DEPART'MENr·"'''''

                                              BY EMAIL TO TWOf'fORD@ITERM.COM OR FAX 281-884-0238



   Ordered        12/2/2015     Freight                                                                                                        Order Taken By
                                Carrier                                                                                                        Currency Code
    Delivery




   Line                  Item                        Description                       Ordered             UOM                Unit Price         PU      Extended Price              Job             Cost
                       Number                                                                                                                    UM                               Number             Code

    1.000                                 Labor, Equipment & Consumable                                    EA                   34,900.0000 EA                  34,900.00          16-3109          0106

                                          80-8 Butane Injection Line

     Provide Labor, Equipment and Consumables to demo the existing 2" Butane
      injection line and install a new 4" line utilizing a section of the old Aniline wash
      line from 80-8 to the 80's Tank Truck Rack. Per Lump Sum proposal submitted by Valdo Jimenez.



                                                                                                                Total Order                                      34,900.00

                                           Tax Group Summary


     101                                                    8.250%                                               34,900.00                                        2,879.25

                                                                                                  Sales Tax                                               Total Order

     Term Net 30 Days                           Tax Rate           8.250                                             2,879.25                                    37,779.25




                                                                                                                                                                                                          t\, °';7
                                                                                                                                                                                              - lt 'DI/,;     •
                                                                                                                                                                         CIMA 000010 V                \
Login Path Code     PD7333       87333 Production Environment
     Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 150 of 200




I   I l/;J:l/15
-----
                    R Surguy     I   f~nrJ.
               - ~ - - ---·---r-------- ------




      - - - -CIMA
              - Services L.P.                                                INTERCONTINENTAL TEHMINALS COMPANY LLC
                                                                          .--. ' . ~   -· -~                     --~--      ---- --~--1
                                                                           1943)ndepenclencej:'k_w~y'-,-S___________--1
                                                                           La Porte, TX 77571
                    Attn: Valdo Jiminez
       EMAIL        v·imenez cimaservicesl .com
       PHONE        713-946-5053                                      MARK FOR
                                                                      ~-~-------------------~----
                                                                      INTERCONTINENTAL TERMINALS COMPANY LLC
                                                                                                                                         -

PROJECT MANAGER - Randy Surguy

Contractor - CIMA Services L.P.
Contact Person - Valdo Jiminez
Phone - 71 J-946-5053




                    Provide Labor, Equipment and Consumables to demo the existing 2"
                    Butane injection line and install a new 4" line utilizing a section of the old
                                                                                                     $         34,900.00     $   34,900.00
                    Aniline wash line from 80-8 to the 80's Tank Truck Rack. Per Lump Sum
                    proposal submitted by Valdo Jiminez on.




                                                                                                                             $   34,900.00




                                                                                                     plus taxes & freight    $   Q(~OOOll
PURCHASE APPROVED BY
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 151 of 200




                                                  !PO Box 698
                                             De(:ir     TX 7753fi
                                         ATTN: ACCOUNTS PAYABLE
                                               ap@iterm.com
                                                  -03




S:/Forms/Job Set-up Form
                                                                          CIMA000012
            Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 152 of 200




 Are there any special training
 requirements or personnel
 clearances? If so list them.
 Hazards involved with wor
  erformed:
     icals of Concern or
 Chemical Last contained"
   -H••••   •      ••   ••••••   •




 Will Subcontractors be used on the project?       D   Yes   /SI   No
 If yes, list name of contractor,
 point of contact and phone
 number:
 Other Data if possible: MSDS,
 Lab Analysis Sheet, Manifest,
 etc.



S:/Forms/Job Set-up Form                       2
                                                                              CIMA000013
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 153 of 200




 Should you have any questions or require additional information, please contact Adam Cortez or myself at
 713.946.5053.




S:/Forms/Job Set-up Form                   3
                                                                                           CIMA000014
                   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 154 of 200

 Object f\!ume     1{55435)0(
                                                                                                                                                                                     12/;:>/20'15
 Version           ITC00U4
                                                                                                                                                                                     Page -




    Shipped From                                          Remit lo                                                         Sl1ip To

      Ci1v,A tilH\/ICffi L f"                                 li'IT[RCOI\/Tll\)El'IT,l\L TU!Mll\1/-\Lc; COl\iil'l\l·-1'/              ll•ITERCO1,rn1,Jl=l'1TAL l[RI\Jlll'II-\LS CO1vtP1-11,JY LU;
      PO BO)( 06'16                                           1° 0   IJ[))(   ,rnn                                                    ,621 TIOAL ROAD
      SOUTH      HOUSTOI✓    TJ( 77587                        O1::EH PAR!< T)( 77536                                                  DEER PARK TX 77536




                                                                     ----- - ---                    -----      ------·

    Ordered        12/2/2015      Freight                                                                                                    Order Taken By
                                   Carrier                                                                                                   Currency Code
    Delivery




   Line                   llem                         Description                         Ordered          UOM            Unit Price           PU     Extended Price                    Job         Cost
                        Number                                                                                                                  UM                                   Number          Code

    1.000                                    Labor, Equipment & Consumable                                  EA               34,900.0000 EA                    34,900.00             16-3109        0106

                                             80-8 Butane Injection Line

      Provide Labor, Equipment and Consumables to demo the existing 2" Butane
       injection line and install a new 4" line utilizing a section of the old Aniline wash
       line from 80-8 to the BO's Tani< Trucl< Rack. Per Lump Sum proposal submitted by Valdo Jimenez.



                                                                                                               Total Order                                      34,900.00

                                              Tax Group Summary
                                                                                         --------------------                                                          -·-   ------


      101                                                       8.250 %                                          34,900.00                                       2,879.25

                                                                                                      Sales Tax                       Total Order
                                                                                                                                ------- - - - ---- -                           ---   -   -



      Term Net 30 Days                             Tax Rate             8.250                                     2,879.25                                      37,779.25




Login Path Code      PD7333         B7333 Production Environment

                                                                                                                                                                          CIMA000015
                   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 155 of 200


  R554JS)O<                                                                                                                                              1 l/1il/2015
                                                                                                                                                         Page -


                                                                                                                                 Ordor


    Shirpnd From                                       0c011iil I u                                           Ship To

      CIMA SERVICES L. P.                                   !NTU,CQl\l1INENTAL TEFUvll1~11LS COIVll''Al~Y               II,ffEHCONTINENTAL TEl~MINALS COMF'/\NY LLC
      PO 130)( 0646                                         P.O. 80)( 698                                               2621 TIDAL ROAD
     SOUTH HOUSTON TX 77587                                 DEEf< PARI( Tl( 77G3o                                       DEER PARI< TX 77536




               U·k'*AC~UJOWLEDGE ru:ic1E1P·r 01° v1-m,; i»mtCl-ii.i;Sfi:: Olimte:lf< Yo ·,~11::: rrc !PURCHASING DEIPARTME11,rr•·*"·'

                                             BY !EMAIi.- fO 1rwo1°r-orm@r1'1Ei;gl1JlaCOM OR 1~Ax 2tl'1 "884-0238



    Ordered       11/18/2015   Freight                                                                                       Order Taken By
                               Carrier                                                                                       Currency Code
    Delivery
                        ------------~--                ---




   Line                Item                        Description                    Ordered       UOM          Unit Price        PU   Extended Price        Job            Cost
                      Number                                                                                                   UM                        Number          Code
                               ----                --- -------                -------          ------   -------
    1.000                                Scaffolding                                  1.0000 EA                   7,620.0000 EA               7,620.00     104          02

                                         Upgrade to Butane System 80-8



                                                                                                 Total Order                                  7,620.00

                                                                                          Sales Tax                                   Total Order

     Term Net 30 Days                          Tax Rate                                                     .DO                               7,620.00




Login Path Code    PD7333       B7333 Production Environment
                                                                                                                                                     CIMA000016
                 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 156 of 200



l:J.O. Box 0646
South Houston, Texas T75fl7
Pl1one 713.9 110.5053 h1x 832.548.8'.1 lfl




                         CUSTOMER INFOHMATIOl\l                                           SITE LOCATION

     Name:             Intercontinental Terminals Co (ITC)             Name:        Intercontinental Terminals Co

     Address:          19436 Independence Pkwy                         Address:     2626 Tidal Road

     City:             la Porte, Tei<as 77571                          City:        Deer Park, Texas 71536

     Contact:          Carlos Medina                                   Contact:     Carlos Medina


CIMA Services, LP. (CIMA) is pleased to present the following pricing for the demolition of a 2" butane line along with
installation of a new 4" replacement line. Our scope of work includes mobilization and demobilization of personnel
and equipment to the job site to perform the work. CIMA personnel will obtain work permits and perform tailgate
safety meetings daily prior to starting any work.

CIMA will install up to 350 linear feet of new 411 carbon steel piping at the locations and routes observed at the site visit
(80's Truck Rack and Tank 80-8 Manifold). The new 4 11 piping will tie into the existing 2" pipes using 4x2 welded
reducers. The new piping will run on the existing sleeper racks at the tank and the existing overhead rack at the truck
dock. Pricing is based on performing all elevated work using a man lift and scaffolding. Once new piping is in place,
CIMA will require a one day shutdown to perform the tie-ins. Pricing is based on piping welds being 10% x-rayed and a
150# air pressure test being performed for the new line. Our pricing includes all materials and labor for painting of the
piping and scaffolding for installation.



                              Description                      Quantity           Unit           Rate               Total

;, Buran~ PlpirigDemplit!on
 T           •     •
                             t1nc(instc1llatlon of New ...
                       f>i jfig .•.
                 Painting and Coatings of Materials                1
                   scaffoldingta   Perform scope·                  1
                                                                                            Estimated Total      $58,695.00



CIMA has made the following assumptions and clarifications in preparation of the above pricing:

      •      CIMA assumes 10 hours per day/5 days per week;
      •      Any and all equipment and waste materials currently staged around the site will be removed by others prior to
             mobilization to the site;
      e      Excluded protection and/or relocation of any utility line(s); i.e., shielding of electrical power lines, etc. not
             included, closing of streets, traffic control or to remove lines from service;
      •      Pricing assumes that ITC will provide all materials (piping, fittings, bolt up, etc.);



ITC - Butane System Upgrades                                                                                  CIMA oooffle 1
              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 157 of 200




            E><cludes clown time due to other contractors working in the ,;~1111e work ;:ir0c1 and/or ;my work       by ire
            opf:rations or sJfety personn2I b2yond the control of Clf\/lA ':;etvict'·s;
            Pricing is valid for :in    ,md   ,;11    10 U12              I   e1



Sl1ould you have      ,my questions or requirr aclclitional infonnation, pleJse contact me at 713.9465053.

Sincerely,




Page   12                                                                                                    CIMA000018
              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 158 of 200



 P.O. Box 0646
 South Houston, Texas 77G07
 Phone /'l:i.946.b053 Fax 13:i2.b1!8.B3·1n




                     CUSTOMER iNfORMATiOi\l                                             SITE LOCATION

   Name:          lnten::ontinental Terminals Co   (nq               Name:        Intercontinental Terminals Co
   Address:       19436 Independence Pkwy                            Address:     2626 Tidal Road

   City:          la Porte, Texas 77571                                           Deer Park, Texas 77536
   Contact:       Carlos Medina                                      Contact:     Carlos Medina


CIMA Services, LP. (CIMA) is pleased to present the following pricing for the demolition of a 2" butane line along with
installation of a new 4" replacement line. Our scope of work includes mobilization and demobilization of personnel
and equipment to the job site to perform the work. CIMA personnel will obtain work permits and perform tailgate
safety meetings daily prior to starting any work.

                                                   11
CIMA will install up to 350 linear feet of new 4 carbon steel piping at the locations and routes observed at the site visit
(80's Truck Rack and Tank 80-8 Manifold). The new 4" piping will tie into the existing 2" pipes using 4x2 welded
reducers. The new piping will run on the existing sleeper racks at the tank and the existing overhead rack at the truck
dock. Pricing is based on performing all elevated work using a man lift and ITC provided scaffolding. Once new piping
is in place, CIMA will require a one day shutdown to perform the tie-ins. Pricing is based on piping welds being 10% x-
rayed and a 150# air pressure test being performed for the new line. Pipe coatings/painting, insulating, etc. is not
assumed to be part of this scope of work and is excluded from our pricing.

Description                                                       Quantity           Unit                         Total
                                                                          ..
·su1:~h(i Piping Demolition·and Installation of Ne~f Pipir\g          1         ....· ~~WM    :.· . ·.·.· '. •·· · ·. $$1f9¢o;OQ ... ·

CIMA has made the following assumptions and clarifications in preparation of the above pricing:
       CIMA assumes 10 hours per day/5 days per week;
     1111


    •       Any and all equipment and waste materials currently staged around the site will be removed by others prior to
            mobilization to the site;
    •       Excluded protection and/or relocation of any utility line(s); i.e., shielding of electrical power lines, etc. not
            included, closing of streets, traffic control or to remove lines from service;
    ID      Pricing assumes that ITC will provide all materials (piping, fittings, bolt up, etc.) and scaffolding;
    •       CIMA assumes that scaffolding will be installed prior to our mobilization at all locations necessary;
    @       Excludes down time due to other contractors working in the same work area and/or any work stoppage by ITC
            operations or safety personnel beyond the control of CIMA Services;
    ID      Pricing is valid for 30 days and subject to the execution of a mutually acceptable agreement.

Should you have any questions or require additional information, please contact me at 713.946.5053.

Sincerely,




ITC- Butane System Upgrades                                                                                        CIMA 0008:i\je 1
              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 159 of 200



                                      PO Box 0646
                                      South Housion, TX 7758'/




          Ilil!Tv                                                                Ship To
          Intercontinental Terminal Co. LLC                                      Intercontinental Terminals LLC
          PO Box 698                                                             2621 Tidal Road
          Deer Park, TX 77536                                                    Deer Park, TX 77536
          Attn: Accounts Payable
          ap@iterm.com




        Sales Rep                         Project                              P.O.No.                    Terms              Due Date

      Valdo Jimenez         1086-15-007 (MECH) ITC - Butane I...             362676 OS                   Net 30              4/9/2016
,-,

       Date                                  Description                                 Quantity          Rate              Amount
                Upgrade to Butane System 80-8
                c/o Carlos Medina

                Change Order # 1
                Butane Line Mechanical - Downtime & Delays                                     1.00         11,903.95         1 l,903.95T


                    Subtotal                                                                                                  11,903.95




                                                                                           Subtotal                          $11,903.95
                                                                                           Sales Tax                            $982.08

                      (--   ,/                                                             Total Invoice                     $12,886.03

                      c,(;\                                                                Payments/Credits
                                                                                           Balance Due                       $12,886.03
               Remit to: Cima Services, L.P. P.O. Box 0646, South Houston TX 77587 Ph - 713-946-5053   Fax - 832-548-ln 16
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 160 of 200




        A Fu/J Service Industrial ,~orn /Juny


                                                                                                                                      Request#: ____0_0_1___
Date:                                   1/19/2016                                                                    Request Amount:                    $   11,903.95
                                                                                                                                                       ------=-----

Customer: ITC               Project Name:                                                                                            Butane Injection Line
             --------------
             PO Box 698
              Deer Park, TX 77536


                                                                                                                                    Attn: Carlos Medina


                                                                                                                                           .........
                                                                                       for·requeSt:'.                               .. ,                ·.,.
                                                                                                                                                               · ·. · Amount           '
                                                                                                               •,•
                                                                                                  "                  ., : ·.   ·,
                                                                                                                                                                               ·· ..
                                          Puroose JDescriotion                                          ~. :
                                                                                                        ,.




 Butane Line Mechanical

     Downtime (12/14-12/16)                                                                                                                            $                    4,721.40

    Waitinr:i on Ooerations (01/11)                                                                                                                    $                    1,573.80

     Stopped by Operations (01/16)                                                                                                                     $                    1,602.50
    Stopped by Operations (01 /17)                                                                                                                     $                    4,006.25



                          TOTAL AMOUNT FOR CHANGE ORDER                                                                                                $            11,903.95



Original Contract Amount:                                                                                                                                  $
Net Change Order(s) Previously Authorized:                                                                                                                 $
Contract to be Increased / decreased in the amount of:

New Contract A             ;""!L(i:~l:7i~gJis :h:nge                              or~:/                                                                    $
                                                                                                                                                           $
                                                                                                                                                                        11,903.95
                                                                                                                                                                        11,903.95


                - · )'' 6                                         ~
           / //2 .'. ' .. . •... - ____ .,.,,,~ . . -- ... ...,.c.'.:.,ffe'
               .,,,,,,,,,,., ___ ,_,,,..,-,...,,..        . ./
                                                                              ,. . .
                                                                                   «-_:__..-,,'
                                                                  ✓- ,.(/~~::::-~----
                                                                                                                                                        E;;.l? ,(t ''?A>/{,
                              Customer Signature fo~:;,Pptovar                                                                                                       Date


         P.O. Box 0646 • South Houston, TX 77587 • Office: 713-946·6063 • Fax: 832-548·8316 • www.clmaserviceslp,oom



                                                                                                                                                                            CIMA000021
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 161 of 200



                                  PO Box 0646                                                                - - --~••--- ---           ----- ------ --~-----

                                  South Houston, TX 77587                                                         Date                      lnvoicf: ti
                                                                                                             -<=--~·----,   ~~--:, __      --~---- - ~

                                                                                                         [   3/10/2016                        6J06
                                                                                                             =~    --~~---~        ~ - - --~~-




     Bill To                                                                         Ship To
               -•-----~   - ---
                              ~-~   ---- __________-------
    Intercontinental Terminal Co. LLC                                                Intercontinental Terminals LLC
    PO Box 698                                                                       2621 Tidal Road
    Deer Park, TX 77536                                                              Deer Park, TX 77536
    Attn: Accounts Payable
    ap@iterm.com




  Sales Rep                           Project                                       P.O.No.-                   Terms -                     Due Date

Valdo Jimenez        108.6-15-007 (MECH) ITC - Butane L.                           362518OS                   Net 30                       4/9/20 I 6

 Date                                    Description                                       Quantity             Rate                        Amount
          Upgrade to Butane System 80-8
          c/o Carlos Medina

          Change Order f/2
          Butane Line Mechanical - Overtime Cost                                                  1.00             4,659.85                    4,659.85T


                Subtotal                                                                                                                       4,659.85




                                                                                               Total Invoice                                 $5,044.29

                                                                 Business!                     Payments/Credits                                    $0.00

                                                       -   -_-
                                                                    ,• • I -   •
                                                                                               Balance Due                     ~• run "$5,044.29
        Remit to: Cima Services, L.P. P.O. Box 0646, South Houston TX 77587 Ph - 713-946-5053            Fax - 832-548-8316
            Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 162 of 200



                                   PO Box 0646
                                   Smtl.h I--fouslon, TX 1758'/




                                                                      ····1
    Bi11                                                                                   Ship To
    Intercontinental Terminal Co. LLC                                                      Intercontinental Terminals LLC
    PO Box 698                                                                             2621 Tidal Road
    Deer Park, TX 77536                                                                    Deer Park, TX 77536
    Attn: Accounts Payable
    ap@iterm.com




  ~ales Rep                             Project                                          P.O.No .. ·                       Terms                   Due Date
   .    '   ',
                                                                                                                 '','


Valdo Jimenez           1086-15-007 (MECH) ITC - Butane I...                            -~626,oOs                          Net 30                  4/9/2016

 Date                                       Description                                           Quantity                 ·Rate                        Amount
                 Upgrade to Butane System 80-8
                 c/o Carlos Medina

                 Change Order #2
                 Butane Line Mechanical - Overtime Cost                                                   1.00                4,659.85                   4,659,SST


                   Subtotal                                                                                                                              4,659.85




                                                                          ,•                           Subtotal                                         $4,659.85
                                                            JillianlfYou ·
                                                            .   -   , .            .,                  Sales Tax                                          $384.44

                                                          · ForYour·                                   Total Invoice                                    $5,044.29

                                                          ··. B.usiness!                               Payments/Credits                r<
                                                                                                                                                   . ...
                                                                                                                                                     ----$.Q..00
                                                                                                                                                         '"" , ~
                                                                                                                                       -    fll,/r ,.


                                                                               .                       Bahmce Due                                       $5,044.29

            Remit to: Cima Services. LP. P.O. Box 0646. South Houston TX 77587 Ph - 713-946-5053                        Fax - 832.54R-R11 i;
 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 163 of 200




                                                                                         Request#: _ _ _ _ _ _ __

Date:                      'l/19/2016                                               Request Amount:    $    4,659.85
                                                                                                      ----'----~---


Customer: ITC             Project Name:                                                  Butane Injection Line
           --------------
           PO Box 688
            Deer Park, TX 77536


                                                                                         Attn: Carlos Medina



                      ,..,••. :;•_p(frpbseJDe.s<;riptidhiJkreduesf _\·•.•.<•·-···

  Butane Line Mechanical

     Overtime Cost (01/16)                                                                            $                 2,478.10
     Overtime Cost (01/16)                                                                            $                 2,181.75




                  TOTAL AMOUNT FOR CHANGE ORDER                                                       $           4,659.85



Original Contract Amount:                                                                                 $
Net Change Order(s) Previously Authorized:                                                                $
Contract to be increased /j.§..cr.eas.e.g_in the amount of:                                               $             4,659.85
New Contract ~~urif(i~cludlng this c~ge order):                                                           $             4,659.85



            ?.·.·.  -~~9J--; /'· · ·
             ti _t::;::sV/
                                                                                                              P~r(?. Jolt·
                     Customer Signature for Approy I                                                             Date


        P.O. Box 0646 • South Houston, TX 77587 • Office: 713-946-5053 • Fax: 832-548-8316 • www.clmaservlceslp.com



                                                                                                                    CIMA000024
              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 164 of 200



Christina Quintero

1=:n:mrn:                          Carlton (Spud) l-lomfeld <CIIOMi=EI_D@iierrn corn>
Sent:                              Thursday, March 10, 20Hi ':i:SG r)l\/1
To:                                Chrisiina Ouiniero; Carlos fv1edinc1
l . <:                             1pci 1,,@ci1 ,1,,•,:::1 vio·slpH)fn; vji1 ncr 1,cL([i)ci rn21sl::rvice,;lp.corn;   'r araon Gon:.-::illRs'
c:;111bjed:                        m:: co FZec Jllf:'St - 8utr1ne LinP


Christina,
Request /I 2 for $4,659.85 needs to be invoiced on ITC purchase order# 362518. Please call if you have any questions.

Regards,
Carlton (Spud) Homfeld
Maintenance Director
Intercontinental Terminals Company LLC
chomfeld@iterm.com
office-281-884-0367
mobile-281-380-1031




from: Christina Quintero [mailto:cquintero@cimaserviceslp.com]
Sent: Thursday, March 10, 2016 11 :13 AM
To: Carlos Medina
Cc: rpena@cimaserviceslp.com; vjimenez@cimaserviceslp.com; 'Faraon Gonzales'; Carlton (Spud) Homfeld
Subject: RE: CO Request - Butane Line

Good morning Carlos,

I have two change orders (attached) that have not been invoiced. Is it ok to invoice both change orders today? Also, I
have original PO# as 362676. Will that be the PO# to use?

Please let me know and feel free to contact us if you have any questions.

Thanks!©



Christina Quintero
Accounts Receivable
cq uintero@.cimaserviceslp.com
CiMA SERVICES, L.P.
PO Box 0646 I South Houston, TX 77587
Office: 713-946-5053 Ext: 2798 I Fax: 832-548-8316



From: Carlos Medina [mailto:CMedina@iterm.com]
Sent: Tuesday, February 16, 2016 11:05 AM
To: Christina Quintero <cquintero@cimaserviceslp.com>
Cc: rpena@cimaserviceslp.com; vjimenez@cimaserviceslp.com; 'Faraon Gonzales' <fgonzales@cimaconcrete.com>;
Carlton (Spud) Homfeld <CHOMFELD@iterm.com>
Subject: RE: CO Request - Butane Line

                                                                       1                                                             CIMA000025
                             Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 165 of 200




 1,·1   ·1 _(   1
                    i i   : I, 'ltl   !,   I . \   <   I',,,/'
                                                                  1
                                                                  1   L.1   11'C','11 ·, 1


 uiiiu Ji:J g:;-1                          ,v 11 I (lj):         D.Jl /!it,S', 1. .1


From: Christina Quintero [rnailto:cquinte1o@J;jrnaservicesl12,corn]
Sent: Tuesday, February 16, 2016 9:<14 AM
To: Carlos Medina
Cc: rpena@cimaserviceslp.com; vjimenez@cimaserviceslp.com; 'Faraon Gonzales'
Subject: RE: CO Request - Butane Line

 Hi Carlos,

I split the change order into two as requested. Please review attachments and let me know if you need anything else.

Thank you!



Christina Quintero
Accounts Receivable
cquintero@cimaserviceslp.com
CiMA SERVICES, LP.
PO Box 06461 South Houston, TX 77587
Office: 713-946-5053 Ext: 2798 I Fax: 832-548-8316



From: Carlos Medina [mailto:CMedina@iterm.com]
Sent: Friday, February 12, 2016 2:48 PM
To: Christina Quintero <cquintero@cimaserviceslp.com>
Cc: rpena@cimaserviceslp.com; vjimenez@cimaserviceslp.com; 'Faraon Gonzales' <fgonzales@cimaconcrete.com>
Subject: RE: CO Request - Butane Line

Christina; please split the change this change order in two (2) as follows;

        Days Total                                                 CO#l                       CO#2
           4,721.40                                               4,721.40
           1,573.80                                               1,573.80
           1,602.50                                               1,602.50
           4,006.25                                               4,006.25
           2,478.10                                                                          2,478.10
           2,181.75                                                                          2,181.75
          16,563.80                                              11,903.95                   4,659.85



                              H. Medina j Engineerinfr !Vbn"11-(\11
lntercontinent31 Terrninals Co, LLC
1943 Independence Pkwy S. I Larone, T)( 77';71
Office: 28188Li.0Jll                                   I Cell:   28L786.9511

                                                                                                        2   CIMA000026
             Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 166 of 200



F:rnm: Christina Quintero [mailto:cquintero@cimaserviceslp.com]
       Tuesday, .January 19 1 7016 4:25 PM
    Cc1rlos Medi11d
    rnena@cimascrviceslp.co1n; 11jirnene£(alcir@.se1vic:es.l[J . rorn; •1c;:1raon C:;onzalcc;'
           CO Request B11tane Line




Please see cJttached Change Order Request for the Butane LinP project.

Feel free to contact us if you have any questions or concerns.




Thank You,
Christina Quintero
Accounts Receivable
cquintero(al,cimaserviceslp.com

CiMA SERVICES, L.P.
PO Box 0646 I South Houston, TX 77587
Office: 713-946-5053 Ext: 2798 \ Fax: 832-548-8316




                                                                      3                          CIMA000027
             Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 167 of 200



 Christina Quintem

 1:mm:                                   Chrisiina Ouintero <cq11inh"ro(wcim;c1sPr11iceslp com"
Sent:                                    Tuesday, Feb1 uary ·16, 20 I CJ t):{l.1j ,L\IVI
To:                                      'C;irln° Mr,rlino'
Cc:                                      ', pPna(i]lcin1as0!rviceslp.corn '; 'vJi rncr1r~z@cirnaserviceslp.corn'; 'Far aon ( io nzalPs'
SubJed:                                  I\E: CO lzcqucst · 13ulime Unc
Attadum:mts:                             ITC Change Order· RequPst ·1_ 10Bn-·15-007 pelf; ITC Change Order                 Request 2_
                                         "IOB6· ·15-UOl.pdf



Hi Carlos,

I split the change order into two as requested. Please review attachments and let me know if you need anything else.


Thank you!



Christina Quintero
Accounts Receivable
£9Uintero(a)cimaserviceslp.com
CiMA SERVICES, L.P.
PO Box 0646 I South Houston, TX 77587
Office: 713-946-5053 Ext: 2798 I Fax: 832 548-IBJ 6



From: Carlos Medina [mailto:CMedina@iterm.com]
Sent: Friday, February 12, 2016 2:48 PM
To: Christina Quintero <cquintero@cimaserviceslp.com>
Cc: rpena@cimaserviceslp.com; vjimenez@cimaserviceslp.com; 'Faraon Gonzales' <fgonzales@cimaconcrete.com>
Subject: RE: CO Request - Butane Line

Christina; please split the change this change order in two (2) as follows;

   Days Total                      CO#l                  CO#2
       4,721.40                   4,721.40
       1,573.80                   1,573.80
       1,602.50                   1,602.50
       4,006.25                   4,006.25
       2,478.10                                         2,478.10
       2,181.75                                         2,181.75
      16,563.80                  11,903.95              4,659.85


~
•Carlos H. Medina I Enginecdn1~ I\IL:n;c:,g,,t
l11terconti11enlal Terminals Co, I.LC
1943 lndeper1d(cncE-' Pkwy S. I LaPorte, T)( 775 7 J.
Office. '!818H4.0211 I Cell: 2iJ1.78fi.951l


from: Christina Quintero [mailto:cquintero@cimaserviceslp.com]
Sent: Tuesday, January 19, 2016 4:25 PM
                                                                        1                                                 CIMA000028
           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 168 of 200


To: Carlos Medina
Cc: rpena@cimaserviceslp.com; vjimenez@cim21se1'Viceslp.com; 'Faraon Gonzales'
           CO Request·· Butane Line

Goo cl

                               Ur          u


Fc-'el     to contact us if you have any questions or concerns.




Thank You,
Christina Quintero
Accounts Receivable
cquintero@ci1mserviceslp.com

CiMA SERVICES, Lr.
PO Box 06461 South Houston, TX 77587
Office: 713-946-5053 Ext: 2798 I Fax: 832-548-8316




                                                         2
                                                                                 CIMA000029
   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 169 of 200




                                                                                   SUBCONTRACTORS
                                                                                   RgQUEST :F'OR
                                                                                   CHANGE ORDER
                 (~lMl\ ~·;t~~r,vt,c,t:-_:J ~ . _
        ,A, I u/1 ~21vic,. l11Ju~L1iul Cumpu,iy



                                                                                   Request#:       001
                                                                                                ---- ----
Date:                        1/19/2016                                      Request Amount:     __;_ 11,903.95
                                                                                                  $___..,:,____




Customer: _IT_C_ _ _ _ _ _ _ _ _ _ _ _ _ _ Project Name: Butane Injection Line
              PO Box 698
              Deer Park, TX 77536


                                                                                   Attn: Carlos Medina



                              Purpose/ Descriotion for request:                                           Amount



  Butane Line Mechanical

     Downtime (12/14-12/16)                                                                       $              4,721.40

     Waitinq on Operations (01/11)                                                                $                1,573.80

     Stoooed bv Operations (01 /16)                                                               $                1,602.50

     Stoooed bv Operations (01/17)                                                                $              4,006.25



                    TOTAL AMOUNT FOR CHANGE ORDER                                                 $         11,903.95



Original Contract Amount:                                                                             $
Net Change Order(s) Previously Authorized:                                                            $
Contract to be increased / decreased in the amount of:                                                $         11,903.95
New Contract Amount (including this change order):                                                    $         11,903.95




                       Customer Signature for Approval                                                      Date


         P.O. Box 0646 • South Houston, TX 77587 • Office: 713-946-5053 • Fax: 832-548-8316 • www.cimaserviceslp.com

                                                                                                              CIMA000030
    Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 170 of 200




                                                                                  Request#:
                                                                                               ---------
Date:                      1/19/2016                                       Request Amount:      $    4,659.85
                                                                                               -------'-----

Customer: _I_T_C_ _ _ _ _ _ _ _ _ _ _ _ _ _ Project Name: Butane Injection Line
            PO Box 698
            Deer Park, TX 77536


                                                                                 Attn: Carlos Medina



                            Purpose / Description for request:                                           Amount



 Butane Line Mechanical

     Overtime Cost (01/16)                                                                      $               2,478.10

     Overtime Cost (01/16)                                                                      $               2,181.75




                  TOTAL AMOUNT FOR CHANGE ORDER                                                  $          4,659.85



Original Contract Amount:                                                                           $
Net Change Order(s) Previously Authorized:                                                          $
Contract to be increased I decreased in the amount of:                                              $           4,659.85
New Contract Amount (including this change order):                                                  $             4,659.85




                     Customer Signature for Approval                                                       Date


        P.O. Box 0646 • South Houston, TX 77587 • Office: 713-946-5053 • Fax: 832-548-8316 • www.cimaserviceslp.com

                                                                                                               CIMA000031
       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 171 of 200



                             PO Box 06,46                                                             -.-       . --ct-______,___ ,------
                             South 1-lou.sion. TX 77387                                              ~=-~~~-~'-~
                                                                                                                         lnvok-i, 11   ---·~-          ~




                                                                                                 [    1/31 /20] 6                   6107
                                                                                                     ------------   -     - --   - - ___________   ,




     Intercontinental Terminal Co. LLC                                     Intercontinental Terminals LLC
    PO Box 698                                                             2621 Tidal Road
    Deer Park, TX 77536                                                    Deer Park, TX 77536
    Attn: Accounts Payable
    ap@iterm.com




                                  .Project                             - P,0;N6.                                                   Due Date

Valdo Jimenez    1086-15-007 (MECH) ITC - Butane I...                                                                              3/1/2016

                                      ~)esorlption                                                                                  Amoimt.
         Upgrade to Butane System 80-8
         Scaffold/ Manlift


         Supervision, Labor and Equipment 100% Complete                                  1.00                8,725.00                  8,725.00T


            Subtotal                                                                                                                  8,725.00




                                                                                    Subtotal                                         $8,725.00

                                                                                    Sales Tax                                          $719.81

                                                                                    Total Invoice                                    $9,444.81
                                                                                    Payments/Credits                                           00

                                                                                    Balance Due                                      $9,444.81

        Remit to: Cima Services, LP. P.O. Box 0646, South I louston TX 77587 Ph - 713-946-5051   F~Y -      R,'J_·,A Q_Ri 1'"
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 172 of 200




              D,de: Wt1dnesday, Novernbur H.I, :?O 15
             Job#: ·i OHO"'il '.5~00/
         Custorner: ITC

     Custorner PO:    4.ffrf\,I OF'
      Description:    Sciiffolding
    Project Amout:    $7,620.00 PO 40754 OR, $34,000.00 PO 352676 OS,
       Project Tax:   $628.65 + $2,879.25

  January invoice                                         Total

  PO 36267 OS
  Upgrade to Butane System 80-8       Bill 100%          $8,725.00
  Tax 8.250%                                              $719.81



                                      TaxB.250%             $0.00


                                      Grand Total        $9,444.81




                                                                        CIMA000033
                           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 173 of 200
                                                                                 )
                                                                                                                                                                              Work Order
  P.O. Box OG4G, South Houston TX 77507
  PH: (713) 9~G-5053 fax 832-540-0316
                                                                                              C:IMJ\ Services, LP.
                                                                                         A Full Service lndustr!nl ComfJOfl)'
                                                                                                                                                                           M




~--------+----------------------1---------+-------+------+-------+-------l
1------------+-----------------------+---------+-------+------+-------+-------l
------------+---------------------+---------+-------+------+--------+------
·-· -----------+----------------------+----------+-------+------+--------+------
-~,;---,·-~----~---,-------,..,...-.,....-,.----,-----------1-------~----~-----~-----._.--,-------,---;
   1?• .·        Equlpm@rit' · ;'. ;·, ./.Uni! No, , · 1--'-L-e-'--av_e_Y_a_r_d~.--A-rr-iv_e_P_l_a~n-..f-'--im,.;..e'-',1..""'e"";-y""e_""'p""'1a""'n-t--'-'--A-r~ri_y_e_Y_a~rd-"---I' •Toto1l~~i.l~~ ·,
             -------------+-----~-----------+-------t-~-~---t--'-'----~--+-------'-~-~+--~-~-
 TooI Trailer
~--------------+-----------------+---------+-------+------+-------+--------\
 Office Trailer
 Crew Truck
 All Terrain Fork Lift              (lb)

                                    _ _ _ _- + - - - - - - - - - - - - - - - - + - - - - - - - + - - - - - - + - - - - - - - + - - - - - - - + - - - - - - - 1
 Air Con...,1p_r_es_s_o_r_ _ _ _C_F_M
. Vacuum_T_r_u_ck~(_ _ _ _ _~ ) - - - ' - - - - 1 - - - - - - - - - - - - - - - - 1 - - - - - - - - 1 - - - - - - - - - - , 1 - - - - - - - - - + - - - - - - , t - - - - - - ;
  Weldln11 Machine
                                                                                                                                                                                  ·,
 Cutting_To_r_c_h_es_ _ _ _ _ _ _ _ _ _t - - - - - - - - - - - - - - - - 1 - - - - - - - - 1 - - - - - - - - - - , t - - - - - - - - + - ~ • ' ~ - - - - - + - ~ - - - - - - 1
 Man Llft;...__~--,,-;(S:..ciz::..:e"-,)-----+----------------f-------+--------1-----+---------+··-----
~ /4:             up
              (//IN                       {;,,,-~c•-"     4-,,.,.,/,-·~                                                                                                                                I'
~----------------+---------------+------t---------+------t-------+-----~


  '::' .            Safetv Gear            :.· .           : . ' 't•Consumables                                           Misi.:. Eauipment            ·•··• ·•• ••·.· ·•· ·. ·· Extra Materh1ls/Eqoipm1Jnt ,PO# ·
           Slicker Suits                                      Spill Kit
           QC Tyvek Suits                                     Drinking Water (case)
           Chemical Gloves                                    Grindinq Disk            (inches)
           APR Respirator                                     Welding Rods
           Breathinq Air Respirator w/ 5 min                  Fire Blankes
           Confined Space l<it                                Duct Tape (roll)
           4-Gas Monitor                                      6ml Poly Sheetinq (roll)
           Safety Harness                                     6ml Poly Bags (each)
           OVA/P100 Cartridges (pair)                         Face Shields
           Chemical Boots (pair)                              Fuel
           Safety Life Lines                                  Leather Gloves
__ _?:Wny Radios


 C:omm@nts,




---·---------------------------------------------------------1

 ,.!;l1,11t1Aerwli;•• LP Employ••.' .                                                                                                                                         .CIMA ,Q00034/·
.~si  9nati;;.            · .·· · "                                                                                                                                                                   .       .

                                                              White - CIMA FIie Copy                  Yellow - Customer               Pink - BIiiing
                           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 174 of 200
                                                              (                                                                           )
                                                                                                                                                                    Work Order
  P.O. Be,)( Ofi46, Soulh 1-louslon Tl( 77587
  PH: (713) 946-5053 Fmc 032-540-83·16
                                                                                            CIMA Services, LP.                                                    M              i~ }
                                                                                                                                                                                   ·•-.
                                                                                                                                                                                          !l. 4-
                                                                                                                                                                                           11
                                                                                      /\ Full Service Industrial Com(Juny




-----------l----------------------1-------1-----1-------+-------+-------1
f---'----------+----------------------t-------+-----+-------+------1-------1
------------1----------------------f-------1-----1-------+-------+-------1



--- - --- - - - - - - - - 1 - - - - - - - - - - - - - - - - - - - - - - 1 - - - - - - t - - - - - - t - - - - - - - - - t - - - - - - - + - - - - - - ;
------------1-----------------------+-------+-----1-------+-------+-------1


                     Equipment                                         Unl!No.                                                                Time        ..                               Tot~IHours
                                                                                                              l.eaveYard        Arrive Plant·•   leave Plant          . Arrive Yard , ·
 Tool Trailer
 Office Trailer
 Crew ,ruck
 All Terrain Fork Lift              (lb)
 Air Compressor                    CFM
 Vacuum Truck (                            )
 Weldlnq Machine
~ __li_o_rc_h_e_s_ _ _ _ _ _ _ _ _- + - - - - - - - - - - - - - - - - + - - - - - - - + - - - - - - - + - - - - - - - + - - - - - - - + - - - - - - - <
 Man UH                        (Size)

                               ,                                                                                                                                                                I

~----------------+---------------->--------1------+--------+----------------1
  ,. •.:            Safety Gear . .· ' · 1     ,   •   .    .. , Consumables                                           Misc. Equioment               ·:        Extra Materials/Equipmeht _PO#
           Slicker Suits                                   Soill Kit
           QC Tyvek Suits                                  Drinking Water (case)
           Chemical Gloves                                 Grindina Disk            (inches)
           APR Respirator                                  Welding Rods
           Breathing Air Respirator w/ 5 min               Fire Blankes
           Confined Soace l<it                             Duct Tape (roll}
           4-Gns Monitor                                   6ml Poly Sheetina (roll}
f----~afety Harness                                        6ml Poly Bags (each)
           OVA/P100 Cartridaes (pair)                      Face Shields
      · Chemical Boots (pair)                              Fuel
           Safety Life Lines                               Leather Gloves
_,_I_-Way Radios


 Comm,mts:




                                                           White - CIMA File Copy                 Yellow - Customer               Pink-BIiiing
                              Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 175 of 200



Iii':©, .IB~x (i)64p;.S01!!tliiilll0j!Jst0m 11i1X77fj_B:7:         '¢1!'!A:$onii~e•,lll!~,.
·•lf',Rti~1~:3~,946,505a. imali:·8.32,G48,8~1 6•        1

                                                             A·:folifl'Sop/1{:e i[h<iustf/(i/1li;otnpa~~
                                        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD
                                                                                             (
                                                                                                  Page 176 of 200

                                                                                                                                                                                                          Wm·k Order
      P.O. Bm< 0846, South Houston T)( 1?5fl7
      PH: (71 :J) 9,16-5015'.l l"mc IJJ:?-54ll-il316
                                                                                                                 CIMA Services, LP.
                                                                                                            A Full Service lnduHricJI Campany
                                                                                                                                                                                                    M
                         --.- · - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~ - - - - ~ - - - - - - - - - - - - -
                    --


     Customer: / { (.
                             !    )                                                                                                                                                       n
                                                                                                                                                                          Contact: k._ c, ,~1 ,;, y'
                                                                                                                                                                                                      I
 -             ---- 7    --.-F7______ (/--                         I                                ;,-,;--z)--;1·5·-- 7 )                                            I
 - Dato: /               .   ,r ··_ :    l(tY       -   ---      ____ JobSite/(;_ll\ll,'\Jo~_llf___ (_)~<-~1_({_::11. _ ._{_c_.~✓--_"-    ________L_J_o_b_P_O_#_-:_ __
     JoE_f~,p~~e: _ _L\;U:'~_J_[!_~l-~--~J:i__l:)_es_c_ri.,__p_lio_n_:____· _ _ _ _ _ _ _ _ _ _ _, - - - - - - - - - - - - - - - - - - - ~ - - - - - 1
                                                                                                    fone po min L,unch t.'landatory)
                                                                                                                                                                                                                                     Total Hour,;;
                                                                                                                                          Time In      Time Ou!                  Straight....,Tccl-m-e-.-""o_v_e_rt,....im-e---1
                                                                                                                                   (o.'uO             .5";"30
                                                                                                                                  (or· 70
                                                                                                                                       2               .('/ ,rYO

                                                                                                                                  0 rao               ,;,- , ' 5? 0
                                                                                                                                   ~      .''5 0       c;,' vu
                                                                                                                                   (o:·30               (-,., P'I)

                                                                                                                                  (,;, !Jo             r,'v,,.'1
                                                                                                                             -                        .<,"' ·' .3 I)
                                                                                                                                  <P{ t:Jc:J
----------+---------------------+--------t------t--------+------t--------1
--·--·------+----------------------+------t-------+------t--------+-------l


-              ·- - - - - - - - - - + - - - - - - - - - - - - - - - - - - - - - + - - - - - - + - - - - - - - t - - - - - - + - - - - - - - - t - - - - - - - - ,
~--------1----------------------1------+-----+------+------+-------1
- - - · · - ----~--,------,-,---_,-,.I,-,----,--,---,_.----------+---,--,-----~----~.- - - - - - ~ - - - - - - - t - - - - - - , - - - - - - ,
                                  Equipment                                                  .Unit No.                                                                         Time.:                                         · >Total Hours.
'----"'~------- ------~1-1~----~----------t_L_e_a_v_e_Y_a_rd_+-A_rr_iv_e_P_l_an_t_·•·+·_:·_le_a_v_e_P_l_an_t--+~:_A_r_ri_v_e_Y_a_rd_+-~--"--~--'--1
     Tool Tn-1iler
     Oftke lraller
     Crew Truck
     All Terrain Forl< Lift                      (lb)
     Air Compressor                             CFM
     Vacuum Tl'uck (
     Welding Machine
~Ing Torches
     Man Lilt                              (Size)

---·-----------t----------------+------+------+-----+--------t--------,
----·------------------------------+------,---------1:-------+-------t------i


      -   ..                     Safety Gear            ' ....            ·.        Consumables                                    - ·-      Misc. Equipment              .•                  · Extra Materials/Equipment PO#
               Slicker Suits                                                   Spill Kit
               QC Tyvek Suits                                                  Drinking Water (case)
_ _C
   __he_m_i_ca_l_G_lo_v_e_s_ _ _ _ _ _ _+--+---G_ri_n_di_n~g_D_is_k_ _~(_iin_c_he_s~;)_+----t-------------1--1---------------1
   APR Respirator                                  Welding Rods
f--__§_realhing Air Respirator w/ 5 min                                        Fire Blankes
               Confined Space Kil                                              Duct Tape (roll)
                                                                                                                                                                                                                               .·•
f--·-~-4_._G_a_s_M---0-'-n-'-ito--'r--------+--f--6'--m_l_Po-'l,__yS__h_ee_t___
                                                                            in.,.__,_q(r_o_ll)'-----f----+--------------+--'f---------------1
        Safety Harness                                6ml Poly Bags (each)
               OVA/P100 Cartridges (pair)                                      Face Shields
f--        _Ch_e_t_TI_ic_al_B_o_o_ls_(,.,_iP_a~ir)._____ _ _ _--+---+-F_u_e_l- - - - - - - - - + - - - + - - - - - - - - - - - - - + - - + - - - - - - - - - - - - - - - - - ,
           1




             Safely Life Lines                                          Leather Gloves
               2Way Radios




---------------------------------------------------------1
---------------------------------------------------------<
 Clm••ervlcea I.II" Employee •  ·-:_:_:_ ·;                      ·:i; ',.. , :;,_ _ . _'.:
                                                                                     C:1.111to~,•r ·::· •            . _-
                                                                                                                       ' ·__:;.-i_:i·::~·,.:·<·:- _· .·  CIMA 000037 ·                                                                    ·<
 Slgll• brre _ _ _ _ _ _ _ _ _ _ _:_,_\"'r_':_
                                            ··.'"_•-i;:,_·.
                                                        ··_._·-_:· _ _ _ _ _.,____"_S_lg=-n_a_tu-r~,i,_1_·_·_-_ _ _ _ _:;_<_-'.c:,/:_:•;·:-'._.,:i.___
                                                                                                                        _                               _________    ·_
                                                                                                                                                                      ._··_ ___,
                                                                               White - CIMA FIie Copy                   Yellow - Customer                Pink - BIiiing
                         Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD
                                                                                '
                                                                                   Page 177 of 200
                                                                                                                                                                                            )

                                                                                                                                                                                                                        Work Order
  P.O. tlox 0646, Soulh Houston TX 77507
   PH: (7·IJ) 946-5053 Fax: 832-548 8316
                                                                                                                          CIMA Services, LP.
                                                                                                                     A Full Service lndu.~tria/ Company
                                                                                                                                                                                                                      M
~----       ------                                --···---
                  II                                                                                                                                                                         Cu~"':':_,.,,;_,
 Cuslomer:
                  ~--<-~                                                                                                                                                                                .I
                                                                                                                                                                                                                          (

 DaiP-c._/__L_( -/_{                                                    Job Site/CIMA Job Ii:                    /oEJi;/Fc)CJ 7                                                         I Job POii:                           --~----
                       Tu
                                                                                                                                                                                                                                                  -------
 ,Job_Cornplele_: __        Yes        I Li No I .Job Description:                                                                                                             ----                 -
                                                                                                                                                                      Tim0 (30 mi,1 Lum:,h 1\/lanilakiry)
            Crart                                                        Employ,e Name                                                                                                                                                   . To!al Hours
~----------                   ---                                                                            -
                                                                                                                                                 Time In                Time Out                     S!raight Time            Overtime
                                       _Jni-e                )-1/c,,wo                                                                       /
                                                                                                                                            L,
                                                                                                                                                         !    (Jt),
                                                                                                                                                                        J:'So                                                             9      ('
                                                                                                                                                                                                                                                           -
                                  Jon,, -J-L-i ,:,,1,._                      (}1Ave                  ·.:..                                  l,:3o                        3 : ,:;,   J
                                                                                                                                                                                                                                          e                -
                                    Joe I                      (   /,.Lft V ('. /'                                                         l '. J              0         '}~C>D                                                          't3               ·-
                                    B'+ re; I 'v,                      ;q_JA-.,.,_o                                                                                      3: o,,>                                                         e
                                                                                                                                           '
                                                                                                                                                 '. 2,          0                                                                                     ''
                                                                                                                                                                                                                                                       -
                                    f-lt"lY-V                       f    0.hC        ,{   ,,    ~                                           ~;o.::>                     '_3'. jb                                                         9             t
                                                                                                                                                                                                                                                       -
------··-
                                       o      t.,',,.      1            le:>     ~2                  -----~---·           ··--
                                                                                                                                           t;, 50~                       ~3-'0 &                                                         ((/·,
                                                                                                                                                                                                                                                           -
                                                                       Pere;_
                                                                                               ---


                                       - ) e-, C,:,          ,b                                                                            ~ : 3o                         ]!   c;,t.1
                                                                                                                                                                                                                                         6
f----
                                        5'/yJ-13
                                        Jt,,cd·t
                                                                       6...-irL,"i
                                                                       Pc,T"1                                                              0
                                                                                                                                            (p       ~
                                                                                                                                                     I
                                                                                                                                                     .
                                                                                                                                                             c.? 0

                                                                                                                                                             30
                                                                                                                                                                         3:30
                                                                                                                                                                         1>:,.Jo
                                                                                                                                                                                                                                         '             _l
--
--·
---
--

                     Equipment                                                                       Unit No.                                                                      Time .. ·..                                            Total Hours·
~-                                ..                               >                                                                         Leave Yard                 Arrive Plant · Leave Plant                        Arrive Yard             .. ·
 Tool Trailer
 Office Trailer
 Crew Truck
 All Terrain Fork Lift                 (lb)
~Compressor                       CFM
_Vacuum Truck (                               )
 Weldinq Machine
 Cuttinq Torches
 Man Lift                    (Size)




e-----

 ,:                 Safety Gear ,                          ....                  .· , C_onsumables.                                                           Misc. Equipment                        '             Extra Materials/Equipnient PO#              .;

        Slicker Suits                                                          Spill Kil
        QC Tyvek Suits                                                         Drinking Water (case)
        Chemical Gloves                                                        Grinding Disk                       (inches)
        APR Respirator                                                         Welding Rods
        Breathing Air Respirator w/ 5 min                                      Fire Blankes
        Confined Space Kit                                                     Duct Tape (roll)
        4--Gas Monitor                                                         6ml Poly Sheeting (roll)
        Safety Harness                                                         6ml Poly Bags (each)
        OVA/P100 Cartridges (pair)                                             Face Shields
--
        Chemical Boots (pair)                                                  Fuel
        Safety Life Lines                                                      Leather Gloves
        2-Wny Radios

--
 Commm,ts:




Cll!W,hrvlc:e• 1.l> Empli,yH
                                                                                          .                                                                                             ·:c·.'-·i·
Signature
                                                    ···•
                                                             .     }<;~\;                                                        .. . :Cu• t.01T1•r•
                                                                                                                                 · ·. -Signature:·                                                       :"si":'         CIMA,. 000038·
                                                                                                                                                                                                                                         ,+
                                                                               White - CIMA FIie Copy                             Yellow - Customer                        Pink- BIiiing
                                   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 178 of 200
                                                                                                                                                                              )

                                                                                                                                                                                                                Work Order
      P.O. Box os,1G, Soulh Houslon T)( 77537
      PH: (?·IJ) 8'1G-GOGJ Frnc R'l7-!i4R-Wll6
                                                                                                                   CIMA Services, LP.
                                                                                                              A Full Service lndustrta! Company
                                                                                                                                                                                                            M

-
     Customer:
          - -- -- }
                      /
                          t
                              't
                              "'--!--       -------i--------1--,--,-,,-/,-'.I-_                             I         l ,,l:,,.
                                                                                   - -_-_- - - - - - - - - - - - - - - - - - - - - - - - - - - - <
                                                                                                                                                                              Contact:
                                                                                                                                                                                                  1
                                                                                                                                                                                                      ,~,.,.,

     _Clalo,_ /       t}l-         1 ;i<1                            f,Ocu,_~,-~{';J_ _·1___________
                                                                          .JobSile/CIMAJob/1                                0                                             ~J_ol_)_P_O_#_:_____                   ______________ _

     .JobC01nplele:            [ CJ Yes ___ [   •                 Jo_b_D_o_sc_r~ip_ti_o1_1:_ _ _ _ _ _ _ _ _ _- . - - - - - - - - - - - - - - - - - - - - - - - - - ~ - - - - - - - J
                                                         i'Jo _[,__

                Craft
                                          .
                                                Io
                                          >f 1-Nru,-,.b
                                                                            .Employee :Name
                                                               ---~------------,-------------
                                                                                                 ? ,'. 0 "  r:3,,
                                                                                                                                 I               Ii
~-------------+-__,_,_(?~-~,_,f-,----,---q-,'-.,--/,--,--1:).,--(_4_/l_,.._0_ _ _ _ _ _ _ _ _1_ _ -,-3-o----t---,,),,,-'b-c,---i--------1-----1~-,~ - - - ,
                                                                                                                                       l:,,-_
                                                                                                                                                               l'umi (30 ['Jin LunplJ 1'Jla\Jclatory)
                                                                                                                                  -~---=T:-:--lm--e-,-ln--.--,T=i,_m_e_o=-'-u:-t~-s""t-r=ai:'--:--gh-,-t"'T,-im_e_r-:-=O-v-e...,rt.,..im-e---1
                                                                                                                                                                                                                                               Total Hot.m;


                                                                                                                                                                                                                                              0




- - - - - - - - - - - ~ .\&Ca.h
                        ~                                                                  -----------+-------+--
                                                                                                                                        t :       'J o         S,    '"-"c,                    / 0
                                                                                                                                                                       ----j-------+------+---+-------j
                                                                                                                                                     )

~-------t-S/x.J.,,"                                                      c;,,,,..u·,,
~--------1---~~~---~~--------------;--~-------+-~----------+---~~-+--~~~----l
                                                                                                                                     /,2.r,tJ<:>-f---S:~o                                                                                 'i,~
~--- ----------+-----------------------+------+------+---------+--------11-------~


--------+-----------------------+---------+--------+-------+------+----------<

---------+-----------------------+---------+------+------+-------!--------+
---------+-----------------------+---------+------+------+-------!--------+

                                             I
                 Equipment                                Unit No._                                  Time,                       Total Hours
~---------------'---------+-----------------1---L_ea_v_e_Y_a_r_d_+-A_r_r_iv_e_P_l~a_nt--+·-·~L_e_av_e_P_la_n_t--+_A_r~ri_v~e_Y_a_rd_-1-------+
 Tool Trnller
1------------------+------------------+--------t--------+------+-------l------t
 Office Trailer
 Crew Truck
       --------------+----------------+-------t-------+--------1------+---------!
~7:errnin Fork Lift (lb)
     Air Compressor                          CFM
     Vacuum Truck (                                  )
     Weldino Machine
     Cutting Torches
     Man Lift                          (Size)


-------------------+----------------+------l------+---------1---------1-----~


<•-,''                Safety Gea_r                                          ·--       · • Cc:,nsumables                                         Misc,    Equipment                          I • · Extra Materials/Equipment PO#
          Slicker Suits                                                            Spill Kit
,-
          QC Tyvek Suits                                                           Drinking Water (case)
          Chemical Gloves                                                          Grinding Disk            (inches)
          APR Respirator                                                           Welding Rods
          Breathing Air Respirator w/ 5 min                                        Fire Blankes
          Confined Space Kit                                                       Duct Tape (roll)
          4-Gas Monitor                                                            6ml Poly Sheetlni:i (roll)
--
          Safety Harness                                                           6ml Poly Bags (each)
          OVA/P100 Cartridqes (pair)                                               Face Shields
          Chemical Boots (pair)                                                    Fuel
          Safety Life Lines                                                        Leather Gloves
-
          2-Wc1y Radios
-

    Commonts:




    m~i, ;~rvlc.H LP Employ. . ··                         ( ·   >;:-:-;;.: :.•l"'/ ;,_._ , ,iL• -• ·                ,_ _ 1•: :~u•t0111•r                                                                        _t.:llVJA                                     .·

~•vn•t•r•                                                  :- : -•. :<:?' -~,7;:c:i ::::·,,·:: .:·; •   _               :   ';111en'atur•i                                                                       '

                                                                                   White - CIMA FIie Copy                   Yellow - Customer                    Pink - BIiiing
                                       Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 179 of 200
                                                                                                            (

                                                                                                                                                                                                                                         Work Order
     P.O. Bol< 0646, South Houston T)( 77587
     PH: (713) 9rl6-5053 l··a)(: 832-54ll-0316
                                                                                                                                          CIMA Services,LP.                                                                         M                j
                                                                                                                                                                                                                                                     I!
                                                                                                                                                                                                                                                          '}
                                                                                                                                                                                                                                                          ,L,
                                                                                                                                                                                                                                                                !l-n, 7
                                                                                                                                                                                                                                                                      /1
                                                                                                                                     I\ Full Service l11dusirial Company

i----~--
                       , ,,~ffj                                                                                                                                                                                           t?        ,,
__ Cu slnr~1(-Ji .    t      j'   t,                                                                                                                                          ,_                 I Contact:           (:-' ,,,,, c,(   y
    Dai<-,~/·/?,_-/                       fol                                        I Job Sii0/CIMA Job//: /D f3 61,;__:oo 7                                                                   I Job PO#:                                                                            ----
    .lob Complete:                I U Yes I 0 No                     _[.!_0J2_gescription:
                                                                                                                           -·"··--                                                                   ..

                Crall                                                                     . j;mph:1j,•          N.11(Yle                                         ..            fime (30 min.L,u11cti: ~~ncl:!i.tory)                                              Total Hours
                                                                                                                                                                Time In            Time Out               · Str.alg!:it Time                 Overtime
----.~-                           ~--··- .-~
                                                 )oJC                 tl!t.:1/"'-,__,                                                                         ~ ~ LJV               .s·-_, 3     0
                                                                                                                                                                                                                                                                      LI
~
                                                 {;.(.-v.c, "fl 14/c.-,,.-,,._,,,>                                                                            fei ~SD               s-,·v,)                                                                           [c)

-
                                                I-It/JI     I- 'f'                 Sr.."'         cir 11-c                                                      f:,:)-v            J'-;'uO                                                                           C,.l
                                                62.,·/1                             Lop~2--                                                                    I,;, '. '3-0         .s;-, ·vo                                                                       Io
--------
--                                               Jc1 cob                             P.<..,-< 2-                                                               ~ '.3t:,             _s-,     ',rcl,0                                                                /u
--                   -----             ----- ~i!.__ri    Pe ;c; ci                                                                                            I_,. _'}o             , - '..:io.
                                                                                                                                                                                    ·~   (                                                                         /o
                                                                                                                                                                                                                                                                                      -
                                                 5 I )1 ~ /1 C, r l,-(q                                                                                    /2,~oo                   r'.'3o                                                                        it§:'.'(;"

-

--·

----·--
--~·-

--                                                                                                                                                                                            .Time ...
                             Equipment                                                                                Unit No.                                                                                                                                  . Total Hours
                                                                                                                                                             Leave Yard            Arrive Plant    !.:eave Phmt                             Arrive Yard
 Tool Trniler
----·-
-2!!!£e Trailer
    Crew T!'uck
    All Terrain Fork Lift                        (lb)
    Air Compressor                              CFM
    Vacuum Truck (                                      )
    Weldin!) Machine
    Culling Torches
    Man Lilt                               (Size)



~-
r---

         '                Safety Gear                           .,
                                                                                                -,._
                                                                                                            · .Consumables                                            Misc. Equipment                       ..    -
                                                                                                                                                                                                                               Extra Materials/Equiprnent PO#
             Slicker Suits                                                                             Spill Kit
             QC Tyvek Suits                                                                            Drinking Water (case)
I---

             Chemical Gloves                                                                           Grinding Disl<            (inches)
             APR Respirator                                                                            Welding Rods
-            Breathing Air Respirator w/ 5 min                                                         Fire Blankes
-
             Confined Space Kit                                                                        Duct Tape (roll)
             4 .. Gas Monitor                                                                          6ml Poly Sheeting (roll)
             Safely Harness                                                                            6ml Polv Bags (each)
             OVNP100 Cartridges (pair)                                                                 Face Shields
             Chemical Boots (pair)                                                                     Fuel
             Safety Life Lines                                                                         Leather Gloves
             2-Way Radios

--  c,n1~nu~nts:




-
                                                                            ,,.... ,.,;   ...                                                                                                                                                                               ...
                                                                                                                                                                                                                                                                                    .. ,
                                                                                                                                               ,,_·,.. ·,Cuatomer,,
                                                                                                                                                                                                           :<.,\ ·, ;                      \)llV:lA .UIJU»(lU
                                                            :                                                   ;
::C111111 liervlcH l.P Emplo_y•• ;                                    ;,{ ": ,'.,'                      i
    Slgl'i • t11re                                                    -:-       ...                             ;•;                                 . . 81gn• tuni: :
                                                                                                                                                       1
                                                                                                                                                                                                     .    .; .,       .         '                                     '           ·''•,
                                                                                                       While - CIMA File Copy                    Yellow - Customer                  Pini< - BIiiing
                                                                                                                                                                                                        ,..,
                                                                                                                                                                                                        "'T
                                                                                                                                                                                                        0
                                                                                                                                                                                                        0
                                                                                                                                                                                                        0
                                                                                                                                                                                                        0



~
                                                                                                                                                                                                        ~.
                                                                                                                                                                                                        (,.

                                                                                                                                                            _..,. ..........
                                                                                                                                                         ----- Project
I
                                                         PIPE WELD RECORD
                                                                                                                                                            -----, TX
                                                                                                                                                    Project No.-----           /0 S6! S-o o 7
    I
            1
                                                                                                                     -
            WElDEl'.:.;            '       ,}      ,')   ,,...-/4          STENCIL:                       DATE:                         PAGE:                                   OF:
                                  L.,J          . / ,e JJ   wJ                                  Lf                   tz-2£r1:r

                                                                                                                  WELD            NDE PERFORMED
                          L~r:c ·,,,_-:,                            WELD           PIPE        MAT'L    WELD      TYPE     VT           RT          MT/PT

~                    DF_,~:/'l!~}<3                                  No.   DIAM.        SCH.   TYPE    PROCESS BTW   srw ACC    REJ   ACC    REJ   ACC    REJ                     REMARKS
'.I
                                                                           IF   .,.,
f                                                                          (/
i                                                                           (


!                                                                          ·Yf/
'                                                                                 /1

                                                                           J-
                                                                           .2,     JI


                                                                                  }I

                                                                            2--
                                                                                  I                                                                                                                            l
                                                                           J
·1
    Ii
                                                                           .l //
        !
        I

        I



                                                                                                                                                                                                ;
                                                                                                                                                                                                    '
        I
                                                                                                                                                                                                                   Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 180 of 200




        !
                     REPRESi::NTA.T!VE,
                              .
        I
                                 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 181 of 200


                                                                                                                             - - - - - - - - - - - - - - - - - - - - - - - -------------- --------------                                                  ------~



                                                                                                                               '" "'                                                                                          '-,,,


                                                                                                                                   - - - - - - - - - -----                                                                              ------ - - - - - - - - - - -
                                                                                                                                                                                                                                                                   ,----~-,
                                                                                                    -'',   ,:                                                ,-:   :,'-,,_-,   ,,:

  Sorialk1
                (.fo 1          lj
                                           ,,)
                                     ~ tj- g           I                    ___
                                                                                   Yes ¥=lo                     Serial 11
                                                                                                                                                                                          Yes                No
                                                                                                                                                                                                                                                              ----C,'_, _,
                                                                                                                                                                                                                                                                         _' ~ • -   ---'-'-

                                                                                                                                                                                                                                                                             Yes I No


  ramper ln~icators and seals are unbrokeh-._ ..~,--- ,.                                                        Tamper Indicators an~ seals are unbroken                                              ~ Tamper Indicators and seals are unbroken - - - - - - - ,
  Operating 1nstruclion facing outward          ~ ~ ~                                                           Operating instn.Jctfon facing outward                                                 -----.--- Operating instruction facing oul\f1ard
  No Corrosion, leaf<age, or physical damage,,,______ ~                                                         No Corrosion, leakage, or physical damage                                             ~           No Corrosion, leakage, or physical damage
  Pressure gauge is in proper range.                  ~                                                         Pressure gauge is in proper range.                                                    ~           Pressure gauge is in proper range.
  Annual inspection tag is In place.                                                            _               Annual inspection tag is in place.                                                    _           Annual inspection lag is in place.
  Dale and initial inspection lag                              ,                                                Dale and inillal inspection tag                                                       _____ Date and inilial inspeclion tao
  Dale lnspecled: M!l (,     N) !Ji                        [                                                    Dalo lnsoecled: M                /Y                                                               Dale Inspected: M              /Y

  !ii~!l:\.i~ 11\1111 '1 l§!s/pt,ril~nli ;,,;,.,;,. .. ~1 I_,,- ,,                           !/-1$i:!.:y:, \/ 1_i, --.,-- 11,'i: ;;{11l.!t//)i}~;J;:Mr:,:e\i(,:,i· 1i/,'':/: iil '<-!i//J;hLtr§;:,t,\t;,tWJ,,                    "                 :f~'?,~f'/i1Ji\'.:'H ':;:,.-- ?,,,:;
  Flrsl Aid l<it Temper Seal Broken?                           YES/NO                                                                                              Bloodborne Palhogen IGt Temper Seal Broken?                         YES/NO

                         :,:~~p\!''.\:IU·Y.:f i-,inqf2f;\;'INN~f!,IT(((,W,~ ,,
                                                   1
                                                    '                                                           •:½ii::U ,;?:-1:t(f!,J'?'.' :vmr,'                 ',,, ;; :/:,      1I ~;:ii1;?{NH"'
                                                                                                                                                                                      1
                                                                                                                                                                                                                             "'' -,
  Bottle Serial#:                                              Serial It.                                       Serial#:                              Serial#:                                         Serial#:
                                                               ¾LEL                                             %LEL                                  %LEL                                             %LEL
 Bottle Expiration Dale:                                       %02                                              %0i                                   % 02                                             %02
                                                               H,s PPM                                          H,S PPM                               H,S PPM                                          H,S PPM
                                                               CO2 PPM                                          CO,PPM                                CO, PPM                                          CO2 PPM


                                                                                                                                                 l
                                                                                                                                                                                                                                              lniliafs:
                                                                    Grade D Air: CO< 10 PPM, 02 19.5 - 23.5%, CO2< 1000 PPM                                                                                                                  _         _

 .~~O:nrall.w1i9n ih~fi~l@ci~;,H~:t{~~~,ij-~~t,\ijiif!6RsI',~:e~r::~e1~~Ji~~:ii~f@·~-~litA@:-A,~R_est,~~Viii1f~r:~f4Jt::riml1JHf~ry~i1JJ:11J;;1rft;;\t;;itil:~~-rtit:rn1:r :P·c r; _
                                1                                                                                                                                                                                                                                       1                    1
                                                                                                                                                                                                                                                                                    -,--1:•'[ '
                      SERIAL#                                      MANUFACTURED DATE                                    DESCRIPTION                      STITCHING                         HARDWARE                      WEBBING             LABELS/TAGS                     INITIALS




 ,l:1'RMen m·p.;rt,e2 for-Siife iiri(!;unsil~ aanilitians;
w.r~,n~~!HilliWH'ilfl~i~'Qffa/rr:,~~11w~~fiJffiI\iwJq5~,;~r;i-MtipJ
',er,,,.,                  '"'i,,,1 ,; ,,
            " ,,I -',,, ,,,,,, '" ,,,,,,,,,,,   ',N,  ,w:- ,,,,,,,,,,,.,,,,",,,':s,,i~11;iw.~~,st'
                                                                   a-,l,,:,_,;,;,.,,,,,,,,, _,, ,cl"'',,,,,,,_ ?"itfik'
                                                                                   ",,,:,_   - '" "'
                                                                                                                       1
                                                                                                                         tJ~•w,11,,,1slJrf9'
                                                                                                                   ,;; '''"  ,,,/9          ~PF1-w;i;,i:e:,w;r,,,~~1w;~lijlfill!Witwfti1rtrnr~1;~if,ifiJ•
                                                                                                                                         "''"''                    I _, ,;,i1          ffl\'.i!i!i,- .. -
                                                                                                                                                                           !/cP'M,,."'fli'll',o'-U1!1,,,r,11-'    r,,/,_ ,' -,;,hW,~      if %1 f./1
                    SERJAL /J                                      MANUFACTURED DATE                                 RA TED CAPACITY                   LABELS/TAGS                     LOAD TEST DATE                 DESCRIPTTON                PASS/FAIL                   /Nff/ALS




      'R11fer td P,ig1;1 2 for Safe ;ind Uris/if¢ Voridit;ails

Addilional Comments:




                                                                                                                                                                                                                                                                         Page 1



                                                                                                                                                                                                                                                       CIMA000042
        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 182 of 200




                             PO Box 0646
                             Soulh Hcmston, TX 77::,g·;                                               T11v~iiG :1 /I -
                                                                                                               1
                                                                                                                         ·I
                                                                                        12/30/2015      S9,J9
                                                                                                       --·--   -·----




     BJJI To                                                Ship To
  I-'----,---•-=~-·-=-··-~--~
    Intercontinental Terminal Co. LLC                       Intercontinental Terminals LLC
    PO Box 698                                              2621 Tidal Road
    Deer Park, TX 77536                                     Deer Park, TX 77536
    Aiin: Accounts Payable
    ap@iterm.com




                                                          P.O.   }To,                                 Due Date

Valdo Jimenez      1086-15-007 (MECH) ITC - Butane I...   40754 OR                      Net 30        1/29/2016

                                    Description                    · Qutjtitiiy . •.·                  Amol)Dt
          Butane Iajection 80-8
          Scaffold/ Manlift


          Scaffold/Manlift 100% Complete                                      1.00         7,620.00      7,620.00T


               Subtotal                                                                                  7,620.00




                                                                        Subtotal                        $7,620.00
                                                                        Sales Tax                         $628.65
                                                                        Total Invoice                   $3,248.65
                                                                        Payments/Credits         C MA OOOOfa.oo
                                                                        Balance Due                     $8,248.65
                     Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 183 of 200




                                         PO Box 06'!6
                                         South Hcmslon,        T!'i                                                 Invoice//
                                                                                                   12/3 0/20 I :i     5949
                                                                                                                             ----   j




               Bill To                                                  Ship To
                                                                                                        ----~----------
              Intercontinenlal Terminal Co. LLC                         Intercontinental Terminals LLC
              PO Box 698                                                2621 Tidal Road
              Deer Park, TX 77536                                       Deer Park, TX 77536
              Attn: Accounts Payable
              ap@iterm.com




                                              Project                 P.O,No; _·,                                   Due Date
                                                                           J,,   ,,,




Valdo Jimenez                 1086-15-007 (MECH) ITC - Butane L.      40754 OR                                      1/29/2016
 '\1':r ,;' ,'., -

/:Date                                           Descriptloh                                                         Amount
                      Butane Injection 80-8
                      Scaffold/ Manlift


                      Scaffold/Manlift 100% Complete                                      1.00          7,620.00      7,620.00T


                         Subtotal                                                                                     7,620.00




                                                                                       Subtotal                      $7,620.00
                                                                                       Sales Tax                       $628.65
                                                                                       Total Invoice                 $8,248.65
                                                                                       Payments/Credi ts
                                                                                       Balance Due                   $8,248.65
         Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 184 of 200




December Invoice                  Jub ii 1086-lS-00/


Sea ffolcl/lVlanlirt                           HJ0% c:nrnrileh"


               Labo1 c1nd [quipiment           A% rnrnplpfr?          1!5.00
Upgrade to Butane System 80-8 PO 362676 OS
                                               lax 8.250%         $2,788.08

                                               Grand Total        $36,583.08




                                                                               CIMA000045
                     Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 185 of 200



                                           PO Box 0646
                                           South HouGton, TX Tl':>37                                                                 ---•--
                                                                                                                                        _ Dqtfl
                                                                                                                                             _:'
                                                                                                                                             --     -1··-~--~-
                                                                                                                                                         - ll~~~ice if ·_ 1
                                                                                                                                                                    -    ~----------



                                                                                                                                       l2/30/2015                50'50
                                                                                                                                     --~~-~~----      -~-    -    --~~-          ~-




                Bill To                                                                                  Ship ;f()
                Tntercontinental Terminal Co. LLC                                                        Intercontinental Terminals LLC
                PO Box 698                                                                               2.621 Tidal Road
                Deer Park, TX 77536                                                                      Deer Park, TX 77536
                Attn: Accounts Payable
                ap@iterm.com
         ·------~~-~--------=--- ---~~-~-~-~-----'


       .Sales Rep                              ·- /Project                                            P,-0,No, _                                            Due Date
      ,,,',,,                                                                                                        1




  Valdo Jimenez               1086-15-007 (MECH) ITC - Butane L.                                    362676 OS                           Net 30            1/29/2016

-;; ,.-,.Pi\.te'',
          ,•'
                                                          Description                                                                                       Amount
                      Upgrade to Butane System 80-8
                      Scaffold/ Manlift


                      Supervision, Labor and Equipment 75 % Complete                                                        1.00          26,175.00          26,175.00T


                          Subtotal                                                                                                                           26,175.00




                                                                                                                         Subtotal                           $26,175.00
                                                                                                                         Sales Tax                           $2,159.44
                                                                                                                         Total Invoice                      $28,334.44
                                                                                                                         Payments/Credits          c MA ooooaij.00
                                                                                                                         Balance Due                        $28,334.44
                     Remit to: Cima Services   T_ p   p   n   Rm1   n1,M;   'sn11th t-Trrnctrrn TV 77',f/7 DI,
           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 186 of 200



                                  PO Box 0646
                                  South I-Iouston, TX 77';87




       Bill To                                                     Sl!IJJ To
       IntercoHtinental Tei rninal Co. LLC                         Intercontinental Terminals LLC
       PO Box 698                                                  2621 Tidal Road
       Deer Park, TX 77536                                         Deer Park, TX 77536
       Attn: Accounts Payable
       ap@iterm.com




.• :. Saies,Rep ·                   · ' Project                  P,O,Nd::                                                                     Due Date

                        I 086-15-007 (MECH) ITC - Butane I...   362676 OS                                  Net 30                             1/29/2016

                                           Description .                                 ',,   '.,,<•
                                                                                                  '\~\ ·.'.',: Ra.• ,· · :•,•.·.,t..
                                                                                                        '•.
                                                                                                                                  e_ ii        Amount
             Upgrade to Butane System 80-8
             Scaffold/ Manlift


             Supervision, Labor and Equipment 75 % Complete                       1.00                           26,175.00                     26,175.00T


                    Subtotal                                                                                                                   26,175.00




                                                                               Subtotal                                                       $26,175.00
                                                                               Sales Tax                                                       $2,159.44

                                                                               Total Invoice                                                  $28,334.44

                                                                               Payments/Credits                                           c    0000.iivi.oo
                                                                               Balance Due                                                    $28,334.44
                        Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 187 of 200


                                                                                                                                    Work
 PO Bo)( 06~6. Soulh llouslon T)( 77587                                           CIMA Services, LP.
 PH: (713) 946-5053      Frnc 832-5,18-8316                                   A Full Service /ndu~!ria/ Company

                                         --------- ------
C11slomo1

Dale:




                                    !L"___----)f'=::c___,c_-'-c=C._-f----_y;_'.__---------+-le_J__~'---------+'~~--\------+-------_j--      /""cP
                                                                                                                                            /CJ




                                                                                                                                               ',.',· .J   ,\:
                                                                                                                                           Tota_lHours -

Tool Trailer
OfFice Trailer
Crew Truck
All Terrain Fork Lift              lb)
Air Compressor                  CFM
Vacuum Truck (
Welding Machine
Cutting Torches
Man Llfl                    Size




        Slicker Suits                               Spill Kit
        QC Tyvek Suits                              Drinl<ing Water (case
        Chemical Gloves                             Grinding Disk            inches
        APR Respirator                              Welding Rods
        Breathing Air Respirator wl 5 min           Fire Blanl<es
        Confined S ace Kit                          Duct Tape roll)
        4-Gas Monitor                               6ml Pol Sheeting roll
        Safety Harness                              6ml Poly Bags each
        OVNP100 Cartridges pair                     Face Shields
        Chemical Boots (pair)                       Fuel
        Safety Life Lines                           Leather Gloves
        2-Way Radios


Comments:




                                                    While - CIMA FIie Copy                Ye/low - Cuslomer       Pini< - Billing
                                      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 188 of 200

                                                                                                                                                                                                                                          Work Order
      P.O. Bo" 0646, Soulh Houston TX 775fl7
      PH: (l·IJ) !.J/IG-50!53 Fmc ll32--64ll-fl:1 Ho
                                                                                                                                     CIMA 51::lrvices, lJ~
                                                                                                                               I\ full Service Industrial Comj)any
                                                                                                                                                                                                                                       M
                                                ______________________ ____ ___________~ - - - - - - - - - - - - - - - - - - -
 ,------·-"""--~-   -
                     . . --   -   ----------~--~~-·-- -~--~---~-
                                                                                                                  I                ,      ,_,.

                                                                                                                                                                                                                              J.                   ..,,,,,,..,,,,         •

     Cuslorner: __ j;, -/(~-~-_ / - - - - - - - - - - - - - - - - - - - - - - - ~ - - - - - ~ • _ C _ o _ n t _ a _ c t _ :~?~.___~t-_"'_c'.-
                                                                                                                                                                                                                                                                    1
                                                                                                                                         _ _~(_<:,J_c..~r~/__C_-_,,_C\_-__,_ ________,
     Dato           //,           ?!A ~- -~~: ____                                       _l   Job Site/CIMA Job Ii    (-;,   'r<u_.~_/_&-_0_-_I____________ __ _l__J_?'='--f'_O_#_:_ _ ___ _____                                                -----------------------j

     Job_Co,nplotn.=} CJ Yes                        ) 0 1,Jo ~ - - - - - - - - - - , , - - - - - . - - - - - - - - - - - - - - - - -                                                                                                                   ------,----------1

                        Craft
                                         ·•--~    --~
                                                                                ''..i l~lhl'l,~,~~ive                                            -1---..c·""r""im---.,-!-n-~u-i1-':i-;m_i:-'-o-;-:"-t°-''~t.~u~;'itrt""1ca""'::.:.-,~..i:. . ~:.,_;m.:.~'--;-Y-+)~-0-v_e_rt-im~e-~· -Total Hours
                                                                                              . . S~Lf.llk-~--~-::-                                   t.f; ,-3,-1)

 ---------+-
                                                        ·- -·
 _ ,-z ~k---.,.---~E~\~·~:~
            '\            V
                                   I A LI~
                                       ; r~r
                                             -~"
                                                 trlflr               ,~-~1,!LP .j~n ::o~"
                                                                  1.,-1 \..                       JL!' ,1
                                                                                                                              ~Ji                    f~         -.   _:)                 (),c,
 --1--    ._,---1----'"-""--"=--'--''---=""'-,,!."'-""-1!.--=--------+-"'"'----'--""''--"'-----+-'-'------+-------+-----1---_,,_  _ _~
                          !,,QJ-{'   /J/4 /11                              3                          O
 ----------!---.,,J""--~---"---'----'-'-----------------+---"'-----'--------''------"---'----+------+------+--<,sl-------1
                                                                                                                             Q                        ({, ,'               ,b     ::, 1· ( \ ,

                                                        l u1j
-----------+---~-~~---------------+--------+-------+-------+------------!
                                                                                    P.eiJ•~                                                               {,,        -'So         ~{u--~                                                                                      <;
             [)--,.,ni ,,,...e_v,,C,<J &,.' Jo :?,·crc:i                                               <t
~---------J--.....b,,~--"-------"---------------+-----:'-------'----+"----'-'-------+------+------+--,'>,~----1
                                                                                                                                                       t.1; l-0                   ~,/2'.,10,                                                                              5...,, 5"
 ---·--------1----------------------i-------+-----+------+-------+------1
 --·-·------+----------------------t---------+-----+------+------+-------1
 -------------1----------------------j-------+-----+------+-------+------1
---·-·-------+----------------------+-------+------+-------+------+------l


                                  Equipment

     Tool Trailer
     Office Trailer
     Crew Truck
     All Terrain Fork Lift                           (lb)
     Air Compressor                                CFM
     Vacuum Truck (                                           )
     Weldlnq Machine
     Cutting Torches
     Man Litt                               (Size)




---------------+----------------+-------+------+--------+-------+------!

                                                                              -.- ::--                                                                                                                           _-.                                                                          .
                                                          '       ' "_                   '          · :, Consumables                                  -               Misc. Equipment                                         :extra M~terlals/Equipment· PO#
             Slicker Suits                                                                         Spill Kit
1---1-
     QC Tyvek Suits                                                                                Drinking Water (case)
             Chemical Gloves                                                                       Grindino Disk             (inches)
            APR Respirator                                                                         Welding Rods
             Breathing Air Respirator w/ 5 min                                                     Fire Blankes
,_        __gont1ned Space Kit                                                                     Duct Tape /roll)
            4-Gas Monitor                                                                          6ml Poly Sheetinq (roll)
             Safety Harness                                                                        6ml Poly Bags (each)
             OVA/P100 Cartridoes (pair)                                                            Face Shields
             Chemical Boots /pair)                                                                 Fuel
            Safety Life Lines                                                                      Leather Gloves
            2--Way Radios




 Clr,.-• ,Se111ICIH LP Emplo1e•
-Slgn~tur•- -
                                                                                                   White - CIMA FIie Copy                  Yellow - Customer
                                 Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 189 of 200

                                                                                                                                                                                                               Work Order
       P.O. Bo;, OGrlG, Souih l·louston T)( 77507
        PH: (71J)9'iG-50:iJ F8;c OJ;:>-5400116
                                                                                                             CIMA Service;-;, L~
                                                                                                         A Full Service Industrial Com/Jany
                                                                                                                                                                                                           M

       Cusiomer:
                                                               ___ [ Job Sile/CIMA.Job//            _/0 Q {? /'i {)u7
                                                               I ,Job Description:
                                                                        .•

                    Craft                                   .- 0: ){ ' Bm~l~1'&~ama                                             ..T
                                                                                                                          _i---·- ·..,..im_e_ln_~·~i      '....,';,,...;-~-:-Oo,...r:-i-l~l._u_;-r-~"-:-:1'-:-~a-i:--oe_ry_)~-O~v-e~r!~i-m-e-----l··· Total .Hour11
                                    · -·· ?tf!Nriy· S~:rvc//67                                                                  0t 3/"')                  (): :   u~                                                                            ;i- J,-z._




-·--------1----------------------+------+-----1-------+------t-------!




                            Equlpme~t                              ,, I:        ...         'Unit· No.                      1--.,-·--:....,..,.__,-,,--:--,-=·,....·_>',-T,lmce7::-.:7',c·-;-;::~~··'-=-•-·c-,-,e--".,......,--..,.,..._,,.--i·:::::icit~fliour~',
--='-•~·------~---'-'---'"-·"·+.--'--------·--------+--L--e_a_v_e_Y_a_rd_-l-A_rr_iv_e_P_l_an_t_·.•-+··.'·_;_Le_a_·v.....e~P_l--an--t--•+--·-A_r--ri_v--e--Y--a--rd_•+---·-·_''_·~•"----1
                                                                        1




      Toof Tmller
 Office lraller
------------------1--------------+------+-------+-----+--------+---------l
 Crew Truck
      All Terrain Fork Lift              (lb)
      Air Compressor                   CFM
      Vacuum Truck (                            )
,__Weldin[) Machine
      Cutting Torches
      Man Litt                      (Size)


----------------+----------------+------+------+-----+------+-------!


·.:    ·: ...            Safety Gear                ···..    · ' :, ,        i ·''; " Consumables                                     •. Misc; Equlpmeht ·                            ·,,
                                                                                                                                                                                                    Extra Materials/Equipment PO#
                Slicker Suits                                                   Spill Kit
                QC Tyvek Suits                                                  Drinking Water (case)
                Chemical Gloves (inches)                                        Grindinq Disk
e-------------------+--t--------~-~-t----t-------------+-1----------------1
_ _ _t:PR Respirator                                                            Welding Rods
                Breathinq Air Respirator w/ 5 min                               Fire Blankes
                Confined Space Kit                                              Duct Tape (roll)
                4--Gas Monitor                                                  6ml Poly Sheeting (roll)
                Safety Harness                                                  6ml Poly Bags (each)

, - 1 - - - - - - ~ ~ ~ ~ - - - - + - - -Face
                OVA/P100 Cartridqes (pair)
                                          t - Shields
                                              ----------+---t---------------+--t--------------<
-~hemical Boots (pair)                                                          Fuel
                Safety Life Lines                                               Leather Gloves
i----t-2--Way Radios


      C:omm,~nts,

--·--------------------------------------------------------1




                                                                                While - CIMA File Copy               Yellow - Customer
                               Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 190 of 200

                                                                                                                                                                                            Work Order
   P.O. Brn< OG4G, Soulh Houston Tl( 77567
   PH: (7 IJ) 948-505:l f3:c A32-54fl-El316
                                                                                                                CDMA Services, L.P.
                                                                                                          (\ Full Service Industrial Company
                                                                                                                                                                                        M
-c·--,----,----~-----.>---- - - - - - - - - - - - - - - - - - - - - - - - ~ ,-(:-on-ta-c-t·.--✓-,t"~~11c-,/-'Jl_l_-.,_i_(Y,,,_i_'~""'"~,,.-,-
                                                                                                                                        "6__~-  1" l - , - - - - -
                                                                                                                                              1 -'
    u,m11ncJ1:       ... /           ("----------~---------                                                                                                          •     [j:,_'i'-1?•~'     -~        re,
  Dato:_,//~{..:,
                       0

                           i~          .:~> ____ __                J      Job ~~e/glMAJob II      //J tl-l~l'.t o:: 7                          _____________J Job PO#:         ~~-----------i
  Job Crnnr!elw
- - - - • - · - · - ··---
                           l   O Yes
                                 . I
                                         j     •        No   I Job Descrip_ti_on_:____________________________________________-<
                                                                                                                                                    Tm1e (30 rnin Luo~n-b4)andaiory)
             Craft                                                        >fmJ?loy;e Name                                                                                                                     Tot.iii Hours




---- ------1----------------------+------l-------+------l--------+-----l
-----------4---------------------1-------+------+--------+-------+------I
---------+-----------------------,f-------t-----+------+------+-----1

                                                                                                                              i------~--~~---~-T..:..l:.;,m:c.•c..·:~-:•,~
                                                                                                                                                                         .. -----··~~-A~r-•-lv_A_v'""a-rd_·--1_ ToiaLHoui'~
                                                                                                                          ,       Leave Yard       Arrive Plant ::,Lt1ave'. Plant               ,
                                                                                                                                                                                                D



 Tool Trailer
  Office Trailer
  Crewl;uck
 All Terrain Fork Lift                    (lb)
 Air Compressor                         CFM
 Vacuum Truck (                                     )
 Weldlnrl Machine
 Cutting Torches
 Man Lift                            (Size)




                    Safety Gear                              · ···· -··    ,   .·. ··Consumables.                                       -Misc: Eauipment                         Extra Materials/Equipment .PQ# .·.
        Slicker Suits                                                          Spill Kit
        QC Tyvek Suits                                                         Drinking Water (case)
        Chemical Gloves                                                        Grindinq Disk            (inches)
        APR Respirator                                                         Welding Rods
        Breathinq Air Respirator w/ 5 min                                      Fire Blankes
        Confined Space Kit                                                     Duct Tape (roll)
        4"Gas Monitor                                                          6ml Poly Sheetinq (roll)
        Safety Harness                                                         6ml Poly Bags (each)
        OVA/P100 Cartridqes (pair)                                             Face Shields
--~hemical Boots (pair)                                                        Fuel
        Safety Life Lines                                                      Leather Gloves
__ 2,WcJy Radios


 Commcints:

---------------------------------------------------------1
1---------------------------------------------------------;
---------------------------------------------------------;
:_(l,l,!»Ji;~t¥1CH LP l!mp)OJH C.:
. a111natur1t                    .            .·.
                                                                               White - CIMA FIie Copy                 Yellow   ~   Cuslomer             Pink - BIiiing
                                      Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 191 of 200

                                                                                                                                                                                                                                             Work Order
      P.O. Bo'< 0646, South I louston T)( 775117
      PH: (713) 916-5053 Fax: 832-:i/48-8316
                                                                                                                                           CIMA Service~, LP.
                                                                                                                                      A Full Service fndustria/ Company
                                                                                                                                                                                                                                             M
 ---                                                                                                                                                                                                                                                                                 -
  Cusion101:
 ----                  '":~;~~-;~(:~,'"A                                                                                                                                                                 I Contact: /2r;~~~~<'~
    Dato.. ,"/,.-.<,,,,.
                 ) -                -l-;;'- ,/"),/·)·
                                 /~>,,.,.._    .•                                   Job Sile/CIMA Job ti                     f off ~~1r1?~?                                                             I Job PO#: -~-- ·-- --~------                                                    ····--·

    .Job Co11:if>lelf?;____LP Yes                  ID No               J   Job Descrintion
                                                                                                 ,:
                                                                                                                                                                                   ---•-----
                                                                           ;/:,i;,·'·           .,
                                                                                                                 ~·----                                                             Time (30 ,ni11_l::.1.!l)'t~,~11!1J.P~tory)
                   Critft                                                                                                                               r--                                                                                                        ;' tot•J ~Ci.Ura
                   -   ·--   -~---~----·~·-                                <'               :• :· <: / i
                                                                                                                                   -~--                                Time In        Time Out          Straighflitne                             Overtime
                                                                                                                                                                                                                                                                   - y          .·



 ~---
                                                  J-J;c:;/41/,L<-,/ ')_:1aAl                          /("'       /-/€2                                    ,f):;?,!,J                 _,'1:9• ~ 0
 -~ j, ~J.tJ                                     :'...J,L·-z- -t:::,,e,,y'TO-,_                                                                            I '' -.z, ( ')            10: So                                                                          l/
    { ,wJ-_~- ·                                    \~f-                    ~ ( A ; t '?\D                                                                    r '. '<:_()              ;10:-50                                                                             'I
 -~~EJ1/                                          r'hA./                           J,.. IJ.,:,7                                                              I{ •'3
                                                                                                                                                                  . 0
                                                                                                                                                                        1
                                                                                                                                                                                      '.QiJO                                                                             t,I
                                                                                                                                                             t,? ~ ~,-,
t------


 ----
                                                   1o··d·'
                                                 7_//
                                                        V::l~\ lvt.<~
                                                ~d'_lf'=--J-     __ {~.:)
                                                              · V"2,        ~
                                                                                         t -Yrc.:,_c..                                                   f
                                                                                                                                                             (.,
                                                                                                                                                          O: 3,v
                                                                                                                                                                       :·   So
                                                                                                                                                                                    11o;;s. D
                                                                                                                                                                                         i {()

                                                                                                                                                                                    10,;Jo
                                                                                                                                                                                                 r 31)
                                                                                                                                                                                                                                                                         (,,I
                                                                                                                                                                                                                                                                         L/
                                                                                                                                                                                                                                                                         y
~-
                                                !J-/ I'/) ,vi                     (/,1    a..c:::
                                                                                         ,<::          -                                                 rn.; .:> 0                 II   1') ; _3/0                                                                      lJ
                                                 j ,-., ,- 1,-,(,,                 l?-e /' -e·--."                                                           n     ~        ·~o      1niJ o                                                                             (./
                                                 <;.   \<k                        (~~      r-_- I            -                                            ,., : :SD                  j /1\•'     "!, 7)                                                                 V
f----




---~~--
                                                                                  le·.                                                                                                                                   i                                                           .
        ''}>                   Equipment                                     ,•
                                                                                                                  · -'Unit No.                                                                      Time.·                                                     1   ••   Tot.al Hours
                                                                                                                                                                 Leave Yard              Arrive Plant " leave Plant                              Arrive Yard

-Tool
 -.-  Trnller
        ,-
 Office Trailer
   Crew Truck
   All Terrain Fork Lift                           (lb)
   Air Con,1pressor                              CFM
   Vacuum Truck (                                         )
   Weldlnu Machine
   CuttlnQ Torches
   Man Lift                                   (Size)




''.i''·c'C-·                 SafeW Gear , .•                  _(,i .·•·•· ·,,        •.· . ·.· • ,{ Coosumables                                                              Misc, Equipment                    ">:' .          Extra Materials/Equipment F'O# . '
               Slicker Suits                                                                    Spill Kit
               QC Tyvek Suits                                                                   Drinking Water (case)
               Chemical Gloves                                                                  Grindina Disk                       (Inches)
               APR Respirator                                                                   Welding Rods
               Breathinq Air Respirator w/ 5 min                                                Fire Blankes
               Confined Space Kit                                                               Duct Tape (roll)
               4,Gas Monitor                                                                    6ml Poly SheetinQ (roll)
               Safety Harness                                                                   6ml Poly Bags (each)
               OVA/P100 CartridQes /pair)                                                       Face Shields
               Chemical Boots (pair)                                                            Fuel
               Safety Life Lines                                                                Leather Gloves
               2--Way Radios

-~
  Comments:




~-


                                                                                                                                                                                         ·,·
 Clrn•••rvlc•• LP Emplo1H
L:.!!l~~-g~-- ..   . . ·. · · ~ -..
                                                                                                                           .,:'.
                                                                                                                            .,            •:i·••/:i·~::f:J?3~~,S~/. .                                     >    '~.:tt/,' . . CIMAOOQQ52:'. ::\1:z. .
                                                                                                                                                                                                          :i:f,#:;\;;;;'✓:{; .• • ''·   •.
                                                                                                                                                                                                                                                                                         '.

                                                                                                White - CIMA FIie Copy                           Yellow - Cuslomer                             Pink - Billing
                           Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20,f in
                                                                               I TXSD
                                                                                   -cf)'}Page 192 of 200                                                   1
                                                                                                                                                                -

                                                                                                                                                 jU~Lt ·            )
                                                                                                                                                               ~-=·..~·
                                                                                                                                                                                  Work Order
  P.O. Bo,, 0646, South Houston TX 77507
   PH: (7'13) 94G-505J Fmc 832-548-8316
                                                                                                             CIMA 5ervicc5, 1-.P.
                                                                                                        A Full Service lndrHtria/ Com/Jany
                                                                                                                                                                                M              I(
                                                                                                                                                                                              ·'1   ··)   ''1   q
                                                                                                                                                                                                          I'.... C.




-·




         . 1<'   L/                             /,,,o,,,? _                    ;;;: '.??J
                                     {r',)2_&--"""'",1"'-,,--'--'--~----------+-.J..L-'-"--<--<..--'--+-----+-------+------+-------!

-·-------+---------------------+------+-------1------+--------l-----l




' \~:·";i     Equipme"(. :; ' ' i)I' > .·                    . 'Unit No.            1--,-•.....,.''•---,-,---,--,--,,--,.-,--,---::T_··..,,m-e,..':~·-:~:c:_,
                                                                                                                                                         •• ,,.•~·•_'·.,.,.--,---,--'-···,,-1•' /rotar'.flours
. :Jf}';,.,;_
           •---------~        ,;;',,-11~,<:_,(:',~''··_·-~--~------+-_L_e_a_11e_Y_ard_-t-_A_r_ri_11_e_P_la_n_t~·+-·:,~:'J.._·e_a_v_e_P~la_n_t-;-_'·_A_rr~.i11_e_Y_a_r_d_···-+--·'·-·-·~·•_ _
                         ,f·.~·-                                                                                                                                                                           ···--1·'
 Tool Trailer
 Office Trailer
 Crew Truck
 All Terrain Fork Lift                 (lb)
 Air Compressor                     CFM
 Vacuum Truck (                               )
 Weldinq Machine
 Cuttino Torches
 Man Lift                       (Size)

---------------+---------------+------+------+-----+------------!




 · ·:.                Safety Gear                 '·.   ·;;,   .... , :   · ·. · ·: CQnsurnables                                    .· - Mist. Equipment                  ·•.. Extra Materials/Equipment PO#          '· ··
           Slicker Suits                                                  Spill Kit
f------l---
           QC Tyvek Suits                                                 Drinking Water (case)
           Chemical Gloves                                                Grinding Disk             (inches)
           APR Respirator                                                 Welding Rods
           Breathing Air Respirator w/ 5 min                              Fire Blankes
           Confined Space Kil                                             Duct Tape (roll)
           4-Gas Monitor                                                  6ml Poly Sheeting (roll)
           Safety Harness                                                 6ml Poly Bags (each)
           OVA/P100 Cartridqes (pair)                                     Face Shields
           Chemical Boots (pair)                                          Fuel
           Safetv Life Lines                                              Leather Gloves
           2-Wrw Radios
~---"------------+--t------------+----1--------------+-t---------------1

 C:omm,mts:




.•1ub;.u,. ·· ·.               ·.· · ._:· . · .,. . . . ~':." ;:;~c'.':;:i,:· •//        -. ,       ·           . .                      -.• . :s. •:--;:::.···;/1/,:1:r
                                                                          W hIte - CIMA FIie Copy                   Yellow - Customer
                                                                                                                                         -------~-~-Pink- BIiiing
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 193 of 200




                  EXHIBIT A-2
     Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 194 of 200




                                      CAUSE NO. 2020-54452

GARRY DILLARD,                                   §          IN THE DISTRICT COURT OF
                                                 §
                  Plaintiff,                     §
                                                 §
v.                                               §           HARRIS COUNTY, TEXAS
                                                 §
INTERCONTINENTAL TERMINALS                       §
COMPANY LLC, INTERCONTINENTAL                    §
TERMINALS MANAGEMENT                             §
COMPANY, and CIMA SERVICES, LP                   §
                                                 §
                  Defendants.                    §          215th JUDICIAL DISTRICT

         DEFENDANT INTERCONTINENTAL TERMINALS COMPANY LLC’S
            MOTION TO TRANSFER VENUE AND, SUBJECT THERETO,
                          ORIGINAL ANSWER

                  Defendant Intercontinental Terminals Company LLC (“Defendant”) files its

Motion to Transfer Venue and, subject thereto, Original Answer to Plaintiff’s Original Petition,

Jury Demand, and Requests for Disclosure (the “Petition”).

                                 I.     Motion to Transfer Venue

                  Pursuant to Rule 257 of the Texas Rules of Civil Procedure, Defendant

respectfully requests that venue for this action be transferred from Harris County to another

county of proper venue under the Texas Civil Practice and Remedies Code. Defendant will

supplement the record with a brief in support of its motion and necessary affidavit upon

completion of sufficient discovery.

                                      II.    General Denial

                  Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations and claims set forth in Plaintiff’s Petition and demands strict proof thereof

by a preponderance of the credible evidence, as required by the Constitution and laws of the

State of Texas.
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 195 of 200




                                   III.    Affirmative Defenses

               1.      Plaintiff fails to state a claim upon which relief can be granted.

               2.      Plaintiff’s claim are barred because Plaintiff lacks standing to bring, in

whole or in part, the claims alleged in the Petition.

               3.      Defendant asserts the defense of contributory or comparative negligence

to the extent that the damages and injuries alleged in Plaintiff’s Petition were legally and

proximately caused, in whole or in part, by the negligence, fault, negligence per se, and other

culpable conduct of other persons or parties who failed to exercise the requisite degree of care

and caution, entitling Defendant to have the Court and jury apply the doctrine of comparative

negligence established by Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce any judgment

against it by the degree of negligence or fault attributable to any other person or party.

               4.      Defendant asserts the defense of superseding or intervening cause to the

extent that the damages and injuries alleged in Plaintiff’s Petition were legally and proximately

caused by separate and independent events or agencies that were not the result of Defendant’s

actions or reasonably foreseeable to Defendant or within its control.

               5.      Defendant denies that the alleged injuries of Plaintiff were proximately

caused by any alleged act or omission of Defendant.

               6.      As an affirmative defense, the evidence may show that one or more claims

of Plaintiff are barred in whole or in part by the failure to mitigate damages.

               7.      As an affirmative defense, the evidence may show that one or more of

Plaintiff’s claims are barred in whole or in part by the doctrine of waiver.

               8.      All conduct and activities of Defendant, as alleged in the Petition,

conformed to applicable statutes, government regulations, government-issued permits, and

industry standards based upon the state of knowledge at the time alleged in the Petition and/or


                                                  2
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 196 of 200




were taken at the specific direction of or in conjunction with or with approval or ratification by

federal, state, and/or local governmental authorities.

               9.      Alternatively, should any amount be cast against Defendant in judgment,

Defendant is entitled to a credit and off-set for any and all payments made to Plaintiff for any

purpose arising out of the incident and/or claims made the subject of this litigation, including,

but not limited to, settlement credits.

               10.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claims for exemplary damages are limited by Tex. Civ. Prac. & Rem. Code

§ 41.008.

               11.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claim for punitive damages against Defendant cannot be sustained because an

award of punitive damages under Texas law without proof of every element beyond a reasonable

doubt would violate Defendant’s rights under Amendments IV, V, VI, and XIV of the United

States Constitution and under Sections 9, 10, 14, and 19 of Article I of the Texas Constitution.

               12.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claims for punitive damages against Defendant cannot be sustained because an

award of punitive damages under Texas law by a jury that (1) is not provided any standard of

sufficient clarity for determining the appropriateness or the appropriate size of any punitive

damages award; (2) is not instructed on the limits of punitive damages imposed by the applicable

principles of deterrence and punishment; (3) is not expressly prohibited from awarding punitive

damages or determining the amount of an award of punitive damages, in whole or in part, on the

basis of invidiously discriminatory characteristics; (4) is permitted to award punitive damages

under a standard for determining liability for punitive damages that is vague and arbitrary and




                                                 3
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 197 of 200




does not define with sufficient clarity the conduct or mental state that makes punitive damages

permissible; and (5) is not subject to judicial review on the basis of objective standards, would

violate Defendant’s due process rights guaranteed by the Fourteenth Amendment to the United

States Constitution and by Section 19 of Article I of the Texas Constitution.

                13.    Defendant denies any liability for punitive or exemplary damages. In any

event, a punitive damages award would violate the prohibition against excessive fines contained

in the Eighth Amendment to the United States Constitution, as embodied in the due process

clause of the Fourteenth Amendment to that Constitution, and Article I, § 19 of the Texas

Constitution.

                14.    Defendant reserves the right to assert other affirmative defenses, cross-

claims, and designations of responsible third parties as discovery proceeds.

                                     IV.     Right to Amend

                Defendant reserves the right to amend this Answer.

                                     V.     Request for Jury

                Defendant requests a trial by jury and will pay the required fee in accordance with

the deadlines imposed by the Texas Rules of Civil Procedure.

                                           VI.    Prayer

                Defendant requests that this Court, after trial or final hearing of this case, enter

judgment in Defendant’s favor, that Plaintiff take nothing by reason of this suit, and that the

Court award Defendant its costs of court and expenses and all other relief to which it is entitled.




                                                 4
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 198 of 200




                                 Respectfully submitted,

                                 BAKER BOTTS L.L.P.

                                 By: /s/ Russell C. Lewis
                                       Russell C. Lewis
                                       Texas Bar No. 24036968
                                       Michael S. Goldberg
                                       Texas Bar No. 08075800
                                       Benjamin Gonsoulin
                                       Texas Bar No. 24099682
                                       Kelly Hanen
                                       Texas Bar No. 24101862
                                       Elizabeth Furlow
                                       Texas Bar No. 24109899
                                       One Shell Plaza
                                       910 Louisiana Street
                                       Houston, Texas 77002-4995
                                       Telephone: (713) 229-1767
                                       Facsimile: (713) 229-2867
                                       russell.lewis@bakerbotts.com
                                       michael.goldberg@bakerbotts.com
                                       ben.gonsoulin@bakerbotts.com
                                       kelly.hanen@bakerbotts.com
                                       elizabeth.furlow@bakerbotts.com




                                    5
Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 199 of 200




                                 PHELPS DUNBAR LLP

                                 By: /s/ Ivan M. Rodriguez
                                       Ivan M. Rodriguez
                                       Texas Bar No. 24058977
                                       Marc G. Matthews
                                       Texas Bar No. 24055921
                                       J. Alan Harrell
                                       Texas Bar No. 24114609
                                       500 Dallas, Suite 1300
                                       Houston, Texas 77002
                                       Telephone: (713) 626-1386
                                       Telecopier: (713) 626-1388
                                       ivan.rodriguez@phelps.com
                                       marc.matthews@phelps.com
                                       alan.harrell@phelps.com

                                 ATTORNEYS FOR DEFENDANT
                                 INTERCONTINENTAL TERMINALS
                                 COMPANY LLC




                                    6
  Case 4:20-cv-03469 Document 1-1 Filed on 10/08/20 in TXSD Page 200 of 200




                               CERTIFICATE OF SERVICE

               This certifies that a copy of the above and foregoing was sent by electronic mail
to the following counsel of record on this 8th day of October 2020:

William R. Ogden
Farrar & Ball, L.L.P.
1117 Herkimer Street
Houston, TX 77008
Telephone: (713) 221-8300
Facsimile: (713) 221-8301
Email: bill@fbtrial.com

Chance A. McMillan
McMillan Firm, P.L.C.
440 Louisiana, Ste. 1200
Houston, TX 77002-1691
Telephone: (281) 888-2131
Facsimile: (832) 831-2175
cam@mcmillanfirm.com


                                            /s/ Russell C. Lewis
                                            Russell C. Lewis




                                               7
